Exhibit 10.2

[Execution Copy]

 

 

 

CREDIT AGREEMENT

by and among

POLYONE CORPORATION

as US Borrower

POLYONE CANADA INC.

as Canadian Borrower

THE OTHER LOAN PARTIES HERETO

THE LENDERS THAT ARE SIGNATORIES HERETO

as Lenders

WELLS FARGO CAPITAL FINANCE, LLC

as Administrative and Collateral Agent

BANK OF AMERICA, N.A.

U.S. BANK NATIONAL ASSOCIATION

as Syndication Agents

PNC BANK, NATIONAL ASSOCIATION

KEYBANK NATIONAL ASSOCIATION

as Documentation Agents

and

WELLS FARGO CAPITAL FINANCE, LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Bookrunners

Dated as of December 21, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. DEFINITIONS AND CONSTRUCTION

     1   

1.1 Definitions

     1   

1.2 Accounting Terms

     1   

1.3 Code

     2   

1.4 Construction

     2   

1.5 Time References

     3   

1.6 Schedules and Exhibits

     3   

2. LOANS AND TERMS OF PAYMENT

     3   

2.1 Revolving Loans

     3   

2.2 Borrowing Procedures and Settlements

     6   

2.3 Payments; Reductions of Commitments; Prepayments

     12   

2.4 Interest Rates: Rates, Payments, and Calculations

     17   

2.5 Crediting Payments

     18   

2.6 Designated Account

     18   

2.7 Maintenance of Loan Account; Statements of Obligations

     19   

2.8 Fees

     19   

2.9 Letters of Credit

     19   

2.10 LIBOR Option

     25   

2.11 Capital Requirements

     27   

2.12 Increase in US Maximum Credit or Canadian Maximum Credit

     28   

2.13 Defaulting Lenders

     30   

2.14 Joint and Several Liability of Borrowers

     33   

2.15 BA Rate Option

     35   

3. CONDITIONS; TERM OF AGREEMENT

     37   

3.1 Conditions Precedent to the Initial Extension of Credit

     37   

3.2 Conditions Precedent to all Extensions of Credit

     37   

3.3 Maturity

     38   

3.4 Effect of Maturity

     38   

3.5 Early Termination by Borrowers

     38   

3.6 Certain Funds

     38   

4. REPRESENTATIONS AND WARRANTIES

     38   

4.1 Due Organization and Qualification; Subsidiaries

     39   

4.2 Due Authorization; No Conflict

     39   

4.3 Governmental Authorization; Other Consents

     39   

4.4 Binding Obligations; Perfected Liens

     40   

4.5 Title to Assets; No Encumbrances

     40   

4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number

     40   

4.7 Litigation

     41   

4.8 Compliance with Laws

     41   



--------------------------------------------------------------------------------

 

4.9 Financial Statements; No Material Adverse Effect

     41   

4.10 Solvency

     42   

4.11 Employee Benefits

     42   

4.12 Environmental Condition

     43   

4.13 Reserved

     43   

4.14 Reserved

     43   

4.15 Reserved

     43   

4.16 Complete Disclosure

     43   

4.17 Material Contracts

     44   

4.18 Patriot Act

     44   

4.19 Reserved

     44   

4.20 Taxes

     44   

4.21 Margin Stock

     44   

4.22 Investment Company Act

     45   

4.23 OFAC

     45   

4.24 Employee and Labor Matters

     45   

4.25 ColorMatrix Acquisition

     45   

4.26 Eligible Accounts

     45   

4.27 Eligible Inventory

     46   

4.28 Locations of Inventory and Equipment

     46   

4.29 Inventory Records

     46   

4.30 No Default

     46   

4.31 Insurance

     46   

4.32 Common Enterprise

     46   

5. AFFIRMATIVE COVENANTS

     46   

5.1 Financial Statements, Reports, Certificates

     46   

5.2 Collateral Reporting

     47   

5.3 Existence

     48   

5.4 Maintenance of Properties

     48   

5.5 Taxes

     48   

5.6 Insurance

     48   

5.7 Inspection, Field Examinations, and Appraisals

     49   

5.8 Compliance with Laws

     49   

5.9 Environmental

     50   

5.10 Reserved

     50   

5.11 Further Assurances

     50   

5.12 Reserved

     51   

5.13 Location of Inventory and Equipment

     51   

5.14 Applications under Insolvency Statutes

     52   

6. NEGATIVE COVENANTS

     52   

6.1 Indebtedness

     52   

6.2 Liens

     52   

6.3 Restrictions on Fundamental Changes

     52   

6.4 Disposal of Assets

     53   

6.5 Nature of Business

     53   

6.6 Certain Payments of Debt and Amendments

     53   

6.7 Burdensome Agreements

     56   

6.8 Restricted Payments

     56   

6.9 Accounting Methods

     58   



--------------------------------------------------------------------------------

 

6.10 Investments; Controlled Investments

     58   

6.11 Transactions with Affiliates

     58   

6.12 Use of Proceeds

     58   

6.13 Specified Canadian Pension Plans

     59   

6.14 Designation of Senior Debt

     59   

6.15 2020 Notes

     59   

7. FINANCIAL COVENANTS

     59   

7.1 Fixed Charge Coverage Ratio

     59   

7.2 Capital Expenditures

     59   

8. EVENTS OF DEFAULT

     60   

8.1 Non-Payment

     60   

8.2 Specific Covenants

     60   

8.3 Other Defaults

     60   

8.4 Representations and Warranties

     60   

8.5 Cross-Default

     60   

8.6 Insolvency Proceedings, Etc.

     61   

8.7 Inability to Pay Debts; Attachment

     61   

8.8 Judgments

     61   

8.9 ERISA

     61   

8.10 Invalidity of Loan Documents

     62   

8.11 Change of Control

     62   

8.12 Collateral Documents

     62   

8.13 Forfeiture of Collateral

     62   

9. RIGHTS AND REMEDIES

     62   

9.1 Rights and Remedies

     62   

9.2 Remedies Cumulative

     63   

9.3 Appointment of a Receiver

     64   

9.4 Collection Allocation Mechanism

     64   

10. WAIVERS; INDEMNIFICATION

     65   

10.1 Demand; Protest; etc.

     65   

10.2 The Lender Group’s Liability for Collateral

     65   

10.3 Indemnification

     65   

11. NOTICES

     66   

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

     67   

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     68   

13.1 Assignments and Participations

     68   

13.2 Successors

     71   

14. AMENDMENTS; WAIVERS

     71   



--------------------------------------------------------------------------------

 

14.1 Amendments and Waivers

     71   

14.2 Replacement of Certain Lenders

     73   

14.3 No Waivers; Cumulative Remedies

     73   

15. AGENT; THE LENDER GROUP

     74   

15.1 Appointment and Authorization of Agent

     74   

15.2 Delegation of Duties

     75   

15.3 Liability of Agent

     75   

15.4 Reliance by Agent

     75   

15.5 Notice of Default or Event of Default

     75   

15.6 Credit Decision

     76   

15.7 Costs and Expenses; Indemnification

     76   

15.8 Agent in Individual Capacity

     77   

15.9 Successor Agent

     77   

15.10 Lender in Individual Capacity

     78   

15.11 Collateral Matters

     78   

15.12 Restrictions on Actions by Lenders; Sharing of Payments

     79   

15.13 Agency for Perfection

     80   

15.14 Payments by Agent to the Lenders

     80   

15.15 Concerning the Collateral and Related Loan Documents

     80   

15.16 Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

     80   

15.17 Agent May File Proofs of Claim

     81   

15.18 Several Obligations; No Liability

     82   

15.19 Appointment for the Province of Québec

     82   

15.20 Authorization

     83   

16. WITHHOLDING TAXES

     83   

16.1 No Setoff; Payments

     84   

16.2 Exemptions

     84   

16.3 Reductions

     85   

16.4 Refunds

     86   

17. GENERAL PROVISIONS

     86   

17.1 Effectiveness

     86   

17.2 Section Headings

     86   

17.3 Interpretation

     86   

17.4 Severability of Provisions

     86   

17.5 Bank Product Providers

     86   

17.6 Debtor-Creditor Relationship

     87   

17.7 Counterparts; Electronic Execution

     87   

17.8 Revival and Reinstatement of Obligations

     87   

17.9 Confidentiality

     88   

17.10 Lender Group Expenses

     89   

17.11 Survival

     89   

17.12 Patriot Act

     89   

17.13 Integration

     89   

17.14 Administrative Borrower as Agent for Borrowers

     89   

17.15 Currency Indemnity

     90   

17.16 Anti-Money Laundering Legislation

     91   



--------------------------------------------------------------------------------

 

17.17 Quebec Interpretation

     91   

17.18 English Language Only

     92   



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1   Form of Assignment and Acceptance Exhibit B-1   Form of US
Borrowing Base Certificate Exhibit B-2   Form of Bank Product Provider Agreement
Exhibit B-3   Form of Canadian Borrowing Base Certificate Exhibit C-1   Form of
Compliance Certificate Exhibit L-1   Form of LIBOR Notice Exhibit L-2   Form of
BA Rate Notice Schedule A-1   Agent’s Account Schedule A-2   Agent’s Canadian
Account Schedule A-3   Authorized Persons Schedule C-1   Commitments Schedule
C-2   Remediation Properties Schedule D-1   Designated Account Schedule E-1  
Existing Letters of Credit Schedule I-1   Immaterial Subsidiaries Schedule M-1  
Mortgaged Real Property Schedule P-1   Permitted Dispositions Schedule P-2  
Permitted Indebtedness Schedule P-3   Permitted Investments Schedule P-4  
Permitted Liens Schedule 1.1   Definitions Schedule 3.1   Conditions Precedent
Schedule 4.1   Capitalization of Borrowers and Borrowers’ Subsidiaries
Schedule 4.5(c)   Real Property Schedule 4.5(d)   Leases Schedule 4.6(a)  
States of Organization



--------------------------------------------------------------------------------

 

Schedule 4.6(b)   Chief Executive Offices Schedule 4.6(c)   Organizational
Identification Numbers Schedule 4.11   Benefit Plans Schedule 4.12  
Environmental Matters Schedule 4.17   Material Contracts Schedule 4.28(a)  
Third Party Locations Schedule 4.28(b)   Locations of Inventory and Equipment
Schedule 5.1   Financial Statements, Reports, Certificates Schedule 5.2  
Collateral Reporting Schedule 5.16   Post-Closing Deliveries Schedule 6.7  
Certain Contractual Restrictions



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of December 21,
2011, by and among the lenders identified on the signature pages hereof (each of
such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), Wells Fargo Capital Finance, LLC, a Delaware limited liability
company, as agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), PolyOne Corporation, an Ohio
corporation (“Parent”), and the subsidiaries of Parent organized under the laws
of a jurisdiction in the United States party hereto as borrowers (together with
Parent, and certain other subsidiaries of Parent organized under the laws of a
jurisdiction in the United States that may become party hereto after the date
hereof, each individually a “US Borrower” and collectively, “US Borrowers” as
hereinafter further defined), PolyOne Canada Inc., a federally incorporated
Canadian corporation (“PolyOne Canada”, and together with certain other
subsidiaries of Parent organized under the laws of a jurisdiction in Canada that
may become party hereto after the date hereof, each individually a “Canadian
Borrower” and collectively, “Canadian Borrowers” as hereinafter further defined
and, together with US Borrowers, each individually a “Borrower” and
collectively, “Borrowers”), the subsidiaries of Parent organized under the laws
of a jurisdiction in the United States party hereto as guarantors (each
individually a “US Guarantor” and collectively, “US Guarantors” as hereinafter
further defined), those subsidiaries of Parent organized under the laws of a
jurisdiction in Canada that may become party hereto as guarantors after the date
hereof (each individually a “Canadian Guarantor” and collectively, “Canadian
Guarantors” as hereinafter further defined, and together with US Guarantors,
each individually a “Guarantor” and collectively, “Guarantors” as hereinafter
further defined), Bank of America, N.A. and U.S. Bank National Association, each
as Syndication Agents, KeyBank National Association and PNC Bank, National
Association, each as Documentation Agents and Wells Fargo Capital Finance, LLC
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their respective
capacities as Joint Lead Arrangers and Joint Bookrunners.

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. Any accounting term used in this Agreement shall have,
unless otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of Parent most recently received
by Agent prior to the date hereof; provided, that, in the event of any change in
GAAP after the date hereof that affects the covenants in Section 7 hereof,
Administrative Borrower may by notice to Agent, or Agent may, and at the request
of Required Lenders shall, by notice to Administrative Borrower request that
Agent and the Administrative Borrower negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided,
that, until so amended, (a) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and
(b) Administrative Borrower shall provide to Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
No consent or amendment fee shall be required to be paid to any Lender in
connection with an amendment contemplated by this Section 1.2. Notwithstanding
anything to the contrary contained in GAAP or any interpretations or other

 

1



--------------------------------------------------------------------------------

pronouncements by the Financial Accounting Standards Board or otherwise, the
term “unqualified opinion” as used herein to refer to opinions or reports
provided by accountants shall mean an opinion or report that is unqualified and
also does not include any explanation, supplemental comment or other comment
concerning the ability of the applicable person to continue as a going concern
or the scope of the audit. When used herein, the term “financial statements”
shall include the notes and schedules thereto. Whenever the term “Parent” or
“Borrowers” is used in respect of a financial covenant or a related definition,
it shall be understood to mean Parent or Borrowers and their Restricted
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise. For purposes of calculations pursuant to the terms of this Agreement,
GAAP will be deemed to treat operating leases in a manner consistent with the
current treatment under GAAP as in effect on the Closing Date, notwithstanding
any modification or interpretive changes thereto that may occur hereafter.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein
and any terms used in this Agreement that are defined in the PPSA and relating
to Collateral consisting of assets of the Canadian Loan Parties shall be
construed and defined as set forth in the PPSA unless otherwise defined herein;
provided, that, to the extent that the Code is used to define any term herein
and such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
reference herein to “province” or like terms shall be construed to include
“territory” and like terms. Any requirement of a writing contained herein or in
any other Loan Document shall be satisfied by the transmission of a Record. An
Event of Default shall exist or continue or be continuing until such Event of
Default is waived in accordance with Section 14.1 or is cured if such Event of
Default is capable of being cured. Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean (a) the repayment in full in cash or immediately available funds of
all of the Obligations (including the payment of any Lender Group Expenses that
have accrued regardless of whether demand has been made therefor), excluding in
any case the Obligations described in the following clause (b) of this
Section 1.4, and (b) in the case of (i) contingent reimbursement obligations
with respect to Letters of Credit, the receipt by Agent of the Letter of Credit
Collateralization, (ii) Bank Products other than Hedge Obligations, the receipt
by Agent of the Bank Product Collateralization, (iii) checks or other payments
provisionally credited to the Obligations and for which Agent or any Lender has
not received final payment, the receipt by Agent of cash collateral to secure
such amounts (unless Agent shall have received a satisfactory indemnity with
respect thereto from another financial institution), (iv) Hedge Obligations, the
receipt by Agent of cash collateral to secure such amounts (or, at the option of
Agent or the Hedge Provider with respect to such Hedge Agreements, the
termination of the applicable Hedge Agreement and the payment in full in cash of
the Obligations due and

 

2



--------------------------------------------------------------------------------

payable in connection with such termination), and (v) other contingent
Obligations for which a claim or demand for payment has been made at such time
to Agent or any Lender for which Agent or such Lender is entitled to
indemnification by any Loan Party, the receipt by Agent of cash collateral to
secure such amounts. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise or Agent otherwise determines, amounts
expressed in US Dollars at any time when used with respect to Foreign
Subsidiaries or similar matters shall be deemed to mean the US Dollar Equivalent
of such amounts at such time.

1.5 Time References. Unless otherwise indicated herein, all references to time
of day refer to Eastern Standard Time or Eastern daylight saving time, as in
effect in New York City on such day. For purposes of the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to and
including”; provided, that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall include the first day, but not
the last day of it so long as payment thereof is received prior to the time
specified in Section 2.5, but in any event shall consist of at least one full
day.

1.6 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2. LOANS AND TERMS OF PAYMENT.

2.1 Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each US Lender agrees (severally, not jointly or jointly and
severally) to make revolving loans (“US Revolving Loans”) to US Borrowers which
in the aggregate any time outstanding shall not exceed the lesser of:

(i) such US Lender’s Commitment, or

(ii) such US Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the amount equal to (1) the US Maximum Credit less (2) the sum of the US
Letter of Credit Usage at such time, plus the principal amount of US Swing Loans
outstanding at such time, and

(B) the amount equal to (1) the US Borrowing Base at such time less (2) the sum
of the US Letter of Credit Usage at such time, plus the principal amount of US
Swing Loans outstanding at such time.

Each US Revolving Loan shall be a US Dollar Denominated Loan, and shall be
either a Base Rate Loan or a LIBOR Rate Loan.

(b) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Canadian Lender with a Canadian Commitment agrees
(severally, not jointly or jointly and severally) to make revolving loans
(“Canadian Revolving Loans”) to Canadian Borrowers which in the aggregate any
time outstanding shall not exceed the lesser of:

(i) such Canadian Lender’s Canadian Commitment, or

(ii) such Canadian Lender’s Pro Rata Share of an amount equal to the lesser of:

 

3



--------------------------------------------------------------------------------

(A) the amount equal to (1) the Canadian Maximum Credit less (2) the Canadian
Letter of Credit Usage at such time, plus the principal amount of Canadian Swing
Loans outstanding at such time, and

(B) the amount equal to (1) the Canadian Borrowing Base at such time less
(2) the Canadian Letter of Credit Usage at such time, plus the principal amount
of Canadian Swing Loans outstanding at such time.

Each Canadian Revolving Loan shall be either a US Dollar Denominated Loan (which
shall be either a Base Rate Loan or a LIBOR Rate Loan) or a Canadian Dollar
Denominated Loan (which shall be either a Base Rate Loan or a BA Rate Loan).

(c) Anything to the contrary in this Section 2.1 or otherwise notwithstanding,
the aggregate principal amount of all Revolving Loans (including Swing Loans,
Protective Advances and Overadvances) plus the Letter of Credit Usage
outstanding at any time shall not exceed the Existing Note Secured Debt Limit.
Agent may at any time and from time to time require that an Authorized Person
execute and deliver to Agent a certificate, in form and substance reasonably
satisfactory to Agent, representing the amount of the Existing Note Secured Debt
Limit at such time and that the aggregate principal amount of all Revolving
Loans (including Swing Loans, Protective Advances and Overadvances) plus the
Letter of Credit Usage outstanding at such time (and after giving effect to any
of the foregoing that have been requested) does not and will not exceed such
Existing Note Secured Debt Limit.

(d) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued thereon, shall be due and payable on the Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.

(e) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in its Permitted Discretion, to
establish, increase, reduce, eliminate, or otherwise adjust reserves (without
duplication) from time to time against the US Borrowing Base or the Canadian
Borrowing Base in such amounts, and with respect to such matters, as Agent in
its Permitted Discretion shall deem necessary, including (i) reserves in an
amount equal to the Bank Product Reserve Amount, (ii) reserves in an amount
equal to the 2015 Note Reserve Amount, (iii) reserves in an amount equal to the
Series G Guarantee Reserve Amount and (iv) reserves with respect to (A) sums
that Parent or its Subsidiaries are required to pay under this Agreement or any
other Loan Document (such as taxes, assessments, insurance premiums, or, in the
case of leased assets, rents or other amounts payable under such leases) and has
failed to pay when due, and (B) amounts owing by Parent or its Subsidiaries to
any Person to the extent secured by a Lien on, or trust over, any of the
Revolving Loan Priority Collateral (other than a Permitted Lien under clause
(m) of the definition of such term), which Lien or trust, in the Permitted
Discretion of Agent likely would be pari passu with, or have a priority superior
to, Agent’s Liens (such as Priority Payables or Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes that
may be pari passu or given priority under applicable law) in and to such item of
the Revolving Loan Priority Collateral. To the extent that an event, condition
or matter as to any Eligible Accounts or Eligible Inventory is addressed
pursuant to the treatment thereof within the applicable definition of such
terms, Agent shall not also establish a reserve to address the same event,
condition or matter. The amount of any reserve established by Agent shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such reserve as determined by Agent in its Permitted Discretion and to
the extent that such reserve is in respect of amounts that may be payable to
third parties Agent may, at its

 

4



--------------------------------------------------------------------------------

option (without duplication), deduct such reserve from the US Maximum Credit or
the Canadian Maximum Credit in the event that the US Borrowing Base or Canadian
Borrowing Base exceeds the applicable amount. Agent will provide notice to
Administrative Borrower three (3) Business Days’ prior to the establishment of
any new categories of reserves after the date hereof or any change in the
methodology for the calculation of an existing reserve after the date hereof,
except that such notice shall not be required (i) at any time there is a Cash
Dominion Event or, if in the good faith determination of Agent, it is necessary
to act sooner to preserve or protect the Collateral or its value or the rights
of Agent therein or to otherwise address any event, condition or circumstance
that, in the good faith judgment of the Agent, is reasonably likely to cause a
diminution in the value of the Collateral or to threaten the ability to realize
upon any portion of the Collateral or (ii) if after giving effect to any such
new category of reserves or change in methodology there would be an Overadvance.
Upon receipt of such notice, Administrative Borrower may take such action as may
be required so that the event, condition, or matter that is the basis for the
reserve no longer exists. At any time that the event, condition or circumstance
that is the basis for the reserve ceases to exist or is otherwise addressed to
the satisfaction of Agent, then the applicable reserve will be terminated,
including in the case of the 2015 Note Reserve Amount if Agent shall have
received evidence, in form and substance reasonably satisfactory to it, that the
2015 Note Obligations are paid and satisfied in full in cash or that the 2015
Note Obligations are no longer entitled to the benefit of the Lien of Agent.

(f) Without limiting the generality of the foregoing, reserves may be
established to reflect any of the following: (i) inventory shrinkage,
(ii) markdowns and cost variances (pursuant to discrepancies between the
purchase order price of Inventory and the actual cost thereof), (iii) returns,
discounts, claims, credits and allowances of any nature that are not paid
pursuant to the reduction of Accounts, (iv) any rental payments, service charges
or other amounts due or to become due to owners or lessors of real property to
the extent Inventory or Records are located in or on such property or in the
possession or control of such parties or such Records are needed to monitor or
otherwise deal with the Collateral (other than for locations where Agent has
received a Collateral Access Agreement executed and delivered by the owner and
lessor of such real property that Agent has acknowledged in writing is in form
and substance satisfactory to Agent), provided, that, the reserves established
pursuant to this clause (iv) as to leased locations shall not exceed at any time
the aggregate of amounts payable for the next three (3) months to the lessors of
such locations, except that such limitation on the amount of the Reserves shall
not apply at any time that an Event of Default shall exist or have occurred and
be continuing, or at any time there is any event of default under the lease by
Parent or any Subsidiary of Parent with respect to such location or a notice
thereof has been sent or received by or on behalf of any Loan Party, (v) any
rental payments, service charges or other amounts due or to become due to
lessors of personal property; (vi) an increase in the number of days of the
turnover of Inventory or a change in the mix of the Inventory that results in an
overall decrease in the value thereof or a deterioration in its nature or
quality (but only to the extent not addressed by the lending formulas in a
manner satisfactory to Agent), (vii) variances between the perpetual inventory
records of Borrowers and the results of the test counts of Inventory conducted
by Agent with respect thereto in excess of the percentage reasonably acceptable
to Agent in its Permitted Discretion, (viii) dilution with respect to Accounts
(based on the ratio of the aggregate amount of non-cash reductions in Accounts
for any period to the aggregate dollar amount of the sales of such Borrower for
such period) as calculated by Agent for any period is or is reasonably
anticipated to be greater than five percent (5%), (ix) in the event that at any
time the aggregate principal amount of all Revolving Loans (including Swing
Loans, Protective Advances and Overadvances) plus the Letter of Credit Usage
outstanding are more than ten percent (10%) less than the Existing Note Secured
Debt Limit, amounts to permit additional Revolving Loans (including Swing Loans,
Protective Advances and Overadvances) as may be requested or required so as to
avoid exceeding the Existing Note Secured Debt Limit. Except as otherwise
specifically provided in this clause (f), any change to the amount of any
reserves described above shall be based on changes in the event, condition or
circumstance that is basis for such reserves after the date hereof.

 

5



--------------------------------------------------------------------------------

(g) Upon the written request of Administrative Borrowers after the date hereof,
such Persons that own Accounts and Inventory may be deemed to be US Borrowers
hereunder subject to the completion by Agent of a field examination with respect
to the business of such Persons (including as to Accounts and Inventory) in
accordance with Agent’s customary procedures and practices, the scope of which
shall be satisfactory to Agent in its Permitted Discretion and any Accounts or
Inventory of such Persons shall only be Eligible Accounts or Eligible Inventory
to the extent that Agent has so completed such field examination with respect
thereto and as to Inventory has received a satisfactory appraisal (and completed
customary legal due diligence with respect to such Accounts and Inventory with
results satisfactory to Agent) and the criteria for Eligible Accounts and
Eligible Inventory set forth herein are satisfied with respect thereto in
accordance with this Agreement (or such other or additional criteria as Agent
may, at its option, establish with respect thereto in accordance with the
definitions of Eligible Accounts or Eligible Inventory, as applicable, and
subject to such reserves as Agent may establish in connection therewith in
accordance with Sections 2.1(e) and 2.1(f)).

2.2 Borrowing Procedures and Settlements.

(a) Requests for Revolving Borrowing. To request a Revolving Loan or Swing Loan,
the applicable Borrower (or Administrative Borrower on behalf of such Borrower)
shall notify Agent of such request by telephone (a) in the case of a LIBOR Rate
Loan or a BA Rate Loan, not later than 1:00 p.m., three (3) Business Days before
the date of the proposed LIBOR Rate Loan or a BA Rate Loan or (b) in the case of
a Base Rate Loan (including a Swing Loan), not later than 1:00 p.m. on the same
Business Day as the date of the proposed Base Rate Loan to be made in US Dollars
and not later than 1:00 p.m. on the Business Day before the date of the proposed
Base Rate Loan to be made in Canadian Dollars. Each such telephonic request
shall be irrevocable and to the extent required by Agent, shall be confirmed
promptly by hand delivery or facsimile to Agent of a written request in a form
approved by Agent and signed by or on behalf of Borrowers. Each such telephonic
and written request shall specify the following information:

(i) the Borrower requesting such Revolving Loan or Swing Loan;

(ii) whether such Loan is a Revolving Loan or Swing Loan;

(iii) the aggregate amount of such Revolving Loan or Swing Loan;

(iv) the date of such Revolving Loan or Swing Loan, which shall be a Business
Day;

(v) whether such Revolving Loan or Swing Loan is to be a Base Rate Loan, a BA
Rate Loan or a LIBOR Rate Loan;

(vi) in the case of a LIBOR Rate Loan or a BA Rate Loan, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

(vii) in the case of each Canadian Revolving Loan, whether such Canadian
Revolving Loan is to be a US Dollar Denominated Loan or a Canadian Dollar
Denominated Loan.

If no election as to whether a Revolving Loan is to be a BA Rate Loan or LIBOR
Rate Loan is specified in the applicable request, then the requested Revolving
Loan shall be a Base Rate Loan. If no Interest Period is specified with respect
to any request for a LIBOR Rate Loan or a BA Rate Loan, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a request for a Revolving Loan in
accordance with this Section, Agent shall

 

6



--------------------------------------------------------------------------------

advise each applicable Lender of the details thereof and of the amount of such
Lender’s Revolving Loan to be made as part of the request. All Loans and Letters
of Credit under this Agreement shall be conclusively presumed to have been made
to, and at the request of and for the benefit of, any Borrower or Guarantor when
deposited to the credit of any Borrower or Guarantor or otherwise disbursed or
established in accordance with the instructions of any Borrower or Guarantor or
in accordance with the terms and conditions of this Agreement.

(b) Making of Swing Loans.

(i) Making of US Swing Loans. Subject to the terms and conditions contained
herein, the Swing Lender agrees that it will make a US Revolving Loan (any such
US Revolving Loan made solely by Swing Lender pursuant to this Section 2.2
(b)(i) being referred to as a “US Swing Loan”) to US Borrowers from time to time
in amounts requested by any US Borrower (or Administrative Borrower on behalf of
US Borrowers) up to the aggregate amount outstanding equal to the US Swing Loan
Limit, provided, that, after giving effect to any such US Swing Loan, the
aggregate principal amount of the US Revolving Loans, US Swing Loans and US
Letter of Credit Usage outstanding at any time shall not exceed the lesser of
the US Borrowing Base at such time or US Maximum Credit at such time. Each US
Swing Loan shall be deemed to be a US Revolving Loan hereunder and shall be
subject to all the terms and conditions (including Section 3) applicable to
other US Revolving Loans, except that all payments on any Swing Loan shall be
payable to Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any US Swing Loan if Swing Lender has actual knowledge that (A) one or more
of the applicable conditions precedent set forth in Section 3.1 or 3.2 will not
be satisfied on the requested Funding Date for the applicable Borrowing, or
(B) the requested Borrowing would exceed the Availability on such Funding Date.
Swing Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3.1 or 3.2 have been satisfied on the
Funding Date applicable thereto prior to making any US Swing Loan. The US Swing
Loans shall be secured by Agent’s Liens, constitute US Revolving Loans and US
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. Upon the making of a US Swing
Loan, without further action by any party hereto, each US Lender shall be deemed
to have irrevocably and unconditionally purchased and received from Swing Line
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Pro Rata Share in such US Swing Loan. To the extent
that there is no Settlement in accordance with Section 2.3(c) hereof, the
applicable Swing Line Lender may at any time, require the applicable US Lenders
to fund their participations. From and after the date, if any, on which any US
Lender has funded its participation in any US Swing Loan, Agent shall promptly
distribute to such US Lender, not less than weekly, such Lender’s Pro Rata Share
of all payments of principal and interest received by Agent in respect of such
US Swing Loan.

(ii) Making of Canadian Swing Loans. Subject to the terms and conditions
contained herein, the Swing Lender agrees that it will make a Canadian Revolving
Loan (any such Canadian Revolving Loan made solely by Swing Lender pursuant to
this Section 2.2(b)(ii) being referred to as a “Canadian Swing Loan”) to
Canadian Borrowers from time to time in amounts requested by any Canadian
Borrower (or Administrative Borrower on behalf of Canadian Borrowers) up to the
aggregate amount outstanding equal to the Canadian Swing Loan Limit, provided,
that, after giving effect to any such Canadian Swing Loan, the aggregate
principal amount of the Canadian Revolving Loans, Canadian Swing Loans and
Canadian Letter of Credit Usage outstanding at any time shall not exceed the
lesser of the Canadian Borrowing Base at such time or Canadian Maximum Credit at
such time. Each Canadian Swing Loan shall be deemed to be a Canadian Revolving
Loan hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Canadian Revolving Loans, except that all
payments on any Swing Loan shall be payable to Swing Lender solely for its own
account. Subject to the provisions of Section 2.2(d)(ii), Swing Lender shall not
make and shall not be obligated to make any

 

7



--------------------------------------------------------------------------------

Canadian Swing Loan if Swing Lender has actual knowledge that (A) one or more of
the applicable conditions precedent set forth in Section 3.1 or 3.2 will not be
satisfied on the requested Funding Date for the applicable Borrowing, or (B) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3.1 or 3.2 have been satisfied on the
Funding Date applicable thereto prior to making any Canadian Swing Loan. The
Canadian Swing Loans shall be secured by Agent’s Liens, constitute Canadian
Revolving Loans and Canadian Obligations hereunder, and bear interest at the
rate applicable from time to time to Revolving Loans that are Base Rate Loans.
Upon the making of a Canadian Swing Loan, without further action by any party
hereto, each Canadian Lender shall be deemed to have irrevocably and
unconditionally purchased and received from Swing Line Lender, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender’s Pro Rata Share in such Canadian Swing Loan. To the extent that there is
no Settlement in accordance with Section 2.2(c) hereof, the applicable Swing
Line Lender may at any time, require the applicable Canadian Lenders to fund
their participations. From and after the date, if any, on which any Canadian
Lender has funded its participation in any Canadian Swing Loan, Agent shall
promptly distribute to such Canadian Lender, not less than weekly, such Lender’s
Pro Rata Share of all payments of principal and interest received by Agent in
respect of such Canadian Swing Loan.

(c) Making of Revolving Loans.

(i) Promptly after receipt of a request for a Borrowing of a Revolving Loan
pursuant to Section 2.3(a), Agent shall notify the applicable Lenders by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each applicable Lender shall make the amount of such Lender’s Pro
Rata Share of the requested Borrowing available to Agent in immediately
available funds, to Agent’s Account or Agent’s Canadian Account, as applicable,
not later than 2:00 p.m. on the Funding Date applicable thereto. After Agent’s
receipt of the proceeds of such Revolving Loans from the applicable Lenders,
Agent shall make the proceeds thereof available to Borrowers on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, that, subject to the
provisions of Section 2.2(d)(ii), Agent shall not request any Lender to make any
Revolving Loan if it has knowledge that, and no Lender shall have the obligation
to make, any Revolving Loan if (A) one or more of the applicable conditions
precedent set forth in Section 3.1 or 3.2 will not be satisfied on the requested
Funding Date for the applicable Borrowing unless such condition has been waived,
or (B) the requested Borrowing would exceed the Availability on such Funding
Date.

(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. on the date
of a Borrowing, that such Lender will not make available as and when required
hereunder to Agent for the account of Borrowers the amount of that Lender’s Pro
Rata Share of the Borrowing, Agent may assume that each Lender has made or will
make such amount available to Agent in immediately available funds on the
Funding Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrowers on such date a corresponding amount. If
any Lender shall not have made its full amount available to Agent in immediately
available funds and if Agent in such circumstances has made available to
Borrowers such amount, such Lender shall on the Business Day following such
Funding Date make such amount available to Agent, together with interest at the
Defaulting Lender Rate for each day during such period. A notice submitted by
Agent to any Lender with respect to amounts owing under this Section 2.2(c)(ii)
shall be conclusive, absent manifest error. If such amount is so made available,
such payment to Agent shall constitute such Lender’s Revolving Loan on the date
of Borrowing for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Borrowers of such failure to fund and, upon demand by Agent, Borrowers
shall pay such amount to Agent for Agent’s account, together with interest
thereon for

 

8



--------------------------------------------------------------------------------

each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Revolving Loans composing such
Borrowing.

(d) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.2(d)(iv), Agent hereby is authorized
by Borrowers and the Lenders, from time to time in Agent’s sole discretion, to
make Revolving Loans to, or for the benefit of, Borrowers on behalf of the
Lenders that Agent, in its Permitted Discretion deems necessary (A) to preserve
or protect the Collateral, or any portion thereof, or (B) to enhance the
likelihood of repayment of the Obligations (other than the Bank Product
Obligations) (any of the Revolving Loans described in this Section 2.3(d)(i)
shall be referred to as “Protective Advances”), at any time (1) after the
occurrence and during the continuance of a Default or an Event of Default, or
(2) that any of the other applicable conditions precedent set forth in
Section 3.2 are not satisfied. So long as no Event of Default exists or has
occurred and is continuing, Agent shall use reasonable efforts to notify
Administrative Borrower of the existence of any Protective Advances on or about
the date when made.

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.2(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Revolving Loans (including Swing Loans) to Borrowers notwithstanding
that an Overadvance exists or would be created thereby. In any event: (A) if any
such Overadvance remains outstanding for more than thirty (30) days, unless
otherwise agreed to by the Required Lenders, Borrowers shall immediately repay
Revolving Loans (including Swing Loans, if applicable) in an amount sufficient
to eliminate all such Overadvances, provided, that, in the event that the
Overadvance arises as a result of the establishment of a new category of
reserves or the change in the methodology of the calculation of an existing
reserve, or as a result of the making of a Loan other than at the request of a
Borrower (or Administrative Borrower on behalf of any Borrower), whether a
Protective Advance or by charging the Loan Account, Borrowers shall not be
required to repay such Overadvance until ten (10) days after notice thereof by
Agent to Administrative Borrower and (B) after the date all such Overadvances
have been eliminated, there must be at least five (5) consecutive days without
the existence of any such Overadvances before intentional Overadvances are made.
The foregoing provisions relating to making Overadvances are meant for the
benefit of the Lenders and Agent and are not meant for the benefit of Borrowers,
which shall continue to be bound by the provisions of Section 2.3. Each Lender
with a US Commitment shall be obligated to settle with Agent (or Swing Lender,
as applicable) as provided in Section 2.2(e) (or Section 2.13, as applicable)
for the amount of such Lender’s Pro Rata Share of any unintentional Overadvances
by Agent (or Swing Lender) to US Borrowers reported to such Lender, any
intentional Overadvances to US Borrowers made as permitted under this
Section 2.2(d)(ii), and any Overadvances to US Borrowers resulting from the
charging to the US Loan Account of interest, fees, or Lender Group Expenses to
the extent permitted by Section 2.4(c). Each Lender with a Canadian Commitment
shall be obligated to settle with Agent (or Swing Lender, as applicable) as
provided in Section 2.2(e) (or Section 2.13, as applicable) for the amount of
such Lender’s Pro Rata Share of any unintentional Overadvances by Agent (or
Swing Lender) to Canadian Borrowers reported to such Lender, any intentional
Overadvances to Canadian Borrowers made as permitted under this
Section 2.2(d)(ii), and any Overadvances to Canadian Borrowers resulting from
the charging to the Canadian Loan Account of interest, fees, or Lender Group
Expenses to the extent permitted by Section 2.4(c). The Required Lenders may by
written notice to Agent revoke the authority of Agent and Swing Lender to make
future Overadvances pursuant to this Section 2.2(d) at any time. So long as no
Event of Default exists or has occurred and is continuing, Agent shall use
reasonable efforts to notify Administrative Borrower of the existence of any
Overadvance on or about the date when made.

 

9



--------------------------------------------------------------------------------

(iii) Any Protective Advance or Overadvance to Canadian Borrowers may be made by
Agent or by the Canadian Lender which is an Affiliate of Agent. Each Protective
Advance and each Overadvance shall be deemed to be a Revolving Loan hereunder,
except that no Protective Advance or Overadvance shall be a LIBOR Rate Loan or
BA Rate Loan and, prior to Settlement therefor, all payments on the Protective
Advances shall be payable to Agent (or the Canadian Lender which made such
Protective Advance) solely for its own account. The Protective Advances and
Overadvances shall be repayable on demand, be secured by Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Revolving Loans that are Base Rate Loans. The ability of Agent
to make Protective Advances is separate and distinct from its ability to make
Overadvances and its ability to make Overadvances is separate and distinct from
its ability to make Protective Advances. For the avoidance of doubt, the
limitations on Agent’s ability to make Protective Advances do not apply to
Overadvances and the limitations on Agent’s ability to make Overadvances do not
apply to Protective Advances. The provisions of this Section 2.2(d) relating to
making Protective Advances and Overadvances are for the exclusive benefit of
Agent, Swing Lender, and the Lenders and are not intended to benefit Borrowers
in any way.

(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Overadvance or Protective Advance may be made by
Agent if such Revolving Loan would cause (A) the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed an amount equal to
ten percent (10%) of the Maximum Credit; (B) the US Revolver Usage (excluding
amounts charged to the US Loan Account for interest, fees or Lender Group
Expenses) to exceed the US Maximum Credit or (C) the Canadian Revolver Usage
(excluding amounts charged to the US Loan Account for interest, fees or Lender
Group Expenses) to exceed the Canadian Maximum Credit.

(e) Settlement. It is agreed that each US Lender’s funded portion of the US
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding US Revolving Loans. It is agreed that each
Canadian Lender’s funded portion of the Canadian Revolving Loans is intended by
the Lenders to equal, at all times, such Lender’s Pro Rata Share of the
outstanding Canadian Revolving Loans. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Revolving Loans (including Swing Loans, Overadvances and Protective Advances)
shall take place on a periodic basis in accordance with the following
provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances or Overadvances, and (3) with
respect to the Loan Parties’ Collections or payments received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
Revolving Loans (including Swing Loans, Overadvances and Protective Advances)
for the period since the prior Settlement Date. Subject to the terms and
conditions contained herein (including Section 13): (A) if the amount of the
Revolving Loans (including Swing Loans, Overadvances and Protective Advances)
made by a Lender that is not a Defaulting Lender exceeds such Lender’s Pro Rata
Share of the Revolving Loans (including Swing Loans, Overadvances and Protective
Advances) as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Revolving Loans (including Swing Loans, Overadvances
and Protective Advances), and (B) if the amount of the Revolving

 

10



--------------------------------------------------------------------------------

Loans (including Swing Loans, Overadvances and Protective Advances) made by a
Lender is less than such Lender’s Pro Rata Share of the Revolving Loans
(including Swing Loans and Protective Advances) as of a Settlement Date, such
Lender shall no later than 12:00 p.m. on the Settlement Date transfer in
immediately available funds to Agent’s Account or Agent’s Canadian Account, as
applicable, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans, Overadvances and Protective Advances). Such
amounts made available to Agent under clause (B) of the immediately preceding
sentence shall be applied against the amounts of the applicable Swing Loans,
Overadvances or Protective Advances and, together with the portion of such Swing
Loans, Overadvances or Protective Advances representing Swing Lender’s Pro Rata
Share thereof, shall constitute Revolving Loans of such Lenders. If any such
amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Revolving Loans, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans, Swing Loans, and Protective
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender or the
Canadian Lender that is an Affiliate of Agent, as applicable, any Collections or
payments received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to the
Protective Advances, Overadvances or Swing Loans. Between Settlement Dates,
Agent, to the extent no Protective Advances, Overadvances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Revolving Loans, for application to Swing Lender’s Pro
Rata Share of the Revolving Loans. If, as of any Settlement Date, Collections or
payments of Loan Parties received since the then immediately preceding
Settlement Date have been applied to Swing Lender’s Pro Rata Share of the
Revolving Loans other than to Swing Loans, as provided for in the previous
sentence, Swing Lender shall pay to Agent for the accounts of the Lenders, and
Agent shall pay to the Lenders (other than a Defaulting Lender if Agent has
implemented the provisions of Section 13), to be applied to the outstanding
Revolving Loans of such Lenders, an amount such that each such Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Pro Rata
Share of the Revolving Loans. During the period between Settlement Dates, Swing
Lender with respect to Swing Loans, Agent with respect to Protective Advances
and Overadvances, and each Lender with respect to the Revolving Loans other than
Swing Loans, Overadvances and Protective Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the daily amount
of funds employed by Swing Lender, Agent, or the Lenders, as applicable.

(iv) Anything in this Section 2.2(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to act in accordance with Section 2.13.

(f) Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Revolving Loans, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.

 

11



--------------------------------------------------------------------------------

(g) Independent Obligations. All Revolving Loans (other than Swing Loans,
Overadvances and Protective Advances) shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Revolving Loan (or other extension of credit)
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.

2.3 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by any Borrower
shall be made to Agent’s Account or Agent’s Canadian Account, as applicable, for
the account of the Lender Group and shall be made in immediately available
funds, no later than 1:00 p.m. on the date specified herein. Any payment
received by Agent later than 1:00 p.m. shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until (but not including) such following Business Day.

(ii) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

(iii) All payments in respect of the Canadian Obligations of Canadian Loan
Parties shall be applied first to Canadian Obligations denominated in the same
currency as the payments received and second to the Canadian Obligations
denominated in the other currency; provided, that, Agent may, at its option (but
is not obligated to), convert such currency received to the currency in which
the Canadian Obligations are denominated at the Exchange Rate calculated by
Agent in good faith on such date and Borrowers shall pay the costs of such
conversion (or Agent may, at its option, charge such costs to the loan account
of any Borrower maintained by such Agent).

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein, all principal and interest payments received by Agent
shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) entitled to such payments and all payments of fees and expenses received
by Agent (other than fees or expenses that are for Agent’s separate account or
for the separate account of the Issuing Lender) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. All payments to be made
hereunder by Borrowers shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law
(subject to Section 2.3(b)(v), Section 2.3(d)(ii), and Section 2.3(e)).

 

12



--------------------------------------------------------------------------------

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, subject
to the Term Loan Intercreditor Agreement, the 2015 Note Intercreditor Agreement
and the Series G Guarantee Lien Acknowledgement, all payments remitted to Agent
in respect of the US Obligations and all proceeds of US Collateral received by
Agent shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees then due to Agent (in its capacity as Agent and not
as Lender) under the Loan Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances made for
the account of US Loan Parties until paid in full,

(D) fourth, to pay principal due in respect of all Protective Advances made for
the account of US Borrowers until paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the US Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably, to pay any fees then due to any of the US Lenders under the
Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the US Swing Loans until paid
in full,

(H) eighth, to pay the principal of all US Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the US Revolving Loans
(other than Protective Advances) until paid in full,

(J) tenth, ratably (1) to Agent, for the account of Agent and Lenders, to pay
the principal of all US Revolving Loans until paid in full, and (2) to Agent, to
be held by Agent, for the benefit of Issuing Lender (and for the ratable benefit
of each of the US Lenders that have an obligation to pay to Agent, for the
account of the Issuing Lender, a share of each US Letter of Credit
Disbursement), as cash collateral in an amount up to one hundred three percent
(103%) of the US Letter of Credit Usage (to the extent permitted by applicable
law, such cash collateral shall be applied to the reimbursement of any US Letter
of Credit Disbursement as and when such disbursement occurs and, if a US Letter
of Credit expires undrawn, the cash collateral held by Agent in respect of such
US Letter of Credit shall, during the continuation of an Application Event, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.3(b)(ii), beginning with clause (A) hereof),

(K) eleventh, to pay any other US Obligations other than Bank Product
Obligations,

(L) twelfth, to pay Canadian Obligations in the order and priority set forth in
clause (iii) below,

(M) thirteenth, to pay any other US Obligations (including being paid, ratably,
to the Bank Product Providers on account of all amounts then due and payable in
respect of Bank Product

 

13



--------------------------------------------------------------------------------

Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by Agent to the applicable Bank Product Provider and
applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this
Section 2.3(b)(ii), beginning with clause (A) hereof), and

(N) fourteenth, to US Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, subject
to the 2015 Note Intercreditor Agreement and the Series G Guarantee Lien
Acknowledgement, all payments remitted to Agent in respect of the Canadian
Obligations and all proceeds of Canadian Collateral received by Agent shall be
applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees then due to Agent under the Loan Documents until
paid in full,

(C) third, to pay interest due in respect of all Protective Advances made for
the account of Canadian Borrowers until paid in full,

(D) fourth, to pay the principal of all Protective Advances made for the account
of Canadian Borrowers until paid in full,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Canadian Lenders under the
Loan Documents, until paid in full,

(F) sixth, ratably, to pay any fees then due to any of the Canadian Lenders
under the Loan Documents until paid in full,

(G) seventh, to pay interest accrued in respect of the Canadian Swing Loans
until paid in full,

(H) eighth, to pay the principal of all Canadian Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Canadian Revolving
Loans (other than Protective Advances) until paid in full,

(J) tenth, ratably (i) to Agent, for the account of Agent and Canadian Lenders,
to pay the principal of all Canadian Revolving Loans until paid in full, and
(ii) to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Canadian Lenders that have an obligation to
pay to Agent, for the account of the Issuing Lender, a share of each Canadian
Letter of Credit Disbursement), as cash collateral in an amount up to one
hundred three percent (103%) of the Canadian Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be

 

14



--------------------------------------------------------------------------------

applied to the reimbursement of any Canadian Letter of Credit Disbursement as
and when such disbursement occurs and, if a Canadian Letter of Credit expires
undrawn, the cash collateral held by Agent in respect of such Canadian Letter of
Credit shall, during the continuation of an Application Event, to the extent
permitted by applicable law, be reapplied pursuant to this Section 2.4(b)(iii),
beginning with clause (A) hereof),

(K) eleventh, to pay any other Canadian Obligations other than Bank Product
Obligations,

(L) twelfth, to pay any other Canadian Obligations (including being paid,
ratably, to the Bank Product Providers on account of all amounts then due and
payable in respect of Bank Product Obligations, with any balance to be paid to
Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.3(b)(iii), beginning with clause
(A) hereof), and

(M) thirteenth, to Canadian Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

(iv) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.2(e).

(v) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.3(b)(i) shall not apply to any payment made by any
Borrower to Agent and specified by such Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.

(vi) For purposes of Section 2.3(b)(ii) or (iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, whether or not any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.

(vii) In the event of a direct conflict between the priority provisions of this
Section 2.3 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.13 and this Section 2.3, then the provisions of Section 2.13 shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.3 shall control and govern.

(viii) Notwithstanding anything to the contrary contained in this Agreement or
the other Loan Documents to the contrary, (i) Canadian Loan Parties shall not be
liable for any US Obligations, (ii) no security interest granted by Canadian
Loan Parties under any of the Loan Documents shall secure any US Obligations,
(iii) no amounts payable on account of the Canadian Obligations shall be payable
to Agent’s Account, and (iv) no US Obligations shall be charged to the Canadian
Loan Account.

 

15



--------------------------------------------------------------------------------

(c) Reduction of Commitments.

(i) The US Commitments and the Canadian Commitments shall terminate on the
Maturity Date. US Borrowers may reduce the US Commitments to an amount not less
than the sum of (A) the US Revolver Usage as of such date, plus (B) the
principal amount of all US Revolving Loans not yet made as to which a request
has been given by Borrowers under Section 2.2(a), plus (C) the amount of all US
Letters of Credit not yet issued as to which a request has been given by
Borrowers pursuant to Section 2.9(a).

(ii) Canadian Borrowers may reduce the Canadian Commitments to an amount not
less than the sum of (A) the Canadian Revolver Usage as of such date, plus
(B) the principal amount of all Canadian Revolving Loans not yet made as to
which a request has been given by Borrowers under Section 2.2(a), plus (C) the
amount of all Canadian Letters of Credit not yet issued as to which a request
has been given by Borrowers pursuant to Section 2.9(a).

(iii) Each such reduction shall be in an amount which is not less than
$10,000,000, unless the Commitments are being reduced to zero and the amount of
the Commitments in effect immediately prior to such reduction are less than
$10,000,000, shall be made by providing not less than ten (10) Business Days
prior written notice to Agent, which notice shall specify whether such reduction
is in respect of the US Commitments or the Canadian Commitments and shall be
irrevocable. Once reduced, the Commitments may not be increased. Each such
reduction of the Commitments shall reduce the Commitments of each Lender
proportionately in accordance with its ratable share thereof.

(d) Optional Prepayments. Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty (other than
breakage and related costs associated with LIBOR Rate Loans and BA Funding
Losses).

(e) Mandatory Prepayments.

(i) Borrowing Base. If, at any time, the US Revolver Usage on such date exceeds
the lesser of the US Borrowing Base or the US Maximum Credit, or the Canadian
Revolver Usage on such date exceeds the lesser of the Canadian Borrowing Base or
the Canadian Maximum Credit (any such excess being referred to as the
“Overadvance”), then Borrowers shall promptly, but in any event, within one
(1) Business Day, prepay the Obligations in accordance with Section 2.3(f) in an
aggregate amount equal to any such excess, as applicable, except as otherwise
provided in Section 2.2(d). Notwithstanding anything to the contrary set forth
in this Agreement or any of the other Loan Documents, Administrative Borrower
and the other Borrowers shall not request, and Agent and Lenders shall not be
required to make or provide, Revolving Loans or Letters of Credit, at any time
that there exists an Overadvance (but without limiting the obligations of
Lenders to have participations or to settle in respect of Overadvances or
Protective Advances permitted hereunder).

(ii) Indebtedness. At any time during a Cash Dominion Event, within one
(1) Business Day of the date of incurrence by any Loan Party of any Indebtedness
(other than Permitted Indebtedness), Borrowers shall prepay the outstanding
principal amount of the Obligations in an amount equal to one hundred percent
(100%) of the Net Cash Proceeds received by such Person in connection with such
incurrence. The provisions of this Section 2.3(e)(ii) shall not be deemed to
constitute consent to any such incurrence otherwise prohibited by the terms and
conditions of this Agreement.

(iii) Equity. At any time during a Cash Dominion Event, within one (1) Business
Day of the date of the issuance by any Loan Party of any of its Equity
Interests, Borrowers shall prepay the outstanding principal amount of the
Obligations in an amount equal to one hundred percent (100%) of the

 

16



--------------------------------------------------------------------------------

Net Cash Proceeds received by such Person in connection with such issuance,
other than (A) in the event that any Loan Party forms any Subsidiary in
accordance with the terms hereof, the issuance by such Subsidiary of Equity
Interests to such Loan Party, (B) the issuance of Equity Interests of Parent to
directors, officers and employees of Parent pursuant to employee stock option
plans (or other employee incentive plans or other compensation arrangements)
approved by the Board of Directors, and (C) the issuance of Equity Interests of
Parent in order to finance the purchase consideration (or a portion thereof) in
connection with a Permitted Acquisition). The provisions of this
Section 2.3(e)(iii) shall not be deemed to constitute consent to any such
issuance otherwise prohibited by the terms and conditions of this Agreement.

2.4 Interest Rates: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.4(b), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the Applicable Margin for LIBOR Rate Loans,

(ii) if the relevant Obligation is a BA Rate Loan, at a rate per annum equal to
the BA Rate plus the Applicable Margin for BA Rate Loans,

(iii) if the relevant Obligation is a Base Rate Loan, at a rate per annum equal
to the Base Rate plus the Applicable Margin for the Base Rate Loans, and

(iv) otherwise, at a per annum rate equal to the Base Rate plus the Applicable
Margin for Base Rate Loans.

(b) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders,

(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall, upon two
(2) Business Days’ prior written notice by Agent to Administrative Borrower,
bear interest on the Daily Balance thereof at a per annum rate equal to two
(2) percentage points above the per annum rate otherwise applicable thereunder,
and

(ii) the Letter of Credit fee provided for in Section 2.8(b) shall, upon two
(2) Business Days’ prior written notice by Agent to Administrative Borrower, be
increased to two (2) percentage points above the per annum rate otherwise
applicable hereunder.

(c) Payment. All other interest, and all Letter of Credit fees, all other fees
payable hereunder or under any of the other Loan Documents, all costs and
expenses payable hereunder or under any of the other Loan Documents shall be due
and payable, in arrears, on the first day of each month at any time that
Obligations or Commitments are outstanding, except as otherwise provided herein.
Each Borrower hereby authorizes Agent to (i) without prior notice, charge to the
Loan Account all interest and recurring fees when due and payable hereunder or
under any of the other Loan Documents or (ii) charge to the Loan Account costs,
expenses and other amounts when due and payable, upon two (2) Business Days’
prior notice to Administrative Borrower, provided, that such notice shall not be
required at any time during a Cash Dominion Event. All such items properly
charged to (i) the US Loan Account shall thereupon constitute US Revolving Loans
hereunder and shall initially accrue interest at the rate then applicable to US
Revolving Loans that are Base Rate Loans (unless and until converted into LIBOR
Rate

 

17



--------------------------------------------------------------------------------

Loans in accordance with the terms of this Agreement) or (ii) the Canadian Loan
Account shall thereupon constitute Canadian Revolving Loans hereunder and shall
initially accrue interest at the rate applicable to Canadian Revolving Loans
that are Base Rate Loans (unless and until converted into BA Rate Loans in
accordance with the terms of this Agreement).

(d) Computation. Interest shall be calculated on the basis of (i) in the case of
LIBOR Rate Loans, a three hundred sixty (360) day year, (ii) in the case of BA
Rate Loans, a three hundred and sixty-five (365) day year, and (iii) in the case
of Base Rate Loans, a three hundred and sixty-five (365) or three hundred and
sixty-six (366) day year, as applicable, and in each case based on actual days
elapsed. The interest rate on non-contingent Obligations (other than LIBOR Rate
Loans and BA Rate Loans) shall increase or decrease by an amount equal to each
increase or decrease in the Base Rate effective on the date any change in such
Base Rate is effective. For purposes of disclosure under the Interest Act
(Canada), where interest is calculated pursuant hereto at a rate based upon a
year of three hundred sixty (360), three hundred and sixty-five (365) or three
hundred and sixty-six (366) days, as the case may be (the “First Rate”), the
rate or percentage of interest on a yearly basis is equivalent to such First
Rate multiplied by the actual number of days in the year divided by three
hundred sixty (360), three hundred and sixty-five (365) or three hundred and
sixty-six (366), as the case may be.

(e) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Each Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.5 Crediting Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to Agent’s Account or Agent’s Canadian
Account, as applicable, or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then Borrowers shall be deemed not to have made such payment and
interest shall be calculated accordingly. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into Agent’s Account on a Business Day on or before 1:00 p.m.
If any payment item is received into Agent’s Account or Agent’s Canadian
Account, as applicable, on a non-Business Day or after 1:00 p.m. on a Business
Day, it shall be deemed to have been received by Agent as of the opening of
business on the immediately following Business Day.

2.6 Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person and reasonably believed by Agent to be an
Authorized Person or, without instructions, if pursuant to Section 2.4(c).
Borrowers agree to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

 

18



--------------------------------------------------------------------------------

2.7 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of US Borrowers (the “US Loan Account”) on
which US Borrowers will be charged with all US Revolving Loans (including
Protective Advances, Overadvances and Swing Loans) made by Agent, Swing Lender,
or the Lenders to US Borrowers or for US Borrowers’ account, the US Letters of
Credit issued or arranged by Issuing Lender for US Borrowers’ account, and with
all other payment Obligations hereunder or under the other Loan Documents due
and owing by US Loan Parties, including, accrued interest, fees and expenses,
and Lender Group Expenses. Agent shall maintain an account on its books in the
name of Canadian Borrowers (the “Canadian Loan Account”) on which Canadian
Borrowers will be charged with all Canadian Revolving Loans (including
Protective Advances and Overadvances) made by Agent or the Lenders to Canadian
Borrowers or for Canadian Borrowers’ account, the Canadian Letters of Credit
issued or arranged by Issuing Lender for Canadian Borrowers’ account, and with
all other payment Obligations hereunder or under the other Loan Documents due
and owing by Canadian Loan Parties, including, accrued interest, fees and
expenses, and Lender Group Expenses. In accordance with Section 2.5, the US Loan
Account will be credited with all payments received by Agent from US Borrowers
or for any US Borrower’s account, and the Canadian Loan Account shall be
credited with all payments received by Agent from Canadian Borrowers or for any
Canadian Borrower’s account. Agent shall render monthly statements regarding the
Loan Account to Borrowers, including principal, interest, fees, Overadvances and
Protective Advances and including an itemization of all charges and expenses
constituting Lender Group Expenses owing, and such statements, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within thirty
(30) days after receipt thereof by Borrowers, Borrowers shall deliver to Agent
written objection thereto describing the error or errors contained in any such
statements.

2.8 Fees.

(a) Agent Fees. Borrowers shall pay to Agent the fees set forth in the Fee
Letter as and when due and payable under the terms thereof.

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Lenders) a Letter of Credit fee (in addition to the charges, commissions,
fees, and costs set forth in Section 2.9(h)) which shall accrue at a per annum
rate equal to the Applicable Margin for LIBOR Rate Loans times the Daily Balance
of the undrawn amount of all outstanding Letters of Credit.

(c) Unused Line Fee. US Borrowers shall pay to Agent, for the account of
Lenders, a monthly unused line fee payable in arrears on the first day of each
month and on the Payoff Date, in an amount equal to one-half of one percent
(0.50%) per annum multiplied by (A) the aggregate amount of the Maximum Credit
minus (B) the average Daily Balance of the US Revolver Usage (other than Swing
Loans) plus the Canadian Revolver Usage during the immediately preceding
calendar month (or portion thereof), which rate shall be adjusted effective
April 1, 2012 and thereafter as of the first day of every three (3) month period
to an amount equal to (1) one half of one percent (0.50%) per annum if the
average Daily Balance of the US Revolver Usage plus the Canadian Revolver Usage
in any month during the immediately preceding three (3) month period was less
than fifty percent (50%) of the Maximum Credit and (2) three hundred and
seventy-five one-thousandths of one percent (0.375%) per annum if the average
Daily Balance of the US Revolver Usage plus the Canadian Revolver Usage in any
month during the immediately preceding three (3) month period was equal to or
greater than fifty percent (50%) of the Maximum Credit.

2.9 Letters of Credit.

 

19



--------------------------------------------------------------------------------

(a) Subject to the terms and conditions of this Agreement, upon the request of
Administrative Borrower made in accordance herewith, the Issuing Lender agrees
to issue, or to cause an Underlying Issuer (including, as Issuing Lender’s
agent) to issue, a requested Letter of Credit for the account of any Borrower,
which Letter of Credit may be related to the business of any Subsidiary of
Parent; provided, that, to the extent a Letter of Credit is for the benefit of,
or in connection with, the business of a Non-Loan Party (other than in the case
of a Letter of Credit for the benefit of the business of Parent and its
Subsidiaries generally), as of the date of the issuance of such Letter of Credit
and after giving effect thereto, (i) the Borrower for whose account the Letter
of Credit is issued would be permitted to make a Permitted Investment in such
Non-Loan Party under clause (d)(ii)(D) of the definition of Permitted
Investments, such that all of the conditions set forth in clause (d)((ii)(D) of
the definition of Permitted Investments shall be satisfied as to any such Letter
of Credit, treating such Letter of Credit as a Permitted Investment for this
purpose (except for the conditions in clauses (2) and (4) of such clause
(d)(ii)(D)), and (ii) the sum of (A) the aggregate amount of all such Letters of
Credit, plus (B) the maximum amount of the liability of Parent and the
Restricted Subsidiaries under all guarantees of leases of Non-Loan Parties under
clause (j) of the definition of Permitted Investments, shall not exceed
$50,000,000 outstanding at any one time. If Issuing Lender, at its option,
elects to cause an Underlying Issuer to issue a requested Letter of Credit, then
Issuing Lender agrees that it will enter into arrangements relative to the
reimbursement of such Underlying Issuer (which may include, among, other means,
by becoming an applicant with respect to such Letter of Credit or entering into
undertakings which provide for reimbursements of such Underlying Issuer with
respect to such Letter of Credit; each such obligation or undertaking,
irrespective of whether in writing, a “Reimbursement Undertaking”) with respect
to Letters of Credit issued by such Underlying Issuer. By submitting a request
to Issuing Lender for the issuance of a Letter of Credit, Borrowers shall be
deemed to have requested that Issuing Lender issue or that an Underlying Issuer
issue the requested Letter of Credit and to have requested Issuing Lender to
issue a Reimbursement Undertaking with respect to such requested Letter of
Credit if it is to be issued by an Underlying Issuer (it being expressly
acknowledged and agreed by each Borrower that Borrowers are and shall be deemed
to be applicants (within the meaning of Section 5-102(a)(2) of the Code) with
respect to each Underlying Letter of Credit). Each request for the issuance of a
Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be made in writing by an Authorized Person and delivered
to the Issuing Lender via hand delivery, telefacsimile, or other electronic
method of transmission reasonably in advance of the requested date of issuance,
amendment, renewal, or extension. Each such request shall be in form and
substance reasonably satisfactory to the Issuing Lender and shall specify
(i) the amount of such Letter of Credit and whether such Letter of Credit shall
be a US Letter of Credit or a Canadian Letter of Credit, (ii) in the case of a
Canadian Letter of Credit, whether such Canadian Letter of Credit shall be
denominated in US Dollars or Canadian Dollars, (iii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iv) the proposed
expiration date of such Letter of Credit, (v) the name and address of the
beneficiary of the Letter of Credit, and (vi) such other information (including,
the conditions of drawing, and in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. Each US Letter of Credit shall be denominated in US Dollars. Anything
contained herein to the contrary notwithstanding, the Issuing Lender shall not
be required to issue or cause the issuance of a Letter of Credit or to issue a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, that supports the obligations of a Loan Party in respect of a lease
of Real Property or an employment contract, (a) in the case of a Letter of
Credit in connection with such a lease, in an amount greater than the amount
equal to (A) the amount of rent under such lease, without acceleration, for the
greater of (1) one year or (2) the amount equal to fifteen percent (15%) of the
rent for the then remaining term of such lease, but not to exceed three
(3) years, minus (B) the amount of any cash or other collateral to secure the
obligations of a Loan Party in respect of such lease and (b) in the case of a
Letter of Credit in connection with an employment contract, in an amount greater
than the compensation provided by such contract, without acceleration, for a one
year period.

 

20



--------------------------------------------------------------------------------

(b) The Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:

(i) the US Letter of Credit Usage would exceed the US Borrowing Base less the
outstanding amount of US Revolving Loans (including Swing Loans),

(ii) the US Letter of Credit Usage would exceed $50,000,000 minus the amount of
Canadian Letter of Credit Usage at such time,

(iii) the US Letter of Credit Usage would exceed the US Maximum Credit less the
outstanding amount of US Revolving Loans (including Swing Loans),

(iv) the Canadian Letter of Credit Usage would exceed the Canadian Borrowing
Base less the outstanding amount of Canadian Revolving Loans,

(v) the Canadian Letter of Credit Usage would exceed $5,000,000, or

(vi) the Canadian Letter of Credit Usage would exceed the Canadian Maximum
Credit less the outstanding amount of Canadian Revolving Loans.

(c) Borrowers and the Lender Group hereby acknowledge and agree that all
Existing Letters of Credit shall constitute US Letters of Credit under this
Agreement on and after the Closing Date with the same effect as if such Existing
Letters of Credit were issued by Issuing Lender or an Underlying Issuer at the
request of US Borrowers on the Closing Date. As to each of the Existing Letters
of Credit for which PolyOne Funding Corporation is the applicant and/or account
party, without limiting any of the obligations, liabilities or duties of PolyOne
Funding Corporation, Parent has, and shall have, jointly and severally, all of
the obligations, liabilities and duties of PolyOne Funding Corporation in such
capacity as if Parent had been the original applicant and account party with
respect to such Existing Letter of Credit. Without limiting any of their
respective rights or remedies, the Issuing Lender with respect to any such
Existing Letter of Credit, and Agent and the other Lenders, shall have recourse
to Parent in connection therewith to the same extent as if Parent had been the
original applicant and/or account party with respect thereto. Each Letter of
Credit shall be in form and substance reasonably acceptable to the Issuing
Lender. If Issuing Lender makes a payment under a US Letter of Credit or an
Underlying Issuer makes a payment under a US Underlying Letter of Credit, US
Borrowers shall pay to Agent an amount equal to the applicable US Letter of
Credit Disbursement on (i) the date such US Letter of Credit Disbursement is
made, if Administrative Borrower has received notice of such US Letter of Credit
Disbursement prior to 11:00 a.m. on such date, or (ii) the next Business Day if
such notice is not received prior to 11:00 a.m. on such date and, in the absence
of such payment, the amount of the US Letter of Credit Disbursement immediately
and automatically shall be deemed to be a US Revolving Loan hereunder and,
initially, shall bear interest at the rate then applicable to US Revolving Loans
that are Base Rate Loans. If Issuing Lender makes a payment under a Canadian
Letter of Credit or an Underlying Issuer makes a payment under a Canadian
Underlying Letter of Credit, Canadian Borrowers shall pay to Agent an amount
equal to the applicable Canadian Letter of Credit Disbursement on (i) the date
such Canadian Letter of Credit Disbursement is made, if Administrative Borrower
has received notice of such Canadian Letter of Credit Disbursement prior to
11:00 a.m. on such date, or (ii) the next Business Day if such notice is not
received prior to 11:00 a.m. on such date and, in the absence of such payment on
the date when due, the amount of the Canadian Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Canadian Revolving Loan
hereunder and, initially, unless later converted to BA Rate Loans, shall bear
interest at the rate then applicable to Canadian Revolving Loans that are Base
Rate Loans. If a Letter of Credit Disbursement is deemed to be a Revolving Loan
hereunder (notwithstanding any failure to satisfy

 

21



--------------------------------------------------------------------------------

any condition precedent set forth in Section 3), Borrowers’ obligation to pay
the amount of such Letter of Credit Disbursement to Issuing Lender shall be
automatically converted into an obligation to pay the resulting Revolving Loan.
Promptly following receipt by Agent of any payment from Borrowers pursuant to
this paragraph, Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to Section 2.9(d) to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear.

(d) Promptly following receipt of a notice of a US Letter of Credit Disbursement
pursuant to Section 2.9(c), each Lender with a US Commitment agrees to fund its
Pro Rata Share of any US Revolving Loan deemed made pursuant to Section 2.9(c)
on the same terms and conditions as if Borrowers had requested the amount
thereof as a Revolving Loan and Agent shall promptly pay to Issuing Lender the
amounts so received by it from the Lenders. By the issuance of a US Letter of
Credit or a Reimbursement Undertaking related thereto (or an amendment, renewal
or extension of a US Letter of Credit or a Reimbursement Undertaking related
thereto) and without any further action on the part of the Issuing Lender or the
Lenders with Commitments, the Issuing Lender shall be deemed to have granted to
each Lender with a US Commitment, and each Lender with a US Commitment shall be
deemed to have purchased, a participation in each US Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking related thereto, in an amount
equal to its Pro Rata Share of such US Letter of Credit or Reimbursement
Undertaking, and each such Lender agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of any US Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer under the applicable
US Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender with a US Commitment hereby absolutely and unconditionally agrees to pay
to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata Share of
each US Letter of Credit Disbursement made by Issuing Lender or an Underlying
Issuer and not reimbursed by Borrowers on the date due as provided in
Section 2.9(c), or of any reimbursement payment required to be refunded (or that
Agent or Issuing Lender elects, based upon the advice or counsel to refund) to
US Borrowers for any reason. Promptly following receipt of a notice of a
Canadian Letter of Credit Disbursement pursuant to Section 2.9(c), each Lender
with a Canadian Commitment agrees to fund its Pro Rata Share of any Canadian
Revolving Loan deemed made pursuant to Section 2.9(c) on the same terms and
conditions as if Borrowers had requested the amount thereof as a Revolving Loan
and Agent shall promptly pay to Issuing Lender the amounts so received by it
from the Lenders. By the issuance of a Canadian Letter of Credit or a
Reimbursement Undertaking related thereto (or an amendment, renewal or extension
of a Letter of Credit or a Reimbursement Undertaking related thereto) and
without any further action on the part of the Issuing Lender or the Lenders with
Canadian Commitments, the Issuing Lender shall be deemed to have granted to each
Lender with a Canadian Commitment, and each Lender with a Canadian Commitment
shall be deemed to have purchased, a participation in each Canadian Letter of
Credit issued by Issuing Lender and each Reimbursement Undertaking related
thereto, in an amount equal to its Pro Rata Share of such Canadian Letter of
Credit or Reimbursement Undertaking related thereto, and each such Canadian
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender’s Pro Rata Share of any Canadian Letter of Credit Disbursement made by
Issuing Lender or an Underlying Issuer under the applicable Canadian Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender with a
Canadian Commitment hereby absolutely and unconditionally agrees to pay to
Agent, for the account of the Issuing Lender, such Lender’s Pro Rata Share of
each Canadian Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer and not reimbursed by Borrowers on the date due as provided in
Section 2.9(c), or of any reimbursement payment required to be refunded (or that
Agent or Issuing Lender elects, based upon the advice or counsel to refund) to
Canadian Borrowers for any reason. Each Lender with a Commitment acknowledges
and agrees that its obligation to deliver to Agent, for the account of the
Issuing Lender, an amount equal to its respective Pro Rata Share of each Letter
of Credit Disbursement pursuant to this Section 2.9(d) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such

 

22



--------------------------------------------------------------------------------

Lender fails to make available to Agent the amount of such Lender’s Pro Rata
Share of a Letter of Credit Disbursement as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
the Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

(e) Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group and each Underlying Issuer harmless from any damage, loss, cost, expense,
or liability (other than Taxes, which shall be governed by Section 16), and
reasonable and documented attorneys’ fees of (i) one US counsel to Agent,
(ii) one Canadian counsel to Agent, (iii) one regulatory counsel to Agent (if
necessary) and (iv) one local counsel in each appropriate jurisdiction selected
by Agent (if necessary) and, if an Event of Default has occurred and is
continuing (and such additional counsel is necessary as a result of conflicts of
interest), one additional counsel to the Lender Group or any Underlying Issuer
arising out of or in connection with any Reimbursement Undertaking or any Letter
of Credit; provided, that, (i) no Borrower shall be obligated hereunder to
indemnify the Lender Group, Issuing Lender or any Underlying Issuer for any
loss, cost, expense, or liability that results from the bad faith, gross
negligence or willful misconduct of the Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction and (ii) Canadian
Borrowers shall not be obligated to indemnify for any such loss, cost, expense
or liability arising under or in connection with a US Letter of Credit. Each
Borrower agrees to be bound by the Underlying Issuer’s regulations and
interpretations of any Letter of Credit or by Issuing Lender’s interpretations
of any Reimbursement Undertaking, and each Borrower agrees that none of the
Issuing Lender, any other member of the Lender Group, or any Underlying Issuer
shall be liable for any error, negligence, or mistake, whether of omission or
commission, in following any Borrower’s instructions or those in the Letter of
Credit or any modifications, amendments, or supplements thereto. Each Borrower
understands that the Reimbursement Undertakings may require Issuing Lender to
indemnify the Underlying Issuer for certain costs or liabilities arising out of
claims by a Borrower against such Underlying Issuer. Each Borrower hereby agrees
to indemnify, save, defend, and hold Issuing Lender and the other members of the
Lender Group harmless with respect to any loss, cost, expense (including
reasonable attorneys fees and expenses), or liability (other than Taxes, which
shall be governed by Section 16) incurred by them as a result of the Issuing
Lender’s indemnification of an Underlying Issuer; provided, that, (i) no
Borrower shall be obligated hereunder to indemnify any such person for any such
loss, cost, expense, or liability to the extent that it is caused by the bad
faith, gross negligence or willful misconduct of such person as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction
and (ii) Canadian Borrowers shall not be obligated to indemnify for any such
loss, cost, expense or liability arising under or in connection with a US Letter
of Credit. Each Borrower hereby acknowledges and agrees that none of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer shall be
responsible for delays, errors, or omissions resulting from the malfunction of
equipment in connection with any Letter of Credit.

(f) The obligation of Borrowers to reimburse the Issuing Lender for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or another Loan Document,

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Parent or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee maybe acting), the Issuing Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated

 

23



--------------------------------------------------------------------------------

hereby or such Letter of Credit or any agreement or instrument relating thereto,
or any unrelated transaction,

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,

(iv) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by the Issuing Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Borrowers or any of their
Subsidiaries, or

(vi) any Event of Default shall have occurred and be continuing.

(g) Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(h) Borrowers shall pay to the Issuing Lender, for its own account, a fronting
fee equal to one quarter of one percent (0.25%) per annum, which fee shall be
paid monthly in arrears on the first day of each month. Each Borrower
acknowledges and agrees that any and all issuance charges, usage charges,
commissions, fees, and costs incurred by the Issuing Lender relating to
Underlying Letters of Credit shall be Lender Group Expenses for purposes of this
Agreement and shall be reimbursable promptly, but in any event, within one
(1) Business Day by Borrowers to Agent for the account of the Issuing Lender.

(i) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on the Issuing Lender, any other member of the
Lender Group, or Underlying Issuer any other condition regarding any Letter of
Credit or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or

 

24



--------------------------------------------------------------------------------

maintaining any Reimbursement Undertaking or Letter of Credit or to reduce the
amount receivable in respect thereof, then, and in any such case, Agent may, at
any time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Administrative Borrower, and Borrowers shall
pay within thirty (30) days after demand therefor, such amounts as Agent may
specify to be necessary to compensate the Issuing Lender, any other member of
the Lender Group, or an Underlying Issuer for such additional cost or reduced
receipt, together with interest on such amount from the date of such demand
until payment in full thereof at the rate then applicable to Base Rate Loans
hereunder; provided, that, (A) no Borrower shall be required to provide any
compensation pursuant to this Section 2.9(i) for any such amounts incurred more
than one hundred eighty (180) days prior to the date on which the demand for
payment of such amounts is first made to Borrowers and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the one hundred
eighty (180) day period referred to above shall be extended to include the
period of retroactive effect thereof. The determination by Agent of any amount
due pursuant to this Section 2.9(i), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

2.10 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.10(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Borrowers properly have exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, at the written election of the Required Lenders,
Borrowers no longer shall have the option to request that Revolving Loans bear
interest at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrowers may, at any time and from time to time, so long as Administrative
Borrower has not received a notice from Agent, after the occurrence and during
the continuance of an Event of Default, of the election of the Required Lenders
to terminate the right of Borrowers to exercise the LIBOR Option during the
continuance of such Event of Default, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. at least three (3) Business Days prior to
the commencement of the proposed Interest Period (the “LIBOR Deadline”). Notice
of Borrowers’ election of the LIBOR Option for a permitted portion of the
Revolving Loans and an Interest Period pursuant to this Section shall be made by
delivery to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline,
or by telephonic notice received by Agent before the LIBOR Deadline (to be
confirmed by delivery to Agent of a LIBOR Notice received by Agent prior to 5:00
p.m. on the same day). Promptly upon its receipt of each such LIBOR Notice,
Agent shall provide a copy thereof to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on each Borrower. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest

 

25



--------------------------------------------------------------------------------

Period applicable thereto (including as a result of an Event of Default),
(B) the conversion of any LIBOR Rate Loan other than on the last day of the
Interest Period applicable thereto, or (C) the failure to borrow, convert,
continue or prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice
delivered pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrowers setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.10 shall be conclusive absent manifest error.
Borrowers shall pay such amount to Agent or the Lender, as applicable, within
thirty (30) days of the date of its receipt of such certificate. If a payment of
a LIBOR Rate Loan on a day other than the last day of the applicable Interest
Period would result in a Funding Loss, Agent may, in its sole discretion at the
request of Borrowers, hold the amount of such payment as cash collateral in
support of the Obligations until the last day of such Interest Period and apply
such amounts to the payment of the applicable LIBOR Rate Loan on such last day,
it being agreed that Agent has no obligation to so defer the application of
payments to any LIBOR Rate Loan and that, in the event that Agent does not defer
such application, Borrowers shall be obligated to pay any resulting Funding
Losses.

(iii) Borrowers shall have not more than ten (10) LIBOR Rate Loans and/or BA
Rate Loans in effect at any given time. Borrowers only may exercise the LIBOR
Option for proposed LIBOR Rate Loans of at least $1,000,000.

(c) Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, that, in the event that LIBOR Rate Loans are converted or
prepaid on any date that is not the last day of the Interest Period applicable
thereto, including as a result of any prepayment through the required
application by Agent of proceeds of Loan Parties’ Collections in accordance with
Section 2.3(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.10 (b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in the
reserve requirements imposed by the Board of Governors of the Federal Reserve
System (or any successor), which additional or increased costs would increase
the cost of funding or maintaining loans bearing interest at the LIBOR Rate. In
any such event, the affected Lender shall give Borrowers and Agent notice of
such a determination and adjustment and Agent promptly shall transmit the notice
to each other Lender and, upon its receipt of the notice from the affected
Lender, Borrowers may, by notice to such affected Lender (A) require such Lender
to furnish to Borrowers a statement setting forth in reasonable detail the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under
Section 2.10(b)(ii)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrowers and Agent promptly
shall transmit the notice to each other Lender and (A) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s

 

26



--------------------------------------------------------------------------------

notice shall be deemed to be the last day of the Interest Period of such LIBOR
Rate Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter
shall accrue interest at the rate then applicable to Base Rate Loans, and
(B) Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

(iii) For purposes of this Section 2.10(d) and Section 2.15(d), the Dodd-Frank
Wall Street Reform and Consumer Protection Act, the Basel Committee on Banking
Supervision (or any successor or similar authority), the Bank for International
Settlements and, in each case, all rules, regulations, orders, requests,
guidelines or directives in connection therewith are deemed to have been enacted
and become effective after the date of this Agreement.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.11 Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change in the
interpretation, implementation, or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof. Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within thirty (30) days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error). In determining such amount,
such Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided, that, (A) no Borrower shall be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
one hundred eighty (180) days prior to the date that such Lender notifies
Borrowers of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender’s intention to claim compensation therefore and
(B) if such claim arises by reason of the adoption of or change in any law,
rule, regulation or guideline that is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. For purposes of this Section 2.11 (a), the Dodd-Frank Wall Street
Reform and Consumer Protection, the Basel Committee on Banking Supervision (or
any successor or similar authority), the Bank for International Settlements and
all rules, regulations, orders, requests, guidelines or directives in connection
therewith are deemed to have been enacted and become effective after the date of
this Agreement.

(b) If any Lender requests additional or increased costs referred to in
Section 2.10(d)(i) or amounts under Section 2.15(d)(i) or sends a notice under
Section 2.10(d)(ii) or Section 2.15(d)(ii) relative to changed circumstances
(any such Lender, an “Affected Lender”), then such Affected Lender shall use

 

27



--------------------------------------------------------------------------------

reasonable efforts to promptly designate a different one of its lending offices
or to assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.10(d)(i) or Section 2.15(d)(i), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans or BA
Rate Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.10(d)(i) or
Section 2.15(d)(i), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans or BA Rate Loans, then Borrowers (without prejudice to any amounts then
due to such Affected Lender under Section 2.10(d)(i) or Section 2.15(d)(i), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under
Section 2.10(d)(i) or Section 2.15(d)(i), as applicable, or indicates that it is
no longer unlawful or impractical to fund or maintain LIBOR Rate Loans or BA
Rate Loans, may seek a substitute Lender reasonably acceptable to Agent to
purchase the Obligations owed to such Affected Lender and such Affected Lender’s
Commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.

2.12 Increase in US Maximum Credit or Canadian Maximum Credit.

(a) Administrative Borrower may, at any time, deliver a written request to Agent
to increase the US Maximum Credit or the Canadian Maximum Credit, as applicable.
Any such written request shall specify the amount of the increase in the US
Maximum Credit or the Canadian Maximum Credit, as applicable, that Borrowers are
requesting, provided, that, (i) in no event shall the aggregate amount of any
such increase cause the aggregate amount of the US Maximum Credit and the
Canadian Maximum Credit to exceed an amount equal to $350,000,000, (ii) such
request shall be for an increase of not less than $10,000,000, (iii) any such
request shall be irrevocable, (iv) in no event shall there be more than one such
increase in any calendar quarter, (v) in no event shall there be more than four
(4) such increases during the term of this Agreement, and (vi) no Event of
Default shall exist or have occurred and be continuing.

(b) Upon the receipt by Agent of any such written request, Agent shall notify
each of the US Lenders or each of the Canadian Lenders, as applicable, of such
request and each US Lender and each Canadian Lender, as applicable, shall have
the option (but not the obligation) to increase the amount of its US Commitment
or Canadian Commitment, as applicable, by an amount up to its Pro Rata Share of
the amount of the increase thereof requested by Administrative Borrower as set
forth in the notice from Agent to such US Lender or Canadian Lender. Each US
Lender or each Canadian Lender, as applicable, shall notify Agent within fifteen
(15) days after the receipt of such notice from Agent whether it is willing to
so increase its US Commitment or Canadian Commitment, as applicable, and if so,
the amount of such increase; provided, that, (i) the minimum increase in the US
Commitments of each such US Lender providing the additional US Commitments, or
in the Canadian Commitments of each such Canadian Lender providing the
additional Canadian Commitments, shall equal or exceed $2,500,000, and (ii) no
US Lender or Canadian Lender, as applicable, shall be obligated to provide such
increase in its US Commitment or Canadian Commitment and the determination to
increase the US Commitment of a US Lender or the Canadian Commitment of a
Canadian Lender shall be within the sole and absolute discretion of such US
Lender or Canadian Lender. If the aggregate amount of the increases in the US

 

28



--------------------------------------------------------------------------------

Commitments received from the US Lenders or the aggregate amount of the
increases in the Canadian Commitments received from the Canadian Lenders, as
applicable, does not equal or exceed the amount of the increase in the US
Maximum Credit or Canadian Maximum Credit, as applicable, requested by
Borrowers, Agent may seek additional increases from US Lenders or Canadian
Lenders, as applicable, or US Commitments or Canadian Commitments, as
applicable, from such Eligible Transferees as it may determine, after
consultation with Borrowers. In the event US Lenders or Canadian Lender, as
applicable, (or US Lenders or Canadian Lenders, as applicable, and any such
Eligible Transferees, as the case may be) have committed in writing to provide
increases in their US Commitments or Canadian Commitments, as applicable, or new
US Commitments or new Canadian Commitments in an aggregate amount in excess of
the increase in the US Maximum Credit or Canadian Maximum Credit requested by
Administrative Borrower or permitted hereunder, Agent shall then have the right
to allocate such commitments, first to US Lenders or Canadian Lenders, as
applicable, and then to Eligible Transferees, in such amounts and manner as
Agent may determine, after consultation with Borrowers.

(c) The US Maximum Credit or the Canadian Maximum Credit, as applicable, shall
be increased by the amount of the increase in the applicable US Commitments or
Canadian Commitments from Lenders or new US Commitments or Canadian Commitments,
as applicable, from Eligible Transferees, in each case selected in accordance
with Section 2.12(b) above, for which Agent has received Assignment and
Acceptances thirty (30) days after the date of the request by Administrative
Borrower for the increase or such earlier date as Agent and Administrative
Borrower may agree (but subject to the satisfaction of the conditions set forth
below), whether or not the aggregate amount of the increase in US Commitments
and new US Commitments, as the case may be, or in Canadian Commitments and new
Canadian Commitments, as the case may be less than, equal to or exceed the
amount of the increase in the US Maximum Credit or Canadian Maximum Credit, as
applicable, requested by Administrative Borrower in accordance with the terms
hereof (provided, that, in the event that the aggregate amount of the increase
in Commitments and/or new Commitments offered by Lenders or Eligible Transferees
in response to the request of Agent as described above is greater than the
aggregate amount requested, Administrative Borrower may, at its option, elect to
increase the Commitments to such greater amount, so long as Administrative
Borrower gives prompt and timely written notice to Agent of the exercise of such
option), effective on the date that each of the following conditions have been
satisfied:

(i) Agent shall have received from each US Lender or Canadian Lender, as
applicable, or Eligible Transferee that is providing an additional US Commitment
or Canadian Commitment as part of the increase in the US Maximum Credit or
Canadian Maximum Credit, an Assignment and Acceptance duly executed by such US
Lender or Canadian Lender, as applicable, or Eligible Transferee and Borrowers,
provided, that, the aggregate US Commitments or Canadian Commitments set forth
in such Assignment and Acceptance(s) shall be not less than $1,000,000;

(ii) the conditions precedent to the making of Revolving Loans set forth in
Section 3.2 shall be satisfied as of the date of the increase in the US Maximum
Credit or the Canadian Maximum Credit, both before and after giving effect to
such increase;

(iii) such increase in the US Maximum Credit or the Canadian Maximum Credit, as
applicable, on the date of the effectiveness thereof, shall not violate any
applicable law, regulation or order or decree of any court or other Governmental
Authority and shall not be enjoined, temporarily, preliminarily or permanently;

(iv) there shall have been paid to each US Lender or Canadian Lender, as
applicable, and Eligible Transferee providing an additional US Commitment or
Canadian Commitment in connection

 

29



--------------------------------------------------------------------------------

with such increase in the US Maximum Credit or Canadian Maximum Credit all fees
and expenses due and payable to such Person on or before the effectiveness of
such increase; and

(v) there shall have been paid to Agent, for the account of the Agent and US
Lenders or Canadian Lenders, as applicable (in accordance with any agreement
among them) all fees and expenses (including reasonable fees and expenses of
counsel) due and payable pursuant to any of the Loan Documents on or before the
effectiveness of such increase.

(d) As of the effective date of any such increase in the US Maximum Credit or
Canadian Maximum Credit, each reference to the term US Commitments and US
Maximum Credit herein, as applicable, or the term Canadian Commitments and
Canadian Maximum Credit, as applicable, and in any of the other Loan Documents
shall be deemed amended to mean the amount of the US Commitments and US Maximum
Credit or the amount of the Canadian Commitments and Canadian Maximum Credit, as
applicable, specified in the most recent written notice from Agent to
Administrative Borrower of the increase in the US Commitments and US Maximum
Credit, as applicable, or in the increase in the Canadian Commitments and
Canadian Maximum Credit, as applicable.

(e) Effective on the date of each increase in the US Maximum Credit pursuant to
this Section 2.12, each reference in this Agreement to an amount of US Excess
Availability shall, automatically and without any further action, be deemed to
be increased so that the ratio of the amount of US Excess Availability to the
amount of the US Maximum Credit after such increase in the US Maximum Credit
remains the same as the ratio of such the amount of US Excess Availability to
the amount of the US Maximum Credit prior to such increase in the US Maximum
Credit.

(f) Effective on the date of each increase in the Canadian Maximum Credit
pursuant to this Section 2.12, each reference in this Agreement to an amount of
Canadian Excess Availability shall, automatically and without any further
action, be deemed to be increased so that the ratio of the amount of Canadian
Excess Availability to the amount of the Canadian Maximum Credit after such
increase in the Canadian Maximum Credit remains the same as the ratio of such
the amount of Canadian Excess Availability to the amount of the Canadian Maximum
Credit prior to such increase in the Canadian Maximum Credit.

2.13 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders and
Supermajority Lenders and as set forth in Section 14.1(e).

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise) or received by Agent from a Defaulting Lender pursuant to
Section 16.1 shall be applied at such time or times as may be determined by
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any Issuing Lender or Swing Lender
hereunder; third, to provide cash collateral for the Issuing Lenders’ Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.13(e) below; fourth, as Administrative Borrower may request (so long
as no Default or Event of Default exists or has occurred and is continuing),

 

30



--------------------------------------------------------------------------------

to the funding of any Revolving Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Agent; fifth, if so determined by Agent and Administrative
Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans (including Swing Loans, Protective Advances and
Overadvances) under this Agreement and (B) provide cash collateral for the
benefit of Issuing Lenders with respect to future Fronting Exposure of Issuing
Lenders; sixth, to the payment of any amounts owing to Lenders, the Issuing
Lenders or Swing Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or Swing Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default shall exist or have occurred and be continuing, to the payment of any
amounts owing to Parent as a result of any judgment of a court of competent
jurisdiction obtained by Parent against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that, if (A) such payment is a payment of the
principal amount of any Revolving Loans or Letter of Credit Disbursements in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (B) such Revolving Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 3.2 were
satisfied and waived, such payment shall be applied solely to pay the Revolving
Loans of, and Letter of Credit Disbursements owed to, all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Revolving Loans
of, or Letter of Credit Disbursements owed to, such Defaulting Lender until such
time as all Revolving Loans and funded and unfunded participations in
Obligations in respect of Letters of Credit and Swing Loans are held by the
Lenders pro rata in accordance with the Commitments without giving effect to
Section 2.13(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to Section 2.13(e) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any unused line fee under
Section 2.8(c) for any period during which that Lender is a Defaulting Lender
(and Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit fees
under Section 2.8(b) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of Letters of Credit for which it has provided cash collateral pursuant to
Section 2.13(e).

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (i) or (ii) above, Borrowers shall (A) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Obligations in respect of Letters of Credit or Swing Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (c) below, (B) pay
to each Issuing Lender and Swing Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swing Lender’s Fronting Exposure to such Defaulting Lender,
and (C) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to

 

31



--------------------------------------------------------------------------------

such Defaulting Lender’s Commitment) but only to the extent that (A) the
conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless Borrowers shall have otherwise notified the Agent at
such time, Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (B) such reallocation does not cause
the aggregate outstanding Revolving Loans and participations in Letters of
Credit, Swing Loans and Overadvances of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, Borrowers shall,
without prejudice to any right or remedy available to it hereunder or under law,
(A) first, prepay Swing Loans in an amount equal to the Swing Lenders’ Fronting
Exposure and (B) second, provide cash collateral for the Issuing Lenders’
Fronting Exposure in accordance with Section 2.13(e).

(b) Defaulting Lender Cure. If Borrowers, Agent, Swing Lender and Issuing Lender
agree in writing that a Lender is no longer a Defaulting Lender, Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Loans to be held pro rata by the Lenders in accordance with
the Commitments (without giving effect to Section 2.13(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided, that, (i) no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
(ii) except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Lender shall not be required to fund any Swing Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan and (ii) no Issuing Lender or Underlying Issuer shall
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

(d) Counterparties. So long as any Lender is a Defaulting Lender, such Lender
shall not be a counterparty with respect to any Hedge Agreement which gives rise
to a Hedge Obligation entered into while such Lender was a Defaulting Lender.

(e) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of Agent or any
Issuing Lender (with a copy to Agent), Borrowers shall provide cash collateral
to secure the Fronting Exposure of the Issuing Lenders with respect to such
Defaulting Lender (determined after giving effect to Section 2.13(a)(iv) above
and any cash collateral provided by such Defaulting Lender) in an amount not
less than one hundred three percent (103%) of the Fronting Exposure of the
Issuing Lenders.

(i) Grant of Security Interest. Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to, for the benefit of
the Issuing Lenders, and agrees to maintain, a first priority security interest
in all such cash collateral as security for the Defaulting Lenders’ obligation
to fund participations in respect of Obligations in connection with Letters of
Credit, to be

 

32



--------------------------------------------------------------------------------

applied pursuant to clause (e)(ii) below. If at any time Agent determines that
such cash collateral is subject to any right or claim of any Person other than
Agent and Issuing Lenders as herein provided (other than the Permitted Liens),
or that the total amount of such cash collateral is less than the amount
specified above, Borrowers shall, promptly upon demand by Agent, pay or provide
to Agent additional cash collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any cash collateral provided by the
Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Obligations in connection with
Letters of Credit (including, as to cash collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the cash collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(iii) Termination of Requirement. Cash collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as cash collateral pursuant to this Section
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by Agent and each Issuing Lender that there exists excess
cash collateral; provided that, (1) the Person providing cash collateral and
each Issuing Lender may agree that cash collateral shall be held to support
future anticipated Fronting Exposure or other obligations and (2) to the extent
that such cash collateral was provided by Borrowers, such cash collateral shall
remain subject to the security interest granted pursuant to the Loan Documents.

2.14 Joint and Several Liability of Borrowers.

(a) Each US Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each US Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.14), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other US Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d) The Obligations of each Borrower under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.14(d)) or any other
circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit

 

33



--------------------------------------------------------------------------------

issued under or pursuant to this Agreement, notice of the occurrence of any
Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by Agent or Lenders
under or in respect of any of the Obligations, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement). Each Borrower hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by Agent or Lenders at any time or times
in respect of any default by any Borrower in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.14 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.14, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.14 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 2.14 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

(g) The provisions of this Section 2.14 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.14 will forthwith be reinstated in effect, as though such payment
had not been made.

(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in

 

34



--------------------------------------------------------------------------------

full in cash. Any claim which any Borrower may have against any other Borrower
with respect to any payments to any Agent or any member of the Lender Group
hereunder or under any of the Bank Product Agreements are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent,
and such Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.3(b).

2.15 BA Rate Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Canadian Borrowers shall have the option,
subject to Section 2.15(b) below (the “BA Rate Option”) to have interest on all
or a portion of the Canadian Revolving Loans to be made in Canadian Dollars be
charged (whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a BA Rate Loan, or upon continuation of a BA
Rate Loan as a BA Rate Loan) at a rate of interest based upon the BA Rate.
Interest on BA Rate Loans shall be payable on the earliest of (i) the last day
of the Interest Period applicable thereto; (ii) the date on which all or any
portion of the Obligations become due and payable pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Canadian
Borrowers properly have exercised the BA Rate Option with respect thereto, the
interest rate applicable to such BA Rate Loan automatically shall convert to the
rate of interest then applicable to Base Rate Loans in Canadian Dollars. At any
time that an Event of Default has occurred and is continuing, at the written
election of the Required Lenders, Borrowers no longer shall have the option to
request that Canadian Revolving Loans made in Canadian Dollars bear interest at
a rate based upon the BA Rate.

(b) BA Rate Election.

(i) Canadian Borrowers may, at any time and from time to time, so long as
Borrowers have not received a notice from Agent, after the occurrence and during
the continuance of an Event of Default, of the election of the Required Lenders
to terminate the right of Canadian Borrowers to exercise the BA Rate Option
during the continuance of such Event of Default, elect to exercise the BA Rate
Option by notifying Agent prior to 11:00 a.m., at least three (3) Business Days
prior to the commencement of the proposed Interest Period (the “BA Rate
Deadline”). Notice of Canadian Borrowers’ election of the BA Rate Option for a
portion of the Revolving Loans to be made in Canadian Dollars and an Interest
Period pursuant to this Section 2.15(b) shall be made by delivery to Agent of a
BA Rate Notice received by Agent before the BA Rate Deadline, or by telephonic
notice received by Agent before the BA Rate Deadline (to be confirmed by
delivery to Agent of a BA Rate Notice received by Agent prior to 5:00 p.m., on
the same day). Promptly upon its receipt of each such BA Rate Notice, Agent
shall provide a copy thereof to each of the affected Lenders.

 

35



--------------------------------------------------------------------------------

(ii) Each BA Rate Notice shall be irrevocable and binding on Borrowers. In
connection with each BA Rate Loan, Borrowers shall, jointly and severally
indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or expense actually incurred by Agent or any Lender as a result of (A) the
payment of any principal of any BA Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any BA Rate Loan other than on the last day of
the Interest Period applicable thereto, or (C) the failure to borrow, convert,
continue or prepay any BA Rate Loan on the date specified in any BA Rate Notice
delivered pursuant hereto (such losses, costs, or expenses, “BA Funding
Losses”). A certificate of Agent or a Lender delivered to Administrative
Borrower setting forth in reasonable detail any amount or amounts that Agent or
such Lender is entitled to receive pursuant to this Section 2.15 shall be
conclusive absent manifest error. Borrowers shall pay such amount to Agent or
the Lender, as applicable, within thirty (30) days of the date of its receipt of
such certificate. If a payment of a BA Rate Loan on a day other than the last
day of the applicable Interest Period would result in a BA Funding Loss, Agent
may, in its sole discretion at the request of Administrative Borrower, hold the
amount of such payment as cash collateral in support of the Obligations until
the last day of such Interest Period and apply such amounts to the payment of
the applicable BA Rate Loan on such last day, it being agreed that Agent has no
obligation to so defer the application of payments to any BA Rate Loan and that,
in the event that Agent does not defer such application, Borrowers shall be
obligated to pay any resulting BA Funding Losses.

(iii) Borrowers shall have not more than ten (10) BA Rate Loans and/or LIBOR
Rate Loans in effect at any given time. Borrowers may only exercise the BA Rate
Option for proposed BA Rate Loans of at least C$1,000,000.

(c) Conversion. Borrowers may convert Base Rate Loans in Canadian Dollars to BA
Rate Loans at any time by exercising the BA Rate Option. Borrowers may convert
BA Rate Loans to Base Rate Loans at any time; provided, that, in the event that
BA Rate Loans are converted or prepaid on any date that is not the last day of
the Interest Period applicable thereto, including as a result of any automatic
prepayment through the required application by Agent of proceeds of Borrowers’
and their Restricted Subsidiaries’ Collections in accordance with Section 2.3(b)
or for any other reason, including early termination of the term of this
Agreement or acceleration of all or any portion of the Obligations pursuant to
the terms hereof, Borrowers shall, jointly and severally indemnify, defend, and
hold Agent and the Lenders harmless against any and all BA Funding Losses in
accordance with Section 2.15(b)(ii).

(d) Special Provisions Applicable to BA Rate.

(i) The BA Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any funding for BA Rate Loans or increased
costs, in each case, due to changes in applicable law occurring subsequent to
the commencement of the then applicable Interest Period, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the BA Rate. In any such event, the affected Lender shall give
Administrative Borrower and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Administrative Borrower may, by
notice to such affected Lender (A) require such Lender to furnish to
Administrative Borrower a statement setting forth the basis for adjusting such
BA Rate and the method for determining the amount of such adjustment, or
(B) repay the BA Rate Loans with respect to which such adjustment is made
(together with any amounts due under Section 2.15(b)(ii)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to

 

36



--------------------------------------------------------------------------------

fund or maintain BA Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the BA Rate, such Lender shall give notice
of such changed circumstances to Agent and Administrative Borrower and Agent
promptly shall transmit the notice to each other Lender and (A) in the case of
any BA Rate Loans of such Lender that are outstanding, the date specified in
such Lender’s notice shall be deemed to be the last day of the Interest Period
of such BA Rate Loans, and interest upon the BA Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (B) Borrowers shall not be entitled to elect the BA Rate Option until such
Lender determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to issue bills of exchange or depository notes to fund or
otherwise match fund any Obligation as to which interest accrues at the BA Rate.

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. Subject to
Section 3.6, the obligation of each Lender to make its initial extension of
credit provided for hereunder is subject to the fulfillment, to the satisfaction
of Agent and each Lender, of each of the conditions precedent set forth on
Schedule 3.1 (the making of such initial extension of credit by a Lender being
conclusively deemed to be its satisfaction or waiver of the conditions
precedent).

3.2 Conditions Precedent to all Extensions of Credit. Subject to Section 3.6,
the obligation of the Lender Group (or any member thereof) to make any Revolving
Loans hereunder (or to issue any Letter of Credit or amend or extend any Letter
of Credit) at any time shall be subject to the following conditions precedent:

(a) as of the date of any such Revolving Loan (or other extension of credit) and
after giving effect thereto, the representations and warranties of Parent or its
Subsidiaries contained in this Agreement or in the other Loan Documents that are
qualified as to materiality or Material Adverse Effect shall be true and correct
and the representations and warranties that are not so qualified shall be true
and correct in all material respects on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date);

(b) as of the date of any such Revolving Loan (or other extension of credit) and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing;

(c) as of the date of any such Revolving Loan (or other extension of credit) and
after giving effect thereto, the (i) the outstanding principal amount of US
Revolving Loans and US Swing Loans plus the US Letter of Credit Usage shall not
exceed the lesser of the US Borrowing Base or the US Maximum Credit and
(ii) outstanding principal amount of Canadian Revolving Loans and Canadian Swing
Loans plus the Canadian Letter of Credit Usage shall not exceed the lesser of
the Canadian Borrowing Base or the Canadian Maximum Credit; and

(d) as of the date of any such Revolving Loan (or other extension of credit) and
after giving effect thereto, the outstanding principal amount of the Loans plus
the Letter of Credit Usage shall not exceed the Existing Note Secured Debt Limit
and upon Agent’s request, Agent shall have received such certificate in form and
substance reasonably satisfactory to Agent, from an Authorized Person so stating
(provided, that, in the event of an Overadvance as a result of the establishment
of a new category of reserves or a change in the methodology of the calculation
of an existing reserve, or as a result of the making of a Loan other than at the
request of a Borrower (or Administrative Borrower on behalf of any

 

37



--------------------------------------------------------------------------------

Borrower), whether a Protective Advance or by charging the Loan Account, such
amounts shall only be required to be included in the certificate to the extent
Agent has provided notice thereof to Administrative Borrower or Administrative
Borrower otherwise has knowledge thereof).

3.3 Maturity. This Agreement shall continue in full force and effect for a term
ending on December 21, 2016 (the “Maturity Date”), subject to the rights of the
Lender Group to terminate the Commitments as provided in Section 9 and the
rights of Borrowers as provided in Section 3.5.

3.4 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers’ sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent and Loan Parties shall execute and deliver to Agent a release of Agent
and Lenders in form and substance reasonably satisfactory to Agent.

3.5 Early Termination by Borrowers. Borrowers have the option, at any time upon
reasonable prior written notice to Agent (but in any event not less than three
(3) Business Days), to terminate this Agreement and terminate the Commitments
hereunder by repaying to Agent all of the Obligations in full.

3.6 Certain Funds. Notwithstanding anything to the contrary in this Article 3,
to the extent that any Collateral (or the creation or perfection of any security
interest therein), in each case intended to be made or granted is not or cannot
be made or granted on the Closing Date (other than (i) Code and PPSA lien
searches, (ii) the pledge and perfection of Collateral with respect to which a
Lien may be perfected upon the Closing Date solely by the filing of financing
statements under the Code or the PPSA or by the filing of an notice with the
United States Patent and Trademark Office, the United States Copyright Office or
the Canadian Intellectual Property Office and (iii) the pledge and perfection of
security interests in the Equity Interests of each Domestic and Canadian
Subsidiary of a Loan Party after giving effect to the ColorMatrix Acquisition
(other than an Excluded Subsidiary) in each case with respect to which a Lien
may be perfected upon the Closing Date by the delivery of a stock certificate to
the extent such Equity Interests are evidenced by a stock certificate) after use
by Loan Parties of commercially reasonable efforts to do so or without undue
burden or expense, then the provision of any such Collateral (or creation or
perfection of a security interest therein) shall not constitute a condition
precedent to the initial funding under this Agreement on the Closing Date, but
shall be required to be delivered within the time periods specified in Schedule
5.16. It is acknowledged and agreed that the Loan Documents, other documents and
tasks to be completed set forth in Schedule 5.16 shall not be provided or
completed on the Closing Date but shall be delivered or completed within the
periods specified in Schedule 5.16 (or such longer period as the Agent, in its
reasonable discretion, shall hereafter agree).

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations

 

38



--------------------------------------------------------------------------------

and warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Loan (or other extension of credit) made thereafter, as though made on and
as of the date of such Loan (or other extension of credit) (except to the extent
that such representations and warranties relate solely to an earlier date) and
such representations and warranties shall survive the execution and delivery of
this Agreement:

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite corporate or other
organizational power and authority to (A) own or lease its assets and carry on
its business and (B) execute, deliver and perform its obligations under the Loan
Documents to which it is a party and consummate the Transactions, and (iii) is
duly qualified and is licensed and, as applicable, in good standing under the
laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; in each
case referred to in clause (ii)(A) or (iii), where the failure to do so has, or
could reasonably be expected to have, a Material Adverse Effect.

(b) As of the Closing Date, Parent has no Subsidiaries other than those
specifically disclosed in Schedule 4.1, and as of the Closing Date all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by a Loan Party in the amounts
specified on Schedule 4.1 free and clear of all Liens except those created under
the Loan Documents, the Term Loan Documents, the 2015 Note Security Agreement,
the Series G Guarantee Security Agreements and any Liens described in clause
(c) of the definition of the term Permitted Liens, if any.

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary corporate or organizational action on the part of such Loan Party.

(b) Neither the execution and delivery of this Agreement or the other Loan
Documents by any Loan Party nor the consummation of the Transactions, nor
compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in (a) any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, limited partnership agreement, partnership agreement,
certificate of formation, limited liability company agreement or other Governing
Documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, where such conflict or default
has, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect or (b) the creation or enforcement of any Lien upon
any property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries (other than those created under the Loan Documents, the Term Loan
Documents, the 2015 Note Security Agreement and the Series G Guarantee Security
Agreements.

4.3 Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is required in connection with
(a) the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document or for the consummation of
the transactions contemplated thereby, (b) the grant by any Loan Party of the
Liens granted by it pursuant to

 

39



--------------------------------------------------------------------------------

the Loan Documents, or (c) the perfection of the Liens created under the Loan
Documents (including the first priority nature thereof to the extent required by
the Loan Documents) except (i) for those registrations, exemptions, orders,
authorizations, consents, approvals, notices or other actions that have been
made, obtained, given or taken, (ii) filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing and/or
recordation, as of the Closing Date, or (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make does not have, and could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) The Liens in the Collateral granted to Agent pursuant to the Loan Documents
constitute, to the extent required by the Loan Documents, valid and perfected
first priority Liens, subject to the Permitted Liens. Except for filings
contemplated on the Closing Date or such later date as is contemplated by this
Agreement and the Loan Documents, no filings are required to perfect such Liens.

4.5 Title to Assets; No Encumbrances.

(a) Each of the Loan Parties and its Restricted Subsidiaries has (i) with
respect to interests in owned Real Property, good record and marketable legal
and insurable fee simple title, subject only to the Permitted Liens, (ii) with
respect to leasehold interests in real or personal property, valid leasehold
interests, subject only to the Permitted Liens, and (iii) with respect to all
other property, good and marketable title to such assets, except (A) as to Real
Property for minor defects in title that do not materially interfere with such
Loan Party’s or Subsidiary’s ability to conduct its business and to utilize such
assets for their intended purposes and (B) as to any property, the failure to
have such title or other property interests does not have, and could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) The property of each Loan Party is subject to no Liens, other than Permitted
Liens.

(c) Schedule 4.5(c) sets forth as of the Closing Date a complete and accurate
list of all real property owned by each Loan Party, showing as of the date
hereof the street address, county or other relevant jurisdiction, state, record
owner and book value (or, if available, fair market value) thereof.

(d) Schedule 4.5(d) sets forth as of the Closing Date a complete and accurate
list of all leases and subleases of real property, where Collateral having value
in excess of $100,000 is located, under which Parent or any other Loan Party is
the lessee or comparable party, showing as of the date hereof the street
address, county or other relevant jurisdiction, state, lessor and lessee.

4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number.

(a) The name (within the meaning of the Code or PPSA, as applicable) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries, as
of the Closing Date, is set forth on Schedule 4.6(a).

 

40



--------------------------------------------------------------------------------

(b) The chief executive office of each Loan Party as of the Closing Date, is
located at the address indicated on Schedule 4.6(b).

(c) Each Loan Party’s tax identification numbers (or in the case of any non-U.S.
Loan Party that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation) and
organizational identification numbers, if any, are identified on Schedule 4.6(c)
as of the Closing Date.

4.7 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against a Loan Party or
any of its Subsidiaries that (a) individually or in the aggregate, if adversely
determined, has or would reasonably be expected to have a Material Adverse
Effect or (b) purport to affect or pertain to this Agreement, any other Loan
Document, or the consummation of the transactions contemplated under this
Agreement.

4.8 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
(a) except in such instances where such requirement of Law or order, writ,
injunction or decree is subject to a Permitted Protest or (b) where the failure
to comply therewith, either individually or in the aggregate, has, or would
reasonably be expected to have, a Material Adverse Effect.

4.9 Financial Statements; No Material Adverse Effect.

(a) The audited financial statements of Parent and its Subsidiaries for the
fiscal year ending December 31, 2010 (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Parent and its Subsidiaries (before giving effect to the
ColorMatrix Acquisition) as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Parent and its Subsidiaries (before giving effect to the
ColorMatrix Acquisition) as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, in each case to the extent
required by GAAP.

(b) To the knowledge of Borrowers, the audited financial statements of
ColorMatrix and its Subsidiaries for the fiscal year ending December 31, 2010
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Acquired
Business and its Subsidiaries (before giving effect to the ColorMatrix
Acquisition) as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby.

(c) The unaudited consolidated balance sheet of the Parent and its Subsidiaries
dated September 30, 2011, and the related consolidated statements of operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and
(ii) fairly present in all material respects the financial condition of Parent
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

41



--------------------------------------------------------------------------------

(d) Since December 31, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

4.10 Solvency.

(a) Each Borrower, individually, is Solvent and Parent and its Subsidiaries, on
a consolidated basis, are Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.11 Employee Benefits.

(a) Each Plan is in compliance with the applicable provisions of ERISA, the IRC
and other Federal or state laws, where the failure to so comply has, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the IRC and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the IRC, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the knowledge of
Borrowers, nothing has occurred that would prevent or cause the loss of such tax
qualified status where any such occurrence has, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

(b) There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or actions by any Governmental Authority, with respect to
any Plan that has, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(c) Except as set forth in Schedule 4.11, hereto, (i) no ERISA Event has
occurred, and neither Parent nor any ERISA Affiliate is aware of any fact, event
or circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) Parent and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained in respect of any Pension Plan; and
(iii) neither Parent nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA with respect to any
Pension Plan, except, with respect to subsections (i) through (iii) above, as
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(d) As of the Closing Date, no Loan Party nor any of its Subsidiaries maintains,
sponsors, administers, contributes to, participates in or has any liability in
respect of any Specified Canadian Pension Plan, nor has any such Person ever
maintained, sponsored, administered, contributed or participated in any
Specified Canadian Pension Plan. Except as, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, (a) the
Canadian Pension Plans are duly registered under the Income Tax Act (Canada) and
any other applicable laws which require registration, have been administered in
accordance with the Income Tax Act (Canada) and such other applicable law and no
event has occurred which could cause the loss of such registered status, (b) all
obligations of the

 

42



--------------------------------------------------------------------------------

Loan Parties and their Subsidiaries (including fiduciary, funding, investment
and administration obligations) required to be performed in connection with the
Canadian Pension Plans and the funding agreements relating thereto have been
performed on a timely basis, and (c) all contributions or premiums required to
be made or paid by the Loan Parties and their Subsidiaries to the Canadian
Pension Plans have been made on a timely basis in accordance with the terms of
such plans and all applicable laws.

4.12 Environmental Condition.

(a) Parent, for itself and the other Loan Parties, conducts in the ordinary
course of business a review of the effect of existing Environmental Laws
relating to remedial obligations and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrowers
have reasonably concluded that such effect of existing Environmental Laws
relating to remedial actions and claims alleging potential liability or
responsibility for violation of any Environmental Law that has, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (including for this purpose taking into account any reserves).

(b) Except as otherwise set forth in Schedule 4.12 or where such status or
condition could not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect: (i) none of the properties currently
or, to the knowledge of the Loan Parties, formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; (ii) there are no and have never been any underground or
above ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; (iv) Hazardous Materials have not been released, discharged or
disposed of on any property currently owned or operated by any Loan Party or any
of its Subsidiaries; (v) neither any Loan Party nor any of its Subsidiaries is
undertaking, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and (vi) all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently owned or operated
by any Loan Party or any of its Subsidiaries have been disposed of in a manner
that would not reasonably expected to result in liability to any Loan Party.

4.13 Reserved.

4.14 Reserved.

4.15 Reserved.

4.16 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers’ industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about

 

43



--------------------------------------------------------------------------------

Borrowers’ industry) hereafter furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Agent or any Lender will be, true and accurate, in
all material respects, on the date as of which such information is dated or
certified and will not omit to state any material fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided.
The Projections delivered to Agent on December 2, 2011 represent, and as of the
date on which any other Projections are delivered to Agent, such additional
Projections represent, Borrowers’ good faith estimate, on the date such
Projections are delivered, of the Loan Parties’ and their Subsidiaries’ future
performance for the periods covered thereby based upon assumptions believed by
Borrowers to be reasonable at the time of the delivery thereof to Agent (it
being understood that such Projections are subject to uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, that no assurances can be given that such Projections will
be realized, and that actual results may differ in a material manner from such
Projections).

4.17 Material Contracts. Set forth on Schedule 4.17 is a list of each Material
Contract of Borrowers as of the Closing Date.

4.18 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA Patriot Act of 2001) (the “Patriot Act”); and (c) the Proceeds of
Crime Money Laundering and Terrorist Finance Act (Canada) and the regulations
promulgated thereunder. No part of the proceeds of the loans made hereunder will
be used by any Loan Party or any of their Affiliates, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

4.19 Reserved.

4.20 Taxes. All material Federal, State, Provincial, local and other tax returns
required to have been filed with respect to each Loan Party and each Restricted
Subsidiary of each Loan Party have been filed (or extensions have been
obtained), and payment or adequate provision has been made for the payment of
all taxes, fees, assessments and other governmental charges which have or may
become due pursuant to said returns or to assessments received, except to the
extent that such taxes, fees, assessments and other charges are being contested
in good faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.

4.21 Margin Stock. No Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock (within the meaning of Regulation U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of the loans made to Borrowers
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the United States Federal Reserve.

 

44



--------------------------------------------------------------------------------

4.22 Investment Company Act. None of Parent, any Person controlling the Parent,
or any Subsidiary is or is required to be registered as an “investment company”
under the Investment Company Act of 1940 or is subject to regulation under the
Investment Company Act.

4.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any Revolving Loan (including any
Swing Loan, Protective Advance or Overadvance) or any Letter of Credit will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

4.24 Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of Borrowers, threatened against Parent or its
Subsidiaries before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against Parent or its Restricted Subsidiaries
which arises out of or under any collective bargaining agreement and that,
individually or in the aggregate, has or could reasonably be expected to have a
Material Adverse Effect, (ii) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or threatened in writing against Parent or
its Subsidiaries that, individually or in the aggregate, has or could reasonably
be expected to have a Material Adverse Effect. Neither Parent nor any of its
Restricted Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar Laws, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of Parent
or its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, where such violations
have or would, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. All material payments due from Parent or its
Restricted Subsidiaries on account of wages and employee health and welfare
insurance, employer and employee deductions and premiums and other benefits have
been paid or accrued as a liability on the books of Parent, where the failure to
do so, individually or in the aggregate, has or would reasonably be expected to
have a Material Adverse Effect.

4.25 ColorMatrix Acquisition.

(a) The ColorMatrix Acquisition shall have been consummated, or shall be
consummated substantially concurrently with the Closing Date, in accordance with
the ColorMatrix Acquisition Agreement. Each ColorMatrix Acquisition Document is
the legal, valid and binding obligation of each Loan Party that is party
thereto, enforceable against such Loan Party in accordance with its terms, in
each case, except (i) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
generally the enforcement of creditors’ rights and (ii) the availability of the
remedy of specific performance or injunctive or other equitable relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

(b) As of the Closing Date, all requisite approvals by Governmental Authorities
having jurisdiction over Loan Parties and, to each Loan Party’s knowledge, the
Seller, with respect to the ColorMatrix Acquisition, have been obtained
(including filings or approvals required under the Hart-Scott-Rodino Antitrust
Improvements Act), where the failure to obtain any approval has, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

4.26 Eligible Accounts. As to each Account that is identified by any Borrower as
an Eligible Account in a US Borrowing Base Certificate or a Canadian Borrowing
Base Certificate submitted to Agent, such Account is (a) a bona fide existing
payment obligation of the applicable Account Debtor created by the sale and
delivery of Inventory or the rendition of services to such Account Debtor in the

 

45



--------------------------------------------------------------------------------

ordinary course of Borrowers’ business, (b) owed to one or more of the
Borrowers, and (c) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Agent-discretionary criteria) set forth in the
definition of Eligible Accounts.

4.27 Eligible Inventory. As to each item of Inventory that is identified by any
Borrower as Eligible Inventory in a US Borrowing Base Certificate or a Canadian
Borrowing Base Certificate submitted to Agent, such Inventory is (a) of good and
merchantable quality, free from known defects, and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than
Agent-discretionary criteria) set forth in the definition of Eligible Inventory.

4.28 Locations of Inventory and Equipment. As of the Closing Date, the Inventory
and Equipment (other than vehicles or Equipment out for repair) of the Loan
Parties are not stored with a bailee, warehouseman, or similar party other than
those identified on Schedule 4.28(a) and are otherwise located only at, or
in-transit between or to, the locations identified on Schedule 4.28(b).

4.29 Inventory Records. Each Loan Party keeps correct and accurate records in
all material respects itemizing and describing the type, quality, and quantity
of its Inventory and the book value thereof.

4.30 No Default. No Loan Party nor any of its Restricted Subsidiaries is in
default under or with respect to, or a party to, any Material Contract, which
default has, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

4.31 Insurance. The properties of the Loan Parties are insured with financially
sound insurance companies, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Parent or the applicable Loan
Party operates.

4.32 Common Enterprise. Borrowers and Guarantors make up a related organization
of various entities constituting a single economic and business enterprise so
that Borrowers and Guarantors share an identity of interests such that any
benefit received by any one of them benefits the others. Certain Borrowers and
Guarantors render services to or for the benefit of the other Borrowers and/or
Guarantors, as the case may be, purchase or sell and supply goods to or from or
for the benefit of the others, make loans, advances and provide other financial
accommodations to or for the benefit of the other Borrowers and Guarantors
(including inter alia, the payment by Borrowers and Guarantors of creditors of
the other Borrowers or Guarantors and guarantees by Borrowers and Guarantors of
indebtedness of the other Borrowers and Guarantors and provide administrative,
marketing, payroll and management services to or for the benefit of the other
Borrowers and Guarantors). Borrowers and Guarantors have the same chief
executive office, centralized accounting and legal services, certain common
officers and directors and generally do not provide consolidating financial
statements to creditors.

5. AFFIRMATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall and
shall cause each of their Restricted Subsidiaries to comply with each of the
following:

5.1 Financial Statements, Reports, Certificates.

 

46



--------------------------------------------------------------------------------

(a) (i) Deliver to Agent, with copies to each Lender, each of the financial
statements, reports, and other items set forth on Schedule 5.1 no later than the
times specified therein, (ii) maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Parent or such Subsidiary, as the case may be, and
(iii) cause each Subsidiary of a Loan Party to have the same fiscal year as
Parent.

(b) Documents required to be delivered pursuant to this Section 5.1 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Parent posts such documents, or
provides a link thereto on Parent’s website on the Internet at the website
address listed on Schedule 5.1; or (ii) on which such documents are posted on
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
and Agent have access (whether a commercial, third-party website or whether
sponsored by Agent); provided, that: (i) upon the written request of Agent,
Parent shall deliver paper copies of such documents to Agent or any Lender that
requests Parent to deliver such paper copies until a written request to cease
delivering paper copies is given by Agent or such Lender and (ii) Parent shall
notify Agent (by telecopier or electronic mail) of the posting of any such
documents and provide to Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents. Notwithstanding anything contained herein, in
every instance Parent shall be required to provide paper copies of the
Compliance Certificates required by this Section 5.1 to Agent. Except for such
Compliance Certificates, Agent shall have no obligation to request the delivery
or to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

(c) Parent hereby acknowledges that (i) Agent and/or the Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of Parent hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (ii) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to Parent or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Parent hereby agrees that so long as Parent is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (A) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (B) by marking Borrower Materials
“PUBLIC,” Parent shall be deemed to have authorized Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Parent or its securities for purposes of United States Federal and
state securities laws (provided, that, to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 17.9);
(C) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(D) Agent and the Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.”

5.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, each Borrower agrees to use
commercially reasonable efforts in cooperation with Agent to facilitate and

 

47



--------------------------------------------------------------------------------

establish a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.

5.3 Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
at all times maintain and preserve in full force and effect its existence
(including being in good standing in its jurisdiction of organization) and all
rights and franchises, licenses and permits material to its business where the
failure to do so has or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; provided, that, no Loan Party or any
of its Restricted Subsidiaries shall be required to preserve any such right or
franchise, licenses or permits if such Person’s board of directors (or similar
governing body) shall determine that the failure to preserve it could not
reasonably be expected to result in a Material Adverse Effect.

5.4 Maintenance of Properties. Maintain and preserve all of its assets that are
necessary for the proper conduct of its business in good working order and
condition, except for (a) ordinary wear, tear, and casualty, (b) Permitted
Dispositions, or (c) in the case of assets other than Revolving Loan Priority
Collateral where the failure to do so has or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and comply
with the provisions of all leases to which it is a party as lessee, so as to
prevent the loss or forfeiture thereof, (i) unless such provisions are the
subject of a Permitted Protest, or (ii) where the failure to so comply has or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.5 Taxes. Cause all assessments and taxes imposed, levied, or assessed against
any Loan Party or its Subsidiaries, or any of their respective assets or in
respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Parent will and will cause each of its
Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state,
provincial and federal income taxes, and will, upon request, furnish Agent with
proof reasonably satisfactory to Agent indicating that each Loan Party and its
Subsidiaries have made such payments or deposits.

5.6 Insurance. At Borrowers’ expense, maintain insurance respecting each of the
Loan Parties’ assets wherever located, covering liabilities, losses or damage as
customarily are insured against by other Persons engaged in the same or similar
businesses. All such policies of insurance shall be with financially sound
insurance companies and in such amounts (after giving effect to any self
insurance maintained consistent with the standards provided for herein) as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and in any event, as to any
Revolving Loan Priority Collateral, in amounts, adequacy and scope reasonably
satisfactory to Agent (and Agent acknowledges that based on the information
provided to it on or prior to the date hereof with respect thereto, as to
insurance coverage for the Revolving Loan Priority Collateral in effect on the
date hereof, the amounts, adequacy and scope are reasonably satisfactory to it).
Subject to the Term Loan Intercreditor Agreement, all property insurance
policies covering the Collateral are to be made payable to Agent, as its
interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard non contributory “lender” or “secured party” clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent and
shall provide for not less than thirty (30) days (ten (10) days in the case of
non-payment) prior written notice to Agent of the exercise of any right of

 

48



--------------------------------------------------------------------------------

cancellation. If any Borrower fails to maintain such insurance, Agent may
arrange for such insurance, but at such Borrower’s expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Borrowers shall give Agent prompt notice of any loss exceeding $3,000,000
covered by its casualty or business interruption insurance. Upon the occurrence
and during the continuance of an Event of Default, subject to the terms of the
Term Loan Intercreditor Agreement, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or any successor act thereto), then Parent shall,
or shall cause each Loan Party to, maintain, or cause to be maintained, with a
financially sound insurer, flood insurances with respect to Mortgaged Property,
as required by applicable Laws.

5.7 Inspection, Field Examinations, and Appraisals. Permit Agent and each of its
duly authorized representatives or agents to visit any of its properties and
inspect any of its assets or books and records, to conduct appraisals and
valuations, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees at such reasonable times and intervals as Agent may
designate and, so long as no Event of Default exists and is continuing, with
reasonable prior notice to Administrative Borrower all at such times and
intervals as Agent may request, all at Borrower’s expense, in each case subject
to Section 17.9; provided, that, (a) as to field examinations, there shall be
(i) no more than two (2) field examinations in any twelve (12) month period at
the expense of Borrowers so long as (A) Excess Availability during such twelve
(12) month period is not less than fifteen percent (15%) of the Maximum Credit
or (B) US Excess Availability is not less than twelve and one-half percent
(12.5%) of the Maximum Credit for any three (3) consecutive Business Days during
such twelve (12) month period, (ii) no more than three (3) field examinations in
any twelve (12) month period at the expense of Borrowers if at any time Excess
Availability or US Excess Availability during such twelve (12) month period is
less than the applicable amount specified in clause (a)(i) above, and (iii) such
other field examinations as Agent may request at any time an Event of Default
exists or has occurred and is continuing at the expense of Borrowers or
otherwise at any other times during usual business hours and upon reasonable
prior notice at the expense of Agent and Lenders to conduct such field
examinations in accordance with Agent’s customary practices and procedures and
(b) as to appraisals, there shall be (i) no more than one (1) appraisal of each
type of Collateral in any twelve (12) month period at the expense of Borrowers
so long as (A) Excess Availability during such twelve (12) month period is not
less than fifteen percent (15%) of the Maximum Credit or (B) US Excess
Availability is not less than twelve and one-half percent (12.5%) of the Maximum
Credit for any three (3) consecutive Business Days during such twelve (12) month
period, (ii) no more than two (2) appraisals of each type of Collateral in any
twelve (12) month period at the expense of Borrowers if at any time Excess
Availability or US Excess Availability during such twelve (12) month period is
less than the applicable amount specified in clause (b)(i) above, and (c) such
other appraisals as Agent may request at any time a Default or an Event of
Default exists or has occurred and is continuing at the expense of Borrowers or
otherwise at any other times during usual business hours and upon reasonable
prior notice at the expense of Agent and Lenders, with such appraisals to be
performed in accordance with Agent’s customary practices and procedures.

5.8 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the

 

49



--------------------------------------------------------------------------------

non-compliance with which, individually or in the aggregate, has, or could
reasonably be expected to have, a Material Adverse Effect.

5.9 Environmental.

(a) Keep any property either owned or operated by Parent or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens where the failure to do so, individually or in the
aggregate, has or would reasonably be expected to have a Material Adverse
Effect,

(b) Comply with Environmental Laws where the failure to do so, individually or
in the aggregate, has or could reasonably be expected to have a Material Adverse
Effect, and provide to Agent documentation of such compliance which Agent
reasonably requests,

(c) Promptly notify Agent of any release of which any Borrower has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by Parent or its Subsidiaries where any such release, individually or
in the aggregate, has or could reasonably be expected to have a Material Adverse
Effect, and take any Remedial Actions required to abate said release or
otherwise to come into compliance with applicable Environmental Law where the
failure to do so, individually or in the aggregate, has or would reasonably be
expected to have a Material Adverse Effect, and

(d) Promptly, but in any event within five (5) Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of Parent or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against
Parent or its Subsidiaries, and (iii) written notice of a violation, citation,
or other administrative order from a Governmental Authority where any such
violation, citation or other administrative order, individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse
Effect.

5.10 Reserved.

5.11 Further Assurances.

(a) At the time that any Loan Party forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary (other than a subsidiary organized or
incorporated under the laws of a jurisdiction other than a State of the United
States, the United States, the District of Columbia, or a Province or Territory
of Canada or Canada and other than any Excluded Subsidiary or an Unrestricted
Subsidiary) after the Closing Date, such Loan Party shall (i) within thirty
(30) days of such formation or acquisition (or such later date as permitted by
Agent in its sole discretion) cause any such new Subsidiary to provide to Agent
a joinder agreement to this Agreement, the Guaranty and the Security Agreement,
together with such other security documents (and within sixty (60) days for any
mortgages with respect to any Material Real Property owned by such new
Subsidiary) as well as appropriate financing statements (and with respect to all
property subject to a mortgage, fixture filings), and supplements and amendments
hereto, all in form and substance reasonably satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary,
including to make such Subsidiary a party to this Agreement as a “Borrower” if
it owns accounts or inventory that would constitute Eligible Accounts and
Eligible Inventory and otherwise as a “Guarantor”; provided, that, the foregoing
shall not be required to be provided to Agent with respect to any Subsidiary of
any Loan Party that is an Excluded Subsidiary, (ii) within thirty (30) days of
such formation or acquisition (or such later date as permitted by Agent in its
sole discretion) provide to Agent a

 

50



--------------------------------------------------------------------------------

pledge agreement (or an addendum to the Security Agreement or Canadian Security
Documents) and appropriate certificates and powers or financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary reasonably satisfactory to Agent; provided, that, only sixty-five
percent (65%) of the total outstanding voting Equity Interests of any first tier
Subsidiary of any Loan Party that is a CFC (and none of the Equity Interests of
any Subsidiary of such CFC) shall be required to be pledged, and (iii) within
sixty (60) days of such formation or acquisition (or such later date as
permitted by Agent in its discretion) provide to Agent all other documentation,
including one or more opinions of counsel reasonably satisfactory to Agent,
which in its opinion is appropriate with respect to the execution and delivery
of the applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all Material Real Property
owned in fee and subject to a mortgage). Any document, agreement, or instrument
executed or issued pursuant to this Section 5.11 shall be a Loan Document.

(b) At any time upon the reasonable request of Agent, execute or deliver to
Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, endorsements of certificates of title, mortgages, deeds of
trust, opinions of counsel, and all other documents (the “Additional Documents”)
that Agent may reasonably request in form and substance reasonably satisfactory
to Agent, to create, perfect, and continue perfected or to perfect Agent’s Liens
in all of the assets of Parent and its Subsidiaries (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), other
than Excluded Subsidiaries and Unrestricted Subsidiaries, to create and perfect
Liens in favor of Agent in any Material Real Property acquired by Parent or its
Subsidiaries (other than an Excluded Subsidiary or an Unrestricted Subsidiary)
after the Closing Date, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by applicable law, if Parent or any of its Subsidiaries (other than
Excluded Subsidiaries) refuses or fails to execute or deliver any reasonably
requested Additional Documents related to any Revolving Loan Priority Collateral
within a reasonable period of time following the request to do so, Parent (on
behalf of itself and such Subsidiaries) hereby authorizes Agent to execute any
such Additional Documents to the extent related to Revolving Loan Priority
Collateral in the applicable Loan Party’s or such Subsidiary’s name, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time so that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Parent and its
Subsidiaries other than the Excluded Subsidiaries and Unrestricted Subsidiaries
to the extent, and in any event subject to, the exceptions and limitations
provided for herein.

5.12 Reserved.

5.13 Location of Inventory and Equipment. Keep each Loan Parties’ Inventory and
Equipment (other than vehicles, Inventory and Equipment out for repair or
in-transit) only at the locations identified on Schedule 4.28(a) and 4.28(b) and
their chief executive offices only at the locations identified on Schedule
4.6(b) and any other locations, provided, that, (a) with respect to any location
where Inventory or Equipment of the Loan Parties with a value in excess of
$250,000 is or is to be located, Administrative Borrower shall provide written
notice to Agent not less than ten (10) days prior to the date on which such
Inventory or Equipment is moved to such new location or such chief executive
office is relocated, (b) in the case of US Loan Parties, such new location is
within the continental United States and in the case of Canadian Loan Parties,
such new location is within Canada, (c) the aggregate amount of all Inventory at
locations where Agent has not received such notice shall not exceed $2,500,000
and (d) at the time of such written notification, such Borrower uses its
commercially reasonable efforts to provide Agent a Collateral Access Agreement
with respect thereto. Borrowers agree that, except as Agent may otherwise
determine, any Inventory at such new locations for which Agent has not received
such written notice, shall not constitute Eligible Inventory.

 

51



--------------------------------------------------------------------------------

5.14 Applications under Insolvency Statutes. Each Loan Party acknowledges that
its business and financial relationships with Agent and Lenders are unique from
its relationship with any other of its creditors, and agrees that it shall not
file any plan of arrangement under the CCAA or make any proposal under the BIA
which provides for, or would permit directly or indirectly, Agent or any Lender
to be classified with any other creditor as an “affected” creditor for purposes
of such plan or proposal or otherwise.

5.15 Preparation of Environmental Reports. If the Required Lenders have a
reasonable basis to believe, based on information that is publicly available or
provided to the Administrative Agent or the Lenders, that a material
Environmental Liability has arisen at or in connection with any Mortgaged
Property, then at the written request of the Required Lenders, the Borrower
shall cause to be prepared an environmental site assessment report for any such
Mortgaged Property described in such request, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action required under any applicable
Environmental Law in connection with any Hazardous Materials on such properties.

5.16 Post-Closing Matters. Execute and Deliver the documents and complete the
tasks set forth on Schedule 5.16, in each case within the time limits specified
on such schedule (unless Agent, in its reasonable discretion, shall have agreed
to any particular longer period).

6. NEGATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Restricted Subsidiaries to do any of the
following:

6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes.

(a) Merge, dissolve, liquidate, consolidate or amalgamate with or into another
Person, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as on the
date of any of the foregoing and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing:

(i) (A) any Non-Loan Party may merge, consolidate, amalgamate or liquidate with
or into another Non-Loan Party, whether to effect a corporation reorganization
or otherwise and (B) any Non-Loan Party or any Loan Party may merge,
consolidate, amalgamate or liquidate with or into another Loan Party, including
any such merger, consolidation or amalgamation, the purpose of which is to
effect a corporate reorganization or to change the jurisdiction of Parent or any
Subsidiary, so long as (1) in the case of any merger, consolidation or
amalgamation of a Loan Party with a Non-Loan Party, the Loan Party is the
surviving corporation and (2) in any merger, consolidation or amalgamation of a
US Loan Party the survivor remains organized under the laws of a State within
the United States and in the case of any Canadian Loan Party the survivor
remains organized under the laws of a jurisdiction in Canada, and

 

52



--------------------------------------------------------------------------------

in any case the Loan Parties are in compliance with, and comply with, the Loan
Documents, provided, that, any Accounts or Inventory acquired by a Borrower from
a Guarantor shall not be Eligible Accounts or Eligible Inventory until such time
as Agent shall have completed a field examination with respect thereto and such
other due diligence reasonably requested by Agent, in a manner and with results
reasonably satisfactory to Agent;

(ii) any Loan Party may sell or otherwise dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to Parent or to another
Loan Party;

(iii) any Non-Loan Party may dispose of all or substantially all its assets
(including any disposition that is in the nature of a liquidation) to
(A) another Non-Loan Party or (B) to a Loan Party, provided, that, any Accounts
or Inventory acquired by a Borrower pursuant to such disposition shall not be
Eligible Accounts or Eligible Inventory until such time as Agent shall have
completed a field examination with respect thereto and such other due diligence
reasonably requested by Agent, in a manner and with results reasonably
satisfactory to Agent;

(iv) Parent and its Subsidiaries may consummate the ColorMatrix Acquisition;

(v) in connection with any Permitted Acquisition, any Subsidiary of Parent may
merge into, or consolidate or amalgamate with, any other Person or permit any
other Person to merge into, or consolidate or amalgamate with, it; provided that
(A) the Person surviving such merger, consolidation or amalgamation shall be a
Subsidiary of Parent and (B) in the case of any such merger, consolidation or
amalgamation to which any Loan Party (other than Parent) is a party, such Loan
Party is the surviving Person;

(vi) Parent and its Subsidiaries may consummate any Permitted Disposition.

(b) suspend or terminate all or a substantial portion of its or their business,
except as permitted pursuant to this Section 6.3 or in connection with the
transactions permitted pursuant to Section 6.4.

6.4 Disposal of Assets. Convey, sell, lease, license, assign, transfer, or
otherwise dispose of any assets of Parent or any of its Restricted Subsidiaries,
except for Permitted Dispositions or transactions expressly permitted by
Sections 6.3 or 6.11.

6.5 Nature of Business. Engage in any material line of business substantially
different from those lines of business conducted by Parent and its Restricted
Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

6.6 Certain Payments of Debt and Amendments.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (including by sinking fund payment or
other acquisition for value), or otherwise set aside or deposit funds with a
trustee therefor or hold restricted cash for such purpose before the date
required for the purpose of paying any portion of such Indebtedness when due)
any of its Indebtedness, or make any payment in violation of any subordination
terms of any Indebtedness, except with respect to:

(i) the Indebtedness hereunder or under the other Loan Documents,

(ii) as to payments in respect of any other Permitted Indebtedness not subject
to the provisions below in this Section 6.6, regularly scheduled or mandatory
repayments or redemptions as and

 

53



--------------------------------------------------------------------------------

when due in respect of such Indebtedness in accordance with the terms thereof
(and in the case of Subordinated Debt if such payment is permitted at such time
under the subordination terms and conditions set forth therein or applicable
thereto);

(iii) the Indebtedness of any Non-Loan Party;

(iv) (A) regularly scheduled payments of principal and interest or other
mandatory payments in each case as and when due in accordance with the terms of
the Term Loan Documents (other than those subject to clause (B) hereof), and
(B) payments in respect of the principal amount of the Term Loan Indebtedness
based on excess cash flow of Parent or any of its Subsidiaries or similar
measures; provided, that, no such payment based on excess cash flow or such
similar measures may be made unless each of the following conditions is
satisfied: (1) the daily average of the Excess Availability during the
immediately preceding forty-five (45) consecutive day period shall have been not
less than fifteen percent (15%) of the Maximum Credit and the Excess
Availability at any time during the immediately preceding forty-five
(45) consecutive day period shall have been not less than ten percent (10%) of
the Maximum Credit, and after giving effect to such payment, on a pro forma
basis using the most recent calculation of the Borrowing Base immediately prior
to any such payment, the Excess Availability shall be not less than fifteen
percent (15%) of the Maximum Credit, and (2) as of the date of any such payment
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred and be continuing, provided, that, in the event that any such
payments based on excess cash flow or similar measures may not be made at any
time as a result of the failure to satisfy the conditions set forth above, any
such payment may be made thereafter at any time that such conditions are
satisfied,

(v) optional prepayments and redemptions of Indebtedness; provided, that, as to
any such optional prepayment or redemption, each of the following conditions is
satisfied:

(A) as of the date of such optional prepayment or redemption, and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing;

(B) (1) the daily average of the Excess Availability during the immediately
preceding forty-five (45) consecutive day period shall have been not less than
twenty percent (20%) of the Maximum Credit, (2) the Excess Availability at all
times time during the immediately preceding forty-five (45) consecutive day
period shall have been not less than ten percent (10%) of the Maximum Credit,
(3) the daily average of the US Excess Availability during the immediately
preceding forty-five (45) consecutive day period shall have been not less than
fifteen percent (15%) of the Maximum Credit and (4) the US Excess Availability
at all times time during the immediately preceding forty-five (45) consecutive
day period shall have been not less than ten percent (10%) of the Maximum
Credit, and after giving effect to any such payment in respect thereof, on a pro
forma basis using the most recent calculation of the Borrowing Base immediately
prior to any such payment, the Excess Availability and the US Excess
Availability shall be not less than the applicable amounts specified above,

(C) Agent shall have received reasonably satisfactory monthly projections for
the period that is the lesser of six (6) months or until the end of the then
current fiscal year after the date of such payment showing, on a pro forma basis
after giving effect to the payment, (1) minimum Excess Availability at all times
during such period of not less than twenty percent (20%) of the Maximum Credit
and (2) minimum US Excess Availability at all times during such period of not
less fifteen percent (15%) of the Maximum Credit; provided, that, this clause
(C) shall not be applicable so long as: (x) the amount of any such prepayment or
redemption is less than $20,000,000 and the aggregate amount of all such
optional prepayments or redemption in any fiscal year of Parent are less than
$30,000,000 and (y) at the time of making any such optional prepayment or
redemption, the sum of the Excess Availability plus

 

54



--------------------------------------------------------------------------------

Qualified Cash is greater than $125,000,000 (and on and after any assets of
ColorMatrix Group, Inc. or any of its Subsidiaries may be included in the
Borrowing Base, greater than $140,000,000);

(D) Agent shall have received prior written notice of any such prepayment or
redemption specifying the Indebtedness such prepayment or redemption is related
to, the amounts and the anticipated date of the prepayment or redemption,
provided, that, this clause (D) shall not be applicable so long as: (x) the
amount of any such prepayment or redemption is less than $20,000,000 and the
aggregate amount of all such optional prepayments or redemption in any fiscal
year of Parent are less than $30,000,000 and (y) at the time of making any such
optional prepayment or redemption, the sum of the Excess Availability plus
Qualified Cash is greater than $125,000,000 (and on and after any assets of
ColorMatrix Group, Inc. or any of its Subsidiaries may be included in the
Borrowing Base, greater than $140,000,000);

(vi) so long as no Default or Event of Default exists or has occurred and is
continuing, optional prepayments of principal in respect of Indebtedness
evidenced by the 2015 Notes,

(vii) the termination, satisfaction or defeasance of the Series G Guarantee,

(viii) prepayments in respect of Indebtedness with proceeds of Refinancing
Indebtedness as permitted in the definition of the term Permitted Indebtedness;

(ix) optional prepayments and redemptions of Indebtedness solely with the
proceeds of the issuance and sale of Equity Interests of Parent, provided, that,
as of the date of any such prepayment or redemption, and after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing;

(x) optional prepayments by a Loan Party of Indebtedness owing to another Loan
Party, optional prepayments by a Non-Loan Party of Indebtedness owing to another
Non-Loan Party and optional prepayments by a Non-Loan Party of Indebtedness
owing to a Loan Party;

(b) Directly or indirectly, to amend, modify, or change (or permit the
amendment, modification or other change in any manner of) any of the terms or
provisions of:

(i) any agreements, documents or instruments in respect of any Subordinated Debt
or any agreements related to the Indebtedness permitted under clauses (b), (o),
and (p) of the definition of Permitted Indebtedness, except (A) to the extent
permitted under any intercreditor or subordination agreement applicable thereto
or (B) with written notice to Agent prior to or contemporaneously therewith, any
amendment, modification or other change to the terms thereof to make the terms
thereof in any manner materially adverse to Agent or Lenders taken as a whole
(it being understood that if the Weighted Average Life to Maturity of such
Indebtedness after giving effect thereto is less than the Weighted Average Life
to Maturity immediately prior to giving effect thereto in any material respect,
or if the change is to make the covenants and events of default more restrictive
or burdensome, in each case in any material respect taken as a whole as to any
such amendments effective at or about the same time, or to adversely affect the
ability of a Loan Party to borrow hereunder or to amend, modify, renew or
supplement the terms of this Agreement or any of the other Loan Documents, it
shall in any event be so materially adverse) and in the case of Subordinated
Debt, only after prior written notice to Agent;

(ii) the Governing Documents of any Loan Party, except for amendments,
modifications or other changes that are not materially adverse to Agent and
Lenders taken as a whole and do not adversely affect in any material respect the
ability of a Loan Party to borrow hereunder or to amend, modify, renew or
supplement the terms of this Agreement or any of the other Loan Documents.

 

55



--------------------------------------------------------------------------------

6.7 Burdensome Agreements. Enter into or permit to exist any encumbrance or
restriction (other than this Agreement or any other Loan Document, the Term Loan
Documents, or documents governing the 2015 Notes, the 2020 Notes and the Series
G Guarantee) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to any Loan Party or to otherwise transfer property to or
invest in any Loan Party, (ii) of any Subsidiary to guarantee the Indebtedness
of any Loan Party or (iii) of Parent or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person; provided, that, this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Permitted Purchase Money Indebtedness solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person;
provided, that, this Section 6.7 shall not prohibit (i) restrictions contained
in any agreement in effect (A) (1) on the date hereof and set forth on Schedule
6.7 and (2) to the extent the restrictions permitted by clause (1) are set forth
in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any Refinancing Indebtedness in respect of such Indebtedness so long
as such renewal, extension or refinancing does not expand the scope of the
restrictions described in clause (a) or (b) that are contained in such agreement
or (B) at the time any Subsidiary becomes a Subsidiary of Parent, so long as
such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of Parent, (ii) restrictions that are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as such restriction was not entered into in
contemplation of such Person becoming a Restricted Subsidiary,
(iii) restrictions that arise in connection with any Permitted Disposition,
(iv) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures constituting Permitted Investments,
(v) any restrictions imposed by any agreement related to Indebtedness
constituting Permitted Indebtedness under clause (r) of the definition of such
term or Refinancing Indebtedness with respect thereto, to the extent such
restrictions are not more restrictive, taken as a whole, than the restrictions
contained in this Agreement and in any event permit Liens on the Collateral to
secure the Obligations, (vi) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions may relate to the assets subject thereto, (vii) comprise
restrictions or Liens imposed by any agreement relating to Permitted Purchase
Money Indebtedness to the extent that such restrictions apply only to the
property or assets securing such Indebtedness or (viii) are customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest.

6.8 Restricted Payments. Declare or make, or pay, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary of Parent may make Restricted Payments to a Loan
Party;

(b) each Non-Loan Party may make Restricted Payments to another Non-Loan Party
or to a Loan Party;

(c) Parent and each Subsidiary may declare and make dividend payments or other
distributions payable solely in Equity Interests of such Person (other than
Disqualified Equity Interests);

(d) Parent and each Subsidiary may purchase, redeem or otherwise acquire its
common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

(e) any Subsidiary of Parent may pay or make distributions to Parent that are
used to make substantially contemporaneous payments to, and Parent may make
payments to, repurchase or redeem Equity Interests and options to purchase
Equity Interests of Parent held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under

 

56



--------------------------------------------------------------------------------

their estates) of Parent pursuant to any management equity subscription
agreement, employee agreement or stock option agreement or other agreement with
such officer, director or employee or former officer, director or employee;
provided, that, the aggregate cash consideration paid for all such payments,
repurchases or redemptions shall not in any fiscal year of Parent exceed
$2,000,000;

(f) Parent may repurchase its Equity Interests to the extent such repurchase is
deemed to occur upon (i) the non-cash exercise of stock options to the extent
such Equity Interests represents a portion of the exercise price of such options
and (ii) the withholding of a portion of such Equity Interests to pay taxes
associated therewith,

(g) the purchase of fractional shares of Equity Interests of Parent or any
Subsidiary arising out of stock dividends, splits or combinations or business
combinations; and

(h) Loan Parties may make other Restricted Payments not otherwise expressly
provided for in this Section 6.8 in the case of any such Restricted Payments,
provided, that, each of the following conditions is satisfied:

(i) as of the date of such Restricted Payment, and after giving effect thereto,
no Default or Event of Default shall exist or have occurred and be continuing,

(ii) (A) the daily average of the Excess Availability during the immediately
preceding forty-five (45) consecutive day period shall have been not less than
twenty percent (20%) of the Maximum Credit, (B) the Excess Availability at all
times during the immediately preceding forty-five (45) consecutive day period
shall have been not less than ten percent (10%) of the Maximum Credit, (C) the
daily average of the US Excess Availability during the immediately preceding
forty-five (45) consecutive day period shall have been not less than fifteen
percent (15%) of the Maximum Credit, and (D) the US Excess Availability at all
times during the immediately preceding forty-five (45) consecutive day period
shall have been not less than ten percent (10%) of the Maximum Credit, and after
giving effect to any such Restricted Payment in respect thereof, on a pro forma
basis using the most recent calculation of the Borrowing Base immediately prior
to any such payment, the Excess Availability and the US Excess Availability
shall be not less than the applicable amounts specified above,

(iii) Agent shall have received reasonably satisfactory monthly projections for
the period that is the lesser of six (6) months or until the end of the then
current fiscal year after the date of such Restricted Payment showing, on a pro
forma basis after giving effect to the Restricted Payment, (A) minimum Excess
Availability at all times during such period of not less than twenty percent
(20%) of the Maximum Credit and (B) minimum US Excess Availability at all times
during such period of not less fifteen percent (15%) of the Maximum Credit,
provided, that, this clause (iii) shall not be applicable in respect of the
repurchase by Parent of its Equity Interests so long as the aggregate amount of
all such Restricted Payments in the 2012 fiscal year of Parent are less than
$50,000,000 and in any fiscal year of Parent thereafter are less than
$40,000,000;

(iv) Agent shall have received prior written notice of any such Restricted
Payment specifying the amounts, the type of payment (such as dividend,
repurchase of shares, redemption of shares or other type), the shares in respect
of which the dividend is being paid or the shares that are being repurchased or
redeemed and the anticipated date of the payment (or, if prior written notice is
not required pursuant to the following proviso, Administrative Borrower shall
use commercially reasonable efforts to provide Agent notice within five
(5) Business Days after such Restricted Payment is made), provided, that, the
prior written notice required under this clause (iv) shall not be applicable so
long as the aggregate amount of all such Restricted Payments in the 2012 fiscal
year of Parent are less than $50,000,000 and the

 

57



--------------------------------------------------------------------------------

aggregate amount of all such Restricted Payments in any fiscal year of Parent
thereafter are less than $40,000,000;

(i) any transaction permitted under Section 6.3 or a Permitted Disposition to
the extent constituting a Restricted Payment.

6.9 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be permitted under, and in accordance with, GAAP);
provided, that, in the event of any such modification or change to the method of
accounting after the date hereof that affects the covenants in Section 7 hereof,
Administrative Borrower may by notice to Agent, or Agent may, and at the request
of Required Lenders shall, by notice to Administrative Borrower request that
Agent and the Administrative Borrower negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
modification or change (subject to the approval of the Required Lenders);
provided, that, until so amended, (a) such ratio or requirement shall continue
to be computed in accordance with the method of accounting under GAAP prior to
such modification or change and (b) Administrative Borrower shall provide to
Agent and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such modification or change.

6.10 Investments; Controlled Investments. Directly or indirectly, make or
acquire any Investment, except for Permitted Investments.

6.11 Transactions with Affiliates. Directly or indirectly, enter into any
transaction of any kind with an Affiliate of Parent, whether or not in the
ordinary course of business, other than on fair and reasonable terms no less
favorable to Parent or such Subsidiary than Parent or such Subsidiary would
obtain in a comparable arm’s length transaction with a person that is not an
Affiliate, except for:

(a) any employment, consulting, severance or compensation arrangement or
agreement, employee benefit plan or arrangement, officer or director
indemnification agreement or any similar arrangement or other compensation
arrangement entered into by Parent or any of its Subsidiaries in the ordinary
course of business and payments, issuance of securities or awards pursuant
thereto, and including the grant of stock options, restricted stock, stock
appreciation rights, phantom stock awards or similar rights to employees and
directors in each case approved by the Board of Directors of such Parent or such
Subsidiary;

(b) transactions exclusively between or among Loan Parties (or any person
becoming a Loan Party upon the consummation of such transaction), and
transactions exclusively between or among Non-Loan Parties (or any Person
becoming a Subsidiary of parent upon the consummation of such transaction),
provided that such transactions are not otherwise prohibited by this Agreement;

(c) the direction by Parent of the environmental remediation activities with
respect to certain Real Property of Altona Properties Pty Ltd., and including
making arrangements for the payment of the costs of remediation with the
proceeds of Permitted Investments by Parent in such person.

6.12 .Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facility, the Existing
Securitization Facility and the 2012 Notes and (ii) to pay transactional fees,
costs, and expenses incurred in connection with this Agreement, the other Loan
Documents, the ColorMatrix Acquisition and the transactions contemplated hereby
and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for their lawful and general corporate purposes (including that no part
of the proceeds of the loans made to

 

58



--------------------------------------------------------------------------------

Borrowers will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors of the United States Federal Reserve).

6.13 Specified Canadian Pension Plans. Maintain, sponsor, administer, contribute
to, participate in or assume or incur any liability in respect of any Specified
Canadian Pension Plan, or acquire an interest in any Person if such Person
sponsors, administers, contributes to, participates in or has any liability in
respect of, any Specified Canadian Pension Plan.

6.14 Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents and the Term Loan Facility) of Parent or
any of its Subsidiaries as “Designated Senior Debt” (or any similar term) under,
and as defined in, any Subordinated Debt.

6.15 2020 Notes. Permit or give rise to any Indebtedness or obligation that will
require the granting of a security interest, lien or other encumbrance to
holders of the 2020 Notes.

7. FINANCIAL COVENANTS. Each Borrower covenants and agrees that, until
termination of all of the Commitments and payment in full of the Obligations:

7.1 Fixed Charge Coverage Ratio. At any time that (i) Excess Availability is
less than ten percent (10%) of the Maximum Credit for any one (1) Business Day,
(b) US Excess Availability is less than seven and one-half percent (7.5%) of the
Maximum Credit for any (1) one Business Day, (c) Excess Availability is less
than twelve and one-half percent (12.5%) of the Maximum Credit for any three
(3) consecutive Business Days or (d) US Excess Availability is less than ten
percent (10%) of the Maximum Credit for any three (3) consecutive Business Days,
the Fixed Charge Coverage Ratio of Parent and its Subsidiaries (on a
consolidated basis), for the most recently ended period of twelve
(12) consecutive months for which Agent has received financial statements, shall
not be less than 1.10 to 1.00.

7.2 Capital Expenditures. Parent and its Restricted Subsidiaries shall not make
or become legally obligated to make any Capital Expenditure, except for Capital
Expenditures not exceeding, in the aggregate for Parent and its Restricted
Subsidiaries during each fiscal year set forth below, the amount set forth
opposite such fiscal year:

 

Fiscal Year

   Amount  

Closing date to December 31, 2011

   $ 25,000,000   

2012

   $ 90,000,000   

2013

   $ 75,000,000   

2014

   $ 65,000,000   

2015 and each fiscal year thereafter

   $ 60,000,000   

provided, that, so long as no Default or Event of Default exists or has occurred
and is continuing or would result from such expenditure, (a) any portion of any
amount set forth above, if not expended in the fiscal year for which it is
permitted above, may be carried over for expenditure in the next following
fiscal year;

 

59



--------------------------------------------------------------------------------

and (b) if any such amount is so carried over, it will be deemed used in the
applicable subsequent fiscal year before the amount set forth opposite such
fiscal year above.

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 Non-Payment. Borrowers or any other Loan Party fail to pay when due and
payable, or when declared due and payable, (a) all or any portion of the
principal of the Obligations (b) pay within three (3) days after the same
becomes due, any of the Obligations consisting of interest, or any fee due
hereunder, or (iii) pay within five (5) days after the same becomes due, any
other amount payable hereunder or under any other Loan Document;

8.2 Specific Covenants. Any Loan Party or any of its Restricted Subsidiaries
fails to perform or observe any covenant or other agreement contained in any of
(a) Sections 5.1, 5.2, 5.3 (solely as it relates to good standing in its
jurisdiction of organization), 5.6, 5.7 (solely if any Borrower refuses to allow
Agent or its representatives or agents to visit such Borrower’s properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss such Borrower’s affairs, finances, and accounts with
officers and employees of such Borrower as required by such Section), 5.11(a),
or 5.13, of this Agreement, (b) Sections 6.1 through 6.15 of this Agreement,
(c) Section 7 of this Agreement, (d) Sections 3.4, 6.2 (b) and (d), 6.3 and 6.4
of the Security Agreement, or (e) Sections 3.4, 6.2 (b) and (d), 6.3 and 6.4 of
the Canadian Security Documents;

8.3 Other Defaults.

(a) Any Loan Party fails to perform or observe any covenant or other agreement
contained in Section 5.13 of this Agreement, and such failure continues for a
period of five (5) Business Days in the case of a new location of a chief
executive office or of Inventory having a value in excess of $250,000 (or if the
Inventory for which Agent has failed to receive notice of the location exceeds
$2,500,000 in the aggregate);

(b) Any Loan Party or any of its Restricted Subsidiaries fails to perform or
observe any covenant or other agreement contained in this Agreement, or in any
of the other Loan Documents, in each case, other than any such covenant or
agreement that is the subject of another provision of this Section 8 (in which
event such other provision of this Section 8 shall govern), and such failure
continues for a period of thirty (30) days after the earlier of (a) an
Authorized Officer of any Loan Party becoming aware of such default or
(b) receipt by such Loan Party of notice from Agent or any Lender of such
default;

8.4 Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith that is qualified as to materiality or Material Adverse
Effect shall be incorrect or misleading and any of the same that is not so
qualified shall be incorrect or misleading in any material respect, in each case
when made or deemed made;

8.5 Cross-Default. Any Loan Party or any of its Restricted Subsidiaries
(a) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$35,000,000, or (b) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in

 

60



--------------------------------------------------------------------------------

any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness (including the beneficiary
or beneficiaries of any Indebtedness arising pursuant to a guarantee, or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause (whether or not exercised), with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or otherwise to become payable or cash collateral
in respect thereof to be demanded, provided, that, this Section shall not apply
to secured Indebtedness that becomes due (and is paid in full and otherwise
discharged within five (5) Business Days of initially becoming due (as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

8.6 Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) commences any Insolvency
Proceeding or any Insolvency Proceeding is commenced against a Loan Party or any
of its Subsidiaries and any of the following events occurs: (a) such Loan Party
or such Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within sixty (60) calendar days of the date of the filing thereof,
(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein;

8.7 Inability to Pay Debts; Attachment. (a) Any Loan Party or any of its
Restricted Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (b) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy or a
stay of enforcement thereof is not in effect;

8.8 Judgments. There is entered against any Loan Party or any of its Restricted
Subsidiaries (a) one or more final judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding
$35,000,000 or which in the aggregate with the amounts of any liabilities
described in Section 8.9 below, exceeding $50,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer has been notified
of the potential claim and does not dispute or decline coverage), or (b) any one
or more final judgments other than for the payment of money, that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (i) enforcement proceedings are commenced by
any creditor upon such judgment or order, (ii) there is a period of thirty
(30) consecutive days at any time after the entry of any such judgment, order,
or award during which the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (iii) a stay of enforcement of such judgment, by reason of a
pending appeal or otherwise, is not in effect;

8.9 ERISA. (a) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of any Loan Party under Title IV of ERISA in an
aggregate amount in excess of the $35,000,000, or which in the aggregate with
amounts described in Section 8.8 and Section 8.9(b) below, are in excess of
$50,000,000 or (b) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA in an
aggregate amount in excess of $35,000,000, or which in the aggregate with
amounts described in Section 8.8 and Section 8.9(a) above, are in excess of
$50,000,000;

 

61



--------------------------------------------------------------------------------

8.10 Invalidity of Loan Documents. The validity or enforceability of any
provisions of any Loan Document shall at any time for any reason (other than
solely as the result of an action or failure to act on the part of Agent or
other than as a result of a transaction expressly permitted hereunder or after
the payment in full of the Obligations) cease to be in full force and effect or
be declared to be null and void, or any Loan Party or its Subsidiaries purport
to revoke, terminate or rescind any provision of any Loan Document, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;

8.11 Change of Control. There occurs any Change of Control;

8.12 Collateral Documents. The Security Agreement or any other Loan Document
that purports to create a Lien, shall, for any reason, fail or cease to create a
valid and perfected and, except to the extent set forth in the Term Loan
Intercreditor Agreement, and to the extent of Permitted Liens that have
priority, first priority Lien on (a) the Revolving Loan Priority Collateral
purported to be covered thereby or (b) Collateral other than Revolving Loan
Priority Collateral, in any one case or in the aggregate as to such Collateral
under this clause (b), having a fair market value in excess of $35,000,000
(except in each case as a result of a transaction permitted under this
Agreement), or the subordination provisions contained in any agreement related
to any Subordinated Debt shall cease to be in full force and effect or to give
Agent or Lenders the rights, powers and privileges purported to be created
thereby;

8.13 Forfeiture of Collateral. The indictment by any Governmental Authority, or
indictment threatened in writing, by any Governmental Authority of any Loan
Party of which any Loan Party or Agent receives notice, as to which there is a
reasonable possibility of an adverse determination, under any criminal statute,
or commencement or threatened commencement of criminal or civil proceedings
against such Loan Party, in each case pursuant to which statute or proceedings
the penalties or remedies sought or available include forfeiture of (a) any of
the Revolving Loan Priority Collateral, (b) any of the Collateral, other than
Revolving Loan Priority Collateral, in any one case or in the aggregate as to
such Collateral under this clause (b), having a value in excess of $35,000,000
or (c) any other property of any Loan Party which is necessary or material to
the conduct of its business.

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Administrative
Borrower), in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:

(a) declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrowers shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower;

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender
hereunder to make Revolving Loans, (ii) the obligation of the Swing Lender to
make Swing Loans, and (iii) the obligation of the Issuing Lender to issue
Letters of Credit; and

 

62



--------------------------------------------------------------------------------

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or applicable law.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.6, in addition to the remedies set forth
above, without any notice to any Borrower or any other Person or any act by the
Lender Group, the Commitments shall automatically terminate and the Obligations
(other than the Bank Product Obligations), inclusive of all accrued and unpaid
interest thereon and all fees and all other amounts owing under this Agreement
or under any of the other Loan Documents, shall automatically and immediately
become due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or notice of any
kind, all of which are expressly waived by each Loan Party.

At any time that (i) there is a “Guarantor Event of Default” (as defined in the
Series G Guarantee) or (ii) an “Event of Default” (as defined in the Note
Purchase Agreement with respect to the Series G Notes) or (iii) any other event
or occurrence that gives rise to the rights or remedies of any holder or holders
of the Series G Notes (or party or parties entitled to the benefit of the Series
G Guarantee) that are the same (or substantially the same or in any event
requires payment under the Series G Guarantee) as the events described in
clauses (i) and (ii), or (iv) in the event of the actual exercise by any of the
holders of the Series G Notes or other party entitled to the benefit of the
Series G Guarantee of any rights or remedies under the terms of the Series G
Guarantee or the Series G Guarantee Security Agreement or otherwise as a secured
creditor (including as the holder of a judgment lien) of any Loan Party against
a material portion of the Collateral (provided, that, such exercise is not
subject to any stay or otherwise enjoined at the time of the payment referred to
below), Agent may, at its election, or at the direction of Required Lenders
shall, (a) in the event that the Company is required to make a payment under
Section 2.1 of the Series G Guarantee, make payment of all amounts owing under
or in respect of the Series G Guarantee to any such holders or beneficiaries (or
agent or other representative of such holders or beneficiaries) or to any court
to hold for the benefit of such holders or beneficiaries or (b) in the event of
a Guarantor Event of Default, purchase on behalf of the Company the Series G
Notes as provided in Section 2.2 of the Series G Guarantee, in which case such
Series G Notes shall become the property of the Company. In the event that the
payment is a result of a Guarantor Event of Default, then to the extent that
such payment may be deemed a purchase of the Series G Notes under Section 2.2 of
the Series G Guarantee, the Series G Notes so purchased shall be the property of
the Company.

Upon such payment, the amount of the Series G Guarantee Reserve shall be reduced
by the amount of such payment and such payment shall be deemed a Revolving Loan
hereunder and part of the Obligations, notwithstanding the existence of any
Event of Default or the failure of any other condition precedent.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, Agent is authorized by Borrowers and the Lenders to make such
Revolving Loans. Such Revolving Loans shall bear interest at the rate applicable
to Base Rate Loans.

Loan Parties waive any claims against Agent and Lenders in connection with any
such payment and agree not to assert any claims against Agent or any Lender in
connection with such payment, except in the case of gross negligence or willful
misconduct of Agent or such Lender as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, the PPSA, by law, or in
equity. No exercise by the Lender Group of one right or remedy shall be deemed
an election, and no waiver by the Lender Group of any Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

 

63



--------------------------------------------------------------------------------

9.3 Appointment of a Receiver. Upon the occurrence and during the continuance of
an Event of Default, Agent may seek the appointment of a receiver, manager or
receiver and manager (a “Receiver”) under the laws of Canada or any province
thereof to take possession of all or any portion of the Collateral of any Loan
Party or to operate same and, to the maximum extent permitted by law, may seek
the appointment of such a Receiver without the requirement of prior notice or a
hearing. Any such Receiver shall, to the extent permitted by law, so far as
concerns responsibility for his/her acts, be deemed to be an agent of such Loan
Party and not Agent and the Lenders, and Agent and the Lenders shall not be in
any way responsible for any misconduct, negligence or nonfeasance on the part of
any such Receiver, or his/her servants or employees, absent the gross
negligence, bad faith or willful misconduct of the Agent or the Lenders as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction. Subject to the provisions of the instrument appointing him/her,
any such Receiver shall have power to take possession of Collateral of any Loan
Party, to preserve Collateral of such Loan Party or its value, to carry on or
concur in carrying on all or any part of the business of such Loan Party and to
sell, lease, license or otherwise dispose of or concur in selling, leasing,
licensing or otherwise disposing of Collateral of such Loan Party. To facilitate
the foregoing powers, any such Receiver may, to the exclusion of all others,
including a Loan Party, enter upon, use and occupy all premises owned or
occupied by a Loan Party wherein Collateral of such Loan Party may be situated,
maintain Collateral of a Loan Party upon such premises, borrow money on a
secured or unsecured basis and use Collateral of a Loan Party directly in
carrying on such Loan Party’s business or as security for loans or advances to
enable the Receiver to carry on such Loan Party’s business or otherwise, as such
Receiver shall, in its discretion, determine. Except as may be otherwise
directed by Agent, all money received from time to time by such Receiver in
carrying out his/her appointment shall be received in trust for and paid over to
Agent. Every such Receiver may, in the discretion of Agent, be vested with all
or any of the rights and powers of Agent and the Lenders. Agent may, either
directly or through its nominees, exercise any or all powers and rights given to
a Receiver by virtue of the foregoing provisions of this paragraph.

9.4 Collection Allocation Mechanism.

(a) On the first date after the Closing Date on which there shall occur an Event
of Default under Section 8.6 or the acceleration of Obligations pursuant to
Section 9 (the “CAM Exchange Date”), (i) each Lender shall immediately be deemed
to have acquired (and shall promptly make payment therefor to the Agent in
accordance with Section 2.2(b) or 2.2(e)) participations in the Swing Loans, in
an amount equal to such Lender’s Pro Rata Share of each US Swing Loan
outstanding on such date, (ii) each Lender shall immediately be deemed to have
acquired (and shall promptly make payment therefor to the Agent in accordance
with Section 2.9) participations in the Obligations with respect to each Letter
of Credit in an amount equal to such Lender’s Pro Rata Share of the aggregate
amount available to be drawn under such Letter of Credit, and (iii) the Lenders
shall automatically and without further act be deemed to have exchanged
interests in the Revolving Loans and participations in the Swing Loans and
Letters of Credit, such that in lieu of the interest of each Lender in each
Revolving Loan and the Obligations with respect to each Swing Loan and Letter of
Credit in which it shall participate as of such date (including such Lender’s
interest in the Obligations, Guaranties and Collateral of each Loan Party in
respect thereof), such Lender shall hold an interest in every one of the
Revolving Loans and a participation in all of the Obligations in respect of
Swing Loans and Letters of Credit (including the Obligations, Guaranties and
Collateral of each Loan Party in respect thereof), whether or not such Lender
shall previously have participated therein, equal to such Lender’s CAM
Percentage thereof (the foregoing exchange being referred to as the “CAM
Exchange”). Each Lender and each Loan Party hereby consents and agrees to the
CAM Exchange, and each Lender agrees that the CAM Exchange shall be binding upon
its successors and assigns and any person that acquires a participation in its
interests in any Revolving Loan or any participation in any Swing Loan or Letter
of Credit. Each Loan Party agrees from time to time to execute and deliver to
the Agent all such promissory notes and other instruments and documents as the
Agent shall reasonably request to evidence and confirm the respective interests
of the Lenders after giving effect

 

64



--------------------------------------------------------------------------------

to the CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Revolving Loans hereunder to
the Agent against delivery of any promissory notes evidencing its interests in
the Revolving Loans so executed and delivered; provided, that, the failure of
any Loan Party to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by Agent pursuant to any Loan Document in respect of any of the
Obligations related to the Revolving Loans, the Letters of Credit and the Swing
Loans, and all fees, costs and expenses arising out of or related to any of the
foregoing, in each case as provided in the Loan Documents, and each distribution
made by the Agent in respect of such Obligations, shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages. Any direct
payment received by a Lender upon or after the CAM Exchange Date, including by
way of setoff, in respect of an Obligation shall be paid over to the Agent for
distribution to the Lenders in accordance herewith.

(c) The provisions of this Section 9.4 are solely an agreement among the Lenders
and Agent for the purpose of allocating risk and the Loan Parties have no
additional obligations with respect thereto.

(d) For purposes of this Section 9.4, “CAM Percentage” means, as to each Lender,
a fraction, expressed as a percentage, of which (i) the numerator shall be the
US Dollar Equivalent of the aggregate amount of any Obligations owed to such
Lender pursuant to the Loan Documents in respect of Revolving Loans, Letters of
Credit and Swing Loans (including, without duplication, as to participations in
Letters of Credit and Swing Loans), and fees, costs and expenses with respect to
any of the foregoing, whether or not then due and payable, in each case
immediately prior to the CAM Exchange Date, and (ii) the denominator shall be
the US Dollar Equivalent of the aggregate amount of any Obligations owed to
Lenders pursuant to the Loan Documents in respect of Revolving Loans, Letters of
Credit and Swing Loans (including, without duplication, as to participations in
Letters of Credit and Swing Loans), and fees, costs and expenses with respect to
any of the foregoing, whether or not then due and payable, in each case
immediately prior to the CAM Exchange Date.

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group pursuant to the Loan Documents on which such Borrower may in any
way be liable.

10.2 The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the Code
and the PPSA, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

10.3 Indemnification. Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of one counsel retained by Agent on behalf of
the Indemnified Persons, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection

 

65



--------------------------------------------------------------------------------

with the enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided that Borrowers shall not be
liable for costs and expenses (including attorneys fees) of any Lender (other
than WFCF) incurred in advising, structuring, drafting, reviewing, administering
or syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Parent’s and its Subsidiaries’ compliance with the
terms of the Loan Documents (provided, that, the indemnification in this clause
(a) shall not extend to (i) disputes solely between or among the Lenders or
(ii) disputes solely between or among the Lenders and their respective
Affiliates; it being understood and agreed that the indemnification in this
clause (a) shall extend to Agent (but not the Lenders) relative to disputes
between or among Agent on the one hand, and one or more Lenders, or one or more
of their Affiliates, on the other hand, or (iii) any Taxes or any costs
attributable to Taxes, which shall be governed by Section 16), (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Parent or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities or Remedial Actions related in any way to any such assets or
properties of Parent or any of its Subsidiaries (each and all of the foregoing,
the “Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
no Borrower shall have any obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents as determined pursuant to a final
non-appealable order of a court of competent jurisdiction. This provision shall
survive the termination of this Agreement and the repayment of the Obligations.
If any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which any Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Loan Parties or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Loan Parties:

  

PolyOne Corporation

33587 Walker Road

Avon Lake, Ohio 44012

  

Attn: Treasurer

Fax No. (440) 930-3064

 

66



--------------------------------------------------------------------------------

with copies to:

  

PolyOne Corporation

33587 Walker Road

Avon Lake, Ohio 44012

Attn: Secretary

Fax No. (440) 930-3064

If to Agent:

  

Wells Fargo Capital Finance, LLC

One Boston Place

Boston, Massachusetts 02108

Attn: Portfolio Manager - PolyOne

Fax No. (617) 523-3077

with copies to:

  

Otterbourg, Steindler, Houston & Rosen, P.C.

230 Park Avenue

New York, New York 10169

Attn: David W. Morse, Esq.

Fax No. (917) 368-7122

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three
(3) Business Days after the deposit thereof in the mail; provided, that
(a) notices sent by overnight courier service shall be deemed to have been given
when received, (b) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) and (c) notices by electronic mail shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment).

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN PARTY
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO

 

67



--------------------------------------------------------------------------------

ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) Any Lender may at any time assign to one or more Eligible Transferees (each,
an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Obligations at
the time owing to it and its participation interests in Letters of Credit, Swing
Loans and Overadvances), provided, that, any such assignment shall be subject to
the following conditions:

(i) The aggregate amount of the Commitment or, if the applicable Commitment is
not then in effect, the principal outstanding balance of the Obligations of the
assigning Lender subject to such assignment shall be not less than $5,000,000,
unless the Agent otherwise consents, except that such minimum amount shall not
apply to (A) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender or an Related Fund or (B) a group of new Lenders, each
of which is an Affiliate of each other or a Related Fund of such new Lender to
the extent that the aggregate amount to be assigned to all such new Lenders is
at least $5,000,000 or (C) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and/or Obligations at the time owing
to it;

 

68



--------------------------------------------------------------------------------

(ii) Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iii) No consent shall be required for any assignment except: (A) the consent of
the Administrative Borrower shall be required, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, that (1) Administrative
Borrower shall be deemed to have consented to a proposed assignment unless it
objects thereto by written notice to Agent within ten (10) Business Days after
having received notice thereof and (2) no consent of Administrative Borrower
shall be required for an assignment to another Lender, an Affiliate of a Lender,
a Related Fund or, if Default or an Event of Default has occurred and is
continuing or at any time prior to a Successful Syndication (as such term is
defined in the Fee Letter) and (B) the consent of the Agent shall be required.

(iv) The parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with a processing fee of $3,500, provided,
that Agent may, in its discretion, elect to reduce or waive such processing fee
in the case of any assignment, and the assignee, if it is not a Lender, shall
deliver to the Agent an administrative questionnaire in a form reasonably
satisfactory to Agent.

(v) No such assignment shall be made to (A) a Loan Party or an Affiliate of a
Loan Party, (B) any Defaulting Lender or any of its Subsidiaries or any Person
who, upon becoming a Lender hereunder, would constitute a Defaulting Lender or
one of its Subsidiaries, (C) a natural Person and (D) any holder of subordinated
debt of a Loan Party to the extent Agent has written notice that such Person is
a holder of such subordinated debt.

(vi) Borrowers and Agent may continue to deal solely and directly with a Lender
in connection with the interest so assigned to an Assignee until (A) written
notice of such assignment, together with payment instructions, addresses, and
related information with respect to the Assignee, have been given to
Administrative Borrower and Agent by such Lender and the Assignee, (B) such
Lender and its Assignee have delivered to Administrative Borrower and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with this Section 13.1(b) and the satisfaction of
the other conditions herein.

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrowers) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that, nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity,

 

69



--------------------------------------------------------------------------------

enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished pursuant hereto, (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or the performance or observance by any
Borrower of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto, (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Agent, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that, (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents

 

70



--------------------------------------------------------------------------------

or any direct rights as to the other Lenders, Agent, Loan Parties, the
Collections of Loan Parties, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that, no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that, (i) no such waiver, amendment,
or consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:

(A) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of
Section 2.3(c)(i),

(B) extend, postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(C) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (1) in connection with the
waiver of applicability of Section 2.4(b) (which waiver shall be effective with
the written consent of the Required Lenders), and (2) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

 

71



--------------------------------------------------------------------------------

(D) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(E) amend, modify, or eliminate Section 15.11,

(F) release Agent’s Lien in and to any of the Collateral, except as permitted by
Section 15.11,

(G) amend, modify, or eliminate the definition of “Supermajority Lenders”,
“Required Lenders” or “Pro Rata Share”,

(H) except as otherwise permitted by Section 15.11(a), contractually subordinate
any of Agent’s Liens,

(I) release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
except in connection with a merger, liquidation, dissolution or sale of such
Person expressly permitted by the terms hereof or the other Loan Documents,

(J) amend, modify, or eliminate any of the provisions of Section 2.2(d) or
Section 2.3(b)(i), (ii) or (iii) or Section 2.3(e)(i),

(K) amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party or an Affiliate of a Loan Party to be permitted to become an
Assignee, or

(ii) no such waiver, amendment, or consent shall, unless in writing and signed
by the Supermajority Lenders, amend, modify, or eliminate the definition of US
Borrowing Base or Canadian Borrowing Base or any of the defined terms that are
used in such definition (including the definitions of Eligible Accounts and
Eligible Inventory) to the extent that any such change results in more credit
being made available to Borrowers based upon the US Borrowing Base or Canadian
Borrowing Base, but not otherwise, or the definitions of US Maximum Credit or
Canadian Maximum Credit, or change Sections 2.1(e) or (f) (but exclusive of the
right of Agent to eliminate or reduce the amount of reserves).

(b) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrowers (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrowers, and the Required Lenders. Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, the consent of
Loan Parties and Lenders shall not be required for the exercise by Agent of any
of its rights under this Agreement in accordance with the terms of this
Agreement with respect to reserves, or the US Borrowing Base or Canadian
Borrowing Base or any of the defined terms (including the definitions of
Eligible Accounts and Eligible Inventory) that are used therein.

(c) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrowers, and the Required Lenders,

 

72



--------------------------------------------------------------------------------

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,

(e) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i)(A), (B) or
(C),

14.2 Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five (5) Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit). If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance. The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1. Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share
of Revolving Loans and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of such Letters of Credit.

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will

 

73



--------------------------------------------------------------------------------

be effective unless it is in writing, and then only to the extent specifically
stated. No waiver by Agent or any Lender on any occasion shall affect or
diminish Agent’s and each Lender’s rights thereafter to require strict
performance by each Loan Party of any provision of this Agreement. Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFCF as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to designate, appoint, and
authorize) Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Parent and its Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute the Collections
of Parent and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of Parent
and its Subsidiaries, (f) perform, exercise, and enforce any and all other
rights and remedies of the Lender Group with respect to Parent or its
Subsidiaries, the Obligations, the Collateral, the Collections of Parent and its
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

 

74



--------------------------------------------------------------------------------

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Parent or its Subsidiaries.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Lender), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless Agent shall first receive such advice or concurrence of the
Lenders as it deems appropriate and until such instructions are received, Agent
shall act, or refrain from acting, as it deems advisable. If Agent so requests,
it shall first be indemnified to its reasonable satisfaction by the Lenders
(and, if it so elects, the Bank Product Providers) against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action. Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders (and Bank Product Providers).

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or any Borrower referring
to this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that, unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 

75



--------------------------------------------------------------------------------

15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Parent and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. To the extent
any Loan Parties are required to reimburse Agent for such Lender Group Expenses,
Agent is authorized and directed to deduct and retain sufficient amounts from
the Collections of Parent and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders (or Bank Product Providers). In the event Agent is not
reimbursed for such costs and expenses by Parent or its Subsidiaries, each
Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender’s Pro Rata Share thereof. Whether or not the transactions contemplated
hereby are consummated, each of the Lenders, on a ratable basis, shall indemnify
and defend the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrowers and without limiting the obligation of Borrowers to do so)
from and against any and all Indemnified Liabilities; provided, that, no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person’s gross
negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make a Revolving Loan or
other extension of credit hereunder. Without limitation of the foregoing, each
Lender shall

 

76



--------------------------------------------------------------------------------

reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs or out
of pocket expenses (including attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document to the extent that Agent is not reimbursed for such expenses
by or on behalf of Borrowers. Notwithstanding anything to the contrary contained
herein, Lenders shall be liable and indemnify Agent-Related Persons only for
Indemnified Liabilities and other costs and expenses that relate to or arise
from an Agent-Related Person acting as or for Agent (in its capacity as Agent).
The undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

15.8 Agent in Individual Capacity. WFCF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with Parent
and its Subsidiaries and Affiliates and any other Person party to any Loan
Document as though WFCF were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, WFCF or its Affiliates may receive information regarding
Borrowers or their Affiliates or any other Person party to any Loan Documents
that is subject to confidentiality obligations in favor of Borrowers or such
other Person and that prohibit the disclosure of such information to the Lenders
(or Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFCF in its
individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon thirty (30) days prior
written notice to the Lenders (unless such notice is waived by the Required
Lenders) and Administrative Borrower (unless such notice is waived by Borrowers)
and without any notice to the Bank Product Providers. If Agent resigns under
this Agreement, the Required Lenders shall be entitled, with (so long as no
Event of Default has occurred and is continuing) the consent of Administrative
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent’s resignation is effective, it is acting
as the Issuing Lender or the Swing Lender, such resignation shall also operate
to effectuate its resignation as the Issuing Lender or the Swing Lender, as
applicable, and it shall automatically be relieved of any further obligation to
issue Letters of Credit, to cause the Underlying Issuer to issue Letters of
Credit, or to make Swing Loans. If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders and Administrative Borrower, a successor Agent from among
Lenders (unless no Lender is willing to accept such appointment, then otherwise
as Agent determines). If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is thirty (30) days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon

 

77



--------------------------------------------------------------------------------

become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire equity interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Parent or their
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Parent or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any of the Collateral (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations, or
(ii) constituting property being sold or disposed of if Administrative Borrower
or any Loan Party certifies to Agent that the sale or disposition is not
prohibited by Section 6.4 (and Agent may rely conclusively on any such
certificate, without further inquiry), or (iii) constituting property in which
any Loan Party did not own an interest at the time the security interest,
mortgage or lien was granted or at any time thereafter, or (iv) having a value
in the aggregate in any twelve (12) month period of less than $5,000,000, and to
the extent Agent may release its Lien on any such Collateral pursuant to the
sale or other disposition thereof, such sale or other disposition shall be
deemed consented to by Lenders, or (v) if required or permitted under the terms
of any of the other Loan Documents, including any intercreditor agreement, or
(vi) constituting property leased to a Loan Party under a lease that has expired
or is terminated, or (vii) subject to Section 14.1 and the Security Agreement,
if the release is approved, authorized or ratified in writing by the Required
Lenders. In no event shall the consent or approval of an Issuing Lender to any
release of Collateral be required. Nothing contained herein shall be construed
to require the consent of any Bank Product Provider to any release of any
Collateral or termination of security interests in any Collateral. Upon request
by Agent or any Borrower at any time, the Lenders will (and if so requested, the
Bank Product Providers will) confirm in writing Agent’s authority to release any
such Liens on particular types or items of Collateral pursuant to this
Section 15.11; provided, that, (1) Agent shall not be required to execute any
document necessary to evidence such release on terms that, in Agent’s opinion,
would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Borrower in respect of)
all interests retained by any Loan Party, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. The Lenders
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.

 

78



--------------------------------------------------------------------------------

(b) The Loan Parties and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (A) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code or other
bankruptcy or insolvency laws, including under Section 363 of the Bankruptcy
Code, (B) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale or other
disposition thereof conducted under the provisions of the Code or the PPSA,
including pursuant to Sections 9-610 or 9-620 of the Code, or (C) credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any other sale or foreclosure conducted by
Agent (whether by judicial action or otherwise) in accordance with applicable
law. In connection with any such credit bid or purchase, the Obligations owed to
the Lenders and the Bank Product Providers shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of Agent to credit bid or
purchase at such sale or other disposition of the Collateral and, if such claims
cannot be estimated without unduly delaying the ability of Agent to credit bid,
then such claims shall be disregarded, not credit bid, and not entitled to any
interest in the asset or assets purchased by means of such credit bid) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Equity Interests of
the acquisition vehicle or vehicles that are used to consummate such purchase).

(c) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by a Loan
Party or is cared for, protected, or insured or has been encumbered, or that
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent and only to the extent it is lawfully entitled to do so, set
off against the Obligations, any amounts owing by such Lender to Parent or its
Subsidiaries or any deposit accounts of Parent or its Subsidiaries now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by Agent, take
or cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against any Borrower or any
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement,

 

79



--------------------------------------------------------------------------------

or (ii) payments from Agent in excess of such Lender’s Pro Rata Share of all
such distributions by Agent, such Lender promptly shall (A) turn the same over
to Agent, in kind, and with such endorsements as may be required to negotiate
the same to Agent, or in immediately available funds, as applicable, for the
account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (B) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, that, to the extent that such excess payment received by the
purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment. Notwithstanding anything to the contrary contained herein, to the
extent that cash collateral has been specifically pledged by a Borrower to a
Lender prior to the date hereof to secure the Bank Product Obligations owing to
such Lender, such Lender may apply such cash collateral to such Bank Product
Obligations, after notice to Agent, and shall only be required to comply with
this Section 15.12(b) as to such cash collateral to the extent that the amount
of such cash collateral exceeds the applicable Bank Product Obligations.

15.13 Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code or in accordance with the PPSA can be perfected by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16 Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.

(a) By becoming a party to this Agreement, each Lender:

(i) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting Parent
or its Subsidiaries (each, a “Report”) prepared by or at the request of Agent,
and Agent shall so furnish each Lender with such Reports,

 

80



--------------------------------------------------------------------------------

(ii) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(iii) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of each Borrower’s personnel,

(iv) agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and

(v) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who obtains all or part of any Report through the indemnifying Lender.

(b) In addition to the foregoing, any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or any Subsidiary of Parent to Agent that has not
been contemporaneously provided by Parent or its Subsidiaries to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (i) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of such Borrower the additional reports or
information reasonably specified by such Lender, and, upon receipt thereof from
Parent or its Subsidiaries, Agent promptly shall provide a copy of same to such
Lender, and (ii) any time that Agent renders to any Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

15.17 Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding or other Insolvency Proceeding relative to any Loan Party,
Agent (irrespective of whether the principal of any Obligations or amounts owing
in respect of Letters of Credit shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether Agent shall
have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Obligations and all other Obligations (other
than obligations under Bank Products to which Agent is not a party) that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders, Issuing Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders,

 

81



--------------------------------------------------------------------------------

Issuing Lenders and Agent and their respective agents and counsel and all other
amounts due Lenders, Issuing Lenders and Agent allowed in such judicial
proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Lender
to make such payments to Agent and, in the event that Agent shall consent to the
making of such payments directly to Lenders and Issuing Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent.

(b) Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender or Issuing Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Agent to vote in respect
of the claim of any Lender in any such proceeding.

15.18 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

15.19 Appointment for the Province of Québec. Without prejudice to Section 15.1
above, each member of the Lender Group hereby appoints WFCF as the person
holding the power of attorney (fondé pouvoir) of the Lender Group as
contemplated under Article 2692 of the Civil Code of Québec, to enter into, to
take and to hold on their behalf, and for their benefit, any deed of hypothec
(“Deed of Hypothec”) to be executed by any of the Borrowers or Guarantors
granting a hypothec pursuant to the laws of the Province of Québec (Canada) and
to exercise such powers and duties which are conferred thereupon under such
deed. All of the Lender Group hereby additionally appoints Agent as agent,
mandatary, custodian and depositary for and on behalf of the Lender Group (a) to
hold and to be the sole registered holder of any bond (“Bond”) issued under the
Deed of Hypothec, the whole notwithstanding any other applicable law, and (b) to
enter into, to take and to hold on their behalf, and for their benefit, a bond
pledge agreement (“Pledge”) to be executed by such Borrower or Guarantor
pursuant to the laws of the Province of Québec and creating a pledge of the Bond
as security for the payment and performance of, inter alia, the Obligations. In
this respect, (i) Agent as agent, mandatary, custodian and depositary for and on
behalf of the Lender Group, shall keep a record indicating the names and
addresses of, and the pro rata portion of the obligations and indebtedness
secured by the Pledge, owing to each of the members of the Lender Group for and
on behalf of whom the Bond is so held from time to time, and (ii) each of the
members of the Lender Group will be entitled to the benefits of any property or
assets charged under the Deed of Hypothec and the Pledge and will participate in
the proceeds of realization of any such property

 

82



--------------------------------------------------------------------------------

or assets. WFCF, in such aforesaid capacities shall (A) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
WFCF, as fondé de pouvoir, with respect to the property or assets charged under
the Deed of Hypothec and to Agent with respect to the property and assets
changed under the Pledge, any other applicable law or otherwise, and (B) benefit
from and be subject to all provisions hereof with respect to Agent mutatis
mutandis, including, without limitation, all such provisions with respect to the
liability or responsibility to and indemnification by the Lender Group, the
Borrowers or the Guarantors. The execution prior to the date hereof by WFCF, as
fondé de pouvoir, or Agent of any Deed of Hypothec, Pledge or other security
documents made pursuant to the laws of the Province of Québec (Canada) is hereby
ratified and confirmed. The constitution of WFCF as the Person holding the power
of attorney (fondé de pouvoir), and of Agent, as agent, mandatary, custodian and
depositary with respect to any bond that may be issued and pledged from time to
time to Agent for the benefit of the Lender Group, shall be deemed to have been
ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of any of
the Lender Group’s rights and obligations under this Agreement by the execution
of an assignment, including an Assignment and Acceptance Agreement or other
agreement pursuant to which it becomes such assignee or participant, and by each
successor Agent by the execution of an assignment agreement or other agreement,
or by the compliance with other formalities, as the case may be, pursuant to
which it becomes a successor Agent hereunder.

15.20 Authorization.

(a) Each Lender hereby (i) consents to the subordination of Liens provided for
in the Term Loan Intercreditor Agreement, (ii) agrees that it will be bound by,
and will take no actions contrary to, the provisions of the Term Loan
Intercreditor Agreement, (iii) authorizes and instructs Agent to enter into the
Term Loan Intercreditor Agreement on behalf of such Lender and agrees that Agent
may take such actions on its behalf as is contemplated by the terms of the Term
Loan Intercreditor Agreement, and (iv) acknowledges (or is deemed to
acknowledge) that a copy of the Term Loan Intercreditor Agreement was delivered,
or made available, to such Lender and it has received and reviewed the
Intercreditor Agreement. In the event of any conflict between the terms of the
Term Loan Intercreditor Agreement and any of the other Loan Documents, the terms
of the Term Loan Intercreditor Agreement shall govern and control except as
expressly set forth in the Term Loan Intercreditor Agreement.

(b) Each Lender hereby (i) consents to the establishment of the priority of the
Liens provided for in the 2015 Note Intercreditor Agreement and the Series G
Guarantee Lien Acknowledgement, (ii) agrees that it will be bound by, and will
take no actions contrary to, the provisions of the 2015 Note Intercreditor
Agreement, (iii) authorizes and instructs Agent to enter into the 2015 Note
Intercreditor Agreement and the Series G Guarantee Lien Acknowledgement on
behalf of such Lender and agrees that Agent may take such actions on its behalf
as is contemplated by the terms of the 2015 Note Intercreditor Agreement and the
Series G Guarantee Lien Acknowledgement, and (iv) acknowledges (or is deemed to
acknowledge) that a copy of the 2015 Note Intercreditor Agreement and the Series
G Guarantee Lien Acknowledgement was delivered, or made available, to such
Lender and it has received and reviewed such agreements. In the event of any
conflict between the terms of the 2015 Note Intercreditor Agreement and any of
the other Loan Documents, the terms of the 2015 Note Intercreditor Agreement
shall govern and control except as expressly set forth in the 2015 Note
Intercreditor Agreement. In the event of any conflict between the terms of the
Series G Guarantee Lien Acknowledgement and any of the other Loan Documents, the
terms of the Series G Guarantee Lien Acknowledgement shall govern and control
except as expressly set forth in the Series G Guarantee Lien Acknowledgement.

16. WITHHOLDING TAXES.

 

83



--------------------------------------------------------------------------------

16.1 No Setoff; Payments. All payments made by any Borrower hereunder or under
any note or other Loan Document will be made without setoff, counterclaim, or
other defense. In addition, all such payments will be made free and clear of,
and without deduction or withholding for, any present or future Taxes, and in
the event any deduction or withholding of Taxes is required, Borrowers shall
comply with the next sentence of this Section 16.1. If any Taxes are so levied
or imposed, Borrowers agree to pay the full amount of such Taxes and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 16.1 after withholding or deduction for or on account
of any Taxes, will not be less than the amount provided for herein; provided,
that, Borrowers shall not be required to increase any such amounts if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Borrowers will furnish to Agent as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by Borrowers or such
other evidence as is reasonably satisfactory to Agent. Borrowers agree to pay
any present or future stamp, value added or documentary taxes or any other
excise or property taxes, similar charges, or similar levies that arise from any
payment made hereunder or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document.

16.2 Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent and Administrative Borrower (or, in the
case of a Participant, to the Lender granting the participation only) one of the
following before receiving its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (1) a “bank” as described in Section 881(c)(3)(A) of the IRC, (2) a ten
percent (10%) shareholder of any Borrower (within the meaning of
Section 871(h)(3)(B) of the IRC), or (3) a controlled foreign corporation
related to any Borrower within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN or Form W-8IMY (with
proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax, including under FATCA.

 

84



--------------------------------------------------------------------------------

(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, provided, that, nothing in this
Section 16.2(c) shall require a Lender or Participant to disclose any
information that it deems to be confidential (including without limitation, its
tax returns). Each Lender and each Participant shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms and to promptly notify Agent and Administrative Borrower (or, in the case
of a Participant, to the Lender granting the participation only) of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(c) or 16.2(d) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16(c) or 16(d), if
applicable. Each Borrower agrees that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

16.3 Reductions.

(a) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.2(c) or 16.2(d) are not delivered to Agent and Administrative
Borrower (or, in the case of a Participant, to the Lender granting the
participation), then Agent and Borrowers (or, in the case of a Participant, to
the Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender

 

85



--------------------------------------------------------------------------------

granting the participation harmless) for all amounts paid, directly or
indirectly, by Agent (or, in the case of a Participant, to the Lender granting
the participation), as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
(or, in the case of a Participant, to the Lender granting the participation
only) under this Section 16, together with all costs and expenses (including
attorneys fees and expenses). The obligation of the Lenders and the Participants
under this subsection shall survive the payment of all Obligations and the
resignation or replacement of Agent.

16.4 Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrowers or with respect to which Borrowers have paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrowers (but only
to the extent of payments made, or additional amounts paid, by Borrowers under
this Section 16 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that Borrowers, upon the request of Agent or such Lender,
agree to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the bad faith,
willful misconduct or gross negligence of Agent hereunder) to Agent or such
Lender in the event Agent or such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to any Borrower or any other Person.

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Loan Party, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Loan Party, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
as a result of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; provided, that,
the rights and benefits of each Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider’s being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to Agent
and the right to share in proceeds of the Collateral as more fully set forth
herein. In addition, each Bank Product Provider, as a

 

86



--------------------------------------------------------------------------------

result of entering into a Bank Product Agreement, shall be automatically deemed
to have agreed that Agent shall have the right, but shall have no obligation, to
establish, maintain, reduce, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of Agent to determine or insure whether the amount of any such reserve is
appropriate or not. In connection with any such distribution of payments or
proceeds of Collateral, Agent shall be entitled to assume no amounts are due or
owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to Agent as to the amounts that are due and owing to it and such
written certification is received by Agent a reasonable period of time prior to
the making of such distribution. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products, but may rely upon the
written certification of the amount due and payable from the relevant Bank
Product Provider. In the absence of an updated certification, Agent shall be
entitled to assume that the amount due and payable to the applicable Bank
Product Provider is the amount last certified to Agent by such Bank Product
Provider as being due and payable (less any distributions made to such Bank
Product Provider on account thereof). Any Borrower may obtain Bank Products from
any Bank Product Provider, although no Borrower is required to do so. Each
Borrower acknowledges and agrees that no Bank Product Provider has committed to
provide any Bank Products and that the providing of Bank Products by any Bank
Product Provider is in the sole and absolute discretion of such Bank Product
Provider. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Borrower or Guarantor or the transfer to the Lender Group
of any property should for any reason subsequently be asserted, or declared, to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code (or under any bankruptcy or
insolvency laws of Canada, including the BIA and the CCAA) relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Lender Group is required to repay or restore, in whole or in part, any

 

87



--------------------------------------------------------------------------------

such Voidable Transfer, or elects to do so upon the reasonable advice of
counsel, then, as to any such Voidable Transfer, or the amount thereof that the
Lender Group is required or elects to repay or restore, and as to all reasonable
costs, expenses, and attorneys fees of the Lender Group related thereto, the
liability of Borrowers or Guarantor automatically shall be revived, reinstated,
and restored and shall exist as though such Voidable Transfer had never been
made.

17.9 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Administrative Borrower with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrowers,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process, provided, that, (A) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrowers with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrowers pursuant to the terms of the subpoena or other legal
process and (B) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrowers with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
provide customary information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or for its marketing materials, with such

 

88



--------------------------------------------------------------------------------

information to consist of deal terms and other information customarily found in
such publications or marketing materials and may otherwise use the name, logos,
and other insignia of Borrowers and Loan Parties and the Commitments provided
hereunder in any “tombstone” or other advertisements, on its website or in other
marketing materials of the Agent, provided, that, the content of any
“tombstones” will be reasonably acceptable to the Parent.

17.10 Lender Group Expenses. Borrowers agree to pay any and all Lender Group
Expenses on the earlier of (a) the first day of the month following the date on
which such Lender Group Expenses were first incurred (or in the case of
out-of-pocket expenses for third parties, following the date that Agent
provides the invoice or other notice of such charges to Administrative Borrower)
or (b) five (5) days after the date on which demand therefor is made by Agent.
Borrowers agree that their respective obligations contained in this
Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.

17.11 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

17.12 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Expenses hereunder and be for
the account of such Borrower.

17.13 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.14 Administrative Borrower as Agent for Borrowers.

(a) Each Borrower hereby irrevocably appoints and constitutes Parent
(“Administrative Borrower”) as its agent and attorney-in-fact to request and
receive Loans and Letters of Credit pursuant to this Agreement and the other
Loan Documents from Agent or any Lender or Issuing Lender in the name or on
behalf of such Borrower. Agent, Lenders and Issuing Lenders may disburse the
Loans to such bank

 

89



--------------------------------------------------------------------------------

account of Administrative Borrower or a Borrower or otherwise make such Loans to
a Borrower and provide such Letters of Credit to a Borrower as Administrative
Borrower may designate or direct, without notice to any other Loan Party.
Notwithstanding anything to the contrary contained herein, Agent may at any time
and from time to time require that Loans to or for the account of any Borrower
be disbursed directly to an operating account of such Borrower.

(b) Administrative Borrower hereby accepts the appointment by Borrowers to act
as the agent and attorney-in-fact of Borrowers pursuant to this Section 17.14.
Administrative Borrower shall ensure that the disbursement of any Loans to each
Borrower requested by or paid to or for the account of Parent, or the issuance
of any Letter of Credit for a Borrower hereunder, shall be paid to or for the
account of such Borrower.

(c) Each Loan Party hereby irrevocably appoints and constitutes Administrative
Borrower as its agent to receive statements on account and all other notices
from Agent, Lenders and Issuing Lenders with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Loan
Documents.

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Loan Party by Administrative Borrower shall be deemed
for all purposes to have been made by such Loan Party, as the case may be, and
shall be binding upon and enforceable against such Loan Party to the same extent
as if made directly by such Loan Party.

(e) No resignation or termination of the appointment of Administrative Borrower
as agent as aforesaid shall be effective, except after ten (10) Business Days’
prior written notice to Agent. If the Administrative Borrower resigns under this
Agreement, Borrowers shall be entitled to appoint a successor Administrative
Borrower (which shall be a Borrower). Upon the acceptance of its appointment as
successor Administrative Borrower hereunder, such successor Administrative
Borrower shall succeed to all the rights, powers and duties of the retiring
Administrative Borrower and the term “Administrative Borrower” shall mean such
successor Administrative Borrower and the retiring or terminated Administrative
Borrower’s appointment, powers and duties as Administrative Borrower shall be
terminated.

17.15 Currency Indemnity. If, for the purposes of obtaining judgment in any
court in any jurisdiction with respect to this Agreement or any of the other
Loan Documents, it becomes necessary to convert into the currency of such
jurisdiction (the “Judgment Currency”) any amount due under this Agreement or
under any of the other Loan Documents in any currency other than the Judgment
Currency (the “Currency Due”), then conversion shall be made at the Exchange
Rate at which Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency prevailing on the Business Day before the day on
which judgment is given. In the event that there is a change in the Exchange
Rate prevailing between the Business Day before the day on which the judgment is
given and the date of receipt by Agent of the amount due, Borrowers will, on the
date of receipt by Agent, pay such additional amounts, if any, as may be
necessary to ensure that the amount received by Agent on such date is the amount
in the Judgment Currency which when converted at the rate of exchange prevailing
on the date of receipt by Agent is the amount then due under this Agreement or
such other of the Loan Documents in the Currency Due. If the amount of the
Currency Due which Agent is able to purchase is less than the amount of the
Currency Due originally due to it, Loan Parties shall indemnify and save Agent
harmless from and against loss or damage arising as a result of such deficiency.
The indemnity contained herein shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the other
Loan Documents, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by any Agent from time to
time and shall continue in

 

90



--------------------------------------------------------------------------------

full force and effect notwithstanding any judgment or order for a liquidated sum
in respect of an amount due under this Agreement or any of the other Loan
Documents or under any judgment or order.

17.16 Anti-Money Laundering Legislation.

(a) Each Loan Party acknowledges that, pursuant to the Proceeds of Crime Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws, under the laws of Canada (collectively, including any guidelines or orders
thereunder, “AML Legislation”), Agent and Lenders may be required to obtain,
verify and record information regarding each Loan Party, its respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of such Loan Party, and the transactions contemplated hereby.
Administrative Borrower shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or Agent, or any prospective assign or participant of a Lender or
Agent, necessary in order to comply with any applicable AML Legislation, whether
now or hereafter in existence.

(b) If Agent has ascertained the identity of any Loan Party or any authorized
signatories of any Loan Party for the purposes of applicable AML Legislation,
then the Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Agent within the meaning of applicable AML Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

(c) Notwithstanding the provisions of this Section and except as may otherwise
be agreed in writing, each Lender agrees that Agent has no obligation to
ascertain the identity of the Loan Parties or any authorized signatories of the
Loan Parties on behalf of any Lender, or to confirm the completeness or accuracy
of any information it obtains from the Loan Parties or any such authorized
signatory in doing so.

17.17 Quebec Interpretation. For all purposes of any assets, liabilities or
entities located in the Province of Quebec and for all purposes pursuant to
which the interpretation or construction of this Agreement may be subject to the
laws of the Province of Quebec or a court or tribunal exercising jurisdiction in
the Province of Quebec, (a) “personal property” shall include “movable
property”, (b) “real property” shall include “immovable property”, (c) “tangible
property” shall include “corporeal property”, (d) “intangible property” shall
include “incorporeal property”, (e) “security interest”, “mortgage” and “lien”
shall include a “hypothec”, “prior claim” and a “resolutory clause”, (f) all
references to filing, registering or recording under the Code or PPSA shall
include publication under the Civil Code of Quebec, (g) all references to
“perfection” of or “perfected” liens or security interest shall include a
reference to an “opposable” or “set up” lien or security interest as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall include a “right of compensation”, (i) “goods” shall include
corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall include a “mandatary”,
(k) “construction liens” shall include “legal hypothecs”, (l) “joint and
several” shall include solidary, (m) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault”, (n) “beneficial ownership”
shall include “ownership on behalf of another as mandatary”, (o) “easement”
shall include “servitude”, (p) “priority” shall include “prior claim”,
(q) “survey” shall include “certificate of location and plan”, and (r) “fee
simple title” shall include “absolute ownership”.

 

91



--------------------------------------------------------------------------------

17.18 English Language Only. The parties hereto confirm that it is their wish
that this Agreement and any other document executed in connection with the
transactions contemplated hereby be drawn up in the English language only and
that all other documents contemplated hereunder or relating hereto, including
notices, shall also be drawn up in the English language only. Les parties aux
présentes confirment que c’est leur volonté que cette convention et les autres
documents de crédit soient rédigés en langue anglaise seulement et que tous les
documents, y compris tous avis, envisagés par cette convention et les autres
documents peuvent être rédigés en langue anglaise seulement.

[Signature pages to follow.]

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

U.S. BORROWERS: POLYONE CORPORATION By:   /s/ Daniel O’Bryon Name:   Daniel
O’Bryon Title:   Treasurer GLS INTERNATIONAL, INC. NEU SPECIALTY ENGINEERED
MATERIALS, LLC By:   /s/ Woodrow W. Ban Name:   Woodrow W. Ban Title:  
Assistant Secretary CANADIAN BORROWER: POLYONE CANADA INC. By:   /s/ Woodrow W.
Ban Name:   Woodrow W. Ban Title:   Secretary



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

GUARANTORS M.A. HANNA ASIA HOLDING COMPANY By:   /s/ Woodrow W. Ban Name:  
Woodrow W. Ban Title:   Assistant Secretary POLYONE LLC By:   /s/ Woodrow W. Ban
Name:   Woodrow W. Ban Title:   Manager CONEXUS, INC. POLYMER DIAGNOSTICS, INC.
COLORMATRIX GROUP, INC. COLORMATRIX HOLDINGS, INC. THE COLORMATRIX CORPORATION
CHROMATICS, INC. GAYSON SILICONE DISPERSIONS, INC. By:   /s/ Woodrow W. Ban
Name:   Woodrow W. Ban Title:   Secretary COLORMATRIX-BRAZIL, LLC By: The
ColorMatrix Corporation, its sole member By:   /s/ Woodrow W. Ban Name:  
Woodrow W. Ban Title:   Secretary

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WELLS FARGO CAPITAL FINANCE, LLC, as Agent, Swing Line Lender and a Lender By:  
/s/ Anwar S. Young Name:   Anwar S. Young Title:   Director

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender By:   /s/ Domenic
Cosentino Name:   Domenic Cosentino Title:   Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BANK OF AMERICA, N.A.,

as a Syndication Agent and a Lender

By:   /s/ Charles Fairchild Name:   Charles Fairchild Title:   Assistant Vice
President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

BANK OF AMERICA, N.A.,

CANADA BRANCH, as a Lender

By:   /s/ Medina Sales de Andrade Name:   Medina Sales de Andrade Title:   Vice
President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

U.S. BANK NATIONAL ASSOCIATION,

as a Syndication Agent and a Lender

By:   /s/ Christopher Fudge Name:   Christopher Fudge Title:   Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

U.S. BANK NATIONAL ASSOCIATION,

CANADA BRANCH, as a Lender

By:   /s/ Joseph Rauhala Name:   Joseph Rauhala Title:   Principal Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

CITIBANK, NA,

as a Lender

By:   /s/ Matthew Paquin Name:   Matthew Paquin Title:   Vice President and
Director

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

HSBC BANK USA, N.A.,

as a Lender

By:   /s/ Frank M. Eassa Name:   Frank M. Eassa Title:   AVP

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

KEYBANK NATIONAL ASSOCIATION,

as a Documentation Agent and a Lender

By:   /s/ Paul A. Taubeneck Name:   Paul A. Taubeneck Title:   Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

PNC BANK, NATIONAL ASSOCIATION,

as a Documentation Agent and a Lender

By:   /s/ Roger F. Reeder Name:   Roger F. Reeder Title:   Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

PNC BANK CANADA BRANCH,

as a Lender

By:   /s/ Mike Danby Name:   Mike Danby Title:   Assistant Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                      between                      (“Assignor”) and
                     (“Assignee”). Reference is made to the Agreement described
in Annex I hereto (the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of their respective obligations under the Loan Documents or
any other instrument or document furnished pursuant thereto, and (d) represents
and warrants that the amount set forth as the Purchase Price on Annex I
represents the amount owed by Borrowers to Assignor with respect to Assignor’s
share of the Revolving Loans assigned hereunder, as reflected on Assignor’s
books and records.

3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.]



--------------------------------------------------------------------------------

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR]

 

as Assignor

By       Name:   Title:

[NAME OF ASSIGNEE]

 

as Assignee

By       Name:   Title:

ACCEPTED THIS          DAY OF                     

 

WELLS FARGO CAPITAL FINANCE, LLC,
as Agent By       Name:   Title:



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1.    Borrowers:                      PolyOne Corporation (“Parent”), GLS
International, Inc. (“GLS”), PolyOne Canada Inc. (“PolyOne Canada”) and NEU
Specialty Engineered Materials, LLC (“NEU” and, together with Parent, GLS,
PolyOne Canada and any Person that may form time to time become a borrower, each
a “Borrower” and, collectively, “Borrowers”)    2.    Name and Date of Credit
Agreement:             Credit Agreement, dated as of December 21, 2011, by and
among Borrowers, certain subsidiaries of Parent, as Guarantors, the lenders from
time to time a party thereto (the “Lenders”), Wells Fargo Capital Finance, LLC,
as the agent for the Lenders    3.    Date of Assignment Agreement:     
_____________    4.    Amounts:               

a.      Assigned Amount of [US] [Canadian] Commitment

   $ _____________      

b.      Assigned Amount of [US] [Canadian] Revolving Loans

   $ _____________    5.    Settlement Date:      _____________    6.   
Purchase Price    $ _____________    7.    Notice and Payment Instructions, etc.
  

   Assignee:       Assignor:                                                   



--------------------------------------------------------------------------------

 

8.    Agreed and Accepted:          [ASSIGNOR]       [ASSIGNEE]       By:     
   By:            Title:         Title:        

 

Accepted: WELLS FARGO CAPITAL FINANCE, LLC,
as Agent By       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF US BORROWING BASE CERTIFICATE

See attached



--------------------------------------------------------------------------------

 

LOGO [g263168g80s06.jpg]    Summary Page Borrowing Base Certificate

 

Date

                

Name

   PolyOne Corporation                         A/R As of:    __________         
   Inventory As of:    __________

The undersigned, PolyOne Corporation (“Borrower”), pursuant to that certain
Credit Agreement dated as of              (as amended, restated, modified,
supplemented, refinanced, renewed, or extended from time to time, the “Credit
Agreement”), entered into among Borrower, the lenders signatory thereto from
time to time and Wells Fargo Capital Finance, LLC, a Delaware limited liability
company as the arranger and administrative agent (in such capacity, together
with its successors and assigns, if any, in such capacity, “Agent”), hereby
certifies to Agent that the following items, calculated in accordance with the
terms and definitions set forth in the Credit Agreement for such items are true
and correct, and that Borrower is in compliance with and, after giving effect to
any currently requested Advances, will be in compliance with, the terms,
conditions, and provisions of the Credit Agreement.

 

Accounts Receivable           US    Canada    Consolidated

Accounts Receivable Balance per Aging Report Assigned To Wells Fargo Capital
Finance

           

Less Ineligibles (detailed on page 2)

           

Net Eligible Accounts Receivable

           

Accounts Receivable Availability before Sublimit(s)

           

Net Available Accounts Receivable after Sublimit(s)

            Inventory           US    Canada    Consolidated

Inventory Balance Assigned To Wells Fargo Capital Finance

           

Less Ineligibles (detailed on page 3)

           

Eligible Inventory

           

Inventory Availability before Sublimit(s)

           

Available Inventory after 50% of Maximum Credit Sublimit(s)

            Summary

Availability before Credit Line & Reserves

           

Total Credit Line

               Suppressed Availability         

Total Availability before Reserves

           

Reserves

           

___________________

           

___________________

           

___________________

           

___________________

           

___________________

           

Total Reserves

           

Availability before Loan Balance

           

Letter of Credit Balance

   As of:                     

Loan Ledger Balance

   As of:                     

Cash in-transit

           

Adjusted Loan Balance

           

Net Availability

           

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrower that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and
(iv) all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

 

      List of attachments with this Borrowing Base Certificate:

Authorized Signer

  

Page 2 - Accounts Receivable Availability Detail

  

Page 2a - Accounts Receivable Summary

  

Page 2b - Accounts Receivable Concentrations

  

Page 2c - Accounts Receivable Dilution

  

Page 3 - Inventory Availability Detail

  

Page 3a - Inventory Availability Detail

  

Page 3b - Inventory Availability Summary



--------------------------------------------------------------------------------

 

Accounts Receivable Availability Detail Name:   PolyOne Corporation

Report based on Aging dated:

                    Loan ID #:     TBD     TBD     TBD     TBD                
Division Name:     US PolyOne     US GLS     Color Matrix    
Canada PolyOne (USD)     Total  

Aging Spreads:

             

Future

             

0 - 30 DOI

             

31 - 60 DOI

             

61 - 90 DOI

             

91 - 120 DOI

             

121+ DOI

           

A/R Aging Balance:

            Ineligibles:               ERS  

Past Due-

            ERS  

Past Due Credits

            ERS  

CrossAge

            ERS  

Intercompany

            ERS  

Foreign

            ERS  

Government

            ERS  

COD

            ERS  

Debit Memo

            ERS  

Customer Deposits

            ERS  

Employee Sales

            ERS  

Progress Billing

            ERS  

Extended Terms

            ERS  

Finance Charges

            ERS  

Guaranteed

            ERS  

Coop Advertising

            ERS  

Samples

            ERS  

Consignment Sales

            ERS  

Bill & Hold

            ERS  

Bankrupt/Doubtful

            ERS  

Contra

            ERS  

Other1

            ERS  

Other2

            ERS  

Other3

            ERS  

Other4

            ERS  

Other5

            ERS  

Other6

            Manual  

Manual1

            Manual  

Manual2

            Manual  

Manual3

            Manual  

Manual4

            Manual  

Manual5

            Manual  

Concentration Cap

            Manual  

Reserve grossed up as Ineligible

            Manual  

Reserve grossed up as Ineligible

            Manual  

Dilution Ineligible (grossed up)

           

Total Ineligible A/R:

    —          —          —          —          —          —     

Eligible A/R

    —          —          —          —          —          —     

Advance Rate

           

A/R Availability before Sublimit(s)

    —          —          —          —          —          —     

Line Limit or Sublimit(s)

           

Net A/R Availability

    —          —          —          —          —          —     

 

RM Signature

   

 

Page 2 - AR Detail



--------------------------------------------------------------------------------

 

Accounts Receivable Availability Summary

Name:

  PolyOne Corporation

Report based on Aging dated:

                      Loan ID #:      TBD      TBD                          
US PolyOne      Canada PolyOne                    Pool Name:      (USD)     
(USD)      Total  

Aging Spreads:

              

Future

     —           —           —           —        

1 - 30 DOI

     —           —           —           —        

31 - 60 DOI

     —           —           —           —        

61 - 90 DOI

     —           —           —           —        

91 - 120 DOI

     —           —           —           —        

121+ DOI

     —           —           —           —     

A/R Aging Balance:

     —           —           —           —      Ineligibles:                ERS
  

Past Due-

     —           —           —           —      ERS   

Past Due Credits

     —           —           —           —      ERS   

CrossAge

     —           —           —           —      ERS   

Intercompany

     —           —           —           —      ERS   

Foreign

     —           —           —           —      ERS   

Government

     —           —           —           —      ERS   

COD

     —           —           —           —      ERS   

Debit Memo

     —           —           —           —      ERS   

Customer Deposits

     —           —           —           —      ERS   

Employee Sales

     —           —           —           —      ERS   

Progress Billing

     —           —           —           —      ERS   

Extended Terms

     —           —           —           —      ERS   

Finance Charges

     —           —           —           —      ERS   

Guaranteed

     —           —           —           —      ERS   

Coop Advertising

     —           —           —           —      ERS   

Samples

     —           —           —           —      ERS   

Consignment Sales

     —           —           —           —      ERS   

Bill & Hold

     —           —           —           —      ERS   

Bankrupt/Doubtful

     —           —           —           —      ERS   

Contra

     —           —           —           —      ERS   

Other1

     —           —           —           —      ERS   

Other2

     —           —           —           —      ERS   

Other3

     —           —           —           —      ERS   

Other4

     —           —           —           —      ERS   

Other5

     —           —           —           —      ERS   

Other6

     —           —           —           —      Manual   

Manual1

     —           —           —           —      Manual   

Manual2

     —           —           —           —      Manual   

Manual3

     —           —           —           —      Manual   

Manual4

     —           —           —           —      Manual   

Manual5

     —           —           —           —      Manual   

Manual6

     —           —           —           —      Manual   

Concentration Cap

     —           —           —           —      Manual   

Reserve grossed up as Ineligible

     —           —           —           —      Manual   

Reserve grossed up as Ineligible

     —           —           —           —      Manual   

Dilution Ineligible (grossed up)

     —           —           —           —     

Total Ineligible A/R:

     —           —           —           —     

Eligible A/R

     —           —           —           —     

Advance Rate

           

A/R Availability before Sublimit(s)

     —           —           —           —     

Line Limit or Sublimit(s)

           

Net A/R Availability

     —           —           —           —     

FYI - Total Eligible Receivables to US Based Multinational Corporations with a
BBB- rating or better

  

  

 

Page 2a - AR Summary



--------------------------------------------------------------------------------

 

AR CONCENTRATIONS                               PolyOne Corporation        
As of:                                  Consolidated                            
                                Ineligibles                      

#

  

Customer
Name Calc

  % or $ Allowed
of Eligible AR   % of
Eligible     % of AR     Total     Future     0 -30
DOI     31 -60
DOI     61 -90
DOI     91 -120
DOI     121+
DOI     Total     Eligible
A/R     Conc
Cap   Conc
IE     % of
Balance 1                                  2                                  3
                                 4                                  5           
                      6                                  7                     
            8                                  9                               
  10                                    

Total Analyzed

      0 %      0 %      —          —          —          —          —         
—          —          —          —            —                                 
   

CONSOLIDATED TOTAL AR

        #N/A        —          —          —          —          —          —  
       —               

Remaining AR

        #N/A        —          —          —          —          —          —  
       —               

Ineligible AR Prior to Concentration Ineligible

          —                           

Net Eligible AR Prior to Concentration Ineligible

          —                           

 

Concentration Caps or Limits per LSA:

                   

Names (Customer_Name_Calc)

     % or Dollar Cap                    

All Others

     10 %                  

 

Page 2b - AR Concentrations



--------------------------------------------------------------------------------

 

Inventory Availability Detail Name:   PolyOne Corporation  

 

Based on the Inventory Perpetual dated:                                 Loan ID
#:    TBD      TBD      TBD      TBD      TBD      TBD      TBD      TBD       
                                        US -             GLS -                  
   Inventory Category:    US -RM      US -WIP      US -FG      US -Stores     
In-transit      GLS -RM      In-transit      GLS -FG      Total  

ERS Inventory Total:

                          

Manual Inventory Total:

                          

Total Gross Inventory:

                           ERS   

WIP

                           ERS   

Stores

                           ERS   

Outside Processors (Subcontractors)

                           ERS   

Consigned

                           ERS   

Packaging

                           ERS   

QC Hold

                           ERS   

Semi-Finished

                           ERS   

R&D

                           ERS   

Offgrade, Scrap, Rework

                           ERS   

Locations < $100M

                           Manual   

Slow Moving (GL# 148530, 148510)

                           Manual   

In-transit not shipped to PolyOne

                           Manual   

Manual3

                           Manual   

Reserve grossed up as Ineligible

                           Manual   

Appraisal Reserve (grossed up)

                          

Total Ineligible Inventory:

                          

Eligible Inventory

                          

Advance Rate

                          

Availability before Sublimit

     —           —           —           —           —           —           —  
        —           —     

Sublimits

                             —     

Net Inventory Availability

     —           —           —           —           —           —           —  
        —           —                                   

 

RM Signature

   

 

Appraisal Review

                       

As of:

                            

     US -RM      US -WIP      US -FG      US -Stores      US -
In-transit      GLS -RM      GLS -
In-transit      GLS -FG  

Eligible Inventory per Appraisal

     —           —           —           —           —           —           —  
        —     

Appraised NOLV %

                          

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

% of NOLV

                       

Appraised Value

     —           —           —           —           —           —           —  
        —     

Appraisal Reserve

     —           —           —           —           —           —           —  
        —     

Appraisal Ineligible (grossed up)

     —           —           —           —           —           —           —  
        —     

 

Page 3 - Inventory Detail



--------------------------------------------------------------------------------

Inventory Availability Detail

Name: PolyOne Corporation

Based on the Inventory Perpetual dated:

 

    Loan ID #:    TBD    TBD    TBD    TBD              

Canada - RM

(USD)

  

Canada - WIP

(USD)

   Canada - FG
(USD)    Canada -
In-transit    Total

Inventory Category:

              

ERS Inventory Total:

              

Manual Inventory Total:

              

Total Gross Inventory:

              

ERS

  Ineligible1               

ERS

  Ineligible2               

ERS

  Ineligible3               

ERS

  Ineligible4               

ERS

  Ineligible5               

ERS

  Ineligible6               

ERS

  Ineligible7               

ERS

  Ineligible8               

ERS

  Ineligible9               

ERS

  Ineligible10               

Manual

  Manual1               

Manual

  Manual2               

Manual

  Manual3               

Manual

  Reserve grossed up as Ineligible               

Manual

  Appraisal Reserve (grossed up)               

Total Ineligible Inventory:

              

Eligible Inventory

              

  Advance Rate

              

Availability before Sublimit

              

  Sublimits

              

Net Inventory Availability

              

RM Signature                                       
                                                      

Appraisal Review

As of:                                                             

 

    

Canada - RM

(USD)

    

Canada - WIP

(USD)

     Canada - FG
(USD)      Canada -
In-transit  

Eligible Inventory per Appraisal

     —           —           —           —     

Appraised NOLV %

              

 

 

    

 

 

    

 

 

    

 

 

 

% of NOLV

           

Appraised Value

     —           —           —           —     

Appraisal Reserve

     —           —           —           —     

Appraisal Ineligible (grossed up)

     —           —           —           —     

3a - Inventory Detail (16-30)



--------------------------------------------------------------------------------

Inventory Availability Summary

Name: PolyOne Corporation

Based on the Inventory Perpetual dated:

 

    Loan ID #:    TBD      TBD                   US
Consolidated  Total      Canada
Total      Consolidated  

Inventory Category:

        

ERS Inventory Total:

     —           —           —     

Manual Inventory Total:

     —           —           —     

Total Gross Inventory:

     —           —           —     

ERS

  WIP      —           —           —     

ERS

  Stores      —           —           —     

ERS

  Outside Processors (Subcontractors)      —           —           —     

ERS

  Consigned      —           —           —     

ERS

  Packaging      —           —           —     

ERS

  QC Hold      —           —           —     

ERS

  Semi-Finished      —           —           —     

ERS

  R&D      —           —           —     

ERS

  Offgrade, Scrap, Rework      —           —           —     

ERS

  Locations < $100M      —           —           —     

Manual

  Slow Moving (GL# 148530, 148510)      —           —           —     

Manual

  In-transit not shipped to PolyOne      —           —           —     

Manual

  Manual3      —           —           —     

Manual

  Reserve grossed up as Ineligible      —           —           —     

Manual

  Appraisal Reserve (grossed up)      —           —           —     

Total Ineligible Inventory:

     —           —           —     

Eligible Inventory

     —           —           —     

  Advance Rate

        

Availability before Sublimit

     —           —           —     

  Sublimits

     —           —           —     

Net Inventory Availability

     —           —           —     

3b - Inventory Summary



--------------------------------------------------------------------------------

In-Transit Inventory Availability Summary

Name: PolyOne Corporation

Based on the Inventory Perpetual dated:

 

    Loan ID #:    TBD      TBD      TBD            US
Total      Canada
Total      Consolidated
Total (USD)  

Inventory Category:

        

ERS Inventory Total:

     —           —           —     

Manual Inventory Total:

     —           —           —     

Total Gross Inventory:

     —           —           —     

ERS

  WIP      —           —           —     

ERS

  Stores      —           —           —     

ERS

  Outside Processors (Subcontractors)      —           —           —     

ERS

  Consigned      —           —           —     

ERS

  Packaging      —           —           —     

ERS

  QC Hold      —           —           —     

ERS

  Semi-Finished      —           —           —     

ERS

  R&D      —           —           —     

ERS

  Offgrade, Scrap, Rework      —           —           —     

ERS

  Locations < $100M      —           —           —     

Manual

  Slow Moving (GL# 148530, 148510)      —           —           —     

Manual

  In-transit not shipped to PolyOne      —           —           —     

Manual

  Reserve grossed up as Ineligible      —           —           —     

Manual

  Appraisal Reserve (grossed up)      —           —           —     

Total Ineligible Inventory:

     —           —           —     

Eligible Inventory

     —           —           —     

  Advance Rate

        

Availability before Sublimit

     —           —           —     

  Sublimits

     —           —           —     

Net Inventory Availability

     —           —           —     



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF BANK PRODUCTS PROVIDER LETTER AGREEMENT

[Letterhead of Specified Bank Products Provider]

[Date]

Wells Fargo Capital Finance, LLC as Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Portfolio Manager

Fax No.: (617) 523-4021

Reference is hereby made to that certain Credit Agreement, dated as of
December 21, 2011 (as amended, restated, supplemented, or modified from time to
time, the “Credit Agreement”), by and among the lenders party thereto (such
lenders, together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
Wells Fargo Capital Finance, LLC, as agent for the Lenders (together with its
successors and assigns in such capacity, “Agent”), PolyOne Corporation
(“Parent”), GLS International, Inc. (“GLS”), PolyOne Canada Inc. (“PolyOne
Canada”) and NEU Specialty Engineered Materials, LLC (“NEU” and, together with
Parent, GLS, PolyOne Canada and any Person that may form time to time become a
borrower, each a “Borrower” and, collectively, “Borrowers”) and certain
subsidiaries of Parent. Capitalized terms used herein but not specifically
defined herein shall have the meanings ascribed to them in the Credit Agreement.

Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the “Specified Bank Product Agreement [Agreements]”) dated as of
[                ] by and between [Lender or Affiliate of Lender] (the
“Specified Bank Products Provider”) and [identify the Loan Party or Subsidiary].

1. Appointment of Agent. The Specified Bank Products Provider hereby designates
and appoints Agent, and Agent by its signature below hereby accepts such
appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1, 15.2, 15.3, 15.4, 15.6, 15.7, 15.8, 15.9, 15.11, 15.12,
15.13, 15.14, 15.15, 15.19, and 17.5 (collectively such sections are referred to
herein as the “Agency Provisions”), including, as applicable, the defined terms
referenced therein (but only to the extent used therein), and agrees to be bound
by the provisions thereof. Specified Bank Products Provider and Agent each agree
that the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between the Agent, on the one hand, and the Lenders or the Lender
Group, on the other hand, shall, from and after the date of this letter
agreement also apply to and govern, mutatis mutandis, the relationship between
the Agent, on the one hand, and the Specified Bank Product Provider with respect
to the Bank Products provided pursuant to the Specified Bank Product
Agreement[s], on the other hand.

2. Acknowledgement of Certain Provisions of Credit Agreement. The Specified Bank
Products Provider hereby acknowledges that it has reviewed the provisions of
Sections 2.3(b), 14.1, 15.10, 15.11, and 17.5 of the Credit Agreement,
including, as applicable, the defined terms referenced therein, and agrees to be
bound by the provisions thereof. Without limiting the generality of any of the
foregoing referenced provisions, Specified Bank Product Provider



--------------------------------------------------------------------------------

understands and agrees that its rights and benefits under the Loan Documents,
strictly in its capacity as a Specified Bank Products Provider and without
limiting such party’s rights otherwise, if any, as a Lender and/or Issuing
Lender under the Loan Documents, consist solely of it being a beneficiary of the
Liens and security interests granted to Agent and the right to share in
Collateral as set forth in the Credit Agreement.

3. Reporting Requirements. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products. On a monthly basis
(not later than the tenth (10th) Business Day of each calendar month) or as more
frequently as Agent shall request, the Specified Bank Products Provider agrees
to provide Agent with a written report, in form and substance satisfactory to
Agent, detailing Specified Bank Products Provider’s reasonable determination of
the credit exposure (and mark- to-market exposure) of each Borrower and its
Subsidiaries in respect of the Bank Products provided by Specified Bank Products
Provider pursuant to the Specified Bank Products Agreement[s]. If Agent does not
receive such written report within the time period provided above, Agent shall
be entitled to assume that the reasonable determination of the credit exposure
of Borrowers and its Subsidiaries with respect to the Bank Products provided
pursuant to the Specified Bank Products Agreement[s] is either (a) the amount of
credit exposure most recently reported to the Agent in accordance with the terms
and provisions hereof (so long as such report has been provided to the Agent
within the immediately preceding sixty (60) day period) or, (b) if no such
report has been provided to the Agent within the immediately preceding sixty
(60) day period, zero.

4. Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that Agent shall have the right, but shall have no
obligation to establish, maintain, relax or release reserves in respect of any
of the Bank Product Obligations and that if reserves are established there is no
obligation on the part of the Agent to determine or insure whether the amount of
any such reserve is appropriate or not. If Agent so chooses to implement a
reserve, Specified Bank Products Provider acknowledges and agrees that Agent
shall be entitled to rely on the information in the reports described above to
establish the Bank Product Reserve Amount.

5. Bank Product Obligations. From and after the delivery to Agent of this letter
agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this letter agreement by Agent and Administrative Borrower
(on behalf of the Borrowers), the obligations and liabilities of Parent and its
Subsidiaries to Specified Bank Product Provider in respect of Bank Products
evidenced by the Specified Bank Product Agreement[s] shall constitute Bank
Product Obligations (and which, in turn, shall constitute Obligations), and
Specified Bank Product Provider shall constitute a Bank Product Provider until
such time as Specified Bank Products Provider or its affiliate is no longer a
Lender. Specified Bank Products Provider acknowledges that other Bank Products
(which may or may not be Specified Bank Products) may exist at any time.
Notwithstanding anything to the contrary contained herein, in the Credit
Agreement or otherwise, Specified Bank Products Provider acknowledges and agrees
that to the extent that it may at any time hold, or have been granted a pledge
of, or security interest or other Lien in, any cash, Cash Equivalents,
securities or other investment property or other assets to secure any of the
Bank Product Obligations at any time owing to it, Specified Bank Product
Provider shall not be entitled, solely as it relates to the Bank Product
Obligations owing to it and no other Obligations, to the benefit of the Liens
and security interests granted to Agent or to any share in the Collateral as set
forth in the Credit Agreement or otherwise, in each case up to the amount of the
value of the assets subject to the pledge, security interest or other Lien of
Specified Bank Product Provider securing the Bank Product Obligations owing to
Specified Bank Products



--------------------------------------------------------------------------------

Provider, and any of its rights as a Lender to any proceeds of the Collateral in
respect of such Bank Product Obligations shall be reduced by the amount of such
collateral.

6. Notices. All notices and other communications provided for hereunder shall be
given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to Agent, shall be mailed, sent, or delivered to Agent in accordance
with Section 11 in the Credit Agreement, if to any Loan Party, shall be mailed,
sent, or delivered to Administrative Borrower in accordance with Section 11 in
the Credit Agreement, and, if to Specified Bank Products Provider, shall be
mailed, sent or delivered to the address set forth below, or, in each case as to
any party, at such other address as shall be designated by such party in a
written notice to the other party.

 

       If to Specified Bank

  Products Provider:                                        

 

                                              

                                              

       Attn:                             

       Fax No.                         

7. Miscellaneous. This letter agreement is for the benefit of the Agent, the
Specified Bank Products Provider, the Loan Parties and each of their respective
successors and assigns (including any successor agent pursuant to Section 15.9
of the Credit Agreement, but excluding any successor or assignee of a Specified
Bank Products Provider that does not qualify as a Bank Product Provider). Unless
the context of this letter agreement clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” This letter agreement may be executed in any number of
counterparts and by different parties on separate counterparts. Each of such
counterparts shall be deemed to be an original, and all of such counterparts,
taken together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this letter by telefacsimile or other means of
electronic transmission shall be equally effective as delivery of a manually
executed counterpart.

8. Governing Law.

(a) THE VALIDITY OF THIS LETTER AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS LETTER AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE COURTS,
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS, LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK. EACH BORROWER, SPECIFIED BANK PRODUCTS
PROVIDER, AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS



--------------------------------------------------------------------------------

OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 8(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER, SPECIFIED
BANK PRODUCTS PROVIDER, AND AGENT EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
LETTER AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER, SPECIFIED BANK PRODUCTS PROVIDER, AND AGENT
EACH REPRESENTS TO THE OTHERS THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS LETTER AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[signature pages to follow]



--------------------------------------------------------------------------------

 

Sincerely, [SPECIFIED BANK PRODUCTS PROVIDER] By:     Name:     Title:    

 

Acknowledged, accepted, and agreed

as of the date first written above:

POLYONE CORPORATION,

as Administrative Borrower

By:     Name:     Title:    



--------------------------------------------------------------------------------

Acknowledged, accepted, and

agreed as of                     , 20__:

 

WELLS FARGO CAPITAL FINANCE, LLC,

as Agent

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF CANADIAN BORROWING BASE

See attached



--------------------------------------------------------------------------------

 

LOGO [g263168g80s06.jpg]

   Summary Page Borrowing Base Certificate

Date

   ___________________________   

Name

   PolyOne Corporation          A/R As of: ____________       Inventory As of:
______________

The undersigned, PolyOne Corporation (“Borrower”), pursuant to that certain
Credit Agreement dated as of                     (as amended, restated,
modified, supplemented, refinanced, renewed, or extended from time to time, the
“Credit Agreement”), entered into among Borrower, the lenders signatory thereto
from time to time and Wells Fargo Capital Finance, LLC, a Delaware limited
liability company as the arranger and administrative agent (in such capacity,
together with its successors and assigns, if any, in such capacity, “Agent”),
hereby certifies to Agent that the following items, calculated in accordance
with the terms and definitions set forth in the Credit Agreement for such items
are true and correct, and that Borrower is in compliance with and, after giving
effect to any currently requested Advances, will be in compliance with, the
terms, conditions, and provisions of the Credit Agreement.

 

Accounts Receivable      US    Canada    Consolidated

Accounts Receivable Balance per Aging Report Assigned To Wells Fargo Capital
Finance

        

Less Ineligibles (detailed on page 2)

        

Net Eligible Accounts Receivable

        

Accounts Receivable Availability before Sublimit(s)

        

Net Available Accounts Receivable after Sublimit(s)

         Inventory      US    Canada    Consolidated

Inventory Balance Assigned To Wells Fargo Capital Finance

        

Less Ineligibles (detailed on page 3)

        

Eligible Inventory

        

Inventory Availability before Sublimit(s)

        

Available Inventory after 50% of Maximum Credit Sublimit(s)

         Summary

Availability before Credit Line & Reserves

        

Total Credit Line

         Suppressed Availability

Total Availability before Reserves

        

Reserves

        

              _______________________________

        

              _______________________________

        

              _______________________________

        

              _______________________________

        

              _______________________________

        

Total Reserves

        

Availability before Loan Balance

        

Letter of Credit Balance

        

As of: __________

        

Loan Ledger Balance

        

As of: __________

        

Cash in-transit

        

Adjusted Loan Balance

        

Net Availability

        

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrower that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and
(iv) all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

 

______________________________________________    List of attachments with this
Borrowing Base Certificate:

Authorized Signer

       Page 2 - Accounts Receivable Availability Detail        Page 2a -
Accounts Receivable Summary        Page 2b - Accounts Receivable Concentrations
       Page 2c - Accounts Receivable Dilution        Page 3 - Inventory
Availability Detail        Page 3a - Inventory Availability Detail        Page
3b - Inventory Availability Summary



--------------------------------------------------------------------------------

 

Accounts Receivable Availability Detail                               Name:
     PolyOne Corporation                                   Report based on Aging
dated:                                        Loan ID #:   TBD     TBD     TBD  
  TBD                  Division Name:   US PolyOne     US GLS     Color Matrix  
  Canada PolyOne (USD)     Total  

Aging Spreads:

               Future                0 - 30 DOI                31 - 60 DOI      
         61 - 90 DOI                91 - 120 DOI                121+ DOI        
   

A/R Aging Balance:

            Ineligibles:                ERS    Past Due-             ERS    Past
Due Credits             ERS    CrossAge             ERS    Intercompany        
    ERS    Foreign             ERS    Government             ERS    COD        
    ERS    Debit Memo             ERS    Customer Deposits             ERS   
Employee Sales             ERS    Progress Billing             ERS    Extended
Terms             ERS    Finance Charges             ERS    Guaranteed          
  ERS    Coop Advertising             ERS    Samples             ERS   
Consignment Sales             ERS    Bill & Hold             ERS   
Bankrupt/Doubtful             ERS    Contra             ERS    Other1          
  ERS    Other2             ERS    Other3             ERS    Other4            
ERS    Other5             ERS    Other6             Manual    Manual1          
  Manual    Manual2             Manual    Manual3             Manual    Manual4
            Manual    Manual5             Manual    Concentration Cap          
  Manual    Reserve grossed up as Ineligible           Manual    Reserve grossed
up as Ineligible           Manual    Dilution Ineligible (grossed up)          

Total Ineligible A/R:

      —          —          —          —          —     

Eligible A/R

      —          —          —          —          —     

Advance Rate

           

A/R Availability before Sublimit(s)

      —          —          —          —          —     

Line Limit or Sublimit(s)

           

Net A/R Availability

      —          —          —          —          —     

RM Signature

                                     

 

Page 2 - AR Detail



--------------------------------------------------------------------------------

 

Accounts Receivable Availability Summary                      Name:      PolyOne
Corporation                           Report based on Aging dated:            
                        Loan ID #:    TBD      TBD                    Pool Name:
   US PolyOne
(USD)      Canada PolyOne
(USD)      Total  

Aging Spreads:

               Future         —           —           —         1 - 30 DOI      
  —           —           —         31 - 60 DOI         —           —          
—         61 - 90 DOI         —           —           —         91 - 120 DOI   
     —           —           —         121+ DOI         —           —          
—     

A/R Aging Balance:

        —           —           —      Ineligibles:                ERS    Past
Due-         —           —           —      ERS    Past Due Credits         —  
        —           —      ERS    CrossAge         —           —           —  
   ERS    Intercompany         —           —           —      ERS    Foreign   
     —           —           —      ERS    Government         —           —     
     —      ERS    COD         —           —           —      ERS    Debit Memo
        —           —           —      ERS    Customer Deposits         —     
     —           —      ERS    Employee Sales         —           —          
—      ERS    Progress Billing         —           —           —      ERS   
Extended Terms         —           —           —      ERS    Finance Charges   
     —           —           —      ERS    Guaranteed         —           —     
     —      ERS    Coop Advertising         —           —           —      ERS
   Samples         —           —           —      ERS    Consignment Sales      
  —           —           —      ERS    Bill & Hold         —           —     
     —      ERS    Bankrupt/Doubtful         —           —           —      ERS
   Contra         —           —           —      ERS    Other1         —        
  —           —      ERS    Other2         —           —           —      ERS   
Other3         —           —           —      ERS    Other4         —          
—           —      ERS    Other5         —           —           —      ERS   
Other6         —           —           —      Manual    Manual1         —     
     —           —      Manual    Manual2         —           —           —     
Manual    Manual3         —           —           —      Manual    Manual4      
  —           —           —      Manual    Manual5         —           —        
  —      Manual    Manual6         —           —           —      Manual   
Concentration Cap         —           —           —      Manual    Reserve
grossed up as Ineligible         —           —         Manual    Reserve grossed
up as Ineligible         —           —         Manual    Dilution Ineligible
(grossed up)         —           —           —     

Total Ineligible A/R:

        —           —           —     

Eligible A/R

        —           —           —     

Advance Rate

           

A/R Availability before Sublimit(s)

        —           —           —     

Line Limit or Sublimit(s)

           

Net A/R Availability

        —           —           —     

FYI - Total Eligible Receivables to US Based Multinational Corporations with a
BBB-rating or better

  

  

 

Page 2a - AR Summary



--------------------------------------------------------------------------------

 

AR CONCENTRATIONS      PolyOne Corporation    As of: ______________

 

Consolidated                                                            
Ineligibles                      

#

 

Customer Name Calc

  % or $ Allowed
of Eligible AR   % of
Eligible     % of AR     Total     Future     0 - 30 DOI     31 - 60 DOI    
61 - 90 DOI     91 - 120 DOI     121+ DOI     Total     Eligible A/R    
Conc Cap   Conc IE     % of
Balance

1

                               

2

                               

3

                               

4

                               

5

                               

6

                               

7

                               

8

                               

9

                               

10

                                  Total Analyzed       0 %      0 %      —     
    —          —          —          —          —          —          —         
—            —                                       

CONSOLIDATED TOTAL AR

        #N/A        —          —          —          —          —          —  
       —               

Remaining AR

        #N/A        —          —          —          —          —          —  
       —               

Ineligible AR Prior to Concentration Ineligible

          —                           

Net Eligible AR Prior to Concentration Ineligible

          —                           

 

Concentration Caps or Limits per LSA:

 

Names (Customer_Name_Calc)

   % or Dollar Cap  

All Others

     10 % 

 

Page 2b - AR Concentrations



--------------------------------------------------------------------------------

Inventory Availability Detail

Name: PolyOne Corporation

Based on the Inventory Perpetual dated:

 

    Loan ID #:    TBD      TBD      TBD      TBD      TBD      TBD      TBD     
TBD             

Inventory Category:

   US - RM      US - WIP      US - FG      US - Stores     

US -

In-transit

    

GLS -
RM

     GLS -
In-transit      GLS - FG      Total  

ERS Inventory Total:

                          

Manual Inventory Total:

                          

Total Gross Inventory:

                          

ERS

  WIP                           

ERS

  Stores                           

ERS

  Outside Processors (Subcontractors)                           

ERS

  Consigned                           

ERS

  Packaging                           

ERS

  QC Hold                           

ERS

  Semi-Finished                           

ERS

  R&D                           

ERS

  Offgrade, Scrap, Rework                           

ERS

  Locations < $100M                           

Manual

  Slow Moving (GL# 148530, 148510)                           

Manual

  In-transit not shipped to PolyOne                           

Manual

  Manual3                           

Manual

  Reserve grossed up as Ineligible                           

Manual

  Appraisal Reserve (grossed up)                           

Total Ineligible Inventory:

                          

Eligible Inventory

                          

Advance Rate

                          

Availability before Sublimit

     —           —           —           —           —           —           —  
        —           —     

Sublimits

     —           —           —           —           —           —           —  
        —           —     

Net Inventory Availability

     —           —           —           —           —           —           —  
        —           —     

RM Signature                ______________________________________

Appraisal Review

As of:        __________________________

 

     US - RM      US - WIP      US - FG      US -Stores     

US

In-transit

     GLS - RM      GLS- In-
transit      GLS - FG  

Eligible Inventory per Appraisal

     —           —           —           —           —           —           —  
        —     

Appraised NOLV %

                          

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

% of NOLV

                       

Appraised Value

     —           —           —           —           —           —           —  
        —     

Appraisal Reserve

     —           —           —           —           —           —           —  
        —     

Appraisal Ineligible (grossed up)

     —           —           —           —           —           —           —  
        —     

 

Page 3 - Inventory Detail



--------------------------------------------------------------------------------

 

Inventory Availability Detail Name:   PolyOne Corporation

Based on the Inventory Perpetual dated:    _________

 

Loan ID #:    TBD    TBD    TBD    TBD           Canada - RM (USD)   

Canada - WIP

(USD)

   Canada - FG
(USD)    Canada -
In-transit    Total Inventory Category:               

ERS Inventory Total:

              

Manual Inventory Total:

              

Total Gross Inventory:

              

ERS

   Ineligible1               

ERS

   Ineligible2               

ERS

   Ineligible3               

ERS

   Ineligible4               

ERS

   Ineligible5               

ERS

   Ineligible6               

ERS

   Ineligible7               

ERS

   Ineligible8               

ERS

   Ineligible9               

ERS

   Ineligible10               

Manual

   Manual1               

Manual

   Manual2               

Manual

   Manual3               

Manual

   Reserve grossed up as Ineligible               

Manual

   Appraisal Reserve (grossed up)               

Total Ineligible Inventory:

              

Eligible Inventory

                  Advance Rate               

Availability before Sublimit

                  Sublimits               

Net Inventory Availability

              

RM Signature                                       
                                                      

 

Appraisal Review

As of:

   

 

    

Canada - RM

(USD)

     Canada - WIP
(USD)      Canada - FG
(USD)     

Canada -

In-transit

  Eligible Inventory per Appraisal      —           —           —           —  
   Appraised NOLV %                  

 

 

    

 

 

    

 

 

    

 

 

  % of NOLV             Appraised Value      —           —           —          
—      Appraisal Reserve      —           —           —           —     
Appraisal Ineligible (grossed up)      —           —           —           —  
  

3a - Inventory Detail (16-30)



--------------------------------------------------------------------------------

 

Inventory Availability Summary Name:   PolyOne Corporation

Based on the Inventory Perpetual dated:     _________

 

Loan ID #:    TBD      TBD               US
Consolidated Total      Canada
Total      Consolidated   Inventory Category:                      ERS Inventory
Total:      —           —           —      Manual Inventory Total:      —     
     —           —      Total Gross Inventory:      —           —           —  
  

ERS

   WIP      —           —           —     

ERS

   Stores      —           —           —     

ERS

   Outside Processors (Subcontractors)      —           —           —     

ERS

   Consigned      —           —           —     

ERS

   Packaging      —           —           —     

ERS

   QC Hold      —           —           —     

ERS

   Semi-Finished      —           —           —     

ERS

   R&D      —           —           —     

ERS

   Offgrade, Scrap, Rework      —           —           —     

ERS

   Locations < $100M      —           —           —     

Manual

   Slow Moving (GL# 148530, 148510)      —           —           —     

Manual

   In-transit not shipped to PolyOne      —           —           —     

Manual

   Manual3      —           —           —     

Manual

   Reserve grossed up as Ineligible      —           —           —     

Manual

   Appraisal Reserve (grossed up)      —           —           —     

Total Ineligible Inventory:

     —           —           —     

Eligible Inventory

     —           —           —        

Advance Rate

        

Availability before Sublimit

     —           —           —         Sublimits      —           —          
—     

Net Inventory Availability

     —           —           —     

3b - Inventory Summary



--------------------------------------------------------------------------------

 

In-Transit Inventory Availability Summary Name:   PolyOne Corporation

Based on the Inventory Perpetual dated:     _________

 

Loan ID #:    TBD      TBD      TBD       

US

Total

     Canada
Total      Consolidated
Total (USD)   Inventory Category:                         ERS Inventory Total:
     —           —           —         Manual Inventory Total:      —          
—           —         Total Gross Inventory:      —           —           —     

ERS

   WIP      —           —           —     

ERS

   Stores      —           —           —     

ERS

   Outside Processors (Subcontractors)      —           —           —     

ERS

   Consigned      —           —           —     

ERS

   Packaging      —           —           —     

ERS

   QC Hold      —           —           —     

ERS

   Semi-Finished      —           —           —     

ERS

   R&D      —           —           —     

ERS

   Offgrade, Scrap, Rework      —           —           —     

ERS

   Locations < $100M      —           —           —     

Manual

   Slow Moving (GL# 148530, 148510)      —           —           —     

Manual

   In-transit not shipped to PolyOne      —           —           —     

Manual

   Reserve grossed up as Ineligible      —           —           —     

Manual

   Appraisal Reserve (grossed up)      —           —           —     

Total Ineligible Inventory:

     —           —           —     

Eligible Inventory

     —           —           —        

Advance Rate

        

Availability before Sublimit

     —           —           —        

Sublimits

        

Net Inventory Availability

     —           —           —     



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Administrative Borrower’s letterhead]

 

To: Wells Fargo Capital Finance, LLC

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Portfolio Manager

 

  Re: Compliance Certificate dated                             

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement, dated as of
December 21, 2011 (as amended, restated, supplemented, or modified from time to
time, the “Credit Agreement”), by and among the lenders party thereto (such
lenders, together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
Wells Fargo Capital Finance, LLC, as agent for the Lenders (together with its
successors and assigns in such capacity, “Agent”), PolyOne Corporation
(“Parent”), GLS International, Inc. (“GLS”), PolyOne Canada Inc. (“PolyOne
Canada”) and NEU Specialty Engineered Materials, LLC (“NEU” and, together with
Parent, GLS, PolyOne Canada and any Person that may form time to time become a
borrower, each a “Borrower” and, collectively, “Borrowers”) and certain
subsidiaries of Parent. Capitalized terms used in this Compliance Certificate
have the meanings set forth in the Credit Agreement unless specifically defined
herein.

Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer of
Administrative Borrower hereby certifies that:

1. The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Parent and its Subsidiaries.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Parent and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and what action Parent and its
Subsidiaries have taken, are taking, or propose to take with respect thereto.



--------------------------------------------------------------------------------

4. The representations and warranties of Parent and its Subsidiaries set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date), except as set forth on Schedule 3 attached hereto.

5. Parent and its Subsidiaries are in compliance with each covenant contained in
Section 7 of the Credit Agreement as demonstrated on Schedule 4 hereof.

6. The amount by which the Existing Note Secured Debt Limit exceeds the
aggregate principal amount of the Loans plus the Letter of Credit Usage
outstanding and the calculations that are the basis for the determination of
such amount, are set forth on Schedule 5 hereof.

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this              day of                     ,             .

 

POLYONE CORPORATION,

as Administrative Borrower

By:     Name:     Title:    



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Information



--------------------------------------------------------------------------------

SCHEDULE 2

Default or Event of Default



--------------------------------------------------------------------------------

SCHEDULE 3

Representations and Warranties



--------------------------------------------------------------------------------

SCHEDULE 4

Financial Covenants



--------------------------------------------------------------------------------

SCHEDULE 5

Existing Note Secured Debt Limit



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF LIBOR NOTICE

Wells Fargo Capital Finance, LLC, as Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Ladies and Gentlemen:

Reference hereby is made to that certain Credit Agreement, dated as of
December 21, 2011 (the “Credit Agreement”), among PolyOne Corporation
(“Parent”), GLS International, Inc. (“GLS”), PolyOne Canada Inc. (“PolyOne
Canada”) and NEU Specialty Engineered Materials, LLC (“NEU” and, together with
Parent, GLS, PolyOne Canada and any Person that may form time to time become a
borrower, each a “Borrower” and, collectively, “Borrowers”), certain
subsidiaries of Parent, the lenders signatory thereto (the “Lenders”), and Wells
Fargo Capital Finance, LLC, as the agent for the Lenders (“Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement.

This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding [US Revolving Loans] [Canadian Revolving Loans] in the
amount of $             (the “LIBOR Rate Advance”), and is a written
confirmation of the telephonic notice of such election given to Agent.

The LIBOR Rate Advance will have an Interest Period of [1, 2, [or] 3] month(s)
commencing on             .

This LIBOR Notice further confirms Administrative Borrower’s acceptance, for
purposes of determining the rate of interest based on the LIBOR Rate under the
Credit Agreement, of the LIBOR Rate as determined pursuant to the Credit
Agreement.

Administrative Borrower (on behalf of the Borrowers) represents and warrants
that (i) as of the date hereof, each representation or warranty contained in or
pursuant to any Loan Document or any agreement, instrument, certificate,
document or other writing furnished at any time under or in connection with any
Loan Document, and as of the effective date of any advance, continuation or
conversion requested above, is true and correct in all material respects (except
to the extent any representation or warranty expressly related to an earlier
date), (ii) each of the covenants and agreements contained in any Loan Document
have been performed (to the extent required to be performed on or before the
date hereof or each such effective date), and (iii) no Default or Event of
Default has occurred and is continuing on the date hereof, nor will any thereof
occur after giving effect to the request above.

 

Dated:    

POLYONE CORPORATION,

as Administrative Borrower

By     Name:     Title:    



--------------------------------------------------------------------------------

 

Acknowledged by: WELLS FARGO CAPITAL FINANCE, LLC,
as Agent By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF BA RATE NOTICE

Wells Fargo Capital Finance, LLC, as Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Ladies and Gentlemen:

Reference hereby is made to that certain Credit Agreement, dated as of
December 21, 2011 (the “Credit Agreement”), among PolyOne Corporation
(“Parent”), GLS International, Inc. (“GLS”), PolyOne Canada Inc. (“PolyOne
Canada” or “Canadian Borrower”) and NEU Specialty Engineered Materials, LLC
(“NEU” and, together with Parent, GLS, PolyOne Canada and any Person that may
form time to time become a borrower, each a “Borrower” and, collectively,
“Borrowers”), certain subsidiaries of Parent, the lenders signatory thereto (the
“Lenders”), and Wells Fargo Capital Finance, LLC, as the agent for the Lenders
(“Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.

This BA Rate Notice represents the undersigned Canadian Borrower’s request to
elect the BA Rate Option with respect to outstanding Canadian Revolving Loans
denominated in Canadian Dollars in the amount of C$             (the “BA Rate
Loan”)[, and is a written confirmation of the telephonic notice of such election
given to Agent].

The BA Rate Loan will have an Interest Period of [1, 2 or 3] month(s) commencing
on                     .

Canadian Borrower represents and warrants that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document and as
of the effective date of any advance, continuation or conversion requested
above, is true and correct in all material respects (except to the extent any
representation or warranty expressly related to an earlier date and except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), and (ii) no Default or Event of Default has occurred and is continuing
on the date hereof, nor will any thereof occur after giving effect to the
request above.



--------------------------------------------------------------------------------

Dated:                     

 

POLYONE CANADA INC.,

as Canadian Borrower

By:     Name:     Title:    

 

Acknowledged by: WELLS FARGO CAPITAL FINANCE, LLC,
as Agent By:     Name:     Title:    



--------------------------------------------------------------------------------

SCHEDULE A-1

AGENT’S ACCOUNT

Bank:

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA

Account Name:

(a) Wells Fargo Capital Finance, LLC

Ref: PolyOne Corporation



--------------------------------------------------------------------------------

SCHEDULE A-2

AGENT’S CANADIAN ACCOUNT

CAD Wire Instructions:

 

Bank:

   TD Canada Trust

Bank Address:

   55 King Street West, Toronto, Ontario, Canada M5K 1A2

Transit Number

   10202

Bank Number:

   004

Canadian Clearing Code:

   000410202

SWIFT Number:

   TDOMCATTTOR

Beneficiary:

   Wells Fargo Capital Finance Corporation Canada

Beneficiary Address:

   40 King Street West Suite 2500, Toronto, ON M5H 3Y2 Canada

Ordering Customer:

   PolyOne Canada Inc.

USD Wire Instructions:

 

Bank:

   TD Canada Trust

Bank Address:

   55 King Street West, Toronto, Ontario, Canada M5K 1A2

Transit Number

   10202

Bank Number:

   004

Canadian Clearing Code:

   000410202

SWIFT Number:

   TDOMCATTTOR

Beneficiary:

   Wells Fargo Capital Finance Corporation Canada

Beneficiary Address:

   40 King Street West Suite 2500, Toronto, ON M5H 3Y2 Canada

Ordering Customer:

   PolyOne Canada Inc.

Intermediary Bank for USD Payment (Only for paying from Non-Canadian Bank):

 

U.S. Correspondent Bank:

   Bank of America, N.A.

Bank Address:

   New York, NY



--------------------------------------------------------------------------------

SCHEDULE A-3

AUTHORIZED PERSONS

Woodrow Ban

Daniel O’Bryon

John Hornickel



--------------------------------------------------------------------------------

SCHEDULE C-1

COMMITMENTS

 

Lender

   US  COMMITMENT1     CANADIAN
COMMITMENT  

WELLS FARGO CAPITAL FINANCE, LLC

   $ 100,000,000      $ 0   

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA

   $ 0      $ 8,333,000   

BANK OF AMERICA, N.A.

   $ 75,000,000      $ 0   

BANK OF AMERICA, N.A., CANADA BRANCH

   $ 0      $ 6,250,000   

US BANK NATIONAL ASSOCIATION

   $ 30,000,000      $ 0   

US BANK NATIONAL ASSOCIATION, CANADA BRANCH

   $ 0      $ 2,500,000   

KEYBANK NATIONAL ASSOCIATION

   $ 30,000,000      $ 2,500,000   

PNC BANK, NATIONAL ASSOCIATION

   $ 25,000,000      $ 0   

PNC BANK CANADA BRANCH

   $ 0      $ 2,083,000   

CITIBANK NA

   $ 20,000,000      $ 1,667,000   

HSBC BANK USA, N.A.

   $ 20,000,000      $ 1,667,000      

 

 

   

 

 

 

TOTAL

   $ 300,000,000 2    $ 25,000,000      

 

 

   

 

 

 

 

1 

The US Commitment of any Lender shall be reduced by such Lender’s (or its
Affiliates’) Pro Rata Share of the Canadian Revolver Usage.

2 

The aggregate US Dollar Equivalent of the sum of the Canadian Revolver Usage and
the US Revolver Usage shall not exceed $300,000,000 at any time (except as such
amount may be increased pursuant to Section 2.12).



--------------------------------------------------------------------------------

SCHEDULE C-2

REMEDIATION PROPERTIES

611 Kororoit Creek Road, Altona, Victoria, Australia

21300 Doral Road, Town of Brookfield, Wisconsin

Highway 169, Nashwauk, MN

2468 Industrial Parkway, Calvert City, Kentucky

2475 Industrial Boulevard, Calvert City, Kentucky

216 Paterson Plank Road, Carlstadt, New Jersey

7377 Highway 3214, Convent, Louisiana

N1/2, Section 1, T42N, R35W, Stambaugh Township, Iron County, Michigan

52 Richboynton Road, Dover, New Jersey

150 South Connell Avenue, Dyersburg, Tennessee

60 Mayfield Drive, Edison, New Jersey

10 Ruckle Avenue, Farmingdale, New Jersey

325 Lucy Road, Howell, Michigan

77 Saint David Street, Kawartha Lakes, Ontario

521 King Street West, Kitchener, Ontario

2400 Miller Cut-Off Road, La Porte, Texas

Fern Valley Road, Louisville, Kentucky

4200 Bells Lane, Louisville, Kentucky

300 Needham Street, Newton, Massachusetts

8281 National Highway, Pennsauken, New Jersey

26 Washington Street, Perth Amboy, New Jersey

7 Kelley Road, Plaistow, New Hampshire

68th Street & Pulaski Highway, Rosedale, Maryland

789 Old New Brunswick Road, Somerset, New Jersey

9316 South Atlantic Avenue, South Gate, California

8800 Thorold Townline Rd, Thorold, Ontario

111 Day Drive, Three Rivers, Michigan

1947-1997 Bloor Street West, Toronto, Ontario

170 North Main Street, Wharton, New Jersey

1318 East 12th Street, Wilmington, Delaware

944 Valley Avenue, Winchester, Virginia

Bergen County, New Jersey3

 

3 

This is a long creek and this is the address that the company has on its record.



--------------------------------------------------------------------------------

SCHEDULE D-1

DESIGNATED ACCOUNT

 

Entity

  

Name and Address of Bank

PolyOne Corporation

  

Mellon Bank

500 Ross St.

Pittsburgh, PA 15262

PolyOne Canada Inc. (for Canadian revolving loans)

  

Bank of Montreal

100 King St., West

Toronto, ON M5X 1H3



--------------------------------------------------------------------------------

SCHEDULE E-1

EXISTING LETTERS OF CREDIT

 

Issuing
Bank

   Issue Date    Expiration Date    L/C Number    Curr. Amount     

Beneficiary

PNC Bank

   10/11/2011    6/26/2012    SLC18115916    $ 48,082.50       EPA SUPERFUND
DIVISION

PNC Bank

   8/12/2005    6/26/2012    SCL0011397    $ 1,565,000.00       Ohio Bureau of
Workers

PNC Bank

   9/23/2005    6/26/2012    SCL0011464    $ 3,785,000.00       Liberty Mutual

PNC Bank

   9/23/2005    6/26/2012    SCL0011542    $ 25,000.00       Travellers

PNC Bank

   1/30/2006    4/8/2012    SCL012021    $ 35,000.00       National Union Fire

PNC Bank

   1/30/2006    4/8/2012    SCL012022    $ 900,000.00       National Union Fire

PNC Bank

   1/30/2006    5/8/2012    SCL012023    $ 1,509,000.00       Commonwealth KY

PNC Bank

   3/12/2009    12/31/2011    SCL015513    $ 412,525.40       US Hazardous
Substance Superfund

PNC Bank

   11/16/2009    6/26/2012    SCL013416    $ 329,490.00       Bank of America,
Atlanta, Georgia

PNC Bank

   1/30/2006    5/13/2012    SCL012025    $ 2,112,292.00       Reliance Ins.

PNC Bank

   1/30/2006    4/29/2012    SCL012027    $ 220,000.00       Self-insurance
plans

PNC Bank

   2/27/2006    5/1/2012    SCL012166    $ 450,000.00       Illinois Industrial

PNC Bank

   8/26/2009    6/26/2012    SCL015761    $ 558,125.00       Dyersburg Electric
System

PNC Bank

   10/11/2011    6/26/2012    SCL18115917    $ 1,000,000.00       Emergency &
Remedial Response Div US Env

PNC Bank

   1/11/2010    12/31/2010    SCL015902    $ 0.00       US Hazardous Substance
Superfund

PNC Bank

   7/1/2011    6/27/2012    SCL18115286    $ 1,300,500.00       S.I.R./ Quantum

PNC Bank

   8/12/2011    6/26/2012    SCL18115525    $ 250,000.00       Shawnee Chemical
Company Inc

PNC Bank

   4/21/2009    3/3/2012    SCL015499    $ 287,825.88       Trade Finance
Operations



--------------------------------------------------------------------------------

SCHEDULE I-1

IMMATERIAL SUBSIDIARIES

Auseon Limited

Burton Rubber Company

Butler Brothers

Geon Development, Inc.

Hanna Proprietary Limited

Hanna-Itasca Company

Hollinger Development Company

L.E. Carpenter & Company

LP Holdings Inc.

M. A. Hanna Plastic Group, Inc.

MAG International

O’Sullivan Plastics LLC

PolyOne Funding Canada Corporation

PolyOne Funding Corporation

PolyOne Engineered Films, LLC

PolyOne Wilflex Australasia Pty. Ltd.

RA Products, Inc.

Regalite Plastics, LLC

Shawnee Holdings, LLC

The Geon Company Australia Limited

Canadian Films Venture Inc.



--------------------------------------------------------------------------------

SCHEDULE M-1

MORTGAGED REAL PROPERTY

 

PROPERTY OWNER

  

ADDRESS

  

CITY

  

STATE

ALLIED COLOR INDUSTRIES INC.

(NOW KNOWN AS POLYONE CORPORATION)

   7601 NORTH GLEN HARBOR RD    GLENDALE    ARIZONA THE GEON COMPANY (NOW KNOWN
AS POLYONE CORPORATION)    2104 EAST 223RD STREET    CARSON    CALIFORNIA
WINFLEX INC. (NOW KNOWN AS POLYONE CORPORATION)    8155 COBB CENTER DRIVE   
KENNESAW    GEORGIA P.M.S. CONSOLIDATED (NOW KNOWN AS POLYONE CORPORATION)   
2400 E DEVON AVE    ELK GROVE VILLAGE    ILLINOIS THE GEON COMPANY (NOW KNOWN AS
POLYONE CORPORATION)    1546 COUNTY RD 1450 NORTH    HENRY    ILLINOIS THE GEON
COMPANY (NOW KNOWN AS POLYONE CORPORATION)    3100 NORTH 35TH STREET    TERRE
HAUTE    INDIANA THE GEON COMPANY (NOW KNOWN AS POLYONE CORPORATION)    4250
BELLS LANE    LOUISVILLE    KENTUCKY THE GEON COMPANY (NOW KNOWN AS POLYONE
CORPORATION)    ROUTE 130 & PORCUPINE ROAD    PEDRICKTOWN    NEW JERSEY POLYONE
CORPORATION    80 NORTHWEST STREET    NORWALK    OHIO

POLYONE CORPORATION

 

AND

 

THE GEON COMPANY

(NOW KNOWN AS POLYONE CORPORATION)

  

554 MOORE ROAD

BUILDING 482; 552

MOORE ROAD -

GATE 6 AND ALL ADDRESSES AND LOCATIONS OWNED BY POLYONE IN AVON LAKE, OH

   AVON LAKE    OHIO



--------------------------------------------------------------------------------

M.A. HANNA COMPANY (NOW KNOWN AS POLYONE CORPORATION)    2513 HIGHLAND AVENUE   
BETHLEHEM    PENNSYLVANIA M.A. HANNA COMPANY (NOW KNOWN AS POLYONE CORPORATION)
   107 JACKSON STREET    DYERSBURG    TENNESSEE M.A. HANNA COMPANY (NOW KNOWN AS
POLYONE CORPORATION)    10100 PORTER ROAD AND 5200 HIGHWAY 146    SEABROOK   
TEXAS POLYONE CORPORATION    4402 AND 4403A PASADENA FREEWAY (HWY 225)   
PASADENA    TEXAS

DH COMPOUNDING COMPANY

(NOW KNOWN AS POLYONE CORPORATION)

   1260 CARDEN DRIVE    CLINTON    TENNESSEE



--------------------------------------------------------------------------------

Deliverables Within 90 Days After Closing

(A) Evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Agent may deem necessary or desirable
in order to create a valid second and subsisting Lien on the property described
therein in favor of the Agent for the benefit of the Lender Group and the Bank
Product Providers and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid (or have been delivered to the
applicable title insurer for the payment at the time of recording),

(B) Fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Agent, issued, coinsured and reinsured by title insurers
reasonably acceptable to the Agent, insuring the Mortgages to be valid second
and subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens and matters acceptable to Agent in
its sole discretion, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents, for
mechanics’ and materialmen’s Liens and for zoning of the applicable property,
provided that a zoning report from Bock & Clark Corp. or another professional
firm reasonably acceptable to the Agent may be delivered in lieu of such zoning
endorsement) and such coinsurance and direct access reinsurance as the Agent may
deem reasonably necessary or desirable,

(C) American Land Title Association/American Congress on Surveying and Mapping
form surveys (each, an “ALTA Survey”), for which all necessary fees (where
applicable) have been paid, and dated no more than 90 days after the Closing
Date, certified to the Agent and the issuer of the Mortgage Policies in a manner
satisfactory to the Agent and consistent with ALTA Survey requirements by a land
surveyor duly registered and licensed in the States in which the property
described in such surveys is located and acceptable to the Agent, showing all
buildings and other improvements, any off-site improvements that either
materially affect the operation of the Mortgaged Property or encroach onto the
Mortgaged Property, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and
encroachments, either by such improvements or on to such property, and other
defects, other than Permitted Liens and other defects acceptable to the Agent;
provided, however, that notwithstanding the requirements set forth in this
clause (c), historical ALTA Surveys previously delivered to the Agent for the
below properties shall be deemed to comply with such requirements: (i) 8155 Cobb
Center Drive, Kennesaw, GA; (ii) 2400 E Devon Avenue, Elk Grove Village, IL;
(iii) 3100 North 35th Street, Terre Haute, IN; (iv) Route 130 & Porcupine Road,
Pedricktown, New Jersey; (v) 80 Northwest Street, Norwalk, OH; (vi) 2513
Highland Avenue, Bethlehem, PA and (vii) Highway 146, Seabrook, TX.

(D) Evidence of the insurance required by the terms of the Mortgages, including,
if applicable, a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
located in the United States (and with respect to any such facility that is
located within a special flood zone (i) a notice about special flood hazard area
status and flood disaster assistance duly executed by the Parent and each
applicable Loan Party relating



--------------------------------------------------------------------------------

thereto and (ii) evidence of insurance with respect to such facility as set
forth in Section 5.6 and otherwise in form and substance reasonably satisfactory
to the Agent),

(E) Opinions of local counsel for the Loan Parties (i) in states in which each
Mortgage Property is located, with respect to the enforceability of the
Mortgages and necessary requirements in order to perfect the Mortgages and any
related fixture filings in form and substance reasonably satisfactory to the
Agent and (ii) in states in which each Loan Party party to a Mortgage is
organized or formed, with respect to the valid existence, corporate power and
authority of such Loan Party in granting the Mortgage, in form and substance
reasonably satisfactory to the Agent,

(F) Evidence that all other action that the Agent may deem reasonably necessary
or desirable in order to create valid second and subsisting Liens on the
property described in the Mortgages has been taken, and

(G) Environmental assessment reports, each in scope, form and substance
satisfactory to the Agent; provided that with respect to real properties listed
on Schedule M-1 on the Closing Date, “Phase-I” reports shall be delivered solely
with respect to Route 130 and Porcupine Rd., Pedricktown, NJ 08067; 1546 County
Rd 1450 North, Henry, IL 61537; and 33587 Walker Road, Avon Lake, OH 44012 (and
all other addresses constituting the Avon Lake campus).



--------------------------------------------------------------------------------

SCHEDULE P-1

PERMITTED DISPOSITIONS

 

PROPERTY OWNER

  

ADDRESS

POLYONE CORPORATION    3401 JOINT VENTURE LANE, LOUISVILLE, KY THE HANNA MINING
COMPANY (NOW KNOWN AS POLYONE CORPORATION)   

ITASCA, MN.

PARCEL ID NUMBER: 25-020-4401; 25-520-0120.

POLYONE CORPORATION    7 GUENTHER BOULEVARD, ST. PETERS, MO POLYONE CORPORATION
   1804-1808 RIVER ROAD, BURLINGTON, NJ POLYONE CORPORATION   

DEFOREST, WI

PARCEL ID NUMBER: 118/0910-084-8020-1

POLYONE CORPORATION    21300 DORAL ROAD, BROOKFIELD, WI POLYONE CANADA INC.   

NIAGARA FALLS, ONTARIO, CANADA

PARCEL ID NUMBER: PARTS 25, 26, 27 AND 33, PLAN 59R - 10639 - PIN 64262-0005;
PART 32, PLAN 59R-10639 (WAS PART 1, PLAN 59R-6285)-PIN 640058-0026; PART 23,
PLAN 59R-10639 (WAS PART 4, PLAN 59R-6285)-PIN 640058-0148

POLYONE CORPORATION    2700 PAPIN STREET, ST. LOUIS, MO 63103



--------------------------------------------------------------------------------

SCHEDULE P-2

PERMITTED INDEBTEDNESS

 

1. Indebtedness associated with Liens set forth on Schedule P-3.

 

2. Guarantee, dated as of April 17, 2008, in the amount of approximately Euro
54, 215.

 

  a. Guarantor: Royal Bank of Scotland

 

  b. Beneficiary: Uni-Invest, B.V.

 

  c. Applicant: ColorMatrix Europe Ltd.

 

  d. Nature of Underlying Obligations: securing rent payment obligations under
the lease agreement between ColorMatrix Europe Ltd. and Uni-Invest, B.V.

 

3. Letter of Credit, dated as of April 4, 2007, in the amount of approximately
$111,191.04.

 

  a. Issuing Bank: General Electric Capital Corporation.

 

  b. Beneficiary: 680 North L.L.C.

 

  c. Applicant: The ColorMatrix Corporation.

 

  d. Nature of Underlying Obligations: securing rent payment obligations under
the lease agreement between The ColorMatrix Corporation and 680 North L.L.C.

 

4. ColorMatrix do Brasil Indústria e Comércio de Pigmentos e Aditivos Ltda. has
obtained a Bank Credit, dated August 11, 2011, issued by Itaú Unibanco S.A. for
a revolving credit facility of up to 900,000 Brazilian reales.

 

5. Letter of Credit, dated as of March 6, 2006, in the face amount of CAD
293,688.75.

 

  a. Issuing Bank: Bank of Montreal.

 

  b. Beneficiary: Workplace Safety & Insurance Board

 

  c. Applicant: PolyOne Canada Inc.

 

  d. Nature of Underlying Obligations: securing obligations relating to Canadian
workers compensation.



--------------------------------------------------------------------------------

SCHEDULE P-3

PERMITTED INVESTMENTS

Borrower or any Restricted Subsidiary holds an Equity Interest in the following
entities:

 

HOLDER

  

ENTITY NAME

   PERCENTAGE OF
OWNERSHIP   POLYONE CORPORATION    HANSARD STEAMSHIP COMPANY      33 %  POLYONE
CORPORATION    EARLY STAGE      2 %  POLYONE CORPORATION    KIMBERLY IRON
COMPANY, LTD.      14 %  POLYONE CORPORATION    NORTH COAST      1 %  POLYONE
CORPORATION    PARAMOUNT COAL COMPANY      50 %  POLYONE CORPORATION    PILOT
KNOB PELLET CO.      50 %  POLYONE CORPORATION    SYNGOLD      4.26 %  POLYONE
CORPORATION    ORANGEVILLE-BRAMPTON RAIL ACCESS GROUP INC.      12.5 %  POLYONE
CORPORATION    ALTONA PROPERTIES PTY. LTD.      37 %  POLYONE CORPORATION   
OHIO INNOVATION      2 %  GEON DEVELOPMENT, INC.         4 %  GEON DEVELOPMENT,
INC.    CLEVELAND DEVELOPMENT      2 %  HANNA PROPRIETARY LIMITED    MAG
INTERNATIONAL      50 % 



--------------------------------------------------------------------------------

COLORMATRIX GROUP, INC.

  

COLORMATRIX EUROPE LTD.

   16.19%



--------------------------------------------------------------------------------

SCHEDULE P-4

PERMITTED LIENS

U.S.

 

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    IL    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: 016600504

File Date: 9/14/11

  

*For information purposes only

 

1 Used Toyota 7FGCU25

Serial #89951

83/189” Mast, 42” forks.

Side Shifter, Strobe Light

POLYONE CORPORATION    IL    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: 016649600

File Date: 9/30/11

  

*For information purposes only

 

1 Used Toyota 7FGCU15

Serial #70125

83/189” Mast, 42” forks.

Side Shifter, LPG Powered



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    CISCO SYSTEMS CAPITAL CORPORATION   

UCC: OH00039906742

File Date: 10/15/01

 

Amendment: 20020510796

File Date: 2/19/02

 

Continuation: 20061090698

File Date: 4/19/06

 

Continuation: 20112510276

File Date: 9/8/11

  

All of Debtor’s right, title and interest, now existing and hereafter arising in
property described on financing statement.

 

Leased Equipment on Master Agreement, dated 4/19/01

 

Equipment is defined as routers, router components, other computer networking
and telecommunications equipment manufactured by Cisco Systems, Inc., together
with related software and software license rights.

 

Amend address of Debtor

Polyone Corporation    OH    State   

BASF

Corporation

  

UCC: OH00042647474

File Date: 12/13/01

 

Amendment: 20052870150

File Date: 10/12/05

 

Correction: 20053610118

File Date: 12/20/05

 

Continuation: 20062260778

File Date: 8/11/06

  

BASF-owned products on consignment, which include:

 

Hallogen Blue K 6911 D, K6912 D, K 7090

 

Hallogen Green K 8805, K 6683, K 6730 Z

 

Luwax AL 3

 

Paliogen Red K 3811 HD

 

and 5 others

 

Amend Secured Party address



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

Polyone Corporation    OH    State    Tennant Financial Services   

UCC: OH00044522301

File Date: 1/28/02

 

Continuation: 20063030438

File Date: 10/30/06

  

Tennant Model 7300 Cylindrical Scrubber with any and all additions, attachments,
accessories, etc. Pursuant to rental agreement.

 

*Filed solely as a precaution

PolyOne Corporation    OH    State   

Amended: LANXESS Corporation

 

Amended: Bayer Polymers LLC

 

Original Secured Party: Bayer Corporation

  

UCC: OH00051752337

File Date: 7/10/02

 

Amendment: 20030800302

File Date: 3/19/03

 

Amendment: 20042020018

File Date: 7/20/04

 

Continuation: 20070990368

File Date: 4/9/07

  

Consignor’s products listed on Attachment 1 of financing statement, consisting
of:

 

•   EPR Rubber

 

•   Emulsions Rubber

 

*True Consignment



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

Polyone Corporation    OH    State    NMHG Financial Services Inc.   

UCC: OH00053737509

File Date: 8/30/02

 

Continuation: 20070750794

File Date: 3/16/07

  

“All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessories additions, replacements, and substitutions thereto and therefor and
all proceeds including insurance proceeds, thereof.

 

4134468

 

NMHG Cost Center 08A23”



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

Polyone Corporation    OH    State   

Assignee: Presidio Technology Capital, LLC

 

Assignee: Highbridge/Zwirn Special Opportunities Fund, L.P.

 

Assignee: Information Leasing Corporation

 

Original Secured Party: Sayers Finance Corporation

  

UCC: OH00060687309

File Date: 3/5/03

 

Assignment: 20031480486

File Date: 5/27/03

 

Amendment: 20032250470

File Date: 8/12/03

 

Amendment: 20043380470

File Date: 12/2/04

 

Amendment: 20043380530

File Date: 12/2/04

 

Assignment: 20043380530

File Date: 12/2/04

 

Continuation: 20072830530

File Date: 10/9/07

 

Assignment: 20110940104

File Date: 4/1/11

  

All right, title and interest to Leased Equipment under Master Lease Agreement
No. 130, dated 12/17/02

 

Various computer equipment (several hundred items), described on Lease Schedules
001, 002, 004 and 08, attached to the several assignments and amendments.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

PolyOne Corporation    OH    State   

Amended: Supplyone Cleveland, Inc.

 

Original Secured Party: National Paper & Packaging Co.

  

UCC: OH00067980772

File Date: 9/2/03

 

Continuation: 20081850562

File Date: 7/3/08

 

Amendment: 20092170520

File Date: 8/5/09

   All inventory and other goods listed on Exhibit A of financing statement
whenever sold, consigned or delivered to or for Consignee by Consignor. Several
dozen items are listed, all described as “Bags” or “Liners” Polyone Corporation
   OH    State    Popular Leasing U.S.A., Inc.   

UCC: OH00074219697

File Date: 2/24/04

 

Continuation: 20090420286

File Date: 2/11/09

   “Lease #: 43755.01 One (1) New 202 Gallon Agitating Ultasonic [sic] Parts
Washer, Model SK-1749” POLYONE CORPORATION    OH    State    MITSUI PLASTICS,
INC.   

UCC: OH00087090820

File Date: 3/8/05

 

Continuation: 20093340122

File Date: 11/25/09

  

All plastic goods placed or consigned onto premises of Polyone Corporation

 

*Filing made for notice purposes



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

PolyOne Corporation    OH    State    General Electric Capital Corporation   

UCC: OH00100338389

File Date: 4/1/06

 

Continuation: 20110460372

File Date: 2/15/11

   All equipment under certain MRK ML# 0116943 Schedule 001 PDA#01, GE Lease
Agreement 7370924 Schedule 002, including all accessories, accessions, etc.
POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00107673821

File Date: 10/17/06

  

*For informational purposes only

 

Two new Toyota model 7BRU18, Serial Numbers 32936 and 32938, equipped with 42
inch forks, two batteries and two chargers.

PolyOne Corporation    OH    State    General Electric Capital Corporation   

UCC: OH00108698460

File Date: 11/9/06

 

Continuation: 20112440066

File Date: 9/1/11

 

Amendment: 20112440062

File Date: 9/1/11

  

All equipment under certain MRK ML# 0116943 Schedule 001 PDA #2, GE Lease
Agreement 7370924 Schedule 005, including all accessories, accessions, etc.

 

Amend Secured Party address

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00109475954

File Date: 12/4/06

  

*For informational purposes only

 

One new Toyota Model 7FGCU25 S/N 04338, equipped with side shifter, 42” forks,
backup alarm, etc.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00109496544

File Date: 12/4/06

  

*For informational purposes only

 

One new Toyota Model 7FGCU25 S/N 69880, equipped with side shifter, 42” forks,
backup alarm, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00110232549

File Date: 12/22/06

  

*For informational purposes only

 

Five new Toyotas Model 7FGCU25 S/Ns 04871, 04904, 04928, 04964 and 04999, each
equipped with side shifter, 42” forks, backup alarm, etc.

PolyOne Corporation    OH    State    Zeon Chemicals L.P.   

UCC: OH00110707627

File Date: 1/9/07

   Consigned goods, defined as all items furnished by Secured Party to
Consignee. Consigned goods are described as products 2301X36, 2301X50, 1430X20
and Zealloy (R) 1422 POLYONE CORPORATION    OH    State    General Electric
Capital Corporation   

UCC: OH00111253695

File Date: 1/24/07

   All equipment under certain MRK ML# 0116943 Schedule 001 PDA #3, GE Lease
Agreement 7370924 Schedule 004, including all accessories, accessions, etc.
PolyOne Corporation    OH    State    Wells Fargo Equipment Finance, Inc.   

UCC: OH00112693466

File Date: 3/9/07

  

*Transaction intended to be a true lease

 

One (1) New 2006 Trackmobile 4150TM, Serial Number LGN 98208-1106, including all
options, attachments and accessories.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    Toyota Motor Credit Corporation   

UCC: OH00113735881

File Date: 4/6/07

  

*Transaction constitutes a true lease

 

Eight (8) Toyota Forklift

Model # 8FGCU25

Serial #s: 10698, 10868, 10926, 10869, 10596, 10893, 10894, 10897

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00114063615

File Date: 4/17/07

  

*For informational purposes only

 

One new Toyota Model 7FBEU18 S/N 16747, equipped with side shifter, 42” forks,
backup alarm, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00115318435

File Date: 5/18/07

  

*For informational purposes only

 

Two (2) new Toyotas Model 7FBEU18 S/N 69448, 69449, each equipped with side
shifter, 42” forks, backup alarm, etc.

PolyOne Corporation    OH    State    General Electric Capital Corporation   

UCC: OH00115735136

File Date: 5/31/07

   All equipment under certain MRK ML# 0116943 Schedule 001 Final, GE Lease
Agreement 7370924 Schedule 006, including all accessories, accessions, etc.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP OLIVER-ALLEN TECHNOLOGY
LEASING   

UCC: OH00117302828

File Date: 7/17/07

 

Amendment: 20073200472

File Date: 11/15/07

  

All equipment pursuant to Equipment Schedule No. 01 to Master Lease Agreement,
dated 7/2/07. Equipment is described as various computer and telecommunications
equipment, software, and software license rights.

 

Amend Collateral

POLYONE CORPORATION DBA POLYONE DISTRIBUTION COMPANY    OH    State    TOYOTA
MOTOR CREDIT CORPORATION   

UCC: OH00117635257

File Date: 7/26/07

  

*For informational purposes only

 

Sixteen (16) Toyotas Model # 8FGCU25. S/N: 13541, 13375, 13038, 13200, etc.

Polyone Corporation    OH    State    National City Commercial Capital Company,
LLC   

UCC: OH00117982424

File Date: 8/7/07

   Equipment and other goods pursuant to Rental Schedule Number 98908000 to
Master Lease Agreement, dated 7/25/07. Equipment is described as 40 or so “1977,
ACF 5,250 cubic feet, covered hopper car”(s). No serial numbers. POLYONE
CORPORATION DBA POLYONE DISTRIBUTION CO    OH    State    TOYOTA MOTOR CREDIT
CORPORATION   

UCC: OH00119874336

File Date: 10/5/07

  

*For informational purposes only

 

One new Toyota Model 7FBCU25 S/N 70268, equipped with side shifter, 42” forks,
backup alarm, etc.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION DBA POLYONE DISTRIBUTION CO    OH    State    TOYOTA MOTOR
CREDIT CORPORATION   

UCC: OH00120175286

File Date: 10/15/07

  

*For informational purposes only

 

One new Toyota Model 8FGCU25 S/N 15096, equipped with side shifter, 42” forks,
backup alarm, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00120183617

File Date: 10/15/07

  

*For informational purposes only

 

Three (3) new Toyotas Model 8FGCU25 S/N 11003, 11004, 11011, each equipped with
side shifter, 42” forks, backup alarm, etc.

POLYONE CORPORATION DBA POLYONE DISTRIBUTION CO    OH    State    TOYOTA MOTOR
CREDIT CORPORATION   

UCC: OH00120574878

File Date: 10/26/07

  

*For informational purposes only

 

One new Advance Terra 4300B S/N 073424726

POLYONE CORPORATION DBA POLYONE DISTRIBUTION CO    OH    State    TOYOTA MOTOR
CREDIT CORPORATION   

UCC: OH00121288579

File Date: 11/19/07

  

*For informational purposes only

 

Two (2) new Toyotas Model 7FBCU25 S/N 70468, 70480, each equipped with side
shifter, 42” forks, backup alarm, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00121380383

File Date: 11/21/07

  

*For informational purposes only

 

One new Toyota Model 8FGCU25 S/N 16407, equipped with side shifter, 42” forks,
backup alarm, etc.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION DBA POLYONE DISTRIBUTION    OH    State    TOYOTA MOTOR
CREDIT CORPORATION   

UCC: OH00121558138

File Date: 11/29/07

  

*For informational purposes only

 

One used Toyota Model 7FGCU25 S/N 75992, equipped with side shifter, 189” FSV
Mast

POLYONE CORPORATION    OH    State    U.S. BANCORP OLIVER-ALLEN TECHNOLOGY
LEASING   

UCC: OH00121652188

File Date: 12/3/07

 

Amendment: 20080780520

File Date: 3/17/08

  

All equipment pursuant to Equipment Schedule No. 02 to Master Lease Agreement,
dated 7/2/07. Equipment is described as various computer and telecommunications
equipment, software, and software license rights.

 

Amend Collateral

Polyone Corporation    OH    State    National City Commercial Capital Company,
LLC   

UCC: OH00121894948

File Date: 12/11/07

   Equipment and other goods pursuant to Rental Schedule Number 401672000 to
Master Lease Agreement, dated 7/25/07. Equipment is described as 40 or so
“1977/1978/1979, ACF, 5,250 cubic feet covered hopper car”(s). No serial
numbers. POLYONE CORPORATION    OH    State    U.S. BANCORP OLIVER-ALLEN
TECHNOLOGY LEASING   

UCC: OH00124415412

File Date: 3/3/08

 

Amendment: 20081640748

File Date: 6/12/08

  

All equipment pursuant to Equipment Schedule No. 02 to Master Lease Agreement,
dated 7/2/07. Equipment is described as various computer and telecommunications
equipment.

 

Amend Collateral



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION DBA POLYONE DISTRIBUTION CO    OH    State    TOYOTA MOTOR
CREDIT CORPORATION   

UCC: OH00124952036

File Date: 3/19/08

  

*For informational purposes only

 

One new Toyota Model 8FGCU32 S/N 11294, equipped with side shifter, 48” forks,
backup alarm, etc.

POLYONE CORPORATION DBA POLYONE DISTRIBUTION CO    OH    State    TOYOTA MOTOR
CREDIT CORPORATION   

UCC: OH00124954616

File Date: 3/19/08

  

*For informational purposes only

 

One new Toyota Model 8FGCU32 S/N 11273, equipped with backup alarm, 189” FSV
Mast, Dual 4 Way Hosing, etc.

POLYONE CORPORATION DBA POLYONE DISTRIBUTION CO    OH    State    TOYOTA MOTOR
CREDIT CORPORATION   

UCC: OH00124954727

File Date: 3/19/08

  

*For informational purposes only

 

One new Toyota Model 8FGCU32 S/N 11263, equipped with Integral Side Shifter, 42”
Forks, backup alarm, 189” FSV Mast, etc.

POLYONE CORPORATION DBA POLYONE DISTRIBUTION    OH    State    TOYOTA MOTOR
CREDIT CORPORATION   

UCC: OH00125115942

File Date: 3/25/08

  

*For informational purposes only

 

One used Toyota Model 7FGCU25 S/N 67167, equipped with side shifter, 42” forks,
189” FSV Mast

POLYONE CORPORATION

 

CT CORPORATION, AGENT

   OH    State    AMERICAN AXLE & MANUFACTURING, INC.   

UCC: OH00125252073

File Date: 3/28/08

   “RAW MATERIALS, WORK IN PROCESS, FINISHED GOODS, TOOLS AND INVENTORY,
MACHINERY AND EQUIPMENT OWNED BY SECURED PARTY AND IN THE POSSESSION OF DEBTOR
FROM TIME TO TIME”



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

PolyOne Corporation    OH    State   

Assigned: Bank Financial F.S.B.

 

Original Secured Party: Somerset Leasing Corp. II

  

UCC: OH00125320927

File Date: 4/1/08

 

Amendment: 20093550179

File Date: 12/21/09

 

Assignment: 20112790168

File Date: 10/5/11

  

*Intended to be a true lease

 

Leased equipment under schedule no.1 to Lease Agreement dated 1/17/08.
Equipment: 1 Briggs 4350TM TrackMobile RailCar Mover, *Cummins B5.9-C152
Turbocharged Diesel Engine, 6 Cylinder, 359 Cubic Inch, 152BHP etc.

 

Amendment: New equipment location

POLYONE CORPORATION DBA POLYONE DISTRIBUTION    OH    State    TOYOTA MOTOR
CREDIT CORPORATION   

UCC: OH00125831112

File Date: 4/18/08

  

*For informational purposes only

 

One new Toyota Model 8FGCU30 S/N 11900, equipped with side shifter, 42” Forks,
backup alarm, 187” FSV Mast, etc.

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC: OH00127151071

File Date: 6/2/08

 

Amendment: 20082610098

File Date: 9/15/08

  

All equipment and other personal property pursuant to Equipment Schedule No. 04
to Master Lease Agreement, dated 7/2/07. Equipment on attached Exhibit is
described as various computer and network equipment.

 

Amend Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00127154996

File Date: 6/3/08

  

*For informational purposes only

 

One (1) New advance Exterra S/N 2053546



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00127169624

File Date: 6/3/08

  

*For informational purposes only

 

One (1) Advance Terra 4300B S/N 081208964

PolyOne Corporation    OH    State    Somerset Leasing Corp. I   

UCC: OH00128496446

File Date: 7/28/08

  

*Intended to be a true lease

 

Equipment under Schedule No. 2 to Lease Agreement, dated 1/17/08. Equipment is
described as 1 7413 Tennant Model T5 Walk Behind Scrubber T5-10389390

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00129168290

File Date: 8/27/08

  

*For informational purposes only

 

Two (2) new Toyotas Model 8FGCU25 S/N 21072, 21589 equipped with side shifter,
42” forks, backup alarm, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00129207345

File Date: 8/28/08

  

*For informational purposes only

 

One new Toyota Model 6BWS152L04 S/N 10154, equipped with 48” pallet forks, UL
type EE Rating, Battery Discharge Indicator, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00129370138

File Date: 9/5/08

  

*For informational purposes only

 

Two (2) new Toyotas Model 6BWR152L24 S/N 30406, 60409 equipped with 36” pallet
forks, UL type EE Rating, Battery Discharge Indicator, etc.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC: OH00129537960

File Date: 9/12/08

 

Amendment: 20092670368

File Date: 9/23/09

  

All equipment and other personal property pursuant to Schedule No. 05 to Master
Lease Agreement, dated 7/2/07. Equipment is described on attached exhibit as
various computer and network equipment, several dozen items.

 

Amend Collateral

PolyOne Corporation    OH    State   

Assigned: BankFinancial FSB

 

Original Secured Party: Somerset Leasing Corp. XIV

  

UCC: OH00129848131

File Date: 9/26/08

 

Assignment: 20112690187

File Date: 9/23/11

  

*Intended to be a true lease

 

Equipment under Schedule No. 3 to Lease Agreement dated 1-17-08. Equipment
includes forklifts, batteries and battery chargers.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00130292307

File Date: 10/17/08

  

*For informational purposes only

 

Two (2) new Ametek Chargers Model 1050 T3-24 S/N 308CS68260, 308CS68261

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00130294987

File Date: 10/17/08

  

*For informational purposes only

 

Two (2) new Deka batteries model 24-85D-21 S/N 1804FR, 3267DR

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00131007688

File Date: 11/18/08

  

*For informational purposes only

 

One new Advance 4300 Captor LP S/N 1000002500



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    KANEKA TEXAS CORPORATION   

UCC: OH00131529563

File Date: 12/10/08

  

*Filing made for Notice purposes only

 

All impact modifiers and processing aids now or hereafter acquired by Consignor
and thereafter placed on premises of Consignee

Polyone Corp.    OH    State    M & R Sales & Service   

UCC: OH00133359261

File Date: 3/16/09

  

1 P/N GTRZ162214122036A Gauntlet Z Press 16X22 S/N 030979382G

 

1 P/N CAYZ182220360 Cayenne Z Quartz Flash 18X22 S/N 030979358C

 

1 P/N CAYZ182220360 Cayenne Z Quartz Flash 18X22 S/N 030979355C

 

and 4 others

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00133854261

File Date: 4/9/09

  

*For informational purposes only

 

One used Toyota Model 7FGCU25 S/N 83158, equipped with side shifter, 42” forks,
189” FSV mast, single internal hosing

POLYONE CORPORATION    OH    State    AIR LIQUIDE INDUSTRIAL US LP   

UCC: OH00133945830

File Date: 4/13/09

   “TELEMETRY- DATAL ONE VESSEL- PE, S/N 05866, 4700 GAL”



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC: OH00135861935

File Date: 7/8/09

 

Amendment: 20093340260

File Date: 11/25/09

  

All equipment and other personal property pursuant to Schedule 007 to Master
Lease Agreement, dated 7/2/07. Equipment described on exhibit to amendment as
various computer equipment.

 

Amend Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC: OH00135862058

File Date: 7/8/09

 

Amendment: 20092670364

File Date: 9/23/09

  

All equipment and other personal property pursuant to Schedule 06 to Master
Lease Agreement, dated 7/2/07. Equipment described on exhibit to amendment as
sixteen (16) “Steelhead 250 w/2 Onboard GBE”

 

Amend Collateral

PolyOne Corporation    OH    State    MRK Leasing, Ltd.   

UCC: OH00136154008

File Date: 7/22/09

   Equipment pursuant to Lease # 0116943.003. Described on Schedule A as
“Steelhead 5050 with 4 Onboard GBE” and several other similar items. POLYONE
CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00136268069

File Date: 7/28/09

  

*For informational purposes only

 

One new Toyota 7FBCU25 S/N 72480. Sideshifter, 42” forks, etc.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC: OH00136947887

File Date: 9/2/09

 

Amendment: 20100600239

File Date: 3/1/10

  

Equipment and other personal property pursuant to Equipment Schedule No. 08 to
Master Lease Agreement, dated 7/2/07. Exhibit A to Amendment describes as
various computer equipment.

 

Amend Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC: OH00136947998

File Date: 9/2/09

 

Amendment: 20102700071

File Date: 9/24/10

  

Equipment and other personal property pursuant to Equipment Schedule No. 08 to
Master Lease Agreement, dated 7/2/07. Exhibit A to Amendment describes as
various computer equipment.

 

Amend Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00137062983

File Date: 9/8/09

  

*For informational purposes only

 

One new Toyota 8FGU25 S/N 19655. Sideshifter, 48” forks, etc.

PolyOne Corporation    OH    State    Georgia-Pacific Corrugated LLC   

UCC: OH00137200816

File Date: 9/15/09

   Consigned inventory in Consignment Agreement, dated 3/1/02. Laminated bulk
boxes and caps located at buyer’s sites. POLYONE CORPORATION    OH    State   
TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00137362919

File Date: 9/23/09

  

*For informational purposes only

 

One used Toyota 7FBCU25 S/N 64964. Sideshifter, 42” forks, 83/189” Mast



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

PolyOne Corporation    OH    State    MRK Leasing, Ltd.   

UCC: OH00138016765

File Date: 10/26/09

   Equipment pursuant to Lease #0116943.002. Described on Schedule A as 3 LXE
VXS Vehicle Mounted Computers. POLYONE CORPORATION    OH    State    U.S.
BANCORP EQUIPMENT FINANCE INC.   

UCC: OH00139644414

File Date: 1/13/10

 

Amendment: 20102700073

File Date: 9/24/10

  

Equipment and other personal property pursuant to Equipment Schedule No. 010 to
Master Lease Agreement, dated 7/2/07. Exhibit A to Amendment describes as
various computer and networking equipment.

 

Amend Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE INC.   

UCC: OH00139644525

File Date: 1/13/10

 

Amendment: 20102700074

File Date: 9/24/10

  

Equipment and other personal property pursuant to Equipment Schedule No. 011 to
Master Lease Agreement, dated 7/2/07. Exhibit A to Amendment describes as
various computer and audio/visual equipment.

 

Amend Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00140059547

File Date: 2/2/10

  

*For informational purposes only

 

“One (1) New Advance Convertamatic 26 S/N 1000031977”



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00140262053

File Date: 2/15/10

  

*For informational purposes only

 

“One (1) New Genie Z34/22 S/N Z3410-7789, Equipped With: Tool Tray, Low Volt
Interrupt”

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00140262164

File Date: 2/15/10

  

*For informational purposes only

 

Two (2) New Toyota Models 30-7FBCU25 S/N 61031, 61033, Each Equipped With: Side
shifter, 42” forks, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00140765473

File Date: 3/12/10

  

*For informational purposes only

 

Two (2) New Toyota Models 7HBW23 S/N 36605, 36607, Each Equipped With: 42” X 27”
forks, removable 48” LBR, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00140868522

File Date: 3/18/10

  

*For informational purposes only

 

Three (3) New Toyota Models 8FGCU30 S/N 13976, 13997, 13999 Each Equipped With:
Side shifter, 42” forks, Backup alarm, etc.

PolyOne Corporation    OH    State    U.S. Bancorp Equipment Finance, Inc.   

UCC: OH00143650211

File Date: 7/15/10

   One (1) Used 2008 Trackmobile, Model 4350TM; together with all replacements,
parts, repairs, additions, etc.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00144197513

File Date: 8/6/10

 

Amendment: 20102220281

File Date: 8/10/10

  

*For informational purposes only

 

One new Toyota Model 7BN20203FSV S/N 50942. Equipped with: Side shifter, 48”
forks, etc.

 

Amendment modifies collateral description slightly.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00144293810

File Date: 8/12/10

  

*For informational purposes only

 

One new Toyota Model 8FGCU25 S/N 28677. Equipped with: Side shifter, 42” forks,
etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00144553135

File Date: 8/25/10

  

*For informational purposes only

 

Four (4) new Toyotas Model 7FBEU15 S/N 21545, 21569, 51271, 21592. Each equipped
with: 42” forks, Backup alarm, 189” FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00144554036

File Date: 8/25/10

  

*For informational purposes only

 

One new Toyota Model 7FBEU15 S/N 21550. Equipped with: 42” forks, backup alarm,
etc.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE, INC.   

UCC: OH00144572923

File Date: 8/26/10

   Equipment and other personal property pursuant to Equipment Schedule No. 013
to Master Lease Agreement, dated 7/2/07. POLYONE CORPORATION    OH    State   
U.S. BANCORP EQUIPMENT FINANCE, INC.   

UCC: OH00144573046

File Date: 8/26/10

   Equipment and other personal property pursuant to Equipment Schedule No. 012
to Master Lease Agreement, dated 7/2/07. PolyOne Corporation    OH    State   

Partial Assignee: Wells Fargo Equipment Finance, Inc.

 

Original Secured Party: Summit Funding Group, Inc.

  

UCC: OH00145278293

File Date: 9/30/10

 

Partial Assignment: 20103070146

File Date: 11/2/10

 

Amendment: 20103070146

File Date: 11/2/10

 

Partial Assignment: 20110330076

File Date: 1/31/11

 

Amendment: 20110330076

File Date: 1/31/11

  

All present and future goods pursuant to Master Lease Agreement 2417, dated
8/23/10

 

Partial Assignment on 11/2/10 to Wells Fargo, Schedule Number 001 to Master
Lease Agreement

 

Partial Assignment on 1/31/11 to Wells Fargo, Schedule Number 002 to Master
Lease Agreement



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    U.S. BANCORP EQUIPMENT FINANCE, INC.   

UCC: OH00145429052

File Date: 10/7/10

   Equipment and other personal property pursuant to Equipment Schedule No. 014
to Master Lease Agreement, dated 7/2/07. POLYONE CORPORATION    DE    State   
DE LAGE LANDEN FINANCIAL SERVICES, INC.   

UCC: OH00145429385

File Date: 10/7/10

   “ALL EQUIPMENT OF ANY MAKE OR MANUFACTURE, TOGETHER WITH ALL ACCESSORIES AND
ATTACHMENTS FINANCED BY OR LEASED TO LESSEE BY LESSOR UNDER MASTER LEASE
AGREEMENT NUMBER _498_.” POLYONE CORPORATION    OH    State    TOYOTA MOTOR
CREDIT CORPORATION   

UCC: OH00146965342

File Date: 12/20/10

  

*For informational purposes only

 

Three (3) new Toyotas Model 8FGU25 S/N 32186, 32197, 32268. Each equipped with:
Side shifter, 42” forks, Backup alarm, 189” FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00146968601

File Date: 12/20/10

  

*For informational purposes only

 

One (1) new Toyota Model 8FGU25 S/N 32198. Equipped with: Side shifter, 48”
forks, Backup alarm, 189” FSV Mast, etc.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00146968823

File Date: 12/20/10

  

*For informational purposes only

 

One (1) new Toyota Model 8FGU32 S/N 30940. Equipped with: Backup alarm, 187” FSV
Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00146969491

File Date: 12/20/10

  

*For informational purposes only

 

Two (2) new Toyotas Model 8FGU25 S/N 32250, 32270. Equipped with: Side shifter,
48” forks, Backup alarm, 189” FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00146969835

File Date: 12/20/10

  

*For informational purposes only

 

Three (3) new Toyotas Model 8HBW30 S/N 40141, 40142, 40143. Each equipped with:
48” X 27” forks, UL Type EE Rating, etc.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00146977266

File Date: 12/20/10

  

*For informational purposes only

 

Two (2) new Toyotas Model 6BWR15 S/N 30509, 30510, 40143. Equipped with: 42”
forks, battery discharge indicator, UL Type EE Rating, etc.

POLYONE CORPORATION    OH    State    ENTEK MANUFACTURING, INC.   

UCC: OH00147079192

File Date: 12/23/10

   One 40mm Extrusion Line – Serial #83681-0401008, including, but not limited
to, Extruder, RSLinx program, Spare screw set on shafts, Vent stack, etc.
POLYONE CORPORATION    OH    State    ENTEK MANUFACTURING, INC.   

UCC: OH00147079203

File Date: 12/23/10

   One 40mm Extrusion Line – Serial #83735-0401000, including, but not limited
to, Extruder, Spare screw set on shafts, etc. POLYONE CORPORATION    OH    State
   U.S. BANCORP EQUIPMENT FINANCE, INC.   

UCC: OH00148179882

File Date: 2/14/11

   All equipment, inventory and/or rights in any software, whether now owned or
hereafter acquired, financed under that certain Master Lease Agreement, dated
7/2/07, together with all substitutions, replacements, parts, repairs, etc.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00149158203

File Date: 4/1/11

  

*For informational purposes only

 

One (1) new Toyota Model 8FGU25 S/N 33854. Equipped with: S/S, 42” forks 189”
FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00149158314

File Date: 4/1/11

  

*For informational purposes only

 

One (1) new Toyota Model 8FGCU25 S/N 31335. Equipped with: S/S, 42” forks 189”
FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00149863238

File Date: 5/2/11

  

*For informational purposes only

 

One (1) new Toyota 7FBEU15 S/N 22475. Equipped with: S/S, 42” forks 189” FSV
Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00150185556

File Date: 5/13/11

 

Amendment: 20111390203

File Date: 5/19/11

  

*For informational purposes only

 

One (1) new Raymond R40TT S/N EZ-10-AF50397. Equipped with: S/S, 42” forks 211”
TT Mast, etc.

 

Amendment corrects S/N on battery



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00150279151

File Date: 5/18/11

  

*For informational purposes only

 

Two (2) new Toyotas 8FBCU30 S/N 60423, 60424. Each equipped with: S/S, 42” forks
187” FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00150361510

File Date: 5/20/11

  

*For informational purposes only

 

(1) New Advance SC800 s/n 4000015726

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00150395925

File Date: 5/23/11

  

*For informational purposes only

 

Two (2) new Toyotas 7FBEU20 S/N 19147, 19148. Each equipped with: S/S, 42” forks
189” FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00150415393

File Date: 5/24/11

  

*For informational purposes only

 

Three (3) new Toyotas 8FBCU30 S/N 60416, 60420, 60478. Each equipped with: S/S,
48” forks 187” FSV Mast, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00150675040

File Date: 6/3/11

  

*For informational purposes only

 

(1) New Advance Adgressor 2820 S/N 1000044240

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00151302355

File Date: 6/30/11

  

*For informational purposes only

 

(1) New Toyota 7FGCU35 S/N 71667, Equipped with S/S, 42” forks, etc.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00151627464

File Date: 7/15/11

  

*For informational purposes only

 

(1) New Toyota 8FGCU25 S/N 32435, Equipped with S/S, 42” forks, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00152426550

File Date: 8/24/11

  

*For informational purposes only

 

Three (3) new Toyotas 8FBCU25 S/N 33652, 33701, 33834. Each equipped with: S/S,
42” forks Back up alarm, etc.

POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00153134077

File Date: 9/28/11

  

*For informational purposes only

 

Five (5) new Toyotas 8FGCU25 S/N 34605, 34648, 34678, 34716, 34739. Each
equipped with: S/S, 42” forks back up alarm, etc.

POLYONE CORPORATION    OH    State    FEDERAL EQUIPMENT COMPANY   

UCC: OH00153378073

File Date: 10/7/11

   Inventory #20245 – One (1) Used Union Process Lab Attritor, Model 1, Type B,
stainless steel, jacketed bowl, 2.5 gallon total capacity etc. etc. Serial #154
POLYONE CORPORATION    OH    State    TOYOTA MOTOR CREDIT CORPORATION   

UCC: OH00153725818

File Date: 10/26/11

  

*For informational purposes only

 

Two (2) new Toyotas 8FGCU25 S/N 33791, 33835. Each equipped with: S/S, 42” forks
187” back up alarm, etc.



--------------------------------------------------------------------------------

Debtor

   State    Jurisdiction   

Secured Party

  

UCC Filing No./Filing Date

  

Collateral

PolyOne Corporation    TX    State    TENNANT FINANCIAL SERVICES   

UCC: 030000478719 File Date: 9/6/02

Continuation: 0700126110 File Date: 4/16/07

  

Equipment; including all improvements, attachments, and accessories thereto.

 

4147379-001

 

Tennant M5700 Scrubber

 

MPV Cost Center 39H7

 

  •  

Certificate of Deposit, in the balance of $2,700,000.00, at the Bank of America
located at 100 North Tryon Street, Charlotte, North Carolina 28255. This is cash
collateral for certain credit card programs of PolyOne Corporation with Bank of
America. Account number: 406231.

Permitted Liens with respect to Exclusive License Agreements1

 

  •  

Exclusive License Agreement, dated March 12, 2004, between CM Corporation and
Container Science, Inc.

 

  •  

License Agreement, dated February 13, 2009, between ColorMatrix Holdings, Inc.
and Amcor Pet Packaging USA, Inc.

 

  •  

License Agreement, dated November 6, 2008, between ColorMatrix Holdings, Inc.
and Artenius Pet Packaging Europe, Inc.

 

  •  

Joint Development Agreement, dated February 25, 2010, between ColorMatrix Group,
Inc. and Printpack, Inc.

 

  •  

Joint Development Agreement, dated August 2002, between ColorMatrix Group, Inc.
and Container Science, Inc., as amended February 21, 2011.

 

  •  

Joint Development Agreement, dated June 14 2004, between ColorMatrix Europe Ltd.
and Dupont Sabanci Polyester Europe BV, as amended on July 24, 2006.

 

  •  

Joint Research Development and Supply Agreement, dated September 6, 2009,
between ColorMatrix Group, Inc. and DSM Micabs, B.V.

 

  •  

Joint Development Agreement, dated March 16, 2009, between ColorMatrix Group,
Inc. and PPG Industries, Inc.

 

1 

The Permitted Liens in connection with such outbound exclusive license
agreements relate only to restrictions on the ability of PolyOne Corporation or
its Subsidiaries which are party to such license agreement, to use or dispose of
certain intellectual property as provided in the license agreements.



--------------------------------------------------------------------------------

Canada

 

DEBTOR

  

JURISDICTION

  

SECURED PARTY

  

FILE NO./ REGISTRATION NO. AND COLLATERAL

POLYONE CANADA INC.    ONTARIO    TOYOTA MOTOR CREDIT CORPORATION   

671045805/

20110628 1659 1862 2643

 

EQUIPMENT, MOTOR VEHICLE INCLUDED

 

2011 TOYOTA 8FGCU25

VIN: 32435

 

THIS FINANCING STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY. THE SECURED PARTY
IS THE OWNER OF THE FOLLOWING PROPERTY (1) NEW TOYOTA 8FGCU25 S/N 32435 EQUIPT
WITH S/S, 42 FORKS, 189 FSV MAST, LIGHTS, NON-MARKING TIRES, UL TYPE LP W/O TANK

POLYONE CANADA INC.    ONTARIO    PRAXAIR CANADA INC.   

662069844/

20100610 1316 1793 6605

 

EQUIPMENT

 

EQUIPMENT SUPPLIED BY THE SECURED PARTY, CONSISTING OF BULK CRYOGENIC STORAGE
TANKS USED FOR THE STORAGE, FILLING AND DELIVERY OF INDUSTRIAL AND MEDICAL GASES
INCLUDING, WITHOUT



--------------------------------------------------------------------------------

         LIMITATION, ARGON, HYDROGEN, CARBON DIOXIDE, NITROGEN, NITROUS OXIDE
AND OXYGEN, AND CRYOGENIC FREEZERS, TOGETHER WITH ALL RELATED ACCESSORIES,
PARTS, COMPONENTS AND ATTACHMENTS AND ALL PROCEEDS OF OR RELATING TO ANY OF THE
FOREGOING AS WELL AS ALL PRESENT OR AFTER-ACQUIRED PROPERTY THAT MAY BE DERIVED
FROM THE SALE OR OTHER DISPOSITION OF THE COLLATERAL DESCRIBED HEREIN. POLYONE
CANADA INC.    ONTARIO    DONLEN FLEET LEASING LTD./LOCATION DE FLOTTES DONLEN
LTEE.   

633066183/

20070226 1954 1531 9178

 

EQUIPMENT, ACCOUNTS, OTHER, MOTOR VEHICLE INCLUDED

 

ALL MOTOR VEHICLES NOW OR HEREAFTER LEASED BY THE SECURED PARTY TO THE DEBTOR,
INCLUDING, WITHOUT LIMITATION, ALL ACCESSORIES, SPARE PARTS, REPLACEMENTS,
MANUALS, DOCUMENTS OF TITLE AND ACCESSIONS RELATING TO ANY SUCH MOTOR VEHICLES
AND ALL PROCEEDS (IN ANY FORM OF PERSONAL PROPERTY) IN RESPECT OF ANY OF THE
FOREGOING. THIS FILING IS PROTECTION WITH RESPECT TO VEHICLES LEASED TO DEBTOR
UNDER A LEASE INTENDED TO BE A TRUE LEASE.



--------------------------------------------------------------------------------

POLYONE CANADA INC.    ONTARIO    DONLEN FLEET LEASING LTD./ LOCATION DE FLOTTES
DONLEN LTEE.   

633066192/

20070226 1954 1531 9179

20090402 1450 1530 0933

 

EQUIPMENT, ACCOUNTS, OTHER, MOTOR VEHICLE INCLUDED

 

ALL MOTOR VEHICLES NOW OR HEREAFTER LEASED BY THE SECURED PARTY TO THE DEBTOR,
INCLUDING, WITHOUT LIMITATION, ALL ACCESSORIES, SPARE PARTS, REPLACEMENTS,
MANUALS, DOCUMENTS OF TITLE AND ACCESSIONS RELATING TO ANY SUCH MOTOR VEHICLES
AND ALL PROCEEDS (IN ANY FORM OF PERSONAL PROPERTY) IN RESPECT OF ANY OF THE
FOREGOING. THIS FILING IS PROTECTION WITH RESPECT TO VEHICLES LEASED TO DEBTOR
UNDER A LEASE INTENDED TO BE A TRUE LEASE.

POLYONE CANADA INC.

 

POLYONE CORPORATION

   ONTARIO    ZEON CHEMICALS L.P.   

632093256/

20070112 1221 2505 0237

 

INVENTORY, EQUIPMENT

 

ZEON CHEMICALS L.P. MAY CONSIGN CERTAIN PARTS AND/OR RAW MATERIALS ON A
NO-CHARGE BASIS TO CONSIGNEE FOR INCORPORATION INTO THE PRODUCTS PRODUCED BY
CONSIGNEE. FOR THE



--------------------------------------------------------------------------------

         PURPOSES OF THIS AGREEMENT, CONSIGNED GOODS ARE DEFINED AS ALL ITEMS
FURNISHED BY ZEON CHEMICALS L.P. OR CAUSED BY ZEON CHEMICALS L.P. TO BE
FURNISHED TO CONSIGNEE. A DESCRIPTION OF THE CONSIGNED GOODS IS THE FOLLOWING
PRODUCTS WILL BE INCLUDED IN THIS CONSIGNMENT AGREEMENT, 2301X36, 2301X50,
1430X20, ZEALLOY (R) 1422. CONSIGNED GOODS WILL BE LOCATED AND USED AT AVON
LAKE, OHIO, ELYRIA, OHIO, TERRE HAUTE, INDIANA, RANCHO CUCAMONGA, CALIFORNIA,
NIAGARA FALLS, ONTARIO, CANADA. CONSIGNED GOODS ARE AND WILL REMAIN THE PROPERTY
OF ZEON CHEMICALS L.P.. ZEON CHEMICALS L.P. SHALL HAVE THE RIGHT AT ANY TIME TO
RECALL ANY OF THE CONSIGNED GOODS. POLYONE CANADA, INC.    ONTARIO    DONLEN
FLEET LEASING LTD.   

630739161/

20061120 1941 1531 8265

 

EQUIPMENT, ACCOUNTS, OTHER, MOTOR VEHICLE INCLUDED

 

2007 CHEVROLET IMPALA

V.I.N.: 2G1WU58RX79207566

POLYONE CANADA INC.    ONTARIO    THE CORPORATION OF THE TOWN OF   

888453369/

20021022 1003 1793 5710



--------------------------------------------------------------------------------

      ORANGEVILLE   

EQUIPMENT, OTHER

 

EQUIPMENT LEASED BY THE SECURED PARTY TO THE DEBTOR FOR USE AT A PLASTICIZER
SYNTHESIS PLANT LOCATED AT 15 TIDEMAN DRIVE, AND A POLYMAER COMPOUNDING PLANT
LOCATED AT 17 TIDEMAN DRIVE, AS MORE PARTICULARLY DESCRIBED IN A LEASE AGREEMENT
DATED AS OF AUGUST 26, 2002 BETWEEN THE SECURED PARTY AND THE DEBTOR, AS IT MAY
BE AMENDED FROM TIME TO TIME.

POLYONE CANADA INC.    QUEBEC    PRAXAIR CANADA INC.   

10-0388782-0001

RIGHTS OF OWNERSHIP OF THE LESSOR UNDER A LEASING AGREEMENT

 

ALL MOVABLE PROPERTY.

POLYONE CANADA, INC.

 

(FURTHER TO AN AMENDMENT REGISTERED UNDER NUMBER 09-0174392-0002)

   QUEBEC   

DONLEN FLEET LEASING LTD.

 

LOCATION DE FLOTTES DONLEN LTEE

  

07-0101357-0035

RIGHTS RESULTING FROM A LEASE

 

ALL MOTOR VEHICLES LEASED BY THE SECURED PARTY TO THE DEBTOR.

 

THIS REGISTRATION IS A GLOBAL REGISTRATION UNDER SECTION 2961.1 OF THE CIVIL
CODE OF QUEBEC.



--------------------------------------------------------------------------------

Foreign

Liens against the accounts receivable solely of ColorMatrix do Brasil Indústria
e Comércio de Pigmentos e Aditivos Ltda., which secure only borrowings under the
Bank Credit, dated August 11, 2011, issued by Itaú Unibanco S.A. for a revolving
credit facility of up to 900,000 Brazilian reales.



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Restricted Subsidiary in a Permitted Acquisition;
provided, that, such Indebtedness • was in existence prior to the date of such
Permitted Acquisition, and • was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

“Acquisition” means • the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person (other than of a Subsidiary), or • the
purchase or other acquisition (whether by means of a merger, consolidation,
amalgamation or otherwise) by a Person or its Subsidiaries of all or
substantially all of the Equity Interests of any other Person (other than of a
Subsidiary).

“Additional Documents” has the meaning specified therefor in Section 5.11(b) of
the Agreement.

“Administrative Borrower” has the meaning specified therefor in Section 17.14 of
the Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.11(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.11 of the Agreement: • any Person which owns directly or
indirectly ten percent (10%) or more of the Equity Interests having ordinary
voting power for the election of directors or other members of the governing
body of a Person or ten percent (10%) or more of the partnership or other
ownership interests of a Person (other than as a limited partner of such Person)
shall be deemed an Affiliate of such Person, and • each partnership in which a
Person is a general partner shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Canadian Account” means the Deposit Accounts of Agent identified on
Schedule A-2.

“Agent’s Liens” means the Liens granted by any Loan Party to Agent under the
Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.



--------------------------------------------------------------------------------

“AML Legislation” has the meaning specified in Section 17.15 of the Agreement.

“Applicable Margin” means, with respect to Base Rate Loans, BA Rate Loans and
LIBOR Rate Loans, the applicable percentage (on a per annum basis) set forth
below based on the Quarterly Average Excess Availability for the immediately
preceding three (3) month period:

 

Tier   

Quarterly Average

Excess Availability

   Applicable
LIBOR Rate
Margin     Applicable
Base Rate
Margin     Applicable
BA Rate
Margin  

1

   Equal to or greater than $200,000,000      1.75 %      0.75 %      0.75 % 

2

   Greater than or equal to $100,000,000 but less than $200,000,000      2.00 % 
    1.00 %      1.00 % 

3

   Less than $100,000,000      2.25 %      1.25 %      1.25 % 

provided, that, (i) the Applicable Margin shall be calculated and established
once every three (3) months and shall remain in effect until adjusted for the
next three (3) month period, (ii) each adjustment of the Applicable Margin shall
be effective as of the first day of each such three (3) month period based on
the Quarterly Average Excess Availability for the immediately preceding three
(3) month period, (iii) notwithstanding anything to the contrary contained
herein, the Applicable Margin through March 31, 2012, shall be the amount for
Tier 2 set forth above and (iv) in the event that Borrowers fail to provide any
US Borrowing Base Certificate, Canadian Borrowing Base Certificate or other
information with respect thereto for any period on the date required hereunder,
effective as of the date on which such US Borrowing Base Certificate, Canadian
Borrowing Base Certificate or other information was otherwise required, at
Agent’s option, the Applicable Margin shall be based on the highest rate above
until the next Business Day after a US Borrowing Base Certificate, Canadian
Borrowing Base Certificate or other information is provided for the applicable
period at which time the Applicable Margin shall be adjusted as otherwise
provided herein. In the event that at any time after the end of any three
(3) month period the Quarterly Average Excess Availability for such three
(3) month period used for the determination of the Applicable Margin was greater
than the actual amount of the Quarterly Average Excess Availability for such
period as a result of the inaccuracy of information provided by or on behalf of
Borrowers to Agent for the calculation of Excess Availability, the Applicable
Margin for such period shall be adjusted to the applicable percentage based on
such actual Quarterly Average Excess Availability and any additional interest
for the applicable period as a result of such recalculation shall be promptly
paid to Agent. The foregoing shall not be construed to limit the rights of Agent
or Lenders with respect to the amount of interest payable after an Event of
Default whether based on such recalculated percentage or otherwise. The Series G
Guarantee Reserve Amount shall not be included in the calculation of Quarterly
Average Excess Availability for purposes of determining the Applicable Margin.

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.3(b)(ii) of the
Agreement.

“Arrangers” means, collectively, Wells Fargo Capital Finance, LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

 



--------------------------------------------------------------------------------

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified on Schedule A-3,
as such schedule is updated from time to time by written notice from
Administrative Borrower to Agent.

“Availability” means, as of any date of determination, • the lesser of the
Borrowing Base or the Maximum Credit minus • the Revolver Usage.

“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider: • credit cards, • credit card processing services, • debit cards, •
stored value cards, • purchase cards (including so-called “procurement cards” or
“P-cards”), • Cash Management Services, or • transactions under Hedge
Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers), except
as Agent may otherwise agree, in an amount determined by Agent as reasonably
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations (other than Hedge Obligations).

“Bank Product Obligations” means • all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
• all Hedge Obligations, and • all amounts that Agent or any Lender is obligated
to pay to a Bank Product Provider as a result of Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Parent or its Subsidiaries; provided,
that, in order for any item described in clauses (a) (b), or (c) above, as
applicable, to constitute “Bank Product Obligations”, the applicable Bank
Product must have been provided on or after the Closing Date and Agent shall
have received a Bank Product Provider Agreement within ten (10) days after the
date of the provision of the applicable Bank Product to Parent or its
Subsidiaries.

“Bank Product Provider” means any Lender or any of its Affiliates; provided,
that, no such Person shall constitute a Bank Product Provider with respect to a
Bank Product unless and until Agent shall have received a Bank Product Provider
Agreement from such Person and with respect to the applicable Bank Product
within ten (10) days (or such later date as Agent may agree) after the provision
of such Bank Product to Parent or its Subsidiaries.

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2, in form and substance reasonably satisfactory to
Agent, duly executed by the applicable Bank Product Provider, Borrowers, and
Agent.

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined in its Permitted Discretion to
establish (based upon the Bank Product

 



--------------------------------------------------------------------------------

Providers’ reasonable determination of their credit exposure to Parent and its
Subsidiaries in respect of Bank Product Obligations) in respect of Bank Products
then provided or outstanding (taking into account any cash collateral then in
the possession of a Bank Product Provider).

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“BA Rate” means • for a Lender that is a Schedule I chartered bank under the
Bank Act (Canada), CDOR and • for any other Lender, the lesser of • the discount
rate at which such Lender is prepared to purchase bankers’ acceptances and CDOR
plus ten (10) basis points.

“BA Rate Deadline” has the meaning specified therefor in Section 2.15(b) of the
Agreement.

“BA Rate Loan” means each portion of the Canadian Revolving Loans that bears
interest at a rate determined by reference to the BA Rate.

“BA Rate Notice” means a notice substantially in the form of Exhibit L-2.

“BA Rate Option” has the meaning specified therefor in Section 2.15 of the
Agreement.

“BA Funding Losses” has the meaning specified therefor in Section 2.15 of the
Agreement.

“Base Rate” means (a) for Base Rate Loans consisting of Canadian Revolving Loans
in Canadian Dollars, the greater of (i) the prime lending rate as quoted by a
Schedule I bank in Canada designated from time to time by Agent and (ii) the
ninety (90) day BA Rate quoted from time to time, plus one and one-half percent
(1.5%) and (b) for Base Rate Loans consisting of US Revolving Loans and for all
other purposes, the greatest of (i) the Federal Funds Rate plus one-half percent
( 1/2%), (ii) the LIBOR Rate (which rate shall be calculated based upon an
Interest Period of one (1) month and shall be determined on a daily basis), plus
one percent (1%), and (iii) the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

“BIA” means the Bankruptcy and Insolvency Act (Canada), R.S.C. 1985, c. B-3, as
the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all official rules, regulations and
interpretations thereunder or related thereto.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Borrowers” means, collectively, US Borrowers and Canadian Borrowers.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of a Protective Advance.

 



--------------------------------------------------------------------------------

“Borrowing Base” means, at any time, the sum of the US Borrowing Base plus the
Canadian Borrowing Base.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, or, in
the case of Canadian Loans, the Province of Ontario except that, if a
determination of a Business Day shall relate to a LIBOR Rate Loan, the term
“Business Day” also shall exclude any day on which banks are closed for dealings
in Dollar deposits in the London interbank market.

“CAM Exchange” has the meaning specified therefor in Section 9.4(a) of the
Agreement.

“CAM Exchange Date” has the meaning specified therefor in Section 9.4(a) of the
Agreement.

“CAM Percentage” has the meaning specified therefor in Section 9.4(d) of the
Agreement.

“Canadian Borrowers” means (a) PolyOne Canada Inc., a federally incorporated
Canadian corporation and (b) any other person that after the Closing Date
becomes a Canadian borrower under the Agreement; sometimes being referred to
herein individually as a “Canadian Borrower”

“Canadian Borrowing Base” means, at any time, the amount equal to:

 

  •  

the amount equal to eighty-five percent (85%) of the amount of Eligible Accounts
of each Canadian Borrower, plus

 

  •  

the amount equal to the lesser of: (A) sixty-five percent (65%) multiplied by
the Value of Eligible Inventory of each Canadian Borrower, (B) eighty-five
percent (85%) of the Net Recovery Percentage multiplied by the Value of such
Eligible Inventory or (C) fifty percent (50%) of the Canadian Maximum Credit,
minus,

 

  •  

the aggregate amount of reserves applicable to Canadian Borrowers, if any,
established by Agent under Sections 2.1(e) and (f) of the Agreement.

“Canadian Borrowing Base Certificate” means a certificate in the form of Exhibit
B-3.

“Canadian Collateral” means Collateral consisting of assets or interests in
assets of Canadian Loan Parties, and the proceeds thereof.

“Canadian Commitment” means, with respect to each Lender, its Canadian
Commitment, and, with respect to all Lenders, their Canadian Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

“Canadian Dollars” or “C$” means lawful currency of Canada.

“Canadian Dollar Denominated Loan” means a Revolving Loan denominated in
Canadian Dollars.

“Canadian Excess Availability” shall mean, as of any date of determination, the
amount equal to: • the lesser of: (i) the Canadian Borrowing Base and (ii) the
Canadian Maximum Credit (in each case

 



--------------------------------------------------------------------------------

after giving effect to any applicable reserves), minus, without duplication, •
the amount of the Canadian Revolver Usage.

“Canadian Guarantors” means any Person organized under the laws of a
jurisdiction in Canada that becomes a guarantor in respect of the Canadian
Obligations after the Closing Date pursuant to the Agreement; sometimes being
referred to herein individually as a “Canadian Guarantor”.

“Canadian Lender” means, at any time, each Lender having a Canadian Commitment
or a Canadian Revolving Loan owing to it or a participating interest in a
Canadian Letter of Credit; sometimes being referred to herein collectively as
“Canadian Lenders”.

“Canadian Letter of Credit Disbursement” means a payment by Issuing Lender or
Underlying Issuer pursuant to a Canadian Letter of Credit.

“Canadian Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Canadian Letters of Credit.

“Canadian Letters of Credit” means all Letters of Credit issued for the account
of a Canadian Borrower.

“Canadian Loan Account” has the meaning specified therefor in Section 2.7 of
this Agreement.

“Canadian Loan Parties” means Canadian Borrowers and Canadian Guarantors.

“Canadian Maximum Credit” means the US Dollar Equivalent of $25,000,000, as
decreased by the amount of reductions in the Canadian Commitments in accordance
with Section 2.3(c) of the Agreement or increased by the amount of increases in
the Canadian Commitments in accordance with Section 2.12 of the Agreement.

“Canadian Obligations” means all Obligations of Canadian Borrowers.

“Canadian Pension Plan” means any plan, program or arrangement that is a pension
plan for the purposes of any applicable pension benefits legislation or any tax
laws of Canada or a Province thereof, whether or not registered under any such
laws, which is maintained or contributed to by, or to which there is or may be
an obligation to contribute by, any Borrower or Guarantor in respect of any
Person’s employment in Canada with such Borrower or Guarantor.

“Canadian Revolver Usage” means, as of any date of determination, the sum of
(a) the principal amount of outstanding Loans to Canadian Borrowers, plus
(b) the amount of the Canadian Letter of Credit Usage.

“Canadian Revolving Loans” has the meaning specified therefor in Section 2.1(b)
of the Agreement.

“Canadian Security Agreement” means the Security agreement, dated of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by the Canadian Loan Parties.

“Canadian Security Documents” means the Canadian Security Agreement, the Quebec
Hypothec and any other Loan Document that grants or purports to grant a Lien on
any Canadian Collateral.



--------------------------------------------------------------------------------

“Canadian Swing Loan Limit” means $5,000,000; provided, that, the aggregate
amount of US Swing Loans and Canadian Swing Loans at any time outstanding shall
not exceed $50,000,000.

“Canadian Swing Loan” has the meaning specified therefor in Section 2.2(b)(ii)
of the Agreement.

“Canadian Underlying Letter of Credit” means a Canadian Letter of Credit issued
by an Underlying Issuer.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed (excluding • for purposes
only of Section 7.2 of the Agreement, normal replacements and maintenance which
are properly charged to current operations, • any such expenditure to the extent
constituting a Permitted Acquisition or made with the proceeds of any sale or
other disposition of fixed assets (so long as such proceeds are applied (or
committed to be applied pursuant to a written purchase order or contract) within
one year of such sale), • expenditures made from insurance proceeds or
condemnation awards, and • expenditures that are accounted for as capital
expenditures of such Person and that are actually paid for by a non-Affiliate
third party).

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Dominion Event” means at any time (a) the Excess Availability Conditions
are not satisfied or (b) an Event of Default shall occur and be continuing;
provided, that, (i) to the extent that the Cash Dominion Event has occurred due
to clause (a) of this definition, if the Excess Availability Conditions are
satisfied for at least sixty (60) consecutive days, the Cash Dominion Event
shall no longer be deemed to exist or be continuing until such time as the
Excess Availability Conditions may again not be satisfied and (ii) a Cash
Dominion Event may not be cured as contemplated by clause (i) more than two
(2) times in any twelve (12) month period.

“Cash Equivalents” means any of the following Investments: • securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) maturing not more than one year
after the date of acquisition; • time deposits in and certificates of deposit of
any Eligible Bank, provided that such Investments have a maturity date not more
than two (2) years after date of acquisition and that the average term of all
such Investments is one (1) year or less from the respective dates of
acquisition; • repurchase obligations with a term of not more than one hundred
eighty (180) days for underlying securities of the types described in clause
(a) above entered into with any Eligible Bank; • direct obligations issued by
any state of the United States or any political subdivision or public
instrumentality thereof, provided, that, such Investments mature, or are subject
to tender at the option of the holder thereof, within three hundred sixty-five
(365) days after the date of acquisition and, at the time of acquisition, have a
rating of at least A from Standard & Poor’s Rating Group (“S&P”) or A-2 from
Moody’s Investors Service, Inc. (“Moody’s”), or an equivalent rating by any
other nationally recognized rating agency; • commercial paper of any Person
other than an Affiliate of Parent and other than structured investment vehicles,
provided, that, such Investments have one of the two highest ratings obtainable
from either S&P or Moody’s and mature within one hundred eighty (180) days after
the date of acquisition; • overnight and demand deposits in and bankers’
acceptances of any Eligible Bank and demand deposits in any bank or trust
company to the extent insured by the Federal Deposit Insurance



--------------------------------------------------------------------------------

Corporation against the Bank Insurance Fund; • money market funds substantially
all of the assets of which comprise Investments of the types described in
clauses (a) through (f); • instruments equivalent to those referred to in
clauses (a) through (g) above or funds equivalent to those referred to in clause
(g) above denominated in U.S. dollars, Euros or any other foreign currency
comparable in credit quality and tenor to those referred to in such clauses and
customarily used by corporations for cash management purposes in jurisdictions
outside the United States to the extent reasonably required in connection with
any business conducted by any Restricted Subsidiary organized in such
jurisdiction, all as determined in good faith by Parent; and • investments with
guaranteed principal approved by the board of directors of Parent consisting of
investments in GE Interest Plus, so long as such Investments are rated at least
“A-2” by Moody’s or at least “A” by S&P. “Eligible Bank” means a Lender or any
Affiliate of a Lender or such other bank or trust company that (i) is licensed,
chartered or organized and existing under the laws of the United States of
America or Canada, or any state, territory, province or possession thereof,
(ii) as of the time of the making or acquisition of an Investment in such bank
or trust company, has combined capital and surplus in excess of $500,000,000 and
(iii) the senior Indebtedness of which is rated at least “A-2” by Moody’s or at
least “A” by S&P.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“CCAA” means the Companies’ Creditors Arrangement Act, R.S.C. 1985, c.C-36, as
the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all official rules, regulations and
interpretations thereunder or related thereto.

“CDOR” means, on any day, the annual rate of interest which is the rate equal to
the average rate for Canadian Dollar bankers’ acceptances issued on such day for
a term equal or comparable to the applicable Interest Period or, if no Interest
Period is specified, thirty (30) days) for the purpose of calculating the
interest rate applicable as such rate appears on the “Reuters Screen CDOR Page”
(as defined in the International Swaps and Derivatives Association, Inc. 2000,
definitions, as modified and amended from time to time) rounded to the nearest
1/100th of 1% (with 0.005% being rounded up), as of 10:00 a.m. (Toronto, Ontario
time) on such day, or if such day is not a Business Day, then on the immediately
preceding Business Day; provided, that, if such rate does not appear on the
Reuters Screen CDOR Page as contemplated, then the CDOR Rate on any day shall be
the average of the rates applicable to Canadian Dollar bankers’ acceptances
having an equivalent term quoted by the Schedule I Canadian chartered banks as
of 10:00 a.m. (Toronto, Ontario time) on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“CFC Holding Company” means any Subsidiary of the Parent which is a Domestic
Subsidiary that has no material assets or material operations other than the
Equity Interests of a CFC.

“Change of Control” means:

 



--------------------------------------------------------------------------------

  •  

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of thirty percent (30%) or more of
the equity securities of Parent entitled to vote for members of the board of
directors or equivalent governing body of Parent on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right); or

 

  •  

during any period of twelve (12) consecutive months, a majority of the members
of the board of directors or other equivalent governing body of Parent cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

  •  

except as otherwise expressly permitted herein, Parent shall cease to be the
direct or indirect holder and owner of one hundred percent (100%) of the Equity
Interests of Borrowers; or

 

  •  

a “change of control” or any comparable term under, and as defined in, the Term
Loan Credit Agreement, the 2015 Notes, the 2020 Notes or other Indebtedness
outstanding in an aggregate principal amount in excess of $35,000,000 shall have
occurred.

“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party in or upon which a Lien is granted
by such Person in favor of Agent or the Lenders under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

“ColorMatrix Acquisition” means the merger of ColorNewton, Inc., a Delaware
corporation and wholly-owned Subsidiary of Parent with ColorMatrix Group, Inc.,
with ColorMatrix Group, Inc. as the

 



--------------------------------------------------------------------------------

surviving corporation and the surviving corporation being a wholly-owned
Subsidiary of Parent pursuant to the ColorMatrix Acquisition Documents.

“ColorMatrix Acquisition Agreement” means the Agreement and Plan of Merger,
dated as of September 30, 2011, by and among ColorMatrix Group, Inc., Audax
ColorMatrix Holdings, LLC, 2011 ColorNewton, Inc. and PolyOne Corporation.

“ColorMatrix Acquisition Documents” means the ColorMatrix Acquisition Agreement
and all other documents related thereto and executed in connection therewith.

“Commitment” means, with respect to each Lender, its US Commitment or Canadian
Commitment, as applicable, and, with respect to all Lenders, their US
Commitments or Canadian Commitments, as applicable.

“Commitment Letter” means the Commitment Letter, dated September 30, 2011, by
and among WFCF, the Arrangers and Parent.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Administrative Borrower
to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Parent and its Restricted Subsidiaries on a
consolidated basis for the most recently completed twelve (12) consecutive
fiscal months plus • the following to the extent deducted in calculating such
Consolidated Net Income: • Consolidated Interest Expense, • the provision for
Federal, State, local and foreign income taxes payable, • depreciation and
amortization expense, • other non-recurring expenses reducing such Consolidated
Net Income of which the aggregate amount of cash items shall not exceed the
lesser of three percent (3%) of Consolidated EBITDA for such period or
$7,500,000 (provided, that, the aggregate amount of the non-recurring expenses
consisting of cash items referred to in this clause (iv), plus the amount of
environmental remediation costs and expenses under clause (xvii) below shall not
exceed $12,000,000) or do not represent a cash item in such period or any future
period, excluding write-offs or write-downs of receivables or inventory, •
non-cash compensation expense in respect of stock option plans, restricted stock
and other employee equity compensation plans, • non-cash goodwill or other
intangible asset impairment charges and write-offs of goodwill and other
intangible assets, in each case, pursuant to ASC 350 or any similar rule
announced by the Financial Accounting Standards Board, • fees and expenses
(including without limitation, prepayment fees and expenses associated with the
repayment, redemption or discharge of any indebtedness of the business of
Coloratrix Group, Inc. and its Subsidiaries) incurred in connection with (A) if
incurred prior to or within ninety (90) days after the Closing Date, the
Transactions, or (B) the Agreement and the other Loan Documents related to
amendments and waivers thereof, including any legal fees in connection
therewith, • non-cash restructuring charges, • non-cash effects of changes in
accounting principles, • losses from asset sales not in the ordinary course of
business, • non-cash losses on the early extinguishment of Indebtedness, •
non-cash purchase accounting charges required by ASC 805 or any similar rule
announced by the Financial Accounting Standards Board, • non-cash unrealized
losses and charges with respect to Hedging Agreements, including such losses and
charges which arise from foreign currency losses, • other non-cash items to the
extent such non-cash items are not accruals for future payments, • foreign
currency translation losses, • non-recurring cash costs and expenses relating to
the assimilation and integration of the business of Colormatrix Group, Inc. and
its Subsidiaries incurred on or prior to February 28, 2013 in

 



--------------------------------------------------------------------------------

an aggregate amount not to exceed $5,000,000 (in each case, of or by Parent and
its Subsidiaries for such period) and • environmental remediation costs and
expenses not to exceed $7,000,000 per fiscal year related to the Real Property
at the locations set forth on Schedule C-2, provided, that, (A) the aggregate
amount of the non-recurring expenses consisting of cash items referred to in
clause (iv) above, plus the amount of environmental remediation costs and
expenses under this clause (xvii) shall not exceed $12,000,000 and (B) to the
extent that such environmental remediation costs and expenses in any fiscal year
commencing with the fiscal year ending December 31, 2012 are less than
$7,000,000, then such limit for the immediately following year shall be
increased by up to $1,000,000 of such difference; and minus • the following to
the extent included in calculating such Consolidated Net Income: (i) Federal,
State, Provincial, local and foreign income tax credits; (ii) interest income,
(ii) any gains from asset sales not in the ordinary course of business,
(iii) non-cash effects of changes in accounting principles, (iv) non-cash gains
on the early extinguishment of Indebtedness, (v) non-cash unrealized gains with
respect to Hedging Agreements, (vi) other non-cash income or gains, and
(vii) foreign currency translation gains (in each case of or by Parent and its
Restricted Subsidiaries for such period).

“Consolidated Interest Expense” means, for any period, as to any Person, as
determined in accordance with GAAP, the amount equal to the consolidated
interest expense of such Person for such period, whether paid or accrued
(including capitalized interest with respect to Fixed Charges for such period),
excluding to the extent related to the Transactions, all prepayment of any
original issue discount and all upfront and arrangement fees due and payable on
the Closing Date and all prepayment fees and expenses associated with the
repayment, redemption or discharge of any indebtedness of the ColorMatrix Group,
Inc.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Parent and its Restricted Subsidiaries, on a consolidated basis,
for the relevant period determined in accordance with GAAP; provided, that,
Consolidated Net Income shall exclude (a) extraordinary gains and extraordinary
losses (and any associated tax benefits or costs) for such period, (b) gains or
losses in respect of any sale, transfer, exclusive license, lease or other
disposition (including any sale and leaseback transaction) of any property by
Parent or any of its Restricted Subsidiaries, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith (net of fees and
expenses relating to the transaction giving rise thereto), on an after-tax basis
and (c) the net income of any Subsidiary during such period to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Governing Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, except that the Parent’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Income.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Currency Due” has the meaning specified in Section 17.15 of this Agreement.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 



--------------------------------------------------------------------------------

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Loans or participations
in Swing Loans, Protective Advances or Letters of Credit within two (2) Business
Days of the date any of the foregoing were required to be funded by it hereunder
unless such Lender notifies Agent and Administrative Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to Agent, any Issuing Lender, any Swing
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Loans)
within two (2) Business Days of the date when due, (b) has notified
Administrative Borrower, Agent or any Issuing Lender or Swing Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Revolving Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by Agent or Administrative Borrower, to
confirm in writing to Agent and Administrative Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Agent and Administrative Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States or other applicable jurisdiction, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.13(b)) upon delivery of written notice of such determination to
Administrative Borrower, each Issuing Lender, each Swing Lender and each Lender.

“Defaulting Lender Rate” means • for the first three (3) days from and after the
date the relevant payment is due, the Base Rate, and • thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Applicable Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

 



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof) or upon the happening of any event or
condition:

 

  •  

matures or is mandatorily redeemable (other than solely for Equity Interests in
such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

 

  •  

is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interest and cash in lieu of
fractional shares of such Equity Interests); or

 

  •  

is redeemable (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interest and cash in lieu of fractional shares of
such Equity Interests) or is required to be repurchased by such Person or any of
its Affiliates, in whole or in part, at the option of the holder thereof;

in each case, on or prior to the date that is ninety-one (91) days after the
Maturity Date; provided, that, an Equity Interest that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full in cash of all of the Obligations, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments.

“Dollars” or “$” means lawful currency of the United States.

“Domestic Subsidiary” means any direct or indirect Subsidiary of a Loan Party
other than a Foreign Subsidiary.

“Eligible Accounts” means those Accounts created by any Borrower in the ordinary
course of its business, that arise out of the sale of goods or rendition of
services by such Borrower, as the case may be, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded from being Eligible Accounts as a result of
the failure to satisfy any of the criteria set forth below. In determining the
amount to be included, Eligible Accounts shall be calculated net of customer
deposits, taxes, discounts, credits, allowances, rebates and unapplied cash.
Eligible Accounts shall not include the following:

 

  •  

Accounts that the Account Debtor has failed to pay within one hundred and twenty
(120) days of the original invoice date, within sixty (60) days of the original
due date or Accounts with payment terms of more than ninety (90) days,

 

  •  

Accounts owed by an Account Debtor (or its affiliates) where fifty percent
(50%) percent or more of all Accounts owed by that Account Debtor (or its
affiliates) are deemed ineligible under clause (a) above,

 

  •  

Accounts with respect to which the Account Debtor is an Affiliate of a Borrower
or an employee or agent of a Borrower or any affiliate of a Borrower,

 

  •  

Accounts arising in a transaction wherein goods are placed on consignment or are
sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
and hold, or any other terms by

 



--------------------------------------------------------------------------------

 

reason of which the payment by the Account Debtor may be conditional; except,
that, up to $10,000,000 at any time outstanding of Accounts arising from
transactions under which the subject goods are pre-billed by not more than five
(5) days prior the shipping date and are shipped by a Borrower FOB destination
and which otherwise satisfy all of the requirements of this definition of
Eligible Accounts shall constitute Eligible Accounts hereunder,

 

  •  

Accounts that are not payable in Dollars or Canadian Dollars,

 

  •  

Accounts with respect to which the Account Debtor either (i) does not maintain
its chief executive office in the United States or Canada unless such Accounts
are Eligible Foreign Accounts, or (ii) is not organized under the laws of the
United States or Canada or any state or province thereof unless such Accounts
are Eligible Foreign Accounts, or (iii) is the government of any foreign country
or sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent,

 

  •  

Accounts with respect to which the Account Debtor is either (i) the United
States or Canada or any department, agency, or instrumentality thereof (other
than Accounts with respect to which Borrowers have complied, to the reasonable
satisfaction of Agent, with the Assignment of Claims Act, 31 USC §3727 or the
Financial Administration Act (Canada)), or (ii) any State of the United States
or province or territory of Canada,

 

  •  

Accounts with respect to which the Account Debtor is a creditor of a Borrower,
has or has asserted a right of setoff, or has disputed its obligation to pay all
or any portion of the Account, to the extent of the amount of such claim, right
of setoff, or dispute,

 

  •  

Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed ten percent (10%) of all Eligible Accounts, to the extent of
the obligations owing by such Account Debtor in excess of such percentage;
provided, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by Agent based
on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,

 

  •  

Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not solvent, has gone out of business, or as to which a Borrower
has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,

 

  •  

Accounts, the collection of which, Agent, in its Permitted Discretion, believes
to be doubtful by reason of the Account Debtor’s financial condition,

 

  •  

Accounts that are not subject to the valid and perfected first priority Agent’s
Lien, other than, as to priority, the Permitted Liens under clause (c) to the
extent such Liens may apply to Accounts,

 

  •  

Accounts that are subject to any lien other than Agent’s Lien or those permitted
in clauses (b) and (c) of the definition of the term Permitted Liens (but only
to the extent that Agent has established a reserve in respect thereof) and any
other liens permitted under this Agreement that are subject to an intercreditor
agreement in form and substance reasonably satisfactory to Agent between the
holder of such security interest or lien and Agent,

 



--------------------------------------------------------------------------------

  •  

Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor,

 

  •  

Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity, or

 

  •  

Accounts that represent the right to receive progress payments or other advance
billings that are due prior to the completion of performance by Borrowers of the
subject contract for goods or services.

The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent based on
either: (i) an event, condition or other circumstance arising after the Closing
Date, or (ii) an event, condition or other circumstance existing on the Closing
Date to the extent that such event, condition or circumstance has not been
identified by a Borrower to the field examiners of Agent prior to the Closing
Date (except to the extent that it may have been identified but Agent, in
consultation with Borrowers, has intentionally elected not to establish a
reserve with respect thereto as of the Closing Date), in either case under
clause (i) or (ii) which adversely affects or could reasonably be expected to
adversely affect the Accounts as determined by Agent in its Permitted
Discretion. Any Accounts that are not Eligible Accounts shall nevertheless be
part of the Collateral. For avoidance of doubt, any Accounts determined
ineligible under more than one clause above shall be calculated without
duplication.

“Eligible Domestic In-Transit Inventory” means Inventory that would otherwise be
Eligible Inventory (other than for its location) that has been shipped from a
location of any Borrower or from the manufacturer or wholesale distributor
thereof within the United States or Canada for receipt at a location of any
Borrower within the United States or Canada and permitted hereunder, within
thirty (30) days of shipment, but in either case, which has not yet been
delivered to such Borrower, for which the purchase order is in the name of a
Borrower, title has passed to such Borrower (and Agent has received such
evidence thereof as it has requested) and which is insured in accordance with
the terms of the Agreement; provided, that, the aggregate amount of Inventory
constituting Eligible Domestic In-Transit Inventory for purposes of the
calculation of the Borrowing Base at any time will not exceed $7,000,000.

“Eligible Foreign Account Debtor” means a Subsidiary of each of the following
entities, which Subsidiary does not maintain its chief executive office in the
United States or is not organized under the laws of any State of the United
States: (a) Whirlpool Corporation, (b) PPG Industries, (c) Valspar Corporation,
(d) Corning Inc., (e) 3M Company, (f) Dow Chemical Company, (g) Meadwestvaco
Corporation, (h) Avery Dennison Corporation, (i) Baxter International, (j) The
Procter & Gamble Company and (k) Stanley Black & Decker, Inc.

“Eligible Foreign Accounts” means Accounts that would otherwise be Eligible
Accounts (other than for the Account Debtor of such Account not maintaining its
chief executive office in the United States or not being organized under the
laws of the United States or any state thereof) for which the Account Debtor is
an Eligible Foreign Account Debtor; provided, that, (a) such Accounts are
invoiced from the United States and payable in US Dollars, (b) such Eligible
Foreign Account Debtor maintains a rating from S&P of BBB- or better and (c) the
aggregate amount of Accounts constituting Eligible Foreign Accounts for purposes
of the calculation of the Borrowing Base at any time will not exceed
$15,000,000.

“Eligible Inventory” means Inventory owned by any Borrower consisting of
finished goods held for sale in the ordinary course of its business and raw
materials for such finished goods, that complies

 



--------------------------------------------------------------------------------

with each of the representations and warranties respecting Eligible Inventory
made in the Loan Documents, and that is not excluded from being Eligible
Inventory as a result of the failure to satisfy any of the criteria set forth
below. In determining the amount to be so included, Inventory shall be valued at
the lower of cost or market on a basis consistent with historical accounting
practices of Borrowers, without regard to intercompany profit or increases for
currency exchange rates. An item of Inventory shall not be included in Eligible
Inventory if:

 

  •  

a Borrower does not have good and valid title thereto,

 

  •  

a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of Borrowers),

 

  •  

it is not located at one of the Borrower’s owned or leased locations in the
continental United States or Canada,

 

  •  

it is in-transit to or from a location of a Borrower (other than in-transit
between a Borrower’s location in the continental United States or Canada and
another Loan Party’s location in the continental United States or Canada) unless
such Inventory is Eligible Domestic In-Transit Inventory,

 

  •  

it is located on real property leased by a Borrower (unless Agent has a received
a satisfactory Collateral Access Agreement executed by the lessor with respect
thereto or established a reserve in respect thereof) or in a contract warehouse
(unless Agent has received a satisfactory Collateral Access Agreement executed
by the warehouseman with respect thereto or established a reserve in respect
thereof and is segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises of such warehouse) unless such Inventory
is Eligible Domestic In-Transit Inventory;

 

  •  

it is the subject of a bill of lading or other document of title (other than the
same delivered to Agent as to goods in transit between locations of Loan Parties
as provided in clause (d) above),

 

  •  

subject to clause (h) below, it is not subject to the valid and perfected first
priority Lien of Agent,

 

  •  

it is subject to any Lien other than Agent’s Lien and those permitted in clauses
(b), (c) or (d) of the definition of Permitted Liens (but only to the extent
that Agent has established a reserve in respect thereof) and any other liens
permitted under this Agreement that are subject to an intercreditor agreement in
form and substance reasonably satisfactory to Agent between the holder of such
Lien and Agent,

 

  •  

it consists of goods returned or rejected by a Borrower’s customer,

 

  •  

it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process, or goods that constitute spare parts, packaging and
shipping materials, supplies used or consumed in Borrowers’ business, bill and
hold goods, defective goods, “seconds,” or Inventory acquired on consignment,

 

  •  

it contains or bears any intellectual property rights licensed to such Borrower
unless Agent is satisfied that it may sell or otherwise dispose of such
Inventory without • infringing the rights of such licensor, • violating any
contract with such licensor, • incurring any liability with respect to the
payment of royalties other than royalties incurred pursuant to the sale of such
Inventory under the current licensing agreement (provided, that, as of the date
hereof based on the information received by Agent

 



--------------------------------------------------------------------------------

 

prior to the date hereof, the only license agreements that restrict Agent’s
ability to dispose of any Inventory are those that Agent has identified to
Administrative Borrower on or prior to the date hereof), or

 

  •  

it was acquired in connection with a Permitted Acquisition, until the completion
of an appraisal and field examination of such Inventory, in each case,
reasonably satisfactory to Agent (which appraisal and field examination may be
conducted prior to the closing of such Permitted Acquisition).

The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent based on
either: (i) an event, condition or other circumstance arising after the Closing
Date, or (ii) an event, condition or other circumstance existing on the Closing
Date to the extent that such event, condition or circumstance has not been
identified by a Borrower to the field examiners of Agent prior to the Closing
Date (except to the extent that it may have been identified but Agent, in
consultation with Borrowers, has intentionally elected not to establish a
reserve with respect thereto as of the Closing Date), in either case under
clause (i) or (ii) which adversely affects or could reasonably be expected to
adversely affect the Inventory as determined by Agent in its Permitted
Discretion. Any Inventory that is not Eligible Inventory shall nevertheless be
part of the Collateral. For avoidance of doubt, any Inventory determined
ineligible under more than one clause above shall be calculated without
duplication.

“Eligible Transferee” means • a commercial bank organized under the laws of the
United States, or Canada or any state or province thereof, and having total
assets in excess of $500,000,000, • a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development or a political subdivision of any such country and
which has total assets in excess of $500,000,000, provided that such bank is
acting through a branch or agency located in the United States, • a finance
company, insurance company, or other financial institution or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business and having (together with its Affiliates) total
assets in excess of $500,000,000, • any Affiliate (other than individuals) of a
pre-existing Lender, and • any other Person approved by Agent. Nothing in this
definition shall be construed to affect the rights of Administrative Borrower to
consent to any assignment of any Lender’s rights and obligations under the
Agreement to an Eligible Transferee in accordance with Section 13.1 of the
Agreement.

“Environmental Law” means any and all Federal, State, Provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liabilities” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 



--------------------------------------------------------------------------------

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interests” shall mean, with respect to any Person, all of the shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other
equity, ownership or profit interests at any time outstanding, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other interests in) such Person or warrants, rights or options for the
purchase or acquisition from such Person of such shares (or such other
interests), but excluding any interests in phantom equity plans and any debt
security that is convertible into or exchangeable for such shares, and all of
the other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Parent within the meaning of Section 414(b) or (c) of
the IRC (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the IRC).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any US Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a US Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification to a US Borrower or any
ERISA Affiliate that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate a Pension Plan, or the treatment of a Pension
Plan amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan within
the meaning of Section 430 of the Code or Section 303 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Parent or any
ERISA Affiliate.

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess Availability” shall mean, as of any date of determination, the sum of US
Excess Availability plus Canadian Excess Availability.

“Excess Availability Conditions” means at any time that either (a) Excess
Availability is less than ten percent (10%) of the Maximum Credit for any one
(1) Business Day, (b) US Excess Availability is less than seven and one-half
percent (7.5%) of the Maximum Credit for any one (1) Business Day, (c) Excess
Availability is less than twelve and one-half percent (12.5%) of the Maximum
Credit for any three (3) consecutive Business Days or (d) US Excess Availability
is less than ten percent (10%) of the Maximum Credit for any three
(3) consecutive Business Days.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.



--------------------------------------------------------------------------------

“Exchange Rate” means on any date, as determined by Agent, the spot selling rate
posted by Reuters on its website for the sale of the applicable currency for US
Dollars or applicable Judgment Currency at approximately 11:00 a.m., local time,
on such date; provided, that if, for any reason, no such spot rate is being
quoted, the spot selling rate shall be determined by reference to such publicly
available service for displaying exchange rates as may be reasonably selected by
Agent, or, in the event no such service is available, such spot selling rate
shall instead be the rate reasonably determined by Agent as the spot rate of
exchange in the market where its foreign currency exchange operations in respect
of the applicable currency are then being conducted, at or about 11:00 a.m.,
local time, on the applicable date for the purchase of the relevant currency for
delivery two (2) Business Days later.

“Excluded Subsidiary” means (a) any CFC if the pledge of its assets or more than
sixty-five percent (65%) of its voting shares in favor of Agent would result in
adverse tax consequences to Parent, (b) any Subsidiary of a CFC, (c) CFC Holding
Company and (d) each Immaterial Subsidiary.

“Existing Credit Facility” means the Amended and Restated Credit Agreement,
dated as of April 4, 2007, by and among The ColorMatrix Corporation, ColorMatrix
UK Holdings Ltd., certain of their Affiliates, the lenders party thereto,
General Electric Capital Corporation, as US Agent and GE Corporate Finance SAS,
as European Agent, and the other agreements, documents and instruments executed
in connection therewith.

“Existing Letters of Credit” means those letters of credit issued for the
account of a Borrower by an Issuing Lender and outstanding on the Closing Date,
which are described on Schedule E-1 to the Agreement.

“Existing Note Secured Debt Limit” means the amount of any Indebtedness that may
be secured by Permitted Liens (as defined in the 2020 Notes Indenture) up to the
amounts set forth in clause (b) of such definition thereof. As of the date
hereof, the only such limitation that is applicable to the Indebtedness under
the Agreement is set forth in Section 4.12 of the 2020 Note Indenture.

“Existing Subordinated Loan Agreement” means the Senior Subordinated Loan
Agreement, dated as of April 4, 2007, by and among The ColorMatrix Corporation,
ColorMatrix UK Holdings, Ltd., the other credit parties thereto, OFS Agency
Services, LLC, as US Agent and European Agent and the lenders party thereto.

“Existing Securitization Facility” means the Second Amended and Restated
Receivables Purchase Agreement, dated as of June 26, 2007, by and among PolyOne
Funding Corporation, as seller, Parent, as servicer, the banks and other
financial institutions party thereto, as purchasers and Citicorp U.S.A, Inc., as
agent, and the other agreements, documents and instruments executed in
connection therewith.

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the IRC (and any successor
thereto), the United States Treasury Regulations promulgated thereunder and
published guidance with respect thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” means the fee letter, dated of even date with the Agreement, among
Borrowers and Agent, in form and substance reasonably satisfactory to Agent.

 



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, for any Person and its Subsidiaries, with
respect to any date of determination, the ratio of (a) the amount equal to
(i) Consolidated EBITDA of any such Person and its Subsidiaries on a
consolidated basis, as of the end of a fiscal month for the immediately
preceding twelve (12) consecutive fiscal months for which Agent has received
financial statements, minus (ii) Capital Expenditures of such Person and its
Subsidiaries during such period to the extent not financed by a third party, to
(b) Fixed Charges of such Person and its Subsidiaries for such period.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Consolidated Interest Expense paid in cash during
such period, (b) principal payments in respect of Indebtedness that are required
to be paid during such period (excluding (i) any payments required to be made
under the Term Loan Agreement based on excess cash flow, (ii) the repayment of
the 2011 Notes, the 2012 Notes and the 2015 Notes and (iii) other mandatory
prepayments made with Net Cash Proceeds arising from the transaction requiring
such mandatory prepayment under the terms of the applicable Indebtedness), and
(c) all Federal, State, Provincial, local and foreign income taxes paid in cash
during such period, and (d) all Restricted Payments paid in cash during such
period, provided, that, so long as at the time of any Restricted Payments used
to purchase the common Equity Interests of Parent, and after giving effect
thereto, the aggregate amount of Excess Availability plus Qualified Cash is
greater than $125,000,000 (and on and after any assets of ColorMatrix Group,
Inc. or any of its Subsidiaries may be included in the Borrowing Base, greater
than $140,000,000), such Restricted Payments in an aggregate amount of up to
$25,000,000 in the 2011 fiscal year of Parent and up to $50,000,000 in the 2012
fiscal year of Parent shall not be included in Fixed Charges.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC Section 7701(a)(30).

“Foreign Subsidiary” means a direct or indirect Subsidiary of a Loan Party
organized or incorporated under the laws of a jurisdiction other than a State of
the United States, the United States, the District of Columbia, a Province or
Territory of Canada or Canada.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letters of Credit with respect to Letters of Credit issued by such
Issuing Lender other than outstanding Letters of Credit as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or subject to Letter of Credit Collateralization in accordance with the
terms hereof, and (b) with respect to any Swingline Lender, such Defaulting
Lender’s Pro Rate Share of outstanding Swing Loans made by such Swing Lender
other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.10(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, that, all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, articles of association, by-laws, certificate of
formation, limited liability agreement, limited partnership agreement or other
organizational documents of such Person.

 



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means, collectively, US Guarantors and Canadian Guarantors.

“Guaranty” means the guaranty, dated of even date with the Agreement, by US Loan
Parties in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers in respect of the US Obligations and the Canadian Obligations.

“Hazardous Materials” means • substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, • oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, • any flammable substances or explosives
or any radioactive materials, and • asbestos in any form or electrical equipment
that contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement; sometimes being
collectively referred to herein as “Hedge Agreements”.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.

“Hedge Provider” means any Lender or any of its Affiliates; provided, that, no
such Person shall constitute a Hedge Provider unless and until Agent shall have
received a Bank Product Provider Agreement from such Person, and with respect to
the applicable Hedge Agreement, within ten (10) days after the execution and
delivery of such Hedge Agreement with Parent or its Subsidiaries.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreement,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for Hedge

 



--------------------------------------------------------------------------------

Agreements, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Hedge Agreements
(which may include a Lender or any Affiliate of a Lender) or by such other
method as the Hedge Provider with respect thereto may use for such purposes.

“Immaterial Subsidiary” means, as at any date, any Subsidiary of Parent set
forth on Schedule I-1 of the Agreement (as may be amended from time to time by
notice from Parent to Agent), provided, that, any Subsidiary designated as an
Immaterial Subsidiary (a) did not, as of the last day of the fiscal quarter of
Parent most recently ended, have assets with a value in excess of three percent
(3%) of total assets or revenues representing in excess of three percent (3%) of
total revenues of Parent and its Subsidiaries, in each case, on a consolidated
basis as of such date, (b) taken together with all Immaterial Subsidiaries as of
the last day of the fiscal quarter of Parent most recently ended, did not have
assets with a value in excess of seven and one-half percent (7.5%) of total
assets or revenues representing in excess of seven and one-half percent
(7.5%) of total revenues of Parent and its Subsidiaries, in each case, on a
consolidated basis as of such date, (c) no assets of any such Subsidiary shall
be included in the Borrowing Base, and (d) no such Subsidiary shall conduct
either manufacturing or sales activities.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

  •  

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds (other than surety or similar bonds), debentures,
notes, loan agreements or other similar instruments;

 

  •  

the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

  •  

the Hedge Termination Value of any Hedge Agreement;

 

  •  

all obligations of such Person to pay the deferred purchase price of property or
services (other than (i) current trade accounts payable in the ordinary course
of business in accordance with customary trade practices and (ii) earnouts or
similar obligations unless and until such amounts are earned);

 

  •  

indebtedness of others (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

  •  

all obligations of such Person in respect of Capital Leases and all monetary
obligations of such Person under (i) a so-called synthetic, off-balance sheet or
tax retention lease, or (ii) an agreement for the use or possession of property
(including sale and leaseback transactions), in each case, creating obligations
that do not appear on the balance sheet of such Person but which, upon the
application of the Bankruptcy Code or any other debtor relief laws to such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment) and all obligations of such Person in respect of
transactions entered into by such Person that are intended to function primarily
as a borrowing of funds (including any minority interest transactions that
function primarily as a borrowing) but are not otherwise included in the
definition of “Indebtedness” or as a liability on the consolidated balance sheet
of such Person and its Subsidiaries in accordance with GAAP;

 



--------------------------------------------------------------------------------

  •  

all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in cash, Cash Equivalents or other “Indebtedness” in respect of
any Disqualified Equity Interest in such Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

 

  •  

any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above (but specifically excluding the Series G
Guarantee other than for purposes of Section 8.5).

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code the CCAA or the BIA or under any
other provincial, state or federal bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated of even date with the Agreement, executed and delivered by
certain Loan Parties and certain of their Subsidiaries and Agent, the form and
substance of which is reasonably satisfactory to Agent.

“Interest Period” means, (a) with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending one (1), two (2), or three (3) months thereafter and
(b) with respect to each BA Rate Loan, a period commencing on the date of making
of such BA Rate Loan (or the continuation of a BA Rate Loan or the conversion of
a Base Rate Loan in Canadian Dollars to a BA Rate Loan and ending one (1), two
(2), or three (3) months thereafter; provided, that, in each case, • interest
shall accrue at the applicable rate based upon the LIBOR Rate or BA Rate, as
applicable from and including the first day of each Interest Period to, but
excluding, the day on which any Interest Period expires, • any Interest Period
that would end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, • with respect to an Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period), the
Interest Period shall end on the last Business Day of the calendar month that is
one (1), two (2), or three (3) months after the date on which the Interest
Period began, as applicable, and • Borrowers may not elect an Interest Period
which will end after the Maturity Date.

“Inventory” means inventory (as such term is defined in the Code).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other

 



--------------------------------------------------------------------------------

acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit (including a
division) or all or substantially all of the business of, such Person. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IRC” means the Internal Revenue Code of 1986, as amended, as in effect from
time to time.

“Issuing Lender” means • any issuer of Existing Letters of Credit, but only as
to such Existing Letters of Credit and not as to any other Letters of Credit,
and • WFCF, Bank of America, N.A. or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing Letters
of Credit or Reimbursement Undertakings pursuant to Section 2.9 of the Agreement
and the Issuing Lender shall be a Lender.

“Judgment Currency” has the meaning specified in Section 17.15 of the Agreement.

“Juffali Investment” means an initial Investment in the amount of approximately
$2,500,000 made by Parent and/or its Subsidiaries in the existing joint venture
with E.A. Juffali & Brothers Company Limited, together with any additional
Investments made by Parent and/or its Subsidiaries in such joint venture in an
amount not to exceed $20,000,000 in the aggregate.

“Laws” means, collectively, all international, foreign, Federal, State,
Provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of the Lenders or any one
or more of them.

“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all • costs or expenses (including taxes, and
insurance premiums) that were due and owing by Parent or its Subsidiaries and
were, in accordance with the provisions of the Loan Documents, paid, advanced,
or incurred by the Lender Group, • reasonable out-of-pocket fees or charges paid
or incurred by Agent in connection with the Lender Group’s transactions with
Parent or its Subsidiaries under any of the Loan Documents, including, fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
PPSA and UCC searches and including searches with the patent and trademark
office, the copyright office, or the department of motor vehicles, or similar
searches with respect to Canadian Loan Parties), filing, recording, publication,
appraisal (including periodic collateral appraisals to the extent of the fees
and charges (and up to the amount of any limitation) contained in the Agreement
or the Fee Letter), real estate surveys, real estate title policies and
endorsements, and environmental audits, • Agent’s customary fees and charges (as
adjusted from time to time) with respect to the disbursement of funds (or the
receipt of funds) to or for the account of any Borrower (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, • out-of-pocket



--------------------------------------------------------------------------------

charges paid or incurred by Agent resulting from the dishonor of checks payable
by or to any Loan Party, • all reasonable and documented out-of-pocket expenses
and costs heretofore and from time to time hereafter incurred by Agent during
the course of periodic field examinations of the Collateral and Borrowers’
operations, plus a per diem charge at Agent’s then standard rate for Agent’s
examiners in the field and office (which rate as of the date hereof is $1,000
per person per day), and a per diem charge at Agent’s then standard rate for the
establishment of electronic collateral reporting systems, subject to the
limitations set forth in Section 5.7 of the Agreement, • reasonable
out-of-pocket costs and expenses of third party claims or any other suit paid or
incurred by the Lender Group in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents, • Agent’s
and each Arranger’s reasonable and documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees of not more than one primary counsel in
the United States, one primary counsel in Canada and one local counsel in each
relevant jurisdiction) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating, or amending
the Loan Documents, • subject to the limitations set forth below in this clause
(h), Agent’s and each Lender’s reasonable out-of-pocket costs and expenses
(including reasonable accountants, consultants, and other advisors fees and
expenses and reasonable attorneys’ fees for not more than one primary counsel in
the United States, one primary counsel in Canada and one local counsel in each
relevant jurisdiction and up to one additional counsel in the United States and
one additional counsel in Canada for all other Lenders taken together) incurred
in connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning Parent or any of its Subsidiaries or in exercising rights or remedies
under the Loan Documents, or defending the Loan Documents, irrespective of
whether suit is brought, or in taking any Remedial Action concerning the
Collateral permitted by the Agreement, and including, during the continuance of
an Event of Default, in gaining possession of, maintaining, handling,
preserving, storing, shipping, selling, preparing for sale, or advertising to
sell the Collateral, or any portion thereof, irrespective of whether a sale is
consummated, and • usage charges, charges, fees, costs and expenses for
amendments, renewals, extensions, transfers, or drawings from time to time
imposed by the Underlying Issuer or incurred by the Issuing Lender in respect of
Letters of Credit and out-of-pocket charges, fees, costs and expenses paid or
incurred by the Underlying Issuer or Issuing Lender in connection with the
issuance, amendment, renewal, extension, or transfer of, or drawing under, any
Letter of Credit or any demand for payment thereunder.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.

“Letter of Credit Collateralization” means either • providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent in an amount equal to one hundred three percent
(103%) of the then existing Letter of Credit Usage, • causing the Letters of
Credit to be returned to the Issuing Lender, or • providing Agent with a standby
letter of credit, in form and substance reasonably satisfactory to Agent, from a
commercial bank acceptable to Agent (in its sole discretion) in an amount equal
to one hundred three percent (103%) of the then existing Letter of Credit Usage;
it being understood that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding and that any such fees that accrue must be an amount that can be
drawn under any such standby letter of credit.



--------------------------------------------------------------------------------

“Letter of Credit Disbursement” means a US Letter of Credit Disbursement or a
Canadian Letter of Credit, Disbursement, as applicable.

“Letter of Credit Usage” means US Letter of Credit Usage or Canadian Letter of
Credit Usage, as applicable.

“LIBOR Deadline” has the meaning specified therefor in Section 2.10(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.10(a) of the
Agreement.

“LIBOR Rate” means the rate per annum rate appearing on Bloomberg L.P.’s (the
“Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) two (2) Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, hypothec or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

“Loan Account” means the US Loan Account or the Canadian Loan Account, as the
case may be.

“Loan Documents” means the Agreement, any US Borrowing Base Certificate, any
Canadian Borrowing Base Certificate, the Controlled Account Agreements, the
Control Agreements, any Copyright Security Agreement, the Fee Letter, the
Guaranty, the Term Loan Intercreditor Agreement, any Intercompany Subordination
Agreement, the Letters of Credit, the Mortgages, any Patent Security Agreement,
the Security Agreement, any Trademark Security Agreement, any perfection
certificate, any note or notes executed by any Borrower in connection with the
Agreement and payable to any member of the Lender Group, any Canadian Security
Document, any letter of credit application entered into by any Borrower in
connection with the Agreement, and any other agreement entered into, now or in
the future, by Parent or any of its Subsidiaries in connection with the
Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Loans” means Revolving Loans, Swing Loans, Overadvances and Protective
Advances.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.



--------------------------------------------------------------------------------

“Material Adverse Effect” means • a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of Parent and its
Subsidiaries taken as a whole, or as it relates to representations and
warranties specifically relating to the Revolving Loan Priority Collateral, of
Loan Parties taken as a whole, • a material impairment of the rights and
remedies of Agent or any Lender under the Loan Documents taken as a whole, or of
the ability of any Loan Party to perform its obligations under the Loan
Documents to which it is a party, or • a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract or
agreement the loss of which has, or could reasonably be expected to have, a
Material Adverse Effect.

“Material Real Property” means fee owned real property with a fair market value
in excess of $5,000,000.

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

“Maximum Credit” means the sum of the US Maximum Credit and the Canadian Maximum
Credit, provided, that, in no event shall the Maximum Credit exceed
$300,000,000, as such amount may be decreased by the amount of decreases in the
US Commitments in accordance with Section 2.3(c) of the Agreement or as such
amount may be increased by the amount of increases in the US Commitments in
accordance with Section 2.12 of the Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgage Policies” has the meaning specified therefor in Section 4(b) to
Schedule 5.16.

“Mortgaged Property” means the real property that is owned by any Loan Party on
the Closing Date listed on Schedule M-1 and any Material Real Property acquired
after the Closing Date.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means a plan within the meaning of Section 210(a) of
ERISA or Section 413(c) of the IRC to which Parent or any ERISA Affiliate is
obligated to make contributions.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents received by any
Loan Party or any Restricted Subsidiary in respect of any sale or other
disposition (including any involuntary loss, damage or destruction or
involuntary condemnation, seizure or taking or confiscation or requisition) or
issuance or incurrence of Indebtedness or issuance of any Equity Interests
(including any cash received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as and when received in cash), net of
(a) reasonable and customary fees and expenses associated in connection
therewith (including, without limitation, legal, accounting and investment
banking fees, sales commissions and placement fees), (b) taxes paid or payable
to any taxing authorities by Parent or such Subsidiary in connection with such
sale or other disposition, in each case to the extent, but only to the extent,
that the amounts so deducted are, at the time of receipt of such cash, actually
paid or payable to a



--------------------------------------------------------------------------------

Person that is not an Affiliate of Parent or any of its Subsidiaries, and are
properly attributable to such transaction, (c) in the case of any such sale or
other disposition, the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than Indebtedness owing to Agent or any Lender under the
Agreement or the other Loan Documents and Indebtedness assumed by the purchaser
of such asset) which is required to be, and is, repaid in connection with such
sale or disposition (including, without limitation, prepayment premiums and/or
penalties thereon), (d) in the case of any sale or other disposition, any
portion of such proceeds deposited in an escrow account or subject to a similar
arrangement in any event in accordance with the terms of such sale or other
disposition (provided that such amounts shall be treated as Net Cash Proceeds
upon the receipt of cash from such escrow account by such Loan Party or such
Subsidiary) and (e) in the case of any sale or other disposition, any portion of
any such proceeds which Parent determines in good faith should be reserved for
post-closing adjustments and indemnities; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by any Loan Party or any Subsidiary in any such sale or other
disposition, or issuance or incurrence of Indebtedness of issuance of any Equity
Interests.

“Net Recovery Percentage” means the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of Eligible Inventory at such time on a “net orderly
liquidation value” basis as set forth in the most recent acceptable inventory
appraisal received by Agent in accordance with the requirements of the
Agreement, net of operating expenses, liquidation expenses and commissions
reasonably anticipated in the disposition of such assets and (b) the denominator
of which is the original cost of the aggregate amount of the Eligible Inventory
subject to such appraisal.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Loan Party” means a Subsidiary of Parent that is not a Loan Party.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means • all loans (including the Revolving Loans (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, covenants, and duties of any kind and description owing
by any Loan Party pursuant to or evidenced by the Agreement or any of the other
Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that any Borrower is required to pay or reimburse by
the Loan Documents or by law or otherwise in connection with the Loan Documents,
• all debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by any Borrower or any other Loan
Party to an Underlying Issuer now or hereafter arising from or in respect of
Underlying Letters of Credit, and • all Bank Product Obligations. Any reference
in the



--------------------------------------------------------------------------------

Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the IRC and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430 and 436
of the IRC and Sections 302 and 303 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) (excluding a Multiple Employer Plan or a
Multiemployer Plan) that is maintained or is contributed to by Parent and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
Pension Funding Rules.

“Permitted Acquisition” means any Acquisition; provided, that:

 

  •  

as of the date of any such Acquisition and after giving effect thereto, no Event
of Default shall exist or have occurred and be continuing,

 

  •  

(i) the Excess Availability at any time during the immediately preceding sixty
(60) consecutive day period shall have been not less than twenty percent
(20%) of the Maximum Credit and (ii) the US Excess Availability at any time
during the immediately preceding sixty (60) consecutive day period shall have
been not less than fifteen percent (15%) of the Maximum Credit, and after giving
effect to the Acquisition and the making of any payment in respect thereof, on a
pro forma basis using the most recent calculation of the Borrowing Base
immediately prior to any such payment, the Excess Availability and the US Excess
Availability shall be not less than the applicable amount specified above,

 

  •  

the Acquisition shall be with respect to an operating company or division or
line of business that engages in a line of business substantially similar,
reasonably related or incidental to, or a reasonable extension of, the business
that Parent and its Subsidiaries are engaged in,



--------------------------------------------------------------------------------

  •  

in the case of any Acquisition of Equity Interests, the board of directors (or
other comparable governing body) of the Person to be acquired shall have duly
approved such Acquisition and such person shall not have announced that it will
oppose such Acquisition or shall not have commenced any action which alleges
that such Acquisition will violate applicable law,

 

  •  

in the case of any Acquisition that involves consideration in the aggregate in
excess of $35,000,000 or on and after the aggregate amount of the consideration
for all Acquisitions after the Closing Date is in excess of $75,000,000, as to
any Acquisition thereafter, Agent shall have received not less than fifteen
(15) Business Days prior to the anticipated closing date of the proposed
Acquisition prior written notice of the proposed Acquisition, and including the
(i) parties to such Acquisition, (ii) the proposed date and amount of the
Acquisition, (iii) description of the assets or shares to be acquired and
(iv) the total purchase price for the assets to be purchased and the terms of
payment of such purchase price), together with copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,

 

  •  

in the case of any Acquisition that involves consideration in the aggregate in
excess of $35,000,000 or on and after the aggregate amount of the consideration
for all Acquisitions after the Closing Date is in excess of $75,000,000, as to
any Acquisition thereafter, Agent shall have received reasonably satisfactory
projections for the period that is the lesser of six (6) months or until the end
of the then current fiscal year after the date of such Acquisition showing, on a
pro forma basis after giving effect to the Acquisition, (i) minimum Excess
Availability at all times during such period of not less than twenty percent
(20%) of the Maximum Credit and (ii) minimum US Excess Availability at all times
during such period of not less than fifteen percent (15%) of the Maximum Credit,

 

  •  

any such newly-created or acquired Subsidiary shall comply with the requirements
of Section 5.11 to the extent applicable;

 

  •  

in the case of any Acquisition that involves consideration in the aggregate in
excess of $35,000,000 or on and after the aggregate amount of the consideration
for all Acquisitions after the Closing Date is in excess of $75,000,000, as to
any Acquisition thereafter, Parent shall have delivered to Agent and each
Lender, at least five (5) Business Days prior to the date on which any such
Acquisition is to be consummated, a certificate of an Authorized Person, in form
and substance reasonably satisfactory to Agent and the Required Lenders,
certifying that all of the requirements set forth in this definition of
Permitted Acquisition have been satisfied or will be satisfied on or prior to
the consummation of such purchase or other acquisition;

 

  •  

if Parent requests that any assets acquired pursuant to such Acquisition be
included in the Borrowing Base, Agent shall have completed a field examination
with respect to the business and assets subject to the Acquisition (the
“Acquired Business”) in accordance with Agent’s customary procedures and
practices and as otherwise required by the nature and circumstances of the
business of the Acquired Business, the scope and results of which shall be
satisfactory to Agent in its Permitted Discretion and any Accounts or Inventory
of the Acquired Business shall only be Eligible Accounts or Eligible Inventory
to the extent that Agent has so completed such field examination with respect
thereto and as to Inventory has received a satisfactory appraisal (and has
completed customary legal due diligence with respect thereto with results
satisfactory to Agent) and the criteria for Eligible Accounts and Eligible
Inventory set forth herein are satisfied with respect thereto in accordance with
this Agreement (or such other or additional criteria as Agent may, at its
option, establish with respect thereto in accordance with the definitions of
Eligible Accounts or Eligible Inventory, as applicable, and subject to such
reserves as Agent may establish in connection with the Acquired Business in
accordance with Sections 2.1(e) and 2.1(f) of the Agreement).



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in good faith in the exercise
of its reasonable business judgment based on how an asset-based lender with
similar rights providing a credit facility of the type set forth herein would
act in similar circumstances at the time with the information then available to
it.

“Permitted Dispositions” means:

 

  •  

sales or other dispositions of obsolete or worn out property or assets that are
no longer necessary or required for the operation of the business (including
insignificant or immaterial parcels of Real Property), whether now owned or
hereafter acquired, in the ordinary course of business,

 

  •  

sales of Inventory in the ordinary course of business,

 

  •  

the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

 

  •  

sales or other dispositions of assets (other than Revolving Loan Priority
Collateral) to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property,

 

  •  

the sale or other disposition of property by Parent or any Subsidiary of Parent
to any Loan Party or other Subsidiary, provided, that, (i) if the transferor of
such property is a Borrower, then the transferee thereof must be another Loan
Party, (ii) if the transferor of such property is a Guarantor, then the
transferee must be either a Borrower or Guarantor, (iii) to the extent such
transaction constitutes an Investment, such transaction is a Permitted
Investment and (iv) to the extent of any Lien of Agent with respect to such
property prior to its sale or other disposition, the Lien of Agent on such
property shall continue in all respects and shall not be deemed released or
terminated as a result of such sale or other disposition and Borrowers and
Guarantors shall execute and deliver such agreements, documents and instruments
as Agent may request with respect thereto,

 

  •  

dispositions permitted by Section 6.3,

 

  •  

the sale of accounts receivable in connection with the collection or compromise
thereof in the ordinary course of business consistent with the practices of
Parent and its Subsidiaries as of the date hereof,

 

  •  

the grant by Parent and its Subsidiaries after the date hereof of a
non-exclusive license of any Intellectual Property owned by Parent and its
Subsidiaries in the ordinary course of business consistent with past practice,

 

  •  

the granting of Permitted Liens,

 

  •  

any involuntary loss, damage or destruction of property, or any involuntary
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition of use of property,

 

  •  

the leasing, subleasing or non-exclusive licensing or sublicensing of tangible
assets (which shall not include Inventory) or intangible assets (or an
assignment of a lease or license or sublease of assets of any Loan Party in the
ordinary course of business that do not materially interfere with the business
of Parent and its Restricted Subsidiaries, taken as a whole,



--------------------------------------------------------------------------------

  •  

the abandonment or other disposition of intellectual property in the ordinary
course of business consistent with past practices that is not material and is no
longer used or useful in the business of Parent or its Subsidiaries,

 

  •  

the making of a Restricted Payment or a Permitted Investment that in each case
is expressly permitted to be made pursuant to the Agreement,

 

  •  

sales or other dispositions of the Real Property listed on Schedule P-1;

 

  •  

sales by Parent or any of its Restricted Subsidiaries of property (other than
Revolving Loan Priority Collateral) pursuant to any arrangement, directly or
indirectly, with any person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Lease-Back Transaction”); provided, that,
• the lease contemplated by such Sale and Lease-Back Transaction is executed
within two hundred seventy (270) days of the sale of such property, and
• subject to the terms of the Term Loan Intercreditor Agreement, to the extent
Net Cash Proceeds in excess of $10,000,000 for any one disposition and in excess
of $50,000,000 for all dispositions in any fiscal year are received, the Net
Cash Proceeds resulting from such disposition pursuant to this clause shall be
applied to the Obligations, if not otherwise applied to repay Term Loan
Indebtedness or any other Indebtedness which is required to be repaid with such
Net Cash Proceeds under the terms of such Indebtedness,

 

  •  

any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or other litigation claims in the ordinary
course of business (other than any such contractual rights or claims related to
Accounts, payment intangibles or Inventory constituting Revolving Loan Priority
Collateral) ,

 

  •  

the termination of any Hedge Agreement,

 

  •  

any other sale or other disposition of property by Parent or any Restricted
Subsidiary for consideration in any one case not to exceed $1,000,000, or in the
case of any sale or other disposition of Revolving Loan Priority Collateral, in
the aggregate as to all such sales or other dispositions, not to exceed
$2,500,000,

 

  •  

sales of interests in or assets of Unrestricted Subsidiaries or Immaterial
Subsidiaries,

 

  •  

sales or other transfers by a Loan Party of any Equity Interests held in a first
tier Subsidiary that is organized under the laws of a jurisdiction other than
the United States, to a Restricted Subsidiary (including any Excluded
Subsidiary), provided, that, one hundred percent (100%) (or sixty-five percent
(65%) in the case of any first tier Foreign Subsidiary) of the Equity Interests
of the Restricted Subsidiary to whom such Equity Interests are sold or otherwise
transferred are subject to the Lien of Agent pursuant to the Loan Documents,

 

  •  

sales or other dispositions of assets of Loan Parties not otherwise subject to
the provisions set forth in this definition, provided, that, as to any such sale
or other disposition, each of the following conditions is satisfied:

 

  •  

not less than seventy-five percent (75%) of the consideration to be received by
the Loan Parties shall be paid or payable in cash and shall be paid
contemporaneously with consummation of the transaction,



--------------------------------------------------------------------------------

  •  

the consideration received by such Loan Party in respect of the sale or other
disposition of such assets shall be for the fair value of such assets determined
in a commercially reasonable manner based on an arm’s length transaction,

 

  •  

in the case of any sale or other disposition of Revolving Loan Priority
Collateral, as of the date of such sale or other disposition and after giving
effect thereto, using the most recent calculation of the Borrowing Base prior to
the date of any such payment, on a pro forma basis, Excess Availability shall be
not less than twenty percent (20%) of the Maximum Credit and US Excess
Availability shall be not less than fifteen percent (15%) of the Maximum Credit,

 

  •  

at any time a Cash Dominion Event exists, subject to the terms of the Term Loan
Intercreditor Agreement, in the case of any sale or other disposition of
Revolving Loan Priority Collateral, the Net Cash Proceeds from any such sale or
other disposition, shall be applied to the Obligations (without permanent
reduction thereof), and in the case of any sale or other disposition of any
Collateral other than Revolving Loan Priority Collateral, the Net Cash Proceeds
in excess of $10,000,000 in any one sale or other disposition or in excess of
$50,000,000 for all such sales or other dispositions in any fiscal year, shall
be applied to the Obligations,

 

  •  

the aggregate consideration for all property sold or otherwise disposed of in
reliance on this clause (u) shall not exceed $75,000,000, and

 

  •  

as of the date of any such sale or other disposition, and in each case after
giving effect thereto, no Event of Default shall exist or have occurred and be
continuing.

“Permitted Indebtedness” means:

 

  •  

Indebtedness under the Loan Documents, and including Indebtedness owed to
Underlying Issuers with respect to Underlying Letters of Credit,

 

  •  

subject to the terms of the Term Loan Intercreditor Agreement, Indebtedness
under any Term Loan Document in an aggregate outstanding principal amount not to
exceed $400,000,000 and any Refinancing Indebtedness with respect thereto,

 

  •  

Indebtedness outstanding on the date hereof and listed on Schedule P-2 and any
Refinancing Indebtedness with respect thereto,

 

  •  

guarantees • by a Loan Party of other Permitted Indebtedness of another Loan
Party, • by a Non-Loan Party of Permitted Indebtedness of another Non-Loan
Party, • by a Non-Loan Party of Permitted Indebtedness of a Loan Party unless
such Non-Loan Party shall have also provided a guarantee of the Obligations
substantially on the terms set forth in the applicable Guaranty, and • by a Loan
Party of Permitted Indebtedness of a Non-Loan Party, provided, that, (A) as of
the date of the execution and delivery of any such guarantee under this clause
(iv), and after giving effect thereto, such Loan Party would be permitted to
make a Permitted Investment in such Non-Loan Party under clause (d)(ii)(D) of
the definition of Permitted Investments, such that all of the conditions set
forth in clause (d)(ii)(D) of the definition of Permitted Investments shall be
satisfied as to any such guarantee treating the guarantee as a Permitted
Investment for this purpose, including that (1) the maximum amount of the
liability of the Loan Parties under all of such guarantees, plus (2) the amount
of the Permitted Investments by Loan Parties under such clause (d)(ii)(D), shall
not in the aggregate exceed $100,000,000 at any time outstanding, and (B) if the
Indebtedness being guaranteed is subordinated to the Obligations, such guarantee
shall be subordinated to the guarantee of the Obligations on terms at least as
favorable to Agent and the Lenders as those contained in the subordination
provisions of such Indebtedness,



--------------------------------------------------------------------------------

  •  

Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

 

  •  

contingent liabilities in respect of any indemnification obligation, adjustment
of purchase price, or similar obligation of the applicable Loan Party incurred
in connection with the consummation of one or more Permitted Acquisitions or
Permitted Dispositions,

 

  •  

other Indebtedness of Restricted Subsidiaries that are Non-Loan Parties in an
aggregate principal amount for all such Persons not to exceed $100,000,000 at
any time outstanding,

 

  •  

Acquired Indebtedness in an amount not to exceed $50,000,000 outstanding at any
one time and any Refinancing Indebtedness in respect of such Indebtedness,

 

  •  

Indebtedness incurred in the ordinary course of business under customs, stay,
performance, surety, statutory, and appeal bonds, and completion guarantees (or
obligations in respect of letters of credit related thereto),

 

  •  

Indebtedness consisting of insurance premium financing in the ordinary course of
business,

 

  •  

the incurrence by any Loan Party or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with any Loan Party’s and
its Subsidiaries’ operations and not for speculative purposes,

 

  •  

Indebtedness consisting of deferred compensation to employees of Parent or any
Restricted Subsidiary in the ordinary course of business and consistent with the
current practices of Parent and such Subsidiary,

 

  •  

Indebtedness (including obligations in respect of letters of credit or bank
guarantees or similar instruments) incurred by Parent or any Restricted
Subsidiary constituting reimbursement obligations in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance; provided, that, upon the
drawing of such letters of credit or the incurrence of such Indebtedness with
respect to reimbursement obligations regarding workers’ compensation claims,
such obligations are reimbursed within thirty (30) days following such drawing
or incurrence;

 

  •  

Indebtedness and other obligations in respect of netting services, overdraft
protections and similar arrangements in each case in connection with cash
management or treasury services arrangements and deposit accounts;

 

  •  

Indebtedness evidenced by the 2015 Notes in an aggregate outstanding principal
amount not to exceed $50,000,000 and any Refinancing Indebtedness with respect
thereto,

 

  •  

Indebtedness evidenced by the 2020 Notes in an aggregate outstanding principal
amount not to exceed $360,000,000 and any Refinancing Indebtedness with respect
thereto,

 

  •  

the Indebtedness arising under the Series G Guarantee in an aggregate
outstanding principal amount not to exceed $42,656,250,



--------------------------------------------------------------------------------

  •  

unsecured Indebtedness of any Loan Party owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by such Loan Party of the Equity
Interests of such Loan Party that has been issued to such Persons, provided,
that, the aggregate amount of all such Indebtedness outstanding at any one time
does not exceed $2,000,000,

 

  •  

guarantees by PolyOne International Finance Company in respect of Indebtedness
otherwise permitted under this Agreement of any Subsidiary that is not a Loan
Party,

 

  •  

(i) unsecured Indebtedness (including Subordinated Debt) of Parent or any other
Loan Party; provided, that, as to any such Indebtedness, — such Indebtedness
shall have a maturity date that is at least ninety-one (91) days after the
Maturity Date, and shall not include covenants, defaults and remedy provisions
that are more restrictive in any material respect to Parent and its Subsidiaries
than the Term Loan Agreement taken as a whole and shall not have any financial
maintenance covenants, — the Fixed Charge Coverage Ratio (calculated based on
the preceding twelve (12) consecutive month period ending on the fiscal month
end for which Agent has received financial statements immediately prior to the
date of the incurrence of such Indebtedness), on a pro forma basis, immediately
after giving effect to such Indebtedness shall be not less than 1.10 to 1.00,
— as of the date of the incurring of any such Indebtedness and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing, — in the case of any such Indebtedness in an aggregate principal
amount in excess of $50,000,000, such Indebtedness shall not have scheduled
amortization payments in excess of one percent (1%) of the principal amount
thereof in any fiscal year, and — if such Indebtedness is owed to a seller of
assets to Parent or any other Loan Party, it is expressly subordinate in right
of payment to the prior payment in full in cash of the Obligations and otherwise
subject to related subordination provisions on terms reasonably acceptable to
Agent, and (ii) any Refinancing Indebtedness in respect of the Indebtedness
permitted under clause (i) above,

 

  •  

unsecured Indebtedness of Parent owing to the Director of Development of the
State of Ohio in the principal amount not to exceed $2,200,000 in connection
with the construction of a facility by Parent located at 33587 Walker Road, Avon
Lake, Ohio 44012; provided, that, (i) Parent shall provide Agent with not less
than five (5) Business Days written notice prior to the incurrence of such
Indebtedness and (ii) as of the date of the incurrence of such Indebtedness and
after giving effect thereto, no Default or Event of Default shall exist of have
occurred and be continuing,

 

  •  

Indebtedness permitted by clause (d) of the definition of Permitted Investments.

“Permitted Investments” means:

 

  •  

(i) Investments in cash and Cash Equivalents of any Non-Loan Party and
(ii) Investments in cash and Cash Equivalents of any Loan Party, so long as
(solely in the case of this clause (ii)) if a Cash Dominion Event exists, no
Revolving Loans (including Swing Loans, Overadvances and Protective Advances)
are then outstanding; except that notwithstanding that any Revolving Loans
(including Swing Loans, Overadvances and Protective Advances) are outstanding,
Loan Parties may from time to time in the ordinary course of business consistent
with their current practices as of the date hereof, (A) make deposits of cash or
other immediately available funds in operating demand deposit accounts used for
disbursements to the extent required to provide funds for amounts drawn or
anticipated to be drawn shortly on such accounts and such funds may be held in
Cash Equivalents consisting of overnight investments until so drawn (so long as
such funds and Cash Equivalents are not held more than three (3) Business Days
from the date of the initial deposit thereof), and (B) make other Investments in
cash or Cash Equivalents in an aggregate amount not to exceed $10,000,000 at any
time,



--------------------------------------------------------------------------------

  •  

advances to officers, directors and employees of the Borrower and Subsidiaries
in an aggregate amount not to exceed $5,000,000 at any time outstanding, for
travel, entertainment, relocation packages and analogous ordinary business
purposes;

 

  •  

Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

 

  •  

(i) Investments by Parent and its Subsidiaries in their respective Subsidiaries
outstanding on the date hereof, and (ii) additional Investments by (A) a Loan
Party in another Loan Party, (B) a Non-Loan Party in another Non-Loan Party,
(C) a Non-Loan Party in a Loan Party, provided, that, in the case of any such
Investments constituting Indebtedness, such Indebtedness shall be subordinated
and otherwise subject to the terms and conditions of the Intercompany
Subordination Agreement, and (D) additional Investments by a Loan Party in a
Non-Loan Party, provided, that, as to any such Investment under this clause (D),
each of the following conditions is satisfied: (1) as of the date of such
Investment and after giving effect thereto, no Event of Default shall exist or
have occurred and be continuing, (2) the aggregate amount of all such
Investments after the date hereof, plus the maximum amount of the liability of
the Loan Parties under all guarantees by Loan Parties of Indebtedness of
Non-Loan Parties as provided in clause (d)(iv) of the definition of Permitted
Indebtedness, shall not, in the aggregate, exceed $100,000,000 outstanding at
any one time, (3) at any time the aggregate amount of all of such Investments is
greater than $20,000,000 and after giving effect thereto, using the most recent
calculation of the Borrowing Base prior to the date of any such Investment, on a
pro forma basis, Excess Availability shall be not less than twenty percent
(20%) of the Maximum Credit and US Excess Availability shall be not less than
ten percent (10%) of the Maximum Credit and (4) Agent shall have received
reasonably satisfactory projections for the period that is the lesser of six
(6) months or until the end of the then current fiscal year after the date of
such Investment showing, on a pro forma basis after giving effect to the
Investment, (x) minimum Excess Availability at all times during such period of
not less than twenty percent (20%) of the Maximum Credit and (y) minimum US
Excess Availability at all times during such period of not less than ten percent
(10%) of the Maximum Credit, provided, that, this clause (4) shall not be
applicable so long as: the aggregate amount of all such Permitted Investments
are less than $20,000,000, and at the time of making any such Permitted
Investment, the sum of the Excess Availability plus Qualified Cash is greater
than $125,000,000 (and on and after any assets of ColorMatrix Group, Inc. or any
of its Subsidiaries may be included in the Borrowing Base, greater than
$140,000,000);

 

  •  

Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

  •  

guarantees permitted under the definition of Permitted Indebtedness,

 

  •  

Investments existing on the date hereof (other than those referred to clause
(d)(i) of this definition above) and set forth on Schedule P-3,

 

  •  

Investments (including debt obligations and Equity Interests) received by Parent
or any of its Restricted Subsidiaries in connection with • the bankruptcy or
reorganization of any Person obligated to Parent or such Restricted Subsidiary,
• in settlement of obligations of any Person to Parent or such Subsidiary, or
disputes by Parent or such Subsidiary with, any Person, in either case arising
in the ordinary course of business, provided, that, there shall be no such
settlements with respect to Accounts or other Revolving Loan Priority Collateral
at any time an Event of Default exists or has occurred or is continuing, except
as Agent may otherwise agree, • the foreclosure with respect to any secured



--------------------------------------------------------------------------------

 

Investment or other transfer of title with respect to any secured Investment and
• the non-cash proceeds of any sale or other disposition to the extent permitted
as a Permitted Disposition,

 

  •  

advances of payroll payments to employees in the ordinary course of business
consistent with current practices,

 

  •  

guarantees by Parent or any Restricted Subsidiary of leases (other than any
Capital Lease) or of other obligations of such Restricted Subsidiary that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business, provided, that, as of the date of the execution and delivery of any
such guarantee under this clause (j), and after giving effect thereto, (i) such
Loan Party would be permitted to make a Permitted Investment in such Non-Loan
Party under clause (d)(ii)(D) of the definition of Permitted Investments, such
that all of the conditions set forth in clause (d)(ii)(D) of the definition of
Permitted Investments shall be satisfied as to any such guarantee treating the
guarantee as a Permitted Investment for this purpose except for the conditions
in clauses (2) and (4) of such clause (d)(ii)(D), and (ii) the sum of (A) the
maximum amount of the liability of Parent and such Restricted Subsidiaries under
all of such guarantees, plus (B) the amount of Letters of Credit for the benefit
of, or in connection with, the business of a Non-Loan Party (other than in the
case of a Letter of Credit for the benefit of the business of Parent and its
Subsidiaries generally) under Section 2.9(a), shall not in the aggregate exceed
$50,000,000 at any time outstanding,

 

  •  

Investments (other than an Acquisition) to the extent the consideration paid
therefor consists of Equity Interests of Parent (other than any Disqualified
Equity Interests),

 

  •  

Investments held by a Person acquired in a Permitted Acquisition to the extent
that such Investments were not made in contemplation of or in connection with
such Permitted Acquisition and were in existence on the date of such Permitted
Acquisition,

 

  •  

advances made in connection with purchases of goods or services in the ordinary
course of business, including advances to suppliers,

 

  •  

deposits of cash made in the ordinary course of business to secure performance
of operating leases,

 

  •  

deposits of cash for leases, utilities, worker’s compensation and similar
matters in the ordinary course of business,

 

  •  

Investments resulting from entering into • Bank Product Agreements, or
• agreements relative to Indebtedness arising from Hedge Agreements that is
permitted under clause (k) of the definition of Permitted Indebtedness,

 

  •  

the Juffali Investment, provided, that, all of such Investment is made prior to
the third anniversary of the Closing Date,

 

  •  

promissory notes issued by an Excluded Subsidiary payable to a Loan Party in
exchange for Equity Interests of such Loan Party transferred to such Excluded
Subsidiary pursuant to a Permitted Disposition under clause (t) of the
definition of the term Permitted Disposition,

 

  •  

Investments in Immaterial Subsidiaries or Unrestricted Subsidiaries in an
aggregate amount not to exceed $2,500,000 in any fiscal year in connection with
environmental remediation costs and expenses incurred by such Subsidiaries,



--------------------------------------------------------------------------------

  •  

Investments constituting Permitted Acquisitions,

 

  •  

Investments by a Loan Party and its Restricted Subsidiaries, including loans and
advances to any direct or indirect parent of a Loan Party, if such Loan Party or
Restricted Subsidiary would be permitted to make a Restricted Payment in such
amount under Section 6.8, provided, that, the amount of any such Investment
shall also be deemed to be a Restricted Payment under the applicable clause of
Section 6.8 for all purposes of the Agreement,

 

  •  

Investments in the ordinary course of business consisting of (i) endorsements of
instruments for collection or deposit or (ii) customary trade arrangements with
customers,

 

  •  

Investments by Parent and its Restricted Subsidiaries not otherwise permitted
under this definition; provided, that, with respect to each Investment made
pursuant to this clause (w):

 

  •  

after giving effect thereto, the aggregate amount of all such Investments
pursuant to this clause (w) (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) shall not exceed
the amount equal to the sum of (A) $75,000,000 plus (B) fifty percent (50%) of
the Consolidated Net Income for all fiscal quarters of Parent for which
Consolidated Net Income is positive and that have ended after the Closing Date
(commencing with the fiscal quarter ending on December 31, 2011) and for which
annual and quarterly financial statements shall have been received by Agent
pursuant to Section 5.1 (treated as one continuous accounting period) prior to
the date of determination, less one hundred percent (100%) of the Consolidated
Net Income for all fiscal quarters of Parent for which Consolidated Net Income
is negative and that have ended after the Closing Date (commencing with the
fiscal quarter ending on December 31, 2011) and for which annual and quarterly
financial statements shall have been delivered to Agent pursuant to Section 5.1
(treated as one continuous accounting period) prior to the date of
determination,

 

  •  

the Fixed Charge Coverage Ratio (calculated based on the preceding twelve
(12) consecutive month period ending on the fiscal month end for which Agent has
received financial statements immediately prior to the date of the incurrence of
such Indebtedness), on a pro forma basis, immediately after giving effect to
such Indebtedness shall be not less than 1.10 to 1.00,

 

  •  

as of the date of such Investment and after giving effect thereto, using the
most recent calculation of the Borrowing Base prior to the date of any such
payment, on a pro forma basis, Excess Availability shall be not less than twenty
percent (20%) of the Maximum Credit and US Excess Availability shall be not less
than fifteen percent (15%) of the Maximum Credit, and

 

  •  

as of the date of any such Investment, and in each case after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing.

“Permitted Liens” means:

 

  •  

Liens granted to, or for the benefit of, Agent to secure the Obligations,

 

  •  

Liens existing on the date hereof and listed on Schedule P-4 securing
Indebtedness in effect on the Closing Date or any Refinancing Indebtedness in
respect thereof,

 

  •  

Liens for unpaid taxes, assessments or similar charges not yet due or which are
subject to a Permitted Protest,



--------------------------------------------------------------------------------

  •  

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising by operation of law in the ordinary course of business which are
not overdue for a period of more than thirty (30) days or which are subject to a
Permitted Protest,

 

  •  

pledges or deposits of cash in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA,

 

  •  

deposits of cash to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety and
appeal bonds, performance bonds, completion guarantees and other obligations of
a like nature incurred in the ordinary course of business and obligations in
respect of letters of credit issued for the account of Parent or any of its
Restricted Subsidiaries for the payment of its obligations under any of the
foregoing in the ordinary course of business and consistent with the current
practice of Parent and such Subsidiaries,

 

  •  

easements, rights-of-way, survey exceptions, restrictions (including zoning
restrictions), covenants, licenses, municipal regulations, reservations of oil,
gas and mineral rights, encroachments, protrusions or other minor title
deficiencies, and other similar encumbrances with respect to Real Property which
do not materially adversely affect the conduct of the business of the applicable
Person or the ownership of its properties and which could not individually or in
the aggregate reasonably be expected to materially adversely affect the value of
said properties or materially impair their use in the operation of the business
of the applicable Person,

 

  •  

Liens securing judgments for the payment of money that do not constitute an
Event of Default under Section 8.3 of the Agreement,

 

  •  

purchase money Liens securing Indebtedness permitted under clause (c) of the
definition of Permitted Indebtedness; provided, that, (i) such Liens do not at
any time encumber any property other than the property purchased or acquired
financed by such Indebtedness (except that the collateral for the Indebtedness
arising from the Purchase Money Indebtedness for one item of Equipment may be
collateral for other Purchase Money Indebtedness for other items of Equipment
owing to the same Person) and (ii) the Indebtedness secured thereby consists
only of the Indebtedness that was incurred to pay the purchase price for the
purchase or acquisition of the property and such Indebtedness does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

 

  •  

Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods,

 

  •  

Liens solely on any cash earnest money deposits made by Parent or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition,

 

  •  

Liens on assets subject to a Permitted Disposition prior to the effectiveness of
such Permitted Disposition consisting of the agreement by the owner of such
assets to sell or otherwise dispose of such asset pursuant to such Permitted
Disposition,

 

  •  

Liens in favor of the 2015 Note Trustee in and on the assets and properties of
Borrowers and Guarantors constituting Collateral that equally and ratably secure
the Indebtedness permitted under clause (o) of the definition of Permitted
Indebtedness to the extent such Liens are required under the terms of the 2015
Note Indenture, provided, that, (i) in the event that at any time the



--------------------------------------------------------------------------------

 

obligation of Parent and its Subsidiaries to grant a Lien to secure the 2015
Note Obligations shall cease or no longer be applicable for any reason, then the
Liens granted to the Note Trustee to secure the 2015 Note Obligations shall
automatically and without further action terminate as to such 2015 Note
Obligations and (ii) such Liens are at all times subject to the terms of the
2015 Note Intercreditor Agreement,

 

  •  

Liens in favor of the Series G Noteholders in and on the assets and properties
of Borrowers and Guarantors constituting Collateral that equally and ratably
secure the Indebtedness permitted under clause (q) of the definition of
Permitted Indebtedness to the extent such Liens are required under the terms of
the Series G Guarantee, provided, that, (i) in the event that at any time the
obligation of Parent and its Subsidiaries to grant a Lien to secure the
obligations under the Series G Guarantee shall cease or no longer be applicable
for any reason, then the Liens granted to the Series G Noteholders to secure the
obligations under the Series G Guarantee shall automatically and without further
action terminate as to such obligations and (ii) such Liens are at all times
subject to the terms of the Series G Guarantee Lien Acknowledgement,

 

  •  

Liens in favor of the Term Loan Agent in and on the assets and properties of
Borrowers and Guarantors constituting Collateral to secure the Indebtedness
permitted under clause (b) of the definition of Permitted Indebtedness;
provided, that, such Liens are at all times subject to the terms of the Term
Loan Intercreditor Agreement,

 

  •  

any interest or title of a lessor, sublessor, licensor or sublicensor (or their
lenders) under any leases, subleases, licenses or sublicenses of tangible assets
(or agreements in connection therewith) or any intellectual property entered
into by the Parent or any Restricted Subsidiary in the ordinary course of
business, and any license or sublicense on a non-exclusive basis of any tangible
or intangible asset (including intellectual property) by Parent or any
Subsidiary in the ordinary course of business that is a Permitted Disposition
and that does not materially interfere with the business of Parent and its
Subsidiaries,

 

  •  

Liens (i) of a collecting bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law encumbering
deposits or other funds or assets maintained with a financial institution
(including the right of set off) and that are within the general parameters
customary in the banking industry, including, without limitation, customary
liens for customary fees and expenses relating to the operation and maintenance
of such deposits and (iii) consisting of rights of setoff related to, or Liens
on cash subject to, pooling arrangements in connection with cash management,

 

  •  

(i) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums and (ii) Liens
on the cash surrender value of existing life insurance policies owned by Parent
or any of its Restricted Subsidiaries to secure non-recourse obligations of
Parent or such Subsidiary to the issuer of such insurance policies (so that such
issuer only has recourse to such cash surrender value),

 

  •  

Liens existing on property (other than Revolving Loan Priority Collateral) at
the time of its acquisition or existing on the property of any Person at the
time such Person becomes a Restricted Subsidiary, in each case after the date
hereof (other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary); provided, that, (i) such Lien was not created in
contemplation of, or in connection with, such acquisition or such Person
becoming a Restricted Subsidiary, (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition), and (iii) the Indebtedness secured thereby (or, as
applicable, Refinancing Indebtedness thereof) is permitted under clause (h) of
the definition of the term Permitted Indebtedness,



--------------------------------------------------------------------------------

  •  

Liens arising from precautionary UCC financing statement filings (or similar
filings under other applicable Law) in connection with operating leases,
consignment of goods or similar types of transactions,

 

  •  

Liens on assets of Restricted Subsidiaries that are Non-Loan Parties to the
extent Indebtedness secured thereby is permitted under clause (g) of the
definition of Permitted Indebtedness,

 

  •  

Liens on assets of a Non-Loan Party to secure Indebtedness of such Non-Loan
Party to a Loan Party or another Non-Loan Party arising pursuant to Investments
permitted under clause (d)(ii) of the definition of Permitted Investments,

 

  •  

options, put and call arrangements, rights of first refusal and similar rights
relating to Permitted Investments in joint ventures, partnerships and the like,
and

 

  •  

Liens on Collateral of ColorMatrix Group, Inc. or its Subsidiaries existing on
the Closing Date and securing Indebtedness under the Existing Credit Facility
that has been paid in full in cash on the Closing Date; provided, that, such
Liens as to Loan Parties shall be terminated and released on the Closing Date
immediately without further action upon the receipt of such payment by the
lenders under such facility pursuant to the terms of the pay-off letter with
respect thereto (except as to the pledge of the Equity Interests of any Foreign
Subsidiaries where additional actions are required for the release of such Liens
under applicable Laws) and all agreements, documents and instruments required
for the termination of the evidence or record of such Liens with any
Governmental Authority shall have been delivered to Agent on the Closing Date
pursuant to the terms of such pay-off letter,

 

  •  

other Liens on assets other than the Revolving Loan Priority Collateral to
secure obligations permitted hereunder that do not exceed $50,000,000 at any
time outstanding.

The inclusion of Permitted Liens in this Agreement is not intended to evidence
an agreement to subordinate any Lien created by any Loan Document to any
Permitted Lien. Notwithstanding anything to the contrary and except as permitted
under clauses (a), (m), (n) and (o) of this definition of Permitted Liens,
Parent shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly create, incur, assume or suffer to exist any Lien upon (i) the Equity
Interest of any Immaterial Subsidiary or any Person in which Parent or any
Subsidiary owns any Equity Interests other than a wholly-owned Subsidiary and
(ii) Indebtedness of a Non-Loan Party that is owed to a Loan Party.

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien or to the exercise of the Canadian federal government
supergarnish right), or rental payment, provided that • a reserve with respect
to such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, • any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and has the effect (or any orders entered into in
connection therewith has the effect) of preventing the forfeiture or sale of the
property subject to any Lien with respect thereto, and • Agent is satisfied
that, while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $35,000,000.



--------------------------------------------------------------------------------

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding a Multiple Employer Plan or a
Multiemployer Plan), maintained for employees of Parent, any of its Subsidiaries
or any ERISA Affiliate or any such Plan to which Parent, any of its Subsidiaries
or any ERISA Affiliate is required to contribute on behalf of any of its
employees.

“PPSA” means the Personal Property Security Act (Ontario), the Civil Code of
Québec or any other applicable Canadian Federal or Provincial statute pertaining
to the granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.

“Priority Payables” means, as to any Borrower or Guarantor at any time, (a) the
full amount of the liabilities of such Borrower or Guarantor at such time which
(i) have a trust imposed to provide for payment or a security interest, pledge,
lien or charge ranking or capable of ranking senior to or pari passu with
security interests, liens or charges securing the Obligations under Federal,
Provincial, State, county, district, municipal, or local law in Canada or
(ii) have a right imposed to provide for payment ranking or capable of ranking
senior to or pari passu with the Obligations under local or national law,
regulation or directive, including, but not limited to, claims for unremitted
and/or accelerated rents, taxes, wages, withholding taxes, VAT and other amounts
payable to an insolvency administrator, employee withholdings or deductions and
vacation pay, workers’ compensation obligations, government royalties or pension
fund obligations in each case to the extent such trust, or security interest,
lien or charge has been or may be imposed and (b) the amount equal to the
percentage applicable to Inventory in the calculation of Excess Availability
multiplied by the aggregate Value of the Eligible Inventory which Agent, in good
faith, considers is or may be subject to retention of title by a supplier or a
right of a supplier to recover possession thereof, where such supplier’s right
has priority over the security interests, hypothecs, liens or charges securing
the Obligations, including, without limitation, Eligible Inventory subject to a
right of a supplier to repossess goods pursuant to Section 81.1 of the
Bankruptcy and Insolvency Act (Canada) or any applicable laws granting
revendication or similar rights to unpaid suppliers or any similar laws of
Canada or any other applicable jurisdiction (provided, that, to the extent such
Inventory has been identified and has been excluded from Eligible Inventory, the
amount owing to the supplier shall not be considered a Priority Payable).

“Pro Forma Financial Statements” has the meaning specified therefor in clause
(j) of Schedule 3.1 of the Agreement.

“Projections” means Parent’s forecasted • balance sheets, • profit and loss
statements, and • cash flow statements, all prepared on a basis consistent with
Parent’s historical financial statements, together with appropriate supporting
details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

 

  •  

with respect to a Lender’s obligation to make US Revolving Loans and right to
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, • prior to the US Commitments being terminated or reduced to zero, the
percentage obtained by dividing (A) such Lender’s US Commitment, by (B) the
aggregate US Commitments of all Lenders, and • from and after the time that the
US Commitments have been terminated or reduced to zero, the percentage obtained
by dividing



--------------------------------------------------------------------------------

 

(A) the outstanding principal amount of such Lender’s US Revolving Loans by
(B) the outstanding principal amount of all US Revolving Loans,

 

  •  

with respect to a Lender’s obligation to participate in US Letters of Credit and
Reimbursement Undertakings with respect thereto, to reimburse the Issuing Lender
with respect thereto, and right to receive payments of fees with respect
thereto, • prior to the US Commitments being terminated or reduced to zero, the
percentage obtained by dividing (A) such Lender’s US Commitment, by (B) the
aggregate US Commitments of all Lenders, and • from and after the time that the
US Commitments have been terminated or reduced to zero, the percentage obtained
by dividing (A) the outstanding principal amount of such Lender’s US Revolving
Loans by (B) the outstanding principal amount of all US Revolving Loans;
provided, that, if all of the US Revolving Loans have been repaid in full and US
Letters of Credit remain outstanding, Pro Rata Share under this clause shall be
determined based upon subclause (i) of this clause as if the US Commitments had
not been terminated or reduced to zero and based upon the US Commitments as they
existed immediately prior to their termination or reduction to zero,

 

  •  

with respect to a Lender’s obligation to make Canadian Revolving Loans and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Canadian Commitments being terminated or
reduced to zero, the percentage obtained by dividing (A) such Lender’s Canadian
Commitment, by (B) the aggregate Canadian Commitments of all Lenders, and
(ii) from and after the time that the Canadian Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (A) the outstanding
principal amount of such Lender’s Canadian Revolving Loans by (B) the
outstanding principal amount of all Canadian Revolving Loans,

 

  •  

with respect to a Lender’s obligation to participate in Canadian Letters of
Credit and Reimbursement Undertakings with respect thereto, to reimburse the
Issuing Lender with respect thereto, and right to receive payments of fees with
respect thereto, (i) prior to the Canadian Commitments being terminated or
reduced to zero, the percentage obtained by dividing (A) such Lender’s Canadian
Commitment, by (B) the aggregate Canadian Commitments of all Lenders, and
(ii) from and after the time that the Canadian Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (A) the outstanding
principal amount of such Lender’s Canadian Revolving Loans by (B) the
outstanding principal amount of all Canadian Revolving Loans; provided, that, if
all of the Canadian Revolving Loans have been repaid in full and Canadian
Letters of Credit remain outstanding, Pro Rata Share under this clause shall be
determined based upon subclause (i) of this clause as if the Canadian
Commitments had not been terminated or reduced to zero and based upon the
Canadian Commitments as they existed immediately prior to their termination or
reduction to zero,

 

  •  

with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement),
• prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (A) such Lender’s Commitment, by (B) the aggregate amount
of Commitments of all Lenders, and • from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (A) the outstanding principal amount of such Lender’s Revolving Loans,
by (B) the outstanding principal amount of all Revolving Loans; provided, that,
if all of the Revolving Loans have been repaid in full and Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined based
upon subclause (i) of this clause as if the Commitments had not been terminated
or reduced to zero and based upon the Commitments as they existed immediately
prior to their termination or reduction to zero.

“Protective Advances” has the meaning specified therefor in Section 2.2(d)(i) of
the Agreement.



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
twenty (20) days after, the purchase, lease, construction, replacement, repair
or improvement of any personal or real property (other than any Revolving Loan
Priority Collateral) for the purpose of financing all or any part of the costs
of such purchase, lease, construction, replacement, repair or improvement
thereof (including pursuant to conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods).

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash or, subject to the terms below, Cash Equivalents of US
Borrowers that are (a) subject to the valid, enforceable and first priority
perfected security interest of Agent in Deposit Accounts or in Securities
Accounts maintained at Wells Fargo or another Lender, which Deposit Account or
Securities Account are subject to a Control Agreement (and for which Agent shall
have received evidence, in form and substance reasonably satisfactory to Agent,
of the amount of such cash or Cash Equivalents held in such deposit account or
investment account as of the date of such determination) (b) free and clear of
any other Lien other than (i) those permitted in clause (n) of the definition of
the term Permitted Liens (but as to liens referred to in clause (n) only to the
extent that Agent has established a reserve in respect thereof) and (ii) any
other liens permitted under this Agreement that are subject to an intercreditor
agreement in form and substance reasonably satisfactory to Agent between the
holder of such Lien and Agent. For purposes of this definition, “Qualified Cash”
shall only include Cash Equivalents maturing within ninety (90) days from the
date of the acquisition thereof.

“Quarterly Average Excess Availability” means, at any time, the daily average of
the aggregate amount of the Excess Availability for the immediately preceding
three (3) month period, commencing on the first day of such three (3) month
period, as calculated by Agent in accordance with the terms of the Agreement.

“Quebec Hypothec” means a hypothec, dated on or about the date of the Agreement,
in form and substance reasonably satisfactory to Agent and all other documents
contemplated thereby or delivered in connection therewith, each executed and
delivered by the Canadian Loan Parties.

“Quebec Series G Guarantee Security Documents” means the deed of hypothec
entered into on the date of the Agreement by PolyOne Canada, as grantor, in
favor of each Series G Noteholder, as fondé de pouvoir under article 2692 of the
Civil Code of Quebec.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party and the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule 4.5(c)
and any Real Property hereafter acquired by any Loan Party which is subject to a
Lien in favor of Agent.

“Receiver” has the meaning specified therefore in Section 9.3 of the Agreement.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means Indebtedness of any Loan Party arising after
the Closing Date issued in exchange for, or the proceeds of which are used to
extend, refinance, replace or substitute for other Indebtedness to the extent
permitted hereunder so long as:

 

  •  

in the case of any Indebtedness in excess of $50,000,000, • Agent shall have
received not less than five (5) Business Days’ prior written notice of the
intention to incur such Refinancing



--------------------------------------------------------------------------------

 

Indebtedness, with reasonable detail concerning the terms of such Indebtedness
and such other information with respect thereto as Agent may reasonably request
and • promptly upon Agent’s request, Agent shall have received true, correct and
complete copies of all agreements, documents and instruments evidencing or
otherwise related to such Indebtedness, as duly authorized, executed and
delivered by the parties thereto,

 

  •  

the Refinancing Indebtedness shall have a Weighted Average Life to Maturity and
a final maturity equal to or greater than the Weighted Average Life to Maturity
and the final maturity, respectively, of the Indebtedness being extended,
refinanced, replaced, or substituted for,

 

  •  

the Refinancing Indebtedness shall rank in right of payment no more senior than,
and be at least subordinated (if already subordinated) to, the Obligations as
the Indebtedness being extended, refinanced, replaced or substituted for,

 

  •  

the Refinancing Indebtedness will not have any obligors who were not obligors in
respect of the Indebtedness being extended, refinanced, replaced or substituted
for,

 

  •  

the negative covenants (including financial covenants) and events of default and
collateral (if any) of any Refinancing Indebtedness shall be no less favorable
in any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended, taken as a whole considering all of the circumstances at
the time of the incurrence of such Refinancing Indebtedness (and if secured,
such Refinancing Indebtedness shall be subject to intercreditor terms no less
favorable to Agent and Lenders than the terms of the Term Loan Intercreditor
Agreement),

 

  •  

such Indebtedness shall be at rates and with fees or other charges that do not
exceed the then applicable market rates,

 

  •  

as of the date of incurring such Refinancing Indebtedness and after giving
effect thereto, no Event of Default shall exist or have occurred and be
continuing,

 

  •  

the principal amount of such Refinancing Indebtedness shall not exceed the
principal amount of the Indebtedness so extended, refinanced, replaced or
substituted for (plus the amount of reasonable refinancing fees and expenses
incurred in connection therewith outstanding on the date of such event).

“Reimbursement Undertaking” has the meaning specified therefor in Section 2.9(a)
of the Agreement.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Remedial Action” means all actions taken to • clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address the release of
Hazardous Materials in the indoor or outdoor environment, • prevent or minimize
a release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, • restore or reclaim natural resources or the environment,
• perform any pre-remedial studies, investigations, or post-remedial operation
and maintenance activities, or • conduct any other actions with respect to the
release of Hazardous Materials required by Environmental Laws.



--------------------------------------------------------------------------------

“Replacement Lender” has the meaning specified therefor in Section 2.11(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Availability” means the sum of • Excess Availability, plus • Qualified
Cash shall be not less than $145,000,000; provided, that, not less than fifty
percent (50%) of the sum of such amounts shall be Excess Availability.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (e) of the definition of Pro Rata Shares) exceed fifty
percent (50%); provided, that, at any time there are two (2) or more Lenders,
“Required Lenders” must include at least two (2) Lenders who are not Affiliates.
For purposes of calculating Pro Rata Share, the Commitments of any Defaulting
Lender in determining Required Lenders at any time shall be deemed to be zero.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of Parent or
any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to Parent or
such Subsidiary’s stockholders, partners or members (or the equivalent Person
thereof), or payment made to redeem, purchase, repurchase or retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of Parent or any of its Subsidiaries, or any
setting apart of funds or property for any of the foregoing.

“Restricted Subsidiary” means each Subsidiary of Parent that is not an
Unrestricted Subsidiary.

“Revolver Usage” means the sum of US Revolver Usage and Canadian Revolver Usage.

“Revolving Loan Priority Collateral” has the meaning specified therefor in the
Term Loan Intercreditor Agreement.

“Revolving Loans” means, collectively, US Revolving Loans and Canadian Revolving
Loans.

“Sanctioned Entity” means • a country or a government of a country, • an agency
of the government of a country, • an organization directly or indirectly
controlled by a country or its government, • a Person resident in or determined
to be resident in a country, in each case, that is subject to a country
sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by US Loan Parties.

“Seller” means Audax ColorMatrix Holdings, LLC and each of its shareholders
immediately prior to the effectiveness of the ColorMatrix Acquisition.

“Series G Guarantee” means the Guarantee, dated as of December 22, 1997, by
Parent in favor of the holders of the Series G Notes, whereby Parent has
guaranteed the obligations and liabilities of the SunBelt Chlor Alkali
Partnership under the Series G Notes.

“Series G Guarantee Lien Acknowledgement” means the Lien Acknowledgement, dated
of even date herewith, by Agent with respect to the Liens granted to the Series
G Noteholders pursuant to the Series G Guarantee Security Agreements, as
acknowledged and agreed to by Borrowers and Guarantors, acknowledging the equal
and ratable Liens of the Series G Noteholders.

“Series G Guarantee Reserve Amount” means the amount of the obligations of
Parent or any of its Subsidiaries under the Series G Guarantee.

“Series G Guarantee Security Agreements” means, collectively, (a) the Security
Agreement, dated of even date with the Agreement, by the Loan Parties, as
grantors, in favor of each Series G Noteholder and (b) the Quebec Series G
Guarantee Security Documents.

“Series G Noteholders” means, collectively, each holder of the Series G Notes;
sometimes being referred to herein individually as a “Series G Noteholder”.

“Series G Notes” means the Guaranteed Secured Senior Notes due 2017, Series G
issued by SunBelt Chlor Alkali Partnership.

“Settlement” has the meaning specified therefor in Section 2.2(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.2(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person on any date of determination, taking
into account any right of reimbursement, contribution or similar right available
to such Person from other Persons, that on such date (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Canadian Pension Plan” means any Canadian Pension Plan which contains
a “defined benefit provision”, as defined in subsection 147.1(1) of the Income
Tax Act (Canada).



--------------------------------------------------------------------------------

“Subordinated Debt” shall mean any Indebtedness of a Loan Party that is subject
to, and subordinate in right of payment to, the right of Agent and Lenders to
receive the prior final payment and satisfaction in cash in full of all of the
Obligations and subject to such other terms and conditions as Agent may require
with respect thereto.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Supermajority Lenders” means, at any time, Lenders whose aggregate Pro Rata
Shares (calculated under clause (e) of the definition of Pro Rata Shares) are
not less than sixty six and two-thirds percent (66 2/3 %); provided, that, at
any time there are two (2) or more Lenders, “Supermajority Lenders” must include
at least two (2) Lenders who are not Affiliates. For purposes of calculating Pro
Rate Share, the Commitments of any Defaulting Lender in determining
Supermajority Lenders at any time shall be deemed to be zero.

“Swing Lender” means WFCF or any other US Lender (with respect to US Swing
Loans) or Canadian Lender (with respect to Canadian Swing Loans) that, at the
request of Administrative Borrower and with the consent of Agent agrees, in such
Lender’s sole discretion, to become the Swing Lender under Section 2.2(b) of the
Agreement.

“Swing Loans” means, collectively, US Swing Loans and Canadian Swing Loans.

“Taxes” means any taxes, levies, imposts, duties, similar fees, assessments or
other similar charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto; provided, that, Taxes shall exclude • any tax
imposed on or measured by, in whole or in part, the revenue, net income, net
profits, net assets, capital or net worth (and franchise taxes imposed in lieu
thereof) of any Lender or any Participant (including any branch profits taxes),
in each case imposed by the jurisdiction (or by any political subdivision or
taxing authority thereof) (A) in which such Lender or such Participant is
organized (B) in which such Lender’s or such Participant’s principal office is
located, (C) in which such Lender or such Participant is doing business,
including, for the avoidance of doubt, branch profits taxes and branch interest
taxes (other than as a result of entering into any Loan Document or taking any
action contemplated thereunder), (D) in which it has a present or former
connection other than as a result of the Loan Documents or taking any action
contemplated thereunder or (E) in the case of any Foreign Lender, in which its
applicable Lending Office is located, in each case as a result of a present or
former connection between such Lender or such Participant and the jurisdiction
or taxing authority imposing the tax (other than any such connection arising
solely from such Lender or such Participant having executed, delivered or
performed its obligations or received payment under, or enforced its rights or
remedies under the Agreement or any other Loan Document); • taxes resulting from
a Lender’s or a Participant’s failure to comply with the requirements of
Section 16(c) or (d) of the Agreement, • any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which any
Borrower is located, (iv) in the case of a Foreign Lender, any United States
federal withholding taxes imposed on amounts payable to such Foreign Lender as a
result of such Foreign Lender’s failure to comply with FATCA to establish a
complete exemption from withholding thereunder, and (v) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), except that Taxes shall include — (A) any amount that such Foreign
Lender (or its assignor, if any) was previously entitled to receive pursuant to
Section 16(a) of the Agreement, if any, with respect to such withholding tax at
the



--------------------------------------------------------------------------------

time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), and — additional United States federal withholding taxes that
may be imposed after the time such Foreign Lender becomes a party to the
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, order or other decision with respect to any of the foregoing
by any Governmental Authority.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Term Loan Agent” means Bank of America, N.A., in its capacity as agent for the
Term Loan Lenders, and its successors and assigns including any replacement.

“Term Loan Agreement” means the Credit Agreement, dated of even date with the
Agreement, among Term Loan Agent, Term Loan Lenders, Borrowers and Guarantors.

“Term Loan Documents” means, collectively: (a) the Term Loan Agreement and
(b) all other agreements, instruments, documents and certificates executed and
delivered to, or in favor of, the Term Loan Agent or the Term Loan Lenders in
connection therewith.

“Term Loan Facility” means the Term Loan Agreement as it may be amended or
refinanced in accordance with the terms of the Term Loan Intercreditor
Agreement.

“Term Loan Indebtedness” means the Indebtedness evidenced by the Term Loan
Documents.

“Term Loan Intercreditor Agreement” means the Intercreditor Agreement, dated of
even date herewith, by and among Agent, Lenders, Term Loan Agent and Term Loan
Lenders, as acknowledged and agreed to by Borrowers and Guarantors, providing
for such parties’ relative rights and priorities with respect to the assets and
properties of Borrowers and Guarantors and related matters.

“Term Loan Lenders” means the financial institutions from time to time party to
the Term Loan Agreement as lenders, together with their respective successors
and assigns.

“Term Loan Priority Collateral” has the meaning specified therefor in the Term
Loan Intercreditor Agreement.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Transactions” means, collectively, (a) the consummation of the ColorMatrix
Acquisition, (b) the entering into by the Loan Parties and their applicable
Subsidiaries of the Term Loan Documents, (c) the entering into by the Loan
Parties and their applicable Subsidiaries of the Loan Documents to which they
are or are intended to be a party, (d) payment in full of all amounts due under
the Existing Credit Facility, the Existing Securitization Facility, the Existing
Subordinated Loan Agreement and the 2012 Notes and termination of all Liens
securing obligations under the Existing Credit Facility, the Existing
Securitization Facility and/or the 2012 Notes, (e) the termination of the 2006
Guarantee and Agreement, and (f) the payment of the fees and expenses incurred
in connection with the consummation of the foregoing.

“2011 Notes” means the 6.58% medium term notes due 2011 issued by Parent.

“2015 Note Obligations” means the Indebtedness of Parent evidenced by the 2015
Notes and governed by the 2015 Note Indenture.



--------------------------------------------------------------------------------

“2015 Note Reserve Amount” means the amount of the Indebtedness and other
obligations arising under any existing Indebtedness of the Loan Parties that may
at any time receive the benefit of Agent’s Liens, including the obligations
arising under the 2015 Notes, until such time as Agent has received evidence, in
form and substance reasonably satisfactory to Agent, that such Indebtedness is
no longer secured by Agent’s Liens.

“2015 Notes” means the 7.500% Debentures due 2015 issued by Parent.

“2015 Note Indenture” means the Indenture, dated as of December 1, 1995, by and
between The Geon Company (predecessor in interest to Parent) and the 2015 Note
Trustee.

“2015 Note Intercreditor Agreement” means the Intercreditor Agreement, dated of
even date herewith, by and between Agent and the 2015 Note Trustee, as
acknowledged and agreed to by Borrowers and Guarantors, providing for such
parties relative rights and priorities with respect to the assets and properties
of Borrowers and Guarantors and related matters.

“2015 Note Security Agreement” means the Security Agreement, dated of event date
herewith, between the Loan Parties, as grantors, and the 2015 Note Trustee, as
collateral agent.

“2015 Note Trustee” means Bank of New York Mellon Trust Company, N.A., in its
capacity as trustee under the 2015 Note Indenture.

“2006 Guarantee and Agreement” means the Guarantee and Agreement, dated June 6,
2006, among Parent, Citicorp USA, Inc., as administrative agent, and the other
financial institutions named therein.

“2012 Notes” means the 8.875% Senior Notes due 2012 issued by Parent.

“2020 Note Indenture” means, collectively, (a) the Indenture, dated as of
September 24, 2010, by and between Parent and Wells Fargo Bank, N.A., as trustee
with respect to the 2020 Notes and (b) First Supplemental Indenture, dated as of
September 24, 2010, by and between Parent and Wells Fargo Bank, N.A., as trustee
with respect to the 2020 Notes.

“2020 Notes” means the 7.375% Senior Notes due 2020 issued by Parent.

“Underlying Issuer” means Wells Fargo, Bank of America, N.A. or Bank of Montreal
or one of their respective Affiliates.

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.

“Unrestricted Subsidiary” means any Subsidiary of Parent designated by Parent as
an Unrestricted Subsidiary hereunder by written notice to Agent; provided, that,
Parent shall only be permitted to so designate a Subsidiary as an Unrestricted
Subsidiary after the Closing Date and so long as each of the following
conditions is satisfied: • as of the date thereof and after giving effect
thereto, no Event of Default exists or has occurred and is continuing, •
immediately after giving effect to such designation, Borrowers shall be in
compliance, on a pro forma basis, with the financial covenants set forth in
Section 7, • such Subsidiary shall not be a Borrower hereunder, • such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Parent or any of its Restricted Subsidiaries) through Investments as permitted
by, and in compliance with, Section 6.10, • without duplication of clause (c),
any assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be



--------------------------------------------------------------------------------

treated as Investments pursuant to Section 6.10, • such Subsidiary shall have
been or will promptly be designated an “unrestricted subsidiary” (or otherwise
not be subject to the covenants) under the Term Loan Facility, the 2015 Notes
and the 2020 Notes, if applicable, and • Agent shall have received an officer’s
certificate executed by an Authorized Person of Parent, certifying compliance
with the requirements of preceding clauses (a) through (f), and containing the
calculations and information required by the preceding clause (b), and (2) any
subsidiary of an Unrestricted Subsidiary. Parent may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary for purposes of the Agreement (each, a
“Subsidiary Redesignation”); provided, that, (i) as of the date thereof, and
after giving effect thereto, no Event of Default exists or has occurred and is
continuing, (ii) immediately after giving effect to such Subsidiary
Redesignation, Borrowers shall be in compliance, on a pro forma basis, with the
financial covenants set forth in Section 7, (iii) Agent shall have received an
officer’s certificate executed by an Authorized Person of Parent, certifying
compliance with the requirements of preceding clauses (i) and (ii), and
containing the calculations and information required by the preceding clause
(ii), and (iv) no Unrestricted Subsidiary that has been designated as a
Restricted Subsidiary pursuant to a Subsidiary Redesignation may again be
designated as an Unrestricted Subsidiary.

“United States” means the United States of America.

“US Borrowers” means, collectively, (a) PolyOne Corporation, an Ohio
corporation, (b) GLS International, Inc., an Illinois corporation, (c) NEU
Specialty Engineered Materials, LLC, an Ohio limited liability company, and
(d) any other person that after the Closing Date becomes a US Borrower under the
Agreement; sometimes being referred to herein individually as a “US Borrower”.

“US Borrowing Base” means, at any time, the amount equal to:

(a) eighty-five percent (85%) of the amount of Eligible Accounts of each US
Borrower, plus

(b) the least of: (A) sixty-five percent (65%) multiplied by the Value of
Eligible Inventory of each US Borrower, (B) eighty-five percent (85%) percent of
the Net Recovery Percentage multiplied by the Value of such Eligible Inventory
or (C) fifty percent (50%) percent of the US Maximum Credit, minus,

(c) the aggregate amount of reserves applicable to US Borrowers, if any,
established by Agent under Sections 2.1(e) and (f) of the Agreement.

“US Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“US Collateral” means Collateral consisting of assets or interests in assets of
US Loan Parties, and the proceeds thereof.

“US Commitment” means, with respect to each Lender, its US Commitment, and, with
respect to all Lenders, their US Commitments, in each case as such Dollar
amounts are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under the Agreement, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1 of the Agreement.

“US Dollar Denominated Loan” means a Revolving Loan denominated in US Dollars.



--------------------------------------------------------------------------------

“US Dollar Equivalent” means at any time (a) as to any amount denominated in US
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any other currency, the equivalent amount in US Dollars calculated by Agent
in good faith at such time using the Exchange Rate in effect on the Business Day
of determination.

“US Dollars”, “US$” and “$” shall each mean lawful currency of the United
States.

“US Excess Availability” shall mean, as of any date of determination, the amount
equal to: • the lesser of: (i) the US Borrowing Base and (ii) the US Maximum
Credit (in each case after giving effect to any applicable reserves), minus,
without duplication, • the amount of the US Revolver Usage.

“US Guarantors” means, collectively, the following (together with their
respective successors and assigns): (a) PolyOne, LLC, a Delaware limited
liability company, (b) Polymer Diagnostics, Inc., an Ohio corporatioin,
(c) Conexis, Inc., a Nevada corporation, (d) MA Hanna Asia Holding Company , a
Delaware corporation, (e) ColorMatrix Holdings, Inc., a Delaware corporation,
(f) The ColorMatrix Corporation, an Ohio corporation, (g) Chromatics, Inc., a
Connecticut corporation, (h) ColorMatrix Group Inc., a Delaware corporation,
(i) ColorMatrix - Brazil, LLC, an Ohio limited liability company, (j) Gayson
Specialty Dispersions, Inc., an Ohio corporation and (k) any other Person that
becomes a guarantor in respect of the US Obligations after the Closing Date
pursuant to the Agreement; sometimes being referred to herein individually as a
“US Guarantor”.

“US Lender” means, at any time, each Lender having a US Commitment or a US
Revolving Loan owing to it or a participating interest in a US Letter of Credit
or US Swing Loan; sometimes being referred to herein collectively as “US
Lenders”.

“US Letter of Credit Disbursement” means a payment by Issuing Lender or
Underlying Issuer pursuant to a US Letter of Credit.

“US Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding US Letters of Credit.

“US Letters of Credit” means all Letters of Credit issued for the account of one
or more US Borrowers.

“US Loan Account” has the meaning specified therefor in Section 2.7 of this
Agreement.

“US Loan Parties” means US Borrowers and US Guarantors; each sometimes being
referred to individually as a “US Loan Party”.

“US Obligations” means all Obligations of the US Loan Parties (but excluding the
Canadian Obligations).

“US Maximum Credit” means $300,000,000 minus the then outstanding Canadian
Revolver Usage, as decreased by the amount of reductions in the US Commitments
in accordance with Section 2.3(c) of the Agreement or increased by the amount of
increases in the US Commitments in accordance with Section 2.12 of the Agreement
(or if less, at any time the aggregate amount of the US Commitments).

“US Revolver Usage” means, as of any date of determination, the sum of (a) the
principal amount of outstanding Loans to US Borrowers, plus (b) the amount of
the US Letter of Credit Usage.

“US Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.



--------------------------------------------------------------------------------

“US Swing Loan Limit” means, at any time, $50,000,000 minus the then outstanding
amount of Canadian Swing Loans.

“US Swing Loan” has the meaning specified therefor in Section 2.2(b)(i) of the
Agreement.

“US Underlying Letter of Credit” means a US Letter of Credit issued by an
Underlying Issuer.

“Value” shall mean, as determined by Agent in good faith, with respect to
Inventory, the lower of • cost computed on a first-in first-out method on a
gross book value basis in accordance with GAAP or • market value; provided,
that, for purposes of the calculation of the Borrowing Base, • the Value of
Inventory shall not include: (A) the portion of the value of Inventory equal to
the profit earned by any Affiliate on the sale thereof to any Borrower or
(B) write-ups or write-downs in value with respect to currency exchange rates
and • notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of Inventory received and accepted by Agent prior to the date
hereof.

“VAT” means Value Added Tax imposed in Canada (including Goods and Services Tax,
Harmonized Sales Tax and Québec Sales Tax).

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (c) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (d) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.



--------------------------------------------------------------------------------

Schedule 3.1

Subject to the applicable provisions of the “Certain Funds Provision” (as such
term is defined in the Commitment Letter and Section 3.6), the obligation of
each Lender to make its initial extension of credit provided for in the
Agreement is subject to the fulfillment, to the satisfaction of each Lender (the
making of such initial extension of credit by any Lender being conclusively
deemed to be its satisfaction or waiver of the following), of each of the
following conditions precedent:

(a) Agent shall have received evidence, in form and substance satisfactory to
Agent, that Agent (or will have concurrently with the effectiveness of the
Agreement) has a valid perfected first priority security interest in the
Revolving Loan Priority Collateral and a valid perfected second priority
security interest in the Term Loan Priority Collateral (subordinate only to the
security interests under the Term Loan Facility) and other Permitted Liens;

(b) Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Agent and each of the Lenders:

(i) executed counterparts of the Agreement;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
at least two Business Days prior to the Closing Date;

(iii) the Security Agreement, together with related Patent Security Agreements,
Trademark Security Agreements and Copyright Security Agreements,

(iv) a disbursement letter executed and delivered by each Borrower to Agent
regarding the extensions of credit to be made on the Closing Date,

(v) the Guaranty,

(vi) the Intercompany Subordination Agreement (other than executed counterparts
of the Foreign Subsidiaries of Parent to such Agreement, which shall be
delivered after the Closing Date pursuant to and in accordance with Schedule
5.16),

(vii) a letter, in form and substance reasonably satisfactory to Agent, from
General Electric Capital Corporation, as agent (“Existing Agent”) with respect
to the Existing Credit Facility, and termination statements and other
documentation evidencing the termination by Existing Agent of its Liens in and
to the properties and assets of Parent and its Subsidiaries concurrently with
the effectiveness of the Agreement,

(viii) a letter, in form and substance reasonably satisfactory to Agent, from
Citicorp U.S.A., Inc., as agent (“Existing Securitization Agent”) with respect
to the Existing Securitization Facility, and termination statements and other
documentation evidencing the termination by Existing Securitization Agent of its
Liens in and to the properties and assets of Parent and its Subsidiaries and the
and the repurchase of all of the receivables and other assets of Parent and its
Subsidiaries concurrently with the effectiveness of the Agreement,



--------------------------------------------------------------------------------

(ix) a letter, in form and substance reasonably satisfactory to Agent, from OFS
Agency Services, LLC, in its capacity as US Agent and European Agent, in
connection with the unsecured Indebtedness evidenced by the Existing
Subordinated Loan Agreement respecting the amount necessary to repay in full all
of such Indebtedness and the release of all relevant Loan Parties from all
obligations in connection with such Indebtedness and the Subordinated Loan
Agreement concurrently with the effectiveness of the Agreement.

(x) evidence, in form and substance reasonably satisfactory to Agent, that all
obligations of Parent in connection with the 2006 Guarantee and Agreement have
been fully and finally discharged and terminated and that Parent has been
released from all covenants binding upon it under the 2006 Guarantee and
Agreement,

(xi) a US Borrowing Base Certificate;

(xii) a Canadian Borrowing Base Certificate;

(xiii) Canadian Security Documents;

(xiv) the 2015 Note Intercreditor Agreement;

(xv) the Term Loan Intercreditor Agreement;

(xvi) the Series G Guarantee Lien Acknowledgement; and

(xvii) evidence, in form and substance reasonably satisfactory to Agent, of the
amount of the Existing Note Secured Debt Limit as of the Closing Date, including
receiving a certificate from an Authorized Person setting forth the amount of
the Existing Note Secured Debt Limit as of the date of the Agreement and the
calculations that are the basis of the determination of such amount, in
reasonable detail,

(xviii) certified copies of each of the ColorMatrix Acquisition Documents, duly
executed by the parties thereto;

(xix) a certificate of merger or other confirmation satisfactory to Arrangers of
the consummation of the ColorMatrix Acquisition from the Secretary of State of
the State of Delaware; and

(xx) copies of the Term Loan Documents, which shall be in full force and effect
and all conditions to the extension of credit thereunder shall have been
satisfied,

(c) Agent shall have received a certificate from the Secretary of each Loan
Party • attesting to the resolutions of such Loan Party’s Board of Directors (or
Shareholders, if applicable) authorizing its execution, delivery, and
performance of this Agreement and the other Loan Documents to which such Loan
Party is a party, • authorizing specific officers of such Loan Party to execute
the same, and • attesting to the incumbency and signatures of such specific
officers of such Loan Party;

(d) Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Loan Party;

(e) Agent shall have received a certificate of status with respect to each Loan
Party, dated within ten (10) days of the Closing Date, such certificate to be
issued by the appropriate officer of the



--------------------------------------------------------------------------------

jurisdiction of organization of such Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction;

(f) Agent shall have received certificates of status with respect to each Loan
Party, each dated within fifteen (15) days of the Closing Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Loan Party) in which its failure
to be duly qualified or licensed would have a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

(g) Agent shall have received certificates of insurance, together with the
endorsements thereto, as are required by Section 5.6, the form and substance of
which shall be reasonably satisfactory to Agent;

(h) Agent shall have received opinions of counsel to the Loan Parties, in form
and substance reasonably satisfactory to Agent;

(i) Borrowers shall have the Required Availability after giving effect to the
initial extensions of credit hereunder and the payment of all fees and expenses
required to be paid by Borrowers on the Closing Date under this Agreement or the
other Loan Documents;

(j) Agent shall have received: (i) projected monthly balance sheets, income
statements, statements of cash flows and availability of Borrowers and
Guarantors for the period through the end of the 2012 fiscal year,
(ii) projected annual balance sheets, income statements, statements of cash
flows and availability of Borrowers and Guarantors through the end of the 2016
fiscal year, in each case as to the projections described in clauses (i) and
(ii), with the results and assumptions set forth in all of such projections in
form and substance satisfactory to the Arrangers, in good faith, and an opening
pro forma balance sheet for Borrowers and Guarantors in form and substance
satisfactory to the Arrangers, in good faith, and (iii) any updates or
modifications to the projected financial statements of Borrowers and Guarantors
previously received by Agent, in each case in form and substance satisfactory to
the Arrangers (the “Pro Forma Financial Statements”);

(k) Agent shall have received evidence that Borrowers have received (or will
receive concurrently with the effectiveness of the Agreement), in immediately
available funds, the proceeds of the Term Loan Facility in the amount of not
less than $300,000,000, and that the proceeds thereof, together with cash of
Parent has been, or shall be on the Closing Date, used to pay the cash portion
of the merger consideration for the ColorMatrix Acquisition and Agent shall have
received all of the Term Loan Documents, which shall be on terms and conditions
reasonably satisfactory to the Arrangers;

(l) Borrowers shall have paid (or concurrently with the effectiveness of the
Agreement shall pay) all Lender Group Expenses incurred in connection with the
transactions evidenced by this Agreement for which Borrowers have received
notice;

(m) no Material Adverse Effect (as such term is defined in the draft of the
ColorMatrix Acquisition Agreement) shall have occurred since December 31, 2010;

(n) Agent shall have received a certification from the chief financial officer
of Parent, in form and substance reasonably satisfactory to Agent, that Parent
and its Subsidiaries, taken as a whole, are Solvent immediately after giving
effect to the transactions contemplated to occur under the Loan Documents on the
date hereof;



--------------------------------------------------------------------------------

(o) Agent and Lenders shall have received the payment of all fees required to be
paid under the terms of the Fee Letter (or shall be paid concurrently with the
initial borrowing under the Agreement) and all expenses to be paid or reimbursed
to the Agent and Arrangers that have been invoiced a reasonable period of time
prior to the Closing Date shall have been paid, in each case, from the proceeds
of Revolving Loans under this Agreement;

(p) the accuracy (i) in all material respects (or in all respects where
qualified by materiality or material adverse effect), with respect to Parent and
its Subsidiaries (before and after giving effect to the ColorMatrix
Acquisition), of the Specified Representations (as such term is defined in the
Commitment Letter) and (ii) with respect to the ColorMatrix and its Subsidiaries
(before and after giving effect to the ColorMatrix Acquisition), the Closing
Date Representations (as such term is defined in the Commitment Letter;

(q) all of the ColorMatrix Acquisition Documents, including without limitation,
the ColorMatrix Acquisition Agreement and all schedules thereto, shall be
reasonably satisfactory to Agent in all material respects and contemporaneously
with the closing of the facility contemplated by this Agreement, the ColorMatrix
Acquisition shall be consummated in accordance with the terms of the ColorMatrix
Acquisition Agreement without any amendment or waiver thereof that may be
materially adverse to the interests of Agent or any Lender, except as otherwise
consented to by the Arrangers;

(r) Agent shall have received evidence that Term Loan Agent has received the
originals of the stock certificates and membership interest certificates
representing all of the issued and outstanding shares of the Equity Interests of
each Domestic Subsidiary that is a Loan Party, in each case together with stock
powers duly executed in blank with respect thereto; and

(s) Agent shall have received lien, tax and judgment search results for the
jurisdiction of organization of each Borrower and Guarantor, the jurisdiction of
the chief executive office of each Borrower and Guarantor and all jurisdictions
in which material assets of Borrowers and Guarantors are located.

For purposes of determining compliance with the conditions specified in this
Schedule 3.1, each Lender that has signed the Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.



--------------------------------------------------------------------------------

SCHEDULE 4.1

CAPITALIZATION OF BORROWERS AND BORROWERS’ SUBSIDIARIES

 

Parent

  

Subsidiary

   Percentage of
Ownership   PolyOne Corporation    Burton Rubber Company      100 %  PolyOne
Corporation    ColorMatrix Group, Inc.      100 %  PolyOne Corporation   
Conexus, Inc.      100 %  PolyOne Corporation    GEON Development, Inc.      100
%  GLS International, Inc.    GLS Hong Kong Limited      100 %  PolyOne
Corporation    GLS International, Inc.      100 %  GLS International, Inc.   
GLS Thermoplastic Alloys (Suzhou) Co., Ltd.      100 %  GLS International, Inc.
   GLS Trading (Suzhou) Co., Ltd.      100 %  PolyOne Corporation   
Hanna-Itasca Company      100 %  PolyOne Corporation    Hanna Proprietary
Limited      100 %  PolyOne Corporation    Hollinger Development Company     
100 %  PolyOne Corporation    M.A. Hanna Asia Holding Company      100 % 
PolyOne Corporation    M.A. Hanna Export Services Corporation      100 % 
PolyOne Corporation    M.A. Hanna Plastic Group, Inc.      100 %  PolyOne
Corporation    NEU Specialty Engineered Materials, LLC      100 %  PolyOne
Corporation    P.I. Europe CV      92 %  PolyOne LLC         8 %  PolyOne
Corporation    Polymer Diagnostics, Inc.      100 %  PolyOne Corporation   
PolyOne Canada Inc.      100 %  PolyOne Corporation    PolyOne Controladora S.A.
de C.V.      100 %  PolyOne Corporation    PolyOne Funding Corporation      100
%  PolyOne Corporation    PolyOne Hong Kong Holding Ltd.      100 %  PolyOne
Corporation    PolyOne International Trading (Shanghai) Co., Ltd.      100 % 
PolyOne Corporation    PolyOne LLC      100 %  PolyOne Corporation    PolyOne
Engineered Films, Inc.      100 %  PolyOne Corporation    PolyOne Shenzhen Co.
Ltd.      100 %  PolyOne Corporation    PolyOne Singapore Pte. Ltd.      100 % 
Conexus, Inc.    PolyOne Termoplasticos do      0.01 % 



--------------------------------------------------------------------------------

PolyOne Corporation    Brasil Ltda.      99.99 %  PolyOne Corporation    PolyOne
Vinyl Compounds Asia Holdings Limited      97.2 %  PolyOne Corporation   
PolyOne Wilflex Australasia Pty. Ltd.      100 %  M.A. Hanna Asia Holding
Company    Star Color Co. Ltd.      100 %  M.A. Hanna Plastic Group, Inc.   
L.E. Carpenter & Company      100 %  M.A. Hanna Plastic Group, Inc.    RA
Products, Inc.      100 %  PolyOne Engineered Films, LLC    O’Sullivan Plastics
LLC      100 %  PolyOne Engineered Films, LLC    Regalite Plastics, LLC      100
%  PolyOne Engineered Films, LLC    Shawnee Holdings, LLC      100 %  PolyOne
Termoplásticos do Brasil Ltda.    Uniplen Indústria de Polímeros Ltda.      100
%  PolyOne Termoplásticos do Brasil Ltda.    Braspenco Indústria de Compostos
Plásticos Ltda.      100 %  PolyOne Controladora, S.A. de C.V.    PolyOne de
Mexico S.A. de C.V.      100 %  PolyOne Canada Inc.    Auseon Ltd.      80 % 
The Geon Company Australia Limited         20 %  PolyOne Canada Inc.    The Geon
Company Australia Limited      100 %  PolyOne Canada Inc.    LP Holdings Inc.   
  100 %  PolyOne Canada Inc.    PolyOne Funding Canada Corporation      100 % 
P.I. Europe C.V.    PolyOne International Finance Company      100 %  P.I.
Europe C.V.    PolyOne Management International Holding, S.L. (ETVE)      100 % 
PolyOne Management International Holding, S.L. (ETVE)    PolyOne Corporation UK
Limited – Trading Company      100 %  PolyOne Management International Holding,
S.L. (ETVE)    PolyOne Espãna, S.L.      100 %  PolyOne Management International
Holding, S.L. (ETVE)    PolyOne Italy Srl      100 %  PolyOne Management
International Holding, S.L. (ETVE)    Polimeks Plastik Tic. Ve San. A.S.     
100 %  PolyOne Management International Holding, S.L. (ETVE)    Tekno Polimer
Mühendislik Plastikleri San. Ve Tic. A.S.      100 %  PolyOne Management
International Holding, S.L. (ETVE)    Tekno Ticaret Mühendislik Plastikleri San.
Ve. Tic. A.S.      100 %  PolyOne Management International Holding, S.L. (ETVE)
   PolyOne Magyarorsza KFT.      100 %  PolyOne Management International
Holding, S.L. (ETVE)    PolyOne Belgium SA      100 % 



--------------------------------------------------------------------------------

PolyOne Management International Holding, S.L. (ETVE)    PolyOne Poland
Manufacturing Sp. Z o.o.      100 %  PolyOne Management International Holding,
S.L. (ETVE)    M.A. Hanna France S.à.r.l.      100 %  PolyOne Management
International Holding, S.L. (ETVE)    PolyOne Deutschland, GmbH      100 % 
PolyOne Management International Holding, S.L. (ETVE)    PolyOne Luxembourg
S.a.R.L.      100 %  PolyOne Management International Holding, S.L. (ETVE)   
PolyOne Sweden, AB      100 %  PolyOne Management International Holding, S.L.
(ETVE)    PolyOne Europe Logistics S.A.      99.9 %  PolyOne Belgium SA        
0.1 %  PolyOne Management International Holding, S.L. (ETVE)    PolyOne Polska
Sp. Z o.o.      99 %  PolyOne Belgium SA         1 %  PolyOne Management
International Holding, S.L. (ETVE)    PolyOne CR s.r.o.      98 %  PolyOne
Belgium SA         2 %  M.A. Hanna France S.à.r.l.    PolyOne France S.A.S.     
100 %  PolyOne Deutschland, GmbH    PolyOne Color and Additives Germany, GmbH   
  100 %  PolyOne Deutschland, GmbH    PolyOne Th. Bergmann, GmbH      100 % 
PolyOne Luxembourg S.a.R.L.    PolyOne Korea, Ltd.      100 %  PolyOne Vinyl
Compounds Asia Holdings Limited    PolyOne (Dongguan) Vinyl Compounds Company
Ltd.      100 %  PolyOne Hong Kong Holding Limited    PolyOne Suzhou, China     
100 %  PolyOne Hong Kong Holding Limited    PolyOne Shanghai, China      100 % 
PolyOne Singapore Pte. Ltd.    PolyOne Polymers India Pvt. Ltd      100 % 
PolyOne Singapore Pte. Ltd.    PolyOne Japan K.K.      100 %  ColorMatrix Group,
Inc.    ColorMatrix Holdings, Inc.      100 %  ColorMatrix Holdings, Inc.    The
ColorMatrix Corporation      100 %  The ColorMatrix Corporation    Chromatics,
Inc.      100 %  The ColorMatrix Corporation    ColorMatrix – Brazil, LLC     
100 %  The ColorMatrix Corporation    Gayson Silicone Dispersions, Inc.      100
%  ColorMatrix Group, Inc.    ColorMatrix Plastic Colorant (Suzhou) Co. Ltd.   
  100 %  ColorMatrix Holdings, Inc.    ColorMatrix Asia Limited      100 % 



--------------------------------------------------------------------------------

ColorMatrix Holdings, Inc.    ColorMatrix UK Holdings Ltd.    100% ColorMatrix –
Brazil, LLC    ColorMatrix Argentina S.A.    95% The ColorMatrix Corporation   
   5% ColorMatrix – Brazil, LLC    ColorMatrix do Brasil Industria e Comercio de
Pigmentos e Aditivos Ltda.    95.18% ColorMatrix South America, Ltd.       4.82%
ColorMatrix – Brazil, LLC    ColorMatrix Mexico S.A. de C.V.   

99% (fixed)

100% (variable)

The ColorMatrix Corporation       1% (fixed) ColorMatrix – Brazil, LLC   
ColorMatrix South America, Ltd.    100% ColorMatrix UK Holdings Limited   
ColorMatrix Europe Limited    83.81% ColorMatrix Group, Inc.       16.19%
ColorMatrix Europe Limited    Seola ApS Holding    100% ColorMatrix Europe
Limited    ColorMatrix Europe BV    100% ColorMatrix Europe Limited   
ColorMatrix U.K. Limited    100% Seola ApS Holding    Colorant Chromatics AG   
100% ColorMatrix Europe BV    ColorMatrix Russia LLC    100% Colorant Chromatics
AG    Shanghai Colorant Chromatics Co, Ltd.    100% Colorant Chromatics AG   
Colorant Chromatics Trading (Shanghai) Co., Ltd.    100% Colorant Chromatics AG
   Colorant Chromatics AB    100% Colorant Chromatics AG    Colorant GmbH   
100% ColorMatrix Europe Limited    Malachite Group Limited    100% PolyOne
Corporation    Canadian Films Venture Inc.    100%



--------------------------------------------------------------------------------

SCHEDULE 4.5(c)

REAL PROPERTY

 

Record Owner

  

Address

   Book Value (which value
may also include
equipment values)      Value Per County
Tax Website5  

PolyOne Corporation

and

The Geon Company

(now known as PolyOne Corporation)

  

Avon Lake, Ohio Campus

which consists of buildings and land located at the following addresses in Avon
Lake, Ohio (Lorain County):

33587 Walker Road;

552 Moore Road, Bldg 482;

554 Moore Road;

Property on the following streets (and in each case, street numbers are not
available): Rosehill Ave,
Elberton Ave and

Greenhill Avenue

   $ 64,654,580.67       $ 13,520,100   

D H Compounding Company

(now known as PolyOne Corporation)

  

1260 Carden Farm Drive,

Clinton, TN 37716

   $ 5,366,595.37       $ 6,169,000    M.A. Hanna Company (now known as PolyOne
Corporation)   

107 Jackson Street,

Dyersburg, TN

   $ 9,103,466.60       $ 3,958,000   

P.M.S. Consolidated

(now known as PolyOne Corporation)

  

2400 E. Devon Avenue,

Elk Grove Village, IL 60007

   $ 5,273,257.47       $


 

519,698


(assessed value)

  


  

 

5 

The amount listed in this column is based solely on the information made
available on applicable county tax website. Depending on the applicable county’s
nomenclature, this amount may have been referenced on the applicable county
website as the “fair market value,” “cash value,” “full cash value”, “appraised
value”, “property value” or similar term. In some cases and where noted, an
“assessed value” is the only value that was available on the applicable county
website.



--------------------------------------------------------------------------------

 

Record Owner

  

Address

   Book Value (which value
may also include
equipment values)      Value Per County Tax
Website5  

Allied Color Industries Inc.

(now known as PolyOne Corporation)

  

7601 North Glen Harbor Blvd.,

Glendale, AZ 85307

   $ 4,410,197.78       $ 3,170,900    The Geon Company (now known as PolyOne
Corporation)   

1546 County Rd 1450 North,

Henry, IL 61537

   $ 12,385,906.42       $
  4,041,798
(assessed value)   
   Winflex Inc. (now known as PolyOne Corporation)    8155 Cobb Center Drive,
Kennesaw, GA 30152    $ 4,081,936.16       $ 5,836,600    M. A. Hanna Company
(now known as PolyOne Corporation)   

2513 Highland Avenue,

Bethlehem, PA 18020

   $ 9,168,746.29       $ 2,351,400    The Geon Company (now known as PolyOne
Corporation)    2104 East 223rd Street, Carson, CA 90745    $ 5,195,572.72      
$ 3,408,721    PolyOne Corporation    1675 Navarre Rd, Massillon, OH 44646    $
4,491,847.37       $ 5,907,000    Water Street Enterprises Inc. (now known as
PolyOne Corporation)   

733 East Water Street, North

Baltimore, OH 45872

   $ 2,033,786.40       $ 1,704,600    PolyOne Corporation    80 North West
Street, Norwalk, OH 44587    $ 4,615,217.17       $ 1,215,700   



--------------------------------------------------------------------------------

Record Owner

  

Address

   Book Value (which value
may also include
equipment values)      Value Per County Tax
Website5   PolyOne Corporation   

Pasadena, TX Campus,

which consists of buildings and land located at the following addresses in
Pasadena, Texas (Harris County):

4402 and 4403A Pasadena Freeway – Hwy 225 W, Pasadena, TX 77503

And 4403 LaPorte Freeway

   $ 10,103,763.14       $ 10,383,156.00    M A Hanna Company (now known as
PolyOne Corporation)   

Seabrook, TX Campus,

which consists of buildings and land located at the following addresses in
Seabrook, Texas (Harris County):

10100 Porter Road;

5200 Hwy 146;

FM 146 ST;

5780 Highway 146; 5306 Hwy 146; additional property on Hwy 146 (no specific
street numbers)

   $ 31,752,231.91       $ 37,170,162.00    The Geon Company (now known as
PolyOne Corporation)   

Route 130 and Porcupine Rd.,

Pedricktown, NJ 08067

   $ 8,405,674.87       $


 

30,500,000


(assessed value)

  


  

Dennis Chemical Co. (now known as PolyOne Corporation)   

2700 Papin Street,

St. Louis, MO 63103

   $ 1,744,026.36       PolyOne Corporation    204 Industrial Park Drive,
Sullivan,
MO 63080    $ 1,155,777.91       $ 760,140    M A Hanna Company (now known as
PolyOne Corporation)    2900 Shawnee Industrial Way,
Suwanee, GA 30024    $ 3,114,509.02       $


 

2,143,200


(assessed value)

  


  



--------------------------------------------------------------------------------

 

Record Owner

  

Address

   Book Value (which  value
may also include equipment
values)     Value Per County Tax
Website5  

The Geon Company (now known as

PolyOne Corporation)

   3100 North 35th Street, Terre Haute, IN 47804    $ 6,954,328.21      $
2,363,700    Avecor Inc (now known as PolyOne Corporation)   

245 Avecor Drive, Niles Ferry Industrial Pkwy,

Vonore TN 37885

   $ 6,896,133.85      $ 1,563,900    The Geon Company (now known as PolyOne
Corporation)    4250 Bells Lane, Louisville KY 40211    $ 2,991,250.98      $


 

764,300


(assessed value

  


) 

PolyOne Corporation    2206 Industrial Parkway, Calvert City, KY. (Also
referenced as 2468 Industrial Parkway, Calvert City, KY). Site consists of
multiple parcels.      0      PolyOne Canada Inc.   

15 and 17 Tideman Drive

Orangeville ON, Canada L9W 3K3

   $


 

$

 

$

 

3,650,888


(consists of

1,683,765

Compound; and

1,967,123

Plasticizer

  


  

  

  

  

) 

  PolyOne Canada Inc.   

177 St Andre St

PO Box 606

St Remi de Napierville QB, Canada J0L 2L0

   $ 1,668.238      PolyOne Canada Inc.    77 S. David Street, Lindsay, ON
Canada      0      PolyOne Corporation   

7 Guenther Boulevard

St. Peters, MO

     $ 974,060    PolyOne Corporation   

3601 Joint Venture Lane

Louisville, KY

     NA – Property will be sold        NA – Property will be sold    PolyOne
Corporation (as successor to The Hanna Mining Company).   

Itasca, MN

Parcel No. 25-020-4401; 25-5200-0120

     NA – Property will be sold        NA - Property will be sold   



--------------------------------------------------------------------------------

Record Owner

  

Address

   Book Value (which  value
may also include equipment
values)      Value Per County Tax
Website5   PolyOne Corporation    1804-1808 River Road Burlington, NJ     
NA – Property will be sold         NA – Property will be sold    PolyOne
Corporation   

DeForest, WI

Parcel ID Number: 118/0910-084-8020-1

     NA – Property will be sold         NA – Property will be sold    PolyOne
Corporation   

21300 Doral Road

Brookfield, WI

     NA – Property will be sold         NA – Property will be sold    PolyOne
Canada Inc.   

Niagara Falls, ON Canada

Parcel ID Number: Parts 25, 26, 27 and 33, Plan 59R - 10639 - PIN 64262-0005;
Part 32, Plan 59R-10639 (was Part 1, Plan 59R-6285)-PIN 640058-0026; Part 23,
Plan 59R-10639 (was Part 4, Plan 59R-6285)-PIN 640058-0148

     NA – Property will be sold         NA – Property will be sold   
Chromatics, Inc.   

19 Francis J. Clarke Circle

Bethel, CT 06801

      $ 1,670,600   



--------------------------------------------------------------------------------

SCHEDULE 4.5(d)

LEASES

PolyOne Entities

 

Entity Name

  

Address

  

Lessor (Including Address)

PolyOne Corporation

   Groton-Shirley Road, S.E.,
Ayer, MA 01432    GFI Ayer, L.L.C, 133 Pearl Street, Suite 400, Boston, MA
02110, Attention: Steven E. Goodman

PolyOne Corporation

   11400 Newport Drive, Suites A/B/C, Rancho Cucamonga, CA 91730    Krausz RC
Properties One, LLC, 44 Montgomery Street, Suite 3300, San Francisco, CA 94104

PolyOne Corporation

   1610 Phillips Street, Dyersburg, TN 38024    CDSF LTD., LLC, 2207 Kimball
Rd., S.E., P.O. Box 20109, Canton, OH 44701, Attention: Douglas J. Sibila

PolyOne Corporation

   3160 Neil Armstrong Blvd., Suite F04, Eagan, MN 55121    AMB Property, L.P.,
c/o CB Richard Ellis, Inc, 7760 France Avenue South, Suite 770, Minneapolis, MN
55435-5852; with a copy to: AMB Property Corporation, Attn: Asset Manager –
Minneapolis, Pier 1, Bay 1, San Francisco, CA 94111

PolyOne Distribution Company (now known as PolyOne Corporation)

   114 Morehead Rd., Statesville, NC 28677    CDSF LTD. LLC, 2207 Kimball Rd.,
S.E., P.O. Box 20109, Canton, OH 44701, Attention: Douglas J. Sibila

PolyOne Corporation

   225 Industrial Drive, Vonore, TN 37885    Ken and Leyanne Harper, 3601
HELMSLEY COURT, Maryville, TN 37803

PolyOne Corporation

   1414 Lowell Street, Elyria, OH 44035    Northern Ohio Associates Limited
Partnership, c/o RBS Mansfield Corp., 247 W. 87th Street, Suite 8G, New York, NY
10024

PolyOne Corporation

   10100 Porter Road, LaPorte, TX 77571   

Granite Underwood Distribution Centers

P.O. Box 843856

Dallas, TX 75284-3856

Note: Property is managed by Holt Lundsford Commercial

PolyOne Corporation

   7755 National Turnpike, Unit 130, Louisville, KY 40214    LIT Industrial
Limited Partnership, 2650 Cedar Springs Rd., Suite 850, Dallas, TX 75204,
Attention: James C. Hendricks; with a copy to: Fortis Group, LLC, 462 S. Fourth
St., Suite 1810, Louisville, KY 40202, Attention: Property Manager/LIC



--------------------------------------------------------------------------------

PolyOne Canada Inc.

  

30 Driver Road

Brampton ON, Canada L6T 5V2

   Airport 407 Business Campus Inc., Suite 500, 10 Carlson Court, Etobicoke, ON
M9L 6L2, Attention: VP, Property Management; with a copy to: Airport 407
Business Campus Inc., Suite 300, 55 University Avenue, Toronto, ON M5J 2H7,
Attention: Asset Manager

PolyOne Corporation

   1275 Windham Pkwy, Romeoville, IL 60446    Offices at Windham Lakes I LLC,
701 West Erie, Chicago, IL 60610, Attention: Steven Kersten, Manager; with
copies to: David H. Sachs, Esq., Aronberg Goldgehn Davis & Garmisa, 330 N.
Wabash, Suite 1700, Chicago, IL 60611; and to: Nicolson Porter & List, 1300 West
Higgins Road, Park Ridge, IL 60068

PolyOne Corporation

   3910 Third Parkway, Terre Haute, Indiana    Distributors Terminal
Corporation, P.O. Box 3287, Terre Haute, IN 47803

GLS Corporation

(now known as PolyOne Corporation)

  

921 Ridgeview Drive,

McHenry, IL

 

and

 

831 Ridgeview Drive, McHenry, IL

  

Stantine Limited Partnership

Attn: Steven L. Dehmlow

85 W Algonquin Road, Suite 600

Arlington Heights, IL 60005

 

With a copy to

Elizabeth S. Perdue, Esq.

Morgan, Lewis & Bockius LLP

77 West Wacker Drive

Chicago, IL 60601

GLS Corporation (now known as PolyOne Corporation)

   833 Ridgeview Road, McHenry, IL   

Kingsbury Limited Partnership

Attn: Steven L. Dehmlow

85 W Algonquin Road, Suite 600

Arlington Heights, IL 60005

 

With a copy to

Elizabeth S. Perdue, Esq.

Morgan, Lewis & Bockius LLP

77 West Wacker Drive

Chicago, IL 60601

NEU Specialty Engineered Materials, LLC

  

15 Corporate Drive, North Haven, CT 06473

(New Haven County)

  

Curtis P. Smith c/o MMSG, LLC

254 North Rolling Acres

Chesire, CT 06410

 

With a copy to:

David Wayne Winters

315 Highland Avenue

Chesire, CT 06410



--------------------------------------------------------------------------------

ColorMatrix Entities

 

Entity Name

  

Address

  

Lessor (Including Address)

The ColorMatrix

Corporation

   30 2nd St. S.W., Barberton, OH 44203    Barberton Community Development
Corporation, 542 W. Tuscarawas Ave., Barberton, OH 44203

The ColorMatrix

Corporation

   Richland Industrial Park, 7204 Burns Street, Forth Worth, Texas    LBM
Management, P.O. Box 471105, Fort Worth, TX 76147

The ColorMatrix

Corporation

   680 N. Rocky River Drive, Berea, OH   

680 North LLC

Attn: Shimon Eckstein

c/o Eckstein Properties

60 Broad St., Suite 3503

New York, NY 10004



--------------------------------------------------------------------------------

SCHEDULE 4.6(a)

STATES OF ORGANIZATION

Loan Parties

 

Entity Name

  

Jurisdiction of
Organization

PolyOne Corporation

   Ohio

Conexus, Inc.

   Nevada

GLS International, Inc.

   Illinois

M.A. Hanna Asia Holding Company

   Delaware

NEU Specialty Engineered Materials, LLC

   Ohio

PolyOne LLC

   Delaware

Polymer Diagnostics, Inc.

   Ohio

PolyOne Canada Inc.

   Canada

ColorMatrix Group, Inc.

   Delaware

ColorMatrix Holdings, Inc.

   Delaware

The ColorMatrix Corporation

   Ohio

Chromatics, Inc.

   Connecticut

ColorMatrix - Brazil, LLC

   Ohio

Gayson Silicone Dispersions, Inc.

   Ohio

Other Subsidiaries

 

Entity Name

  

Jurisdiction of
Organization

Auseon Ltd.

   Australia

Braspenco Indústria de Compostos Plásticos Ltda.

   Brazil

Burton Rubber Company

   Ohio

GEON Development, Inc.

   Ohio

GLS Hong Kong Limited

   China

GLS Thermoplastic Alloys (Suzhou) Co., Ltd

   China

GLS Trading (Suzhou) Co., Ltd.

   China

M.A. Hanna France S.à.r.l.

   France

Hanna Proprietary Limited

   Ohio

Hanna-Itasca Company

   Ohio

L. E. Carpenter & Company

   Ohio

LP Holdings Inc.

   Canada

M.A. Hanna Export Services Corporation

   Ohio

M.A. Hanna Plastic Group, Inc.

   Ohio

MAG International

   Ohio

O’Sullivan Plastics LLC

   Ohio

P.I. Europe C.V.

   Netherlands

Paramount Coal Company

   Ohio

Pilot Knob Pellet Co.

   Ohio



--------------------------------------------------------------------------------

Polimeks Plastik Tic. ve San. A.S.

   Turkey

PolyOne (Dongguan) Vinyl Compounds Company Ltd.

   China

PolyOne Belgium SA

   Belgium

PolyOne Color and Additives Germany, GmbH

   Germany

PolyOne Controladora, S.A. de C.V.

   Mexico

PolyOne Corporation UK Limited – Trading Company

   United Kingdom

PolyOne CR s.r.o.

   Czech Republic

PolyOne de Mexico S.A. de C.V.

   Mexico

PolyOne Deutschland, GmbH

   Germany

PolyOne Engineered Films, LLC

   Ohio

PolyOne Espãna, S.L.

   Spain

PolyOne Europe Logistics S.A.

   Belgium

PolyOne France S.A.S.

   France

PolyOne Funding Canada Corporation

   Canada

PolyOne Funding Corporation

   Ohio

PolyOne Hong Kong Holding Limited

   Hong Kong

PolyOne International Finance Company

   Ireland

PolyOne International Trading (Shanghai) Co., Ltd.

   China

PolyOne Italy Srl

   Italy

PolyOne Japan K.K.

   Japan

PolyOne Korea, Ltd.

   Korea

PolyOne Luxembourg S.a.R.L.

   Luxembourg

PolyOne Magyarorsza KFT.

   Hungary

PolyOne Management International Holding, S.L. (ETVE)

   Spain

PolyOne Poland Manufacturing Sp. z o.o.

   Poland

PolyOne Polska Sp. z o.o.

   Poland

PolyOne Polymers India Pvt. Ltd

   India

PolyOne Shanghai, China

   China

PolyOne Shenzhen Co., Ltd.

   China

PolyOne Singapore Pte. Ltd.

   Singapore

PolyOne Suzhou, China

   China

PolyOne Sweden, AB

   Sweden

PolyOne Termoplásticos do Brasil Ltda.

   Brazil

PolyOne Th. Bergmann, GmbH

   Germany

PolyOne Vinyl Compounds Asia Holdings Limited

   British Virgin Islands

PolyOne Wilflex Australasia Pty. Ltd.

   Australia

RA Products, Inc.

   Michigan

Regalite Plastics, LLC

   Massachusetts

Shawnee Holdings, LLC

   Virginia

Star Color Co., Ltd.

   Thailand

Sunbelt Chloralkali Partnership

   Delaware

Tekno Polimer Mühendislik Plastikleri San. ve Tic. A.S.

   Turkey

Tekno Ticaret Mühendislik Plastikleri San. ve. Tic. A.S.

   Turkey

The Geon Company Australia Limited

   Australia

Uniplen Indústria de Polímeros Ltda.

   Brazil



--------------------------------------------------------------------------------

Hansand Steamship Company

   Ohio

ColorMatrix Plastic Colorant (Suzhou) Co. Ltd.

   China

ColorMatrix Asia Limited

   Hong Kong

ColorMatrix Mexico S.A. de C.V.

   Mexico

ColorMatrix Argentina S.A.

   Argentina

ColorMatrix South America Ltd.

   British Virgin Islands

ColorMatrix do Brasil INdustria e Comercio de Pigmentos e Aditivos Ltda.

   Brazil

ColorMatrix UK Holdings Limited

   United Kingdom

ColorMatrix Europe Limited

   United Kingdom

Seola ApS Holding

   Denmark

ColorMatrix Europe BV

   Netherlands

ColorMatrix U.K. Limited

   United Kingdom

ColorMatrix Russia LLC

   Russia

Shanghai Colorant Chromatics Co. Ltd.

   China

Colorant Chromatics Trading (Shanghai) Co., Ltd.

   China

Colorant Chromatics AB

   Finland

Colorant GmbH

   Germany

Malachite Group Limited

   British Virgin Islands

Canadian Films Venture Inc.

   Canada



--------------------------------------------------------------------------------

SCHEDULE 4.6(b)

CHIEF EXECUTIVE OFFICES

 

Entity Name

  

Chief Executive Office

PolyOne Corporation

  

33587 Walker Rd

Avon Lake, Ohio 44012

Conexus, Inc.

  

33587 Walker Rd

Avon Lake, Ohio 44012

GLS International, Inc.

  

833 Ridgeview Dr

McHenry, IL 60050

M.A. Hanna Asia Holding Company

  

33587 Walker Rd

Avon Lake, Ohio 44012

NEU Specialty Engineered Materials, LLC

  

15 Corporate Dr.

North Haven, CT 06473

PolyOne LLC

  

33587 Walker Rd

Avon Lake, Ohio 44012

Polymer Diagnostics, Inc.

  

33587 Walker Rd

Avon Lake, Ohio 44012

PolyOne Canada Inc.

  

15 Tideman Drive, Orangeville,

Ontario, Canada L9W 3K3

ColorMatrix Group, Inc.

  

680 North Rocky River Dr

Berea, Ohio 44017

ColorMatrix Holdings, Inc.

  

680 North Rocky River Dr

Berea, Ohio 44017

The ColorMatrix Corporation

  

680 North Rocky River Dr

Berea, Ohio 44017

Chromatics, Inc.

  

19 Francis J Clarke Circle,

Bethel, CT 06801

ColorMatrix - Brazil, LLC

  

680 North Rocky River Dr

Berea, Ohio 44017

Gayson Silicone Dispersions, Inc.

  

30 Second Street SW

Barberton, Ohio 44203



--------------------------------------------------------------------------------

SCHEDULE 4.6(c)

ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Entity Name

   Federal Tax I.D. No.

PolyOne Corporation

   34-1730488

Conexus, Inc.

   34-1927668

GLS International, Inc.

   36-4468840

M.A. Hanna Asia Holding Company

   34-1711629

NEU Specialty Engineered Materials, LLC

   80-0511592

PolyOne LLC

   76-0735367

Polymer Diagnostics, Inc.

   34-1849104

PolyOne Canada Inc.

   427700-7

ColorMatrix Group, Inc.

   20-4915111

ColorMatrix Holdings, Inc.

   20-4822104

The ColorMatrix Corporation

   34-1256877

Chromatics, Inc.

   57-0742795

ColorMatrix - Brazil, LLC

   N/A

Gayson Silicone Dispersions, Inc.

   22-2239967



--------------------------------------------------------------------------------

SCHEDULE 4.11

BENEFIT PLANS

Parent withdrew from the National Integrated Group Pension Plan (a Multiemployer
Plan) effective October 31, 2010.



--------------------------------------------------------------------------------

SCHEDULE 4.12

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 4.17

MATERIAL CONTRACTS

 

1. Indenture, dated as of December 1, 1995, between the Parent and NBD Bank, as
trustee.

 

2. Indenture, dated as of September 24, 2010, between the Parent and Wells Fargo
Bank, N.A., as trustee.

 

3. First Supplemental Indenture, dated as of September 24, 2010, between the
Parent and Wells Fargo Bank, N.A., as trustee.

 

4. Amended and Restated Letter Agreement, dated as of July 16, 2008, between the
Company and Stephen D. Newlin, originally effective as of February 13, 2006.

 

5. Purchase Agreement, dated as of February 28, 2011, by and between PolyOne
Corporation and Olin Corporation.

 

6. Guarantee by the Company in Favor of Sunbelt Chlor Alkali Partnership of the
Guaranteed Secure Senior Notes due 2017, dated December 22, 1997.

 

7. Agreement and Plan of Merger, dated as of September 30, 2011, by and among
PolyOne Corporation, 2011 ColorNewton, Inc., ColorMatrix Group, Inc., and Audax
ColorMatrix Holdings, LLC.



--------------------------------------------------------------------------------

SCHEDULE 4.28(a)

THIRD PARTY LOCATIONS

Warehouseman or Bailee

PolyOne Entities

 

Entity Name

  

Warehouseman or Bailee

  

Location

PolyOne Corporation

  

Plastic Express

15450 Salt Lake Avenue

City of Industry, CA 91745

Attention: Ray Hufnagel

  

4200 Industry Drive East, Suite A

Fife, WA (Tacoma Location) and

151 Fieldcrest, Edison, NJ

PolyOne Corporation

  

Pulse Logistics

P.O. Box 4944

1048 N. Monroe

Kansas City, MO 64120

  

1600 N. 291 Hwy,

Carefree Industrial Park Red Tunnel – Unit #950, Independence, MO 64058

PolyOne Corporation

  

Aspen Distribution, Inc.

Attn: Terry Brewer

PO Box 39108

10875 East 40th Avenue

Denver, CO 80239

  

10875 East 40th Avenue

Denver, CO 80239

PolyOne Corporation

  

Major Prime Plastics, Inc

Attn: John Hadley

P.O. Box 6240

649 N. Ardmore Avenue

Villa Park, IL 60181

  

649 N. Ardmore Avenue

Villa Park, IL 60181

PolyOne Corporation

  

G&D Trucking, Inc

Durkee Road

BNSF Tracks (aka G & D Trucking

26062 Frontage Road) 5281-5289

Channahon, IL 60410

  

Durkee Road

BNSF Tracks (aka G & D Trucking 26062 Frontage Road) 5281-5289

Channahon, IL 60410

PolyOne Corporation

  

Priority Transportation, Inc.

Attn: Charles Rivera

P.O. Box 3894 Marina Station

Bo. Mani

Mayaguez, Puerto Rico 00681

  

5412 Road 64

KM01

Mayaguez, PR

PolyOne Corporation

  

Pulse Transportation Services, Inc.

P.O. Box 4944

1048 N. Monroe

Kansas City, MO 64120

Attention: Stephen Pulse - President

  

1600 N. 291 Hwy.

Carefree Industrial Park Red Runnel

Unit #950

Independence, MO and

3900 Empire Road

Kansas City, MO

 



--------------------------------------------------------------------------------

PolyOne Corporation

  

Stagecoach Cartage & Distribution, Inc.

Attn: Scott McLaughlin

7167 Chino Dr.

El Paso, TX 79915

  

7167 Chino Dr. El

Paso, TX 79915

8900 San Gabriel

Laredo, TX

PolyOne Corporation

  

Quality Distribution, Inc.

Attn: Sita Jasper

421 John Glenn Road

Salt Lake City, UT 84116

  

421 John Glenn Road

Salt Lake City, UT 84116

PolyOne Corporation

  

Total Transportation Solutions Inc.

20 Casebridge Court

Scarborough, ON M1B 3M5

Canada

Attention: Mr. Scott Pustai

  

5003-52nd Ave. S.E.

Calgary, Alberta

Canada

PolyOne Corporation

  

Ee-Jay Motor Transports, Inc.

1501 Lincoln Avenue

East St. Louis, IL 62204

  

1501 Lincoln Avenue

East St. Louis, IL 62204

PolyOne Corporation

  

Plastic Express – Edison

15450 Salt Lake Avenue

City of Industry, CA 91745-1112

  

151 Fieldcrest,

Edison, NJ 08837

PolyOne Corporation

  

PolyOne Corporation c/o NS TBT

1431 Chardon Road

Euclid, OH 44117

  

1431 Chardon Road

Euclid, OH 44117

PolyOne Corporation

  

Florida Bulk Transfer – Miami

3601 NW 62nd Street

Miami, FL 33147

  

3601 NW 62nd Street

Miami, FL 33147

PolyOne Corporation

  

Saddle Creek Corporation

3010 Saddle Creek Road

Lakeland, FL 33801

Attention: Thomas Patterson

  

3010 Saddle Creek Road

Lakeland, FL 33801

PolyOne Corporation

  

Polymer Distribution-Guelph

351 Elizabeth Street

Guelph, Ontario

Canada N1E 2X9

  

351 Elizabeth Street

Guelph, Ontario

Canada N1E 2X9

PolyOne Corporation

  

Stagecoach Cartage

7167 Chino Dr.

El Paso, TX 79915

  

8900 San Gabriel,

Laredo, TX 78045

PolyOne Corporation

  

A & R PDSI – Jeffersonville

4800 Keystone Blvd.

Jeffersonville, IN 47130

  

4800 Keystone Blvd.

Jeffersonville, IN 47130

PolyOne Corporation

  

Ventura – Lesbro Co.

2418 East 223rd Street

Long Beach, CA 90810

  

3724 Bandini Boulevard,

Los Angeles, CA 90040

 



--------------------------------------------------------------------------------

PolyOne Corporation

  

Polymer Distribution, Lachine

1111 12th Avenue

Lachine, Quebec

Canada H8S 4K9

  

1111 12th Avenue

Lachine, Quebec

Canada H8S 4K9

PolyOne Corporation

  

A&R Distribution, Morris IL

8440 South Tabler Road

Morris, IL 60450

  

8440 South Tabler Road

Morris, IL 60450

PolyOne Corporation

  

Gamas Group

1520 North Industrial Park

Nogales, AZ 85621

Plant 1WNZ

  

1520 North Industrial Park

Nogales, AZ 85621

Plant 1WNZ

PolyOne Corporation

  

Bulkmatic Transport – Pineville NS TBT

2820 Nevada Blvd.

Charlotte, NC 28273

  

2820 Nevada Blvd.

Charlotte, NC 28273

PolyOne Corporation

  

RSI Leasing – Petersburg

1301 E. Washington St.

Petersburg, VA 23831

  

1301 E. Washington St.

Petersburg, VA 23831

PolyOne Corporation

  

A & R Transport

1501 N. Savana Avenue

Terra Haute, IN 47804

Plant 1WTB

  

1501 N. Savana Avenue

Terra Haute, IN 47804

Plant 1WTB

PolyOne Corporation

  

CN Cargoflo

185 West Industrial Avenue

Memphis, TN 38109

  

185 West Industrial Avenue

Memphis, TN 38109

PolyOne Corporation

  

Katoen Natie

6660 Financial Drive

Mississauga, Ontario

Canada L5N 7J6

  

6660 Financial Drive

Mississauga, Ontario

Canada L5N 7J6

PolyOne Corporation

  

DELAWARE EXPRESS

P.O. Box 97

Elkton, MD 21921

  

1280 Railcar Ave.

Edgemoor, DE 19802

PolyOne Corporation

  

Logistica Integral

11905 Hayter Rd.

Laredo TX 78045

  

11905 Hayter Rd.

Laredo TX 78045

PolyOne Corporation

  

WELLDEX DEL NORTE, S.C.

801 Hallmark Eastpoint Indust.,

Laredo, TX 78045

Plant 1WLO

  

801 Hallmark Eastpoint Indust.,

Laredo, TX 78045

Plant 1WLO

PolyOne Corporation

  

International Impulse, Inc.

5812 Cromo Drive

El Paso, TX 79912

Attention: Abiel Carrillo

  

1251 N. Industrial Park

Nogales, AZ 85621

 



--------------------------------------------------------------------------------

PolyOne Corporation

(Railcar Transfer Station)

  

Quality Carriers Kansas City, MO

Don Benoit

Director of Operations and Pricing

4041 Park Oaks Blvd., Suite 200

Tampa, FL 33610

(Phone 800-282-2031 x7286)

(dbenoit@qualitydistribution.com)

  

6808 St. John Avenue

Kansas City, MO

PolyOne Corporation

(Railcar Transfer Station)

  

Plastic Express Valla Yard

Tom McKeller

Vice President Transportation & Terminals

Plastic Express

15450 Salt Lake Avenue

City of Industry, CA 91745-1112

(Direct Phone 626-322-3288)

(Cell Phone 714-906-9091)

(www.plasticexpress.com)

  

8630 Sorenson Ave.

Santa Fe Springs, CA

ColorMatrix Entities

 

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation

   AMCOR RIGID PLASTICS N.A.   

520 Bell Avenue

Ames, IA 50010

The Colormatrix Corporation

   DEVTECH LABS, INC.   

12 Howe Drive

Amherst, NH 03031

The Colormatrix Corporation

   BEMIS COMPANY, INC.   

2521 W Everrett

Appleton, WI 54914

The Colormatrix Corporation

   SAPONA PLASTICS   

7039 Hwy 220 S.

Asheboro, NC 27205

The Colormatrix Corporation

   GRAHAM PACKAGING   

1650 Westgate Parkway

Atlanta, GA 30336

The Colormatrix Corporation

   PORTOLA PACKAGING, Inc.   

951 Douglas Road

Batavia, IL 60510

The Colormatrix Corporation

   TRADEWIND PLASTICS   

Francisco De Goya Avenue, Bayamon,

Puerto Rico 00960

The Colormatrix Corporation

   GRAHAM PET TECHNOLOGIES   

7 Technology Drive

Bedford, NH 03110

The Colormatrix Corporation

   MOHAWK INDUSTRIES   

2118 Marlboro Road,

Bennettsville, SC 295158328

The Colormatrix Corporation

   WESTERN CONTAINER CORPORATION   

1600 1st Avenue Big

Spring, TX 79720

The Colormatrix Corporation

   KYDEX, LLC   

6685 Low Street

Bloomsburg, PA 17815

 



--------------------------------------------------------------------------------

 

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation

   HUSKY CANADA   

500 Queen Street South

Bolton Canada L7E 5S5

The Colormatrix Corporation

   STACKTECK SYSTEMS LIMITED   

1 Paget Road, Brampton

Canada L6T 5S5

The Colormatrix Corporation

   PACIFIC PLASTICS INC.   

111 South Berry Street

Brea, CA 92821

The Colormatrix Corporation

   NAMPAC   

1591 N. Harvey Mitchell Place,

Byan, TX 77803

The Colormatrix Corporation

   MERRILL’S PACKAGING, INC.   

1529 Rollins Road

Burlingame, CA 94010

The Colormatrix Corporation

   RUBBERMAID CALGARY   

4660 68th Ave. Southeast,

Calgary, Canada T2C 4N3

The Colormatrix Corporation

   COLGATE PALMOLIVE COMPANY   

8800 Guernsey Industrial,

Cambridge, Ohio 43725

The Colormatrix Corporation

   AMES TRUE TEMPER   

465 Railroad Ave.

Camphill, PA 17011

The Colormatrix Corporation

   NAMPAC   

1033 North Production Road,

Cedar City, UT 84721

The Colormatrix Corporation

   BIG 3 PRECISION   

2923 Wabash Avenue

Centralia, IL 62801

The Colormatrix Corporation

   Bermuda Distribution, Inc   

12511 Bermuda Triangle Rd.,

Chester, VA 23836

The Colormatrix Corporation

   PROGRESSIVE PLASTIC INC.   

14801 Emery Avenue

Cleveland OH 44135

The Colormatrix Corporation

   OATEY COMPANY   

4700 West 160th Street,

Cleveland OH 44135

The Colormatrix Corporation

   DEMO - DAVE RUSSELL   

18751 Cloverstone Circle,

Comelius, NC 28031

The Colormatrix Corporation

   BEAULIEU OF AMERICA   

509 Fifth Avenue

Dalton, GA 30722

The Colormatrix Corporation

   NAMPAC   

7 Wheeling Road

Dayton, NJ 08810

The Colormatrix Corporation

   COMPOSITE TECHNOLOGIES CO   

401 North Keowee Street,

Dayton, OH 454041602

The Colormatrix Corporation

   Ancos   

4813 County Drive

Disputanta, VA 23842

The Colormatrix Corporation

   ENERGIZER PERSONAL CARE   

800 Silvr Lake Road

Dover, DE 19904

The Colormatrix Corporation

   PURE TECH PLASTICS   

91 East Carmans Road East

Farmingdale, NY 11735

 



--------------------------------------------------------------------------------

 

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation

   PREFORMS   

478 Gulf Crescent,

Sydport Industrial Park,

Edwardsville,

Nova Scotia B2A 4T3

The Colormatrix Corporation

   TESSY PLASTICS   

488 Ny Route 5 West

Elbridge, NY 13060

The Colormatrix Corporation

   THE PLASTEK GROUP - CPD   

2425 W. 23rd Street

Erie, PA 16506

The Colormatrix Corporation

   ERIE MOLDED PLASTICS INC.   

6020 W. Ridge Road

Erie, PA 16506

The Colormatrix Corporation

   RIDGELINE PIPE MANUFACTURING   

2220 Nugget Way

Eugene, OR 97403

The Colormatrix Corporation

   ACHILLES USA, INC.   

1407 80th Street S.W.

Everett, WA 98203

The Colormatrix Corporation

   ICE RIVER SPRINGS WATER   

Grey Road #2

Feversham, Canada N0C 1C0

The Colormatrix Corporation

   CENTREX PLASTICS LLC   

814 W. Lima Street

Findlay, OH 45840

The Colormatrix Corporation

   GRAHAM PACKAGING   

7959 Vulcan Drive

Florence, KY 41042

The Colormatrix Corporation

   POM WONDERFUL   

2970 S. Orange Avenue

Fresno, CA 93725

The Colormatrix Corporation

   GEORGIA GULF & AFFILIATES   

Highway 51 South

Gallman, MS 39077

The Colormatrix Corporation

   DIAMOND PLASTICS CORPORATION   

1212 Johnstown Road

Grand Island, NE 68803

The Colormatrix Corporation

   MEADWESTVACO CALMAR   

11901 Grandview Road,

Grandview, MO 64030

The Colormatrix Corporation

   MIDGARD, INC   

1255 Nursery Road

Green Lane, PA 18054

The Colormatrix Corporation

   SURTECO   

7104 Cessna Drive

Greensboro, NC 27409

The Colormatrix Corporation

   KEITH SEABOLT, DEMO   

6801 Volunteer Drive,

Greenville, TX 75402

The Colormatrix Corporation

   MITSUBISHI POLYESTER FILM   

2001 Hood Road

Greer, SC 29652

The Colormatrix Corporation

   J R Products   

90 Valley Lake Drive

Grey Court, SC 29645

The Colormatrix Corporation

   ARMAL, INC.   

122 Hudson Industrial Drive,

Griffin, GA 30224

The Colormatrix Corporation

   THE PLASTEK GROUP - HMD   

1015 County Home Road,

Hamlet, NC 28345

The Colormatrix Corporation

   NORTHERN PIPE PRODUCTS IN   

1268 Imperial Road

Hampton, IA 50441

 



--------------------------------------------------------------------------------

 

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation

   BERRY PLASTICS CORPORATION   

7447 Candlewood Rd.

Hanover, MD 21076

The Colormatrix Corporation

   PORT ERIE PLASTICS   

909 Troupe Road

Harborcreek, PA 16421

The Colormatrix Corporation

   CONSTAR INTERNATIONAL   

1801 Clark Road

Harve De Grace, MD 21078

The Colormatrix Corporation

   THE RODON GROUP   

2800 Sterling Drive

Hatfield, PA 19440

The Colormatrix Corporation

   WESTERN CONTAINER   

110 W.L. Runnels Industri,

Hattiesburg, MS 39401

The Colormatrix Corporation

   SONOCO PLASTICS, INC.   

5801 N. Lindberg Blvd.,

Hazelwood, MO 63042

The Colormatrix Corporation

   GRAHAM PACKAGING   

12 Maplewood Drive

Hazleton, PA 18201

The Colormatrix Corporation

   SIMONA AMERICA   

64 N. Conahan Drive

Hazleton, PA 18201

The Colormatrix Corporation

   CONSTAR INTERNATIONAL   

Newark Industrial Park Bl.,

Hebron, Ohio 43025

The Colormatrix Corporation

   Prime Conduit   

1405 East Santa Fe Blvd.

High Springs, FL 32643

The Colormatrix Corporation

   PLASTIC TECHNOLOGIES   

1465 Timberwolfe

Holland, OH 435280964

The Colormatrix Corporation

   B-SIDE PLASTICS   

4102 Veterans Drive

Houston, TX 77043

The Colormatrix Corporation

   VISTA CONTAINER & CLOSURES   

4003 Leeland Street

Houston, TX 77023

The Colormatrix Corporation

   DENVER PLASTICS   

560 Dahlia Street

Hudson, CO 80642

The Colormatrix Corporation

   GRAHAM PACKAGING   

2515 Independence Road

Iowa City, IA 52240

The Colormatrix Corporation

   CONSTAR INTERNATIONAL   

595 Industrial Drive

Jackson, MS 39209

The Colormatrix Corporation

   Igloo Products Corp.   

30603 Highway 90

Katy, TX 77494

The Colormatrix Corporation

   XTEN INDUSTRIES LLC   

9600 55th Street

Kenosha, WI 53144

The Colormatrix Corporation

   Reduction Engineering   

4430 Crystal Parkway

Kent, OH 44240

The Colormatrix Corporation

   PORTOLA PACKAGING, Inc.   

408 Tilthammer Drive,

Kingsport, TN 37660

The Colormatrix Corporation

   PALMETTO SYNTHETICS   

633 Commerce Drive,

Kingstreet, SC 29556

The Colormatrix Corporation

   PALRAM   

9735 Commerce Circle,

Kutztown, PA 19556

 



--------------------------------------------------------------------------------

 

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation

   EXTRUSION VINYL & PLASTIC   

1311 Godin Avenue

Leval, CANADA H7E 2T1

The Colormatrix Corporation

   GRAHAM PACKAGING   

2447 Palumbo Drive

Lexington, KY 40509

The Colormatrix Corporation

   ZELLER PLASTIK   

1515 Franklin Blvd.,

Libertyville, IL 60048

The Colormatrix Corporation

   APTARGROUP, INC.   

901 Technology Way,

Libertyville, IL 60048

The Colormatrix Corporation

   NAMPAC   

2160 Lithonia Industrial,

Lithonia, GA 30058

The Colormatrix Corporation

   DESIGN MOLDED PLASTICS   

8220 Baveraia Road

Macedonia, OH 44056

The Colormatrix Corporation

   PARAGON PACKAGING INC.   

1500 E. Broad Street,

Mansfield, TX 76063

The Colormatrix Corporation

   CHROMA CORPORATION   

3900 West Dayton Street,

Mchenry, IL 60050

The Colormatrix Corporation

   FERGUSON PRODUCTION, INC.   

2130 Industrial Drive,

Mcpherson, KS 67460

The Colormatrix Corporation

   ALTIRA   

3225 N.W. 112th Street

Miami, FL 33167

The Colormatrix Corporation

   SONOCO   

245 Britannia Road,

Mississauga, Ontario L4Z 4J3

The Colormatrix Corporation

   RUBBERMAID HOME PRODUCTS   

3200 Gilchrist Road

Mogadore, OH 44260

The Colormatrix Corporation

   MICHAEL ASCHENBRENER, DEMO   

17450 Leggett Road

Montville, OH 44064

The Colormatrix Corporation

   LOMONT MOLDING, INC.   

1516 East Mapleleaf Drive

Mt. Pleasant, IA 52641

The Colormatrix Corporation

   GRAHAM PACKAGING   

102 Kaad Road

Muskogee, OK 74401

The Colormatrix Corporation

   IPEC HOLDINGS, INC.   

185 Northgate Circle

New Castle, PA 16105

The Colormatrix Corporation

   SILGAN PLASTICS CORPORATION   

1858 Meca Way

Norcross, GA 30093

The Colormatrix Corporation

   FOURMARK MANUFACTURING INC   

2690 Plymouth Drive

Oakville, Canada L6H 6G7

The Colormatrix Corporation

   KIK CORPORATION   

101 Mac Intosh Blvd,

Ontario, Canada L4K 4R5

The Colormatrix Corporation

   CONSTAR INTERNATIONAL   

7400 South Orange Avenue,

Orlando, FL 32809

 



--------------------------------------------------------------------------------

 

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation

   INFINITI PLASTICS TECHNOLOGY   

5400 Commerce Drive

Padauch, KY 42001

The Colormatrix Corporation

   PRETIUM PACKAGING   

2015 S. Main Street

Paris, IL 61944

The Colormatrix Corporation

   MONTVILLE PLASTICS & RUBB   

15567 Main Market Rd (Us 422),

Parkman, Ohio 44080

The Colormatrix Corporation

   RESILUX AMERICA LLC   

265 John Brooks Road,

Pendergrass, GA 30567

The Colormatrix Corporation

   BERRY PLASTICS CORPORATION   

19101 Kapp Drive

Peosta, IA 52068

The Colormatrix Corporation

   CRESLINE-WEST INC.   

3747 West Buckeye Road

Phoenix, AZ 85009

The Colormatrix Corporation

   VINYLPLEX INC.   

1800 Atkinson Avenue

Pittsburg, KS 66762

The Colormatrix Corporation

   AGI POLYMATRIX   

45 Downing Parkway

Pittsfield, MA 01201

The Colormatrix Corporation

   LOGOPLASTE CHICAGO, LLC   

14420 Van Dyke

Painfield, IL 60544

The Colormatrix Corporation

   PREFERRED PLASTICS INC.   

800 E. Bridge Street

Plainwell, MI 49080

The Colormatrix Corporation

   PLASTIPAK PACKAGING   

4211 Amberjack Blvd.

Plant City, FL 33567

The Colormatrix Corporation

   IPL PLASTICS   

140 Ruc Commerciale

Quebec, Canada G0R 2Y0

The Colormatrix Corporation

   EXTRUCAN   

2155 Rue Canadien,

Quebec, Canada J2C 7V9

The Colormatrix Corporation

   PREMIUM WATERS INC.   

1811 No. 30th Street

Quincy, IL 62301

The Colormatrix Corporation

   CANTEX INC.   

130 Woodland Avenue

Reno, NV 85923

The Colormatrix Corporation

   Alloy Polymers, Inc   

3310 Deepwater Terminal Rd.,

Richland, VA 23234

The Colormatrix Corporation

   RING CONTAINER TECHNOLOGIES   

4689 Assembly Drive

Rockford, IL 61109

The Colormatrix Corporation

   CANTEX INC.   

Old St. James Street

Rolla, MO 65401

The Colormatrix Corporation

   JOHN BOMBACE, SALES TECH   

111 Ruby Court

Rutherford, CT 28139

The Colormatrix Corporation

   CLOSURE SYSTEMS INT’L INC   

480 North 5600 West

Salt Lake City, UT 84116

The Colormatrix Corporation

   CLOSURE SYSTEMS INT’L INC   

4915 Norman Road

Sandston, VA 23150

The Colormatrix Corporation

   CLOSURE SYSTEMS INT’L INC   

Plant #089

Sandston, Va 23150

 



--------------------------------------------------------------------------------

 

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation

   PIRANHA PLASTICS   

3531 Thomas Road

Santa Clara CA 95054

The Colormatrix Corporation

   KIK-SoCAL INC.   

9028 Dice Road

Santa Fe Spring, CA 90670

The Colormatrix Corporation

   GRAHAM PET TECHNOLOGIES   

510 E. Naches Avenue

Selah, WA 98942

The Colormatrix Corporation

   M & G POLYMERS USA, LLC   

6951 Ridge Road,

Sharon Cernter, OH 442740590

The Colormatrix Corporation

   KOHLER COMPANY   

300 South Oklahoma

Sheridan, AR 72150

The Colormatrix Corporation

   MATTEL MABAMEX   

1333 30th Street

South Diego, CA 92154

The Colormatrix Corporation

   COLORITE   

909 E Glendale Avenue

Sparks, NV 89431

The Colormatrix Corporation

   ALPHA PACKAGING INC.   

1555 Page Industrial Blvd

St. Louis, MO 63132

The Colormatrix Corporation

   LIQUID CONTAINER L.P.   

7100 Durand, Unit B

Sturtevant, WI 53177

The Colormatrix Corporation

   MOHAWK INDUSTRIES   

106 Bankson Drive

Summerville, GA 30747

The Colormatrix Corporation

   JM EAGLE   

1820 Midvale Road

Sunnyside, WA 98944

The Colormatrix Corporation

   WESTERN CONTAINER CORPORATION   

2205 70th Avenue East

Tacoma, WA 98424

The Colormatrix Corporation

   PORTOLA PACKAGING, Inc.   

4 South 84th Ave, Suite A,

Taolleson, AZ 85353

The Colormatrix Corporation

   WEATHERCHEM CORPORATION   

2222 Highland Road

Twinsburg, OH 44087

The Colormatrix Corporation

   YOSHINO AMERICA CORPORATION   

2500 Palmer Avenue

University Park, IL 604663134

The Colormatrix Corporation

   BLACKHAWK AUTOMOTIVE PLASTICS   

500 North Warpole Street

Upper Sandusky, OH 43351

The Colormatrix Corporation

   ELECTRFORM INDUSTRIES   

852 Scholz Drive

Vandalia, OH 45377

The Colormatrix Corporation

   COLORITE   

700 Jewel Drive

Waco, TX 76712

The Colormatrix Corporation

   DENVER PLASTICS   

2355 Aspen Street

Wahoo, NE 68066

The Colormatrix Corporation

   Dura Warehouse   

525 South Lemon Avenue,

Walnut, CA 91789

The Colormatrix Corporation

   BERRY PLASTICS CORPORATION   

199 Edison Road

Washington, GA 30673

 



--------------------------------------------------------------------------------

 

Entity Name

  

Warehouseman or Bailee

  

Location

The Colormatrix Corporation

   1769 HAWTHORNE LANE   

1769 Hawthorne Lane

West Chicago, IL 60185

The Colormatrix Corporation

   Qualtech Technologies, Inc   

1685B Joseph Lloyd Parkway,

Willoughby, OH 44094

The Colormatrix Corporation

   WEENER PLASTICS   

2201 Stantonsburg Road,

Wilson, NC 27893

The Colormatrix Corporation

   INFILTRATOR SYSTEMS INC.   

1315 Enterprise Drive,

Winchester, KY 40391

The Colormatrix Corporation

   ROYAL GROUP TECHNOLOGIES   

1 Royal Gate Boulevard,

Woodbridge, Canada L4I 8Z7

The Colormatrix Corporation

   ROYTEC VINYL SIDING   

91 Royal Group Crescent,

Wookdbridge, Canada L4H 1X9

The Colormatrix Corporation

   MARK BULLOCK, EQUIP TEST & RESEARCH   

2456 Monterey

Wooster, OH 44691

The Colormatrix Corporation

   GRAHAM PACKAGING   

420 Emig Road

York, PA 17406

Consignee

PolyOne Entities

 

Entity Name

  

Consignee

  

Location

PolyOne Corporation

  

Aetna Wire & Cable

1537 Air Rail Ave.

Virginia Beach, VA 23455

  

1537 Air Rail Ave.,

Virginia Beach, VA

PolyOne Corporation

  

Schick Manufacturing Inc. (also listed as American Safety Razor Company)

240 Cedar Knolls Road

Suite 401

Cedar Knolls, NJ 07927

   Cd. Obregon, Sonora, Mexico

PolyOne Corporation

  

CommScope, Inc. of North Carolina

3642 Highway 70 East

PO Box 879

Claremont, NC 28610-0879

Attention: Purchasing

 

CommScope, Inc. of North Carolina

1100 CommScope Place SE

Hickory, NC 28602

Attention: General Counsel

  

6519 CommScope Road,

Catawba, NC 28609 &

3642 US HWY 70 East,

Claremont, NC 28610



--------------------------------------------------------------------------------

PolyOne Corporation

  

King Bros, Inc.

29101 The Old Road

Valencia, CA 91355

  

29101 The Old Road,

Valencia, CA 91355

PolyOne Corporation

  

Amesbury Group

105 Washington Street NW

Cannon Falls, MN 55009-1150

  

Bandlock Corporation,

1734 Vineyard Ave., Ontario, CA

PolyOne Corporation

  

Amesbury Group Inc., Extruded Products Division

105 Washington Street West

Cannon Falls, MN 55009

  

105 Washington Street West,

Cannon Falls, MN 55009

PolyOne Corporation

  

NYX, Inc. – Levan

36667 Schoolcraft Road

Livonia, MI 48150-1175

  

36667 Schoolcraft Road,

Livonia, MI

PolyOne Corporation

  

OFS Fitel, LLC

10 Brightware Blvd.

Carrollton, GA 30117

   10 Brightwave Blvd., Carrollton, GA

PolyOne Canada Inc.

  

Prysmian Cables and Systems

425 rue St. Louis

St.-Jean sur Richelieu

Quebec, Canada J3B 1Y6

 

Prysmian Cables and Systems

569 Hwy. 28 By-Pass

Abbeville, SC 29620

  

425 rue St-Louis, St-Jean-sur-Richelieu,

Quebec, Canada J3B 1Y6

 

 

569 Hwy 28 By-Pass,

Abbeville, SC, USA 29620

PolyOne Canada Inc.

  

Nexans Canada Inc.

670 Gzowski Street

Post Office Box 1203

Fergus, Ontario

Canada N1W 2W9

   670 Gzowski Street, Post Office Box 1203, Fergus, Ontario N1W 2W9

PolyOne Corporation

  

Superior Essex Communications LP

6120 Powers Ferry Road

Atlanta, GA 30339

Attention: Michael D. George – Director of Procurement

  

6120 Powers Ferry Rd.,

Atlanta, GA 30339-2923

PolyOne Canada Inc.

  

Tarkett

1001 Yamaska Street East

Franham, Quebec

Canada J2N 1J7

  

1001 Yamaska Street East,

Farnham, Quebec J2N 1J7

PolyOne Corporation

  

Whirlpool Corporation and Maytag Corporation

2000 M-63

Benton Harbor, MI 49022

Attention: Whirlpool Procurement Designated Supplier Lead

   Findlay, OH

 



--------------------------------------------------------------------------------

PolyOne Corporation

  

Rainin Instrument, LLC

7500 Edgewater DR Main Street

Oakland, CA 94621

Attention: Larry Johnson

  

7500 Edgewater Dr.,

Oakland, CA

PolyOne Corporation

  

Nypro Inc.

Sending document and letter to Emily.Sho@nypro.com

   Nypro San Diego

PolyOne Canada Inc.

  

Plastiflex Canada, Inc.

595 Riddell Road

Orangeville, Ontario

Canada L9W 4Z5

  

595 Riddell Road,

Orangeville, Ontario

PolyOne Corporation

  

J.W. Speaker Corporation

N120 W19434 Freistadt Road

Germantown, WI 53022

  

N120 W 19434 Freistadt Road

Germantown, WI 53022

PolyOne Distribution

Company (now known as

PolyOne Corporation)

  

Genesis Plastic Technologies LLC

27200 Tinkers Ct.

Glenwillow, OH 44139

Attention: Jim Mayor

  

27200 Tinkers Ct.,

Glenwillow, OH 44139

PolyOne Corporation

  

Sun Tech Industries

41958 Highway 2

Ravenna, NE 68869

Attention: Shannon Mackey

  

41958 Highway 2,

Ravenna, NE 68869

PolyOne Corporation

  

David S. Smith (America), Inc. dba Worldwide Dispensers

78 Second Ave. South

Lester Prairie, MN 55354

Attention: Jerre Kachmar

  

78 Second Ave South,

Lester Prairie, MN 55354

PolyOne Corporation

  

Nypro Inc.

Sending document and letter to Rhonda.main@nypro.com

   Nypro Asheville

PolyOne Corporation

  

Stanley Black & Decker, Inc.

1000 Stanley Drive

New Britain, CT 06053-1675

  

Stanley Works, 100 Stanley Road,

Cheraw, SC 29502

PolyOne Distribution

Company (now known as PolyOne Corporation)

  

Conimar Corporation

1724 N.E. 22nd Ave.

Ocala, FL 34770-4702

Attention: Audrea Allen-Purchasing Agent

  

N.E. 22nd Ave.,

Ocala, FL 34770-4702

PolyOne Distribution

Company (now known as

PolyOne Corporation)

  

GW Plastics

239 Pleasant Street

Bethel, VT 05032

Attention: Scott Perkins

  

239 Pleasant Street,

Bethel, VT 05032

 



--------------------------------------------------------------------------------

PolyOne Corporation

  

Belden

2200 US Highway 27 South

Richmond, IN 47374

  

North West, N St., Richmond, IN 47374

1200 West Columbia Ave.,

Monticello, KY 42633

PolyOne Corporation

  

Panduit Corporation

18900 Panduit Drive

Tinley Park, IL 60487-3091

  

18900 Panduit Drive

Tinley Park, IL 60487-3091

ColorMatrix Entities

 

Entity Name

  

Consignee

  

Location

The Colormatrix Corporation

   Prime Conduit   

1776 East Beamer Street,

Woodland, CA 95685

The Colormatrix Corporation

   Prime Conduit   

635 East Lawn Road

Nazareth, PA 18064

The Colormatrix Corporation

   Prime Conduit   

6500 South Interpace

Oklahoma City, OK 73135

The Colormatrix Corporation

   Prime Conduit   

1405 East Santa Fe Blvd.

High Springs, FL 32643

The Colormatrix Corporation

   Igloo Products Corp.   

30603 Highway 90

Katy, TX 77494

 



--------------------------------------------------------------------------------

SCHEDULE 4.28(b)

LOCATIONS OF INVENTORY AND EQUIPMENT

PolyOne Entities

U.S. Locations

Owned Locations

 

Entity Name

  

Location

PolyOne Corporation

   552 Moore Road, Avon Lake, OH 44012

PolyOne Corporation

   2400 E. Devon Avenue, Elk Grove Village, IL 60007

PolyOne Corporation

   7601 North Glen Harbor Blvd., Glendale, AZ 85307

PolyOne Corporation

   1546 County Rd 1450 North, Henry, IL 61537

PolyOne Corporation

   8155 Cobb Center Drive, Kennesaw, GA 30152

PolyOne Corporation

   2104 East 223rd Street, Carson, CA 90745

PolyOne Corporation

   1675 Navarre Rd, Massillon, OH 44646

PolyOne Corporation

   733 East Water Street, North Baltimore, OH 45872

PolyOne Corporation

   80 N. West Street, Norwalk, OH 44587

PolyOne Corporation

   Route 130 and Porcupine Rd., Pedricktown, NJ 08067

PolyOne Corporation

   2700 Papin Street, St. Louis, MO 63103

PolyOne Corporation

   204 Industrial Park Drive, Sullivan, MO 63080

PolyOne Corporation

   2900 Shawnee Industrial Way, Suwanee, GA 30024

PolyOne Corporation

   1260 Carden Farm Drive, Clinton, TN 37716

PolyOne Corporation

   4250 Bells Lane, Louisville, KY 40211

PolyOne Corporation

   554 Moore Road, Avon Lake, OH

PolyOne Corporation

   33587 Walker Road, Avon Lake OH 44012

PolyOne Corporation

   4403A Pasadena Freeway – Hwy 225 W, Pasadena, TX 77503

PolyOne Corporation

   4402 Pasadena Freeway, Pasadena, TX 77503

PolyOne Corporation

   3100 North 35th Street, Terre Haute, IN 47804

PolyOne Corporation

   2513 Highland Avenue, Bethlehem, PA 18020

PolyOne Corporation

   107 Jackson Street, Dyersburg, TN 38024

PolyOne Corporation

   Highway 146, Seabrook, TX 77586

PolyOne Corporation

   2104 East 223RD Street, Long Beach, CA 90745



--------------------------------------------------------------------------------

Leased Locations

 

Entity Name

  

Location

PolyOne Corporation    1414 Lowell Street, Elyria, OH 44035 PolyOne Corporation
   10100 Porter Road, LaPorte, TX 77571 PolyOne Corporation    3160 Neil
Armstrong Dr., Eagan, MN 55121 PolyOne Corporation    7755 National Turnpike,
Unit 130, Louisville, KY 40214 PolyOne Corporation    15 Corporate Drive, North
Haven, CT 06473 PolyOne Corporation    114 Morehead Rd., Statesville, NC 28677
PolyOne Corporation    1610 Phillips Street, Dyersburg, TN 38024 PolyOne
Corporation    11400-A Newport Drive, Rancho Cucamonga, CA 91730

Warehouse, Bailee and Consignee Locations

All locations listed on Schedule 4.28(a)

ColorMatrix Entities

Owned Locations

None.

Leased Locations

 

Entity Name

  

Location

The Colormatrix Corporation    680 North Rocky River Drive, Berea, Ohio 44017
The Colormatrix Corporation    7204 Burns Street, Richland Hills, TX 76118

Warehouse, Bailee and Consignee Locations

All locations listed on Schedule 4.28(a).



--------------------------------------------------------------------------------

Schedule 5.1

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
reasonably satisfactory to Agent:

 

Quarterly (as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters during each of Parent’s fiscal years)
so long as no Revolving Loans are outstanding, but prior to any borrowing under
the Agreement, Agent shall have received such items monthly for the immediately
preceding month if the request for such borrowing is more than 20 days after
such month end, or for the month prior to such immediately preceding month, if
the request for such borrowing is less than 20 days after such month end, and
monthly (as soon as available, but in any event within 30 days after the end of
each month during each of Parent’s fiscal years (other than the last month of
each fiscal quarter) at all times thereafter   

(a) a consolidated balance sheet of Parent and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of Parent’s fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year (excluding comparisons to the financial statements
of ColorMatrix Group, Inc. and its Subsidiaries for any fiscal year ending prior
to 2012) and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of Parent
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes, and

 

(b) a Compliance Certificate.

as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years   

(c) a consolidated balance sheet of Parent and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year (excluding comparisons to the financial statements of
ColorMatrix Group, Inc. and its Subsidiaries for any fiscal year ending prior to
2012), all in reasonable detail and prepared in accordance with GAAP, audited
and accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to Agent,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and

 

(d) a Compliance Certificate.



--------------------------------------------------------------------------------

as soon as available, but in any event within 60 days after the end of each of
Parent’s fiscal years,    (e) forecasts prepared by management of Parent, in
form reasonably satisfactory to Agent, of consolidated balance sheets and
statements of income or operations and cash flows of Parent and its Subsidiaries
on a monthly basis for the immediately following fiscal year (including the
fiscal year in which the Maturity Date occurs). as soon as available, but in any
event within 30 days after the end of each of Parent’s fiscal years,    (f) a
certificate summarizing the insurance coverage (specifying type, amount and
carrier) in effect for each Loan Party and its Subsidiaries and containing such
additional information as the Agent may reasonably specify. if and when filed by
Parent,   

(g) copies of each annual report, proxy or financial statement or other report
or communication sent to the stockholders of Parent, and copies of all annual,
regular, periodic and special reports and registration statements which Parent
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to Agent pursuant hereto, and

 

(h) any other information that is provided by Parent to its shareholders
generally.

10 days prior written notice of:    Any change of the name of any Loan Party
(within the meaning of the Code or PPSA, as applicable) or any jurisdiction of
organization of each Loan Party at any time on and after the Closing Date.

promptly, but in any event within 2 Business Days after any Loan Party has
knowledge of any event or condition that constitutes a Default or an Event of

Default,

   (i) notice of such event or condition. promptly after the commencement
thereof, but in any event within 5 days after the service of process with
respect thereto on Parent or any of its Subsidiaries,    (j) notice of all
actions, suits, or proceedings brought by or against Parent or any of its
Subsidiaries before any Governmental Authority which reasonably could be
expected to have a Material Adverse Effect. promptly after the assertion or
occurrence thereof,    (k) notice of any action or proceeding against or of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could (i) reasonably be expected
to have a Material Adverse Effect or (ii) cause any property described in the
Mortgages to be subject to any restrictions on ownership, occupancy, or
transferability under any Environmental Law.



--------------------------------------------------------------------------------

upon the request of Agent,    (l) any other information reasonably requested
relating to the financial condition of Parent or its Subsidiaries. promptly with
the delivery thereof   

(m) any reports and other information delivered by Parent or its Subsidiaries
under the Term Loan Agreement that are not routine;

 

(n) copies of any statement or report furnished by Parent or its Subsidiaries,
other than those related to routine administrative matters, to any holder of
debt securities of any Loan Party or of any of its Subsidiaries pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to this Schedule 5.1.

together with the delivery of each Compliance Certificate pursuant to this
Schedule 5.1,    (o) a report supplementing Schedules 4.5(b), and 4.5(c),
including an identification of all owned and leased real property disposed of by
Parent or any Subsidiary thereof during such fiscal year, a description of
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete.



--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form reasonably
satisfactory to Agent:

 

Monthly, unless (i) either (A) Excess Availability is less than 15% of the
Maximum Credit or (b) US Excess Availability is less than 12.5% of the Maximum
Credit or (ii) a Default or an Event of Default has occurred and is continuing,
then weekly   

(a) a US Borrowing Base Certificate and a Canadian Borrowing Base Certificate,

 

(b) Inventory system/perpetual reports specifying the cost and the wholesale
market value of each Borrower’s and its Subsidiaries’ Inventory, by category,
with additional detail showing additions to and deletions therefrom (delivered
electronically in an acceptable format, if Borrowers have implemented electronic
reporting),

Monthly (no later than the 10th day of each month)   

(c) a detailed aging, by total, of each Borrower’s Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),

 

(d) a detailed calculation of those Accounts that are not eligible for the US
Borrowing Base or Canadian Borrowing Base, if Borrowers have not implemented
electronic reporting, (e) a detailed Inventory system/perpetual report together
with a reconciliation to each Borrower’s general ledger accounts (delivered
electronically in an acceptable format, if Borrowers have implemented electronic
reporting),

 

(f) with respect to Inventory, such information with respect to the lower of
cost or market as Agent may request,

 

(g) a detailed calculation of Inventory categories that are not eligible for the
US Borrowing Base or the Canadian Borrowing Base, if Borrowers have not
implemented electronic reporting,

 

(h) a summary aging, by vendor, of each Borrower’s and its Subsidiaries’
accounts payable and any book overdraft (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting) and an
aging, by vendor, of any held checks,

 

(i) a detailed report regarding each Borrower’s and its Subsidiaries’ cash and
Cash Equivalents, including an indication of which amounts constitute Qualified
Cash,

 

(j) a detailed report identifying and calculating (i) Canadian PST



--------------------------------------------------------------------------------

  

(i.e. provincial sales tax) and Canadian GST (i.e. goods and service tax) and
(ii) to the extent applicable, Canadian HST (i.e. harmonized sales tax), and

 

(k) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of each
Borrower’s general ledger.

Monthly (no later than the 30th day of each month)    (l) a reconciliation of
Accounts, trade accounts payable, and Inventory of each Borrower’s general
ledger accounts to its monthly financial statements including any book reserves
related to each category. Quarterly   

(m) a report regarding each Borrower’s and its Subsidiaries’ accrued, but
unpaid, VAT, and

 

(n) a report setting forth the following information with respect to the
operations in Canada: (i) number of employees in Canada broken down between
sales people and non-sales people, (ii) accrued payroll expenses, (iii) accrued
employee expenses, (iv) post-retirement healthcare benefits, (v) post-retirement
employee benefits and (vi) other post-employee benefits.



--------------------------------------------------------------------------------

SCHEDULE 5.16

POST-CLOSING DELIVERIES

1. No later than within sixty (60) days following the Closing Date, a Control
Agreement, duly authorized, executed and delivered by each applicable Loan
Party, the Term Loan Agent and each of the following depository banks: (a) Bank
of America, (b) Mellon Bank, (c) PNC Bank, (d) Citibank, (e) Bank of Montreal
and (f) Union Bank; in each case, solely with respect to the respective Pledged
Deposit Accounts (as such term is defined in the Security Agreement) of the Loan
Parties maintained at such banks.

2. No later than within thirty (30) days following the Closing Date, the
Intercompany Subordination Agreement, duly authorized, executed and delivered by
each Foreign Subsidiary of Parent.

3. No later than within thirty (30) days from the Closing Date, an Estoppel
Certificate, in form and substance satisfactory to Agent, from Praxair Canada
Inc. limiting the scope of the collateral described in the lease registration
made in its favour at the Register of Personal and Movable Real Rights under
number 10-0388782-0001.

4. No later than within ninety (90) days following the Closing Date, each of the
following items related to real property:

(a) Evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Agent may deem necessary or desirable
in order to create a valid second and subsisting Lien on the property described
therein in favor of the Agent for the benefit of the Lender Group and the Bank
Product Providers and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid (or have been delivered to the
applicable title insurer for the payment at the time of recording),

(b) Fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Agent, issued, coinsured and reinsured by title insurers
reasonably acceptable to the Agent, insuring the Mortgages to be valid second
and subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens and matters acceptable to Agent in
its sole discretion, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents, for
mechanics’ and materialmen’s Liens and for zoning of the applicable property,
provided that a zoning report from Bock & Clark Corp. or another professional
firm reasonably acceptable to the Agent may be delivered in lieu of such zoning
endorsement) and such coinsurance and direct access reinsurance as the Agent may
deem reasonably necessary or desirable,

(c) American Land Title Association/American Congress on Surveying and Mapping
form surveys (each, an “ALTA Survey”), for which all necessary fees (where
applicable) have been paid, and dated no more than 90 days after the Closing
Date, certified to the Agent and the issuer of the Mortgage Policies in a manner
satisfactory to the Agent and consistent with ALTA Survey requirements by a land
surveyor



--------------------------------------------------------------------------------

duly registered and licensed in the States in which the property described in
such surveys is located and acceptable to the Agent, showing all buildings and
other improvements, any off-site improvements that either materially affect the
operation of the Mortgaged Property or encroach onto the Mortgaged Property, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and encroachments, either by such
improvements or on to such property, and other defects, other than Permitted
Liens and other defects acceptable to the Agent; provided, however, that
notwithstanding the requirements set forth in this clause (c), historical ALTA
Surveys previously delivered to the Agent for the below properties shall be
deemed to comply with such requirements: (i) 8155 Cobb Center Drive, Kennesaw,
GA; (ii) 2400 E Devon Avenue, Elk Grove Village, IL; (iii) 3100 North 35th
Street, Terre Haute, IN; (iv) Route 130 & Porcupine Road, Pedricktown, New
Jersey; (v) 80 Northwest Street, Norwalk, OH; (vi) 2513 Highland Avenue,
Bethlehem, PA and (vii) Highway 146, Seabrook, TX.

(d) Evidence of the insurance required by the terms of the Mortgages, including,
if applicable, a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
located in the United States (and with respect to any such facility that is
located within a special flood zone (i) a notice about special flood hazard area
status and flood disaster assistance duly executed by the Parent and each
applicable Loan Party relating thereto and (ii) evidence of insurance with
respect to such facility as set forth in Section 5.6 and otherwise in form and
substance reasonably satisfactory to the Agent),

(e) Opinions of local counsel for the Loan Parties (i) in states in which each
Mortgage Property is located, with respect to the enforceability of the
Mortgages and necessary requirements in order to perfect the Mortgages and any
related fixture filings in form and substance reasonably satisfactory to the
Agent and (ii) in states in which each Loan Party party to a Mortgage is
organized or formed, with respect to the valid existence, corporate power and
authority of such Loan Party in granting the Mortgage, in form and substance
reasonably satisfactory to the Agent,

(f) Evidence that all other action that the Agent may deem reasonably necessary
or desirable in order to create valid second and subsisting Liens on the
property described in the Mortgages has been taken, and

(g) Environmental assessment reports, each in scope, form and substance
satisfactory to the Agent; provided that with respect to real properties listed
on Schedule M-1 on the Closing Date, “Phase-I” reports shall be delivered solely
with respect to Route 130 and Porcupine Rd., Pedricktown, NJ 08067; 1546 County
Rd 1450 North, Henry, IL 61537; and 33587 Walker Road, Avon Lake, OH 44012 (and
all other addresses constituting the Avon Lake campus).



--------------------------------------------------------------------------------

SCHEDULE 6.7

CERTAIN CONTRACTUAL RESTRICTIONS

None.